Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 28, 2013 (this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE LIMITED, a limited company organized under the laws of England
and Wales (with company no: 3536032) (the “U.K. Borrower”), CBRE LIMITED, a
corporation organized under the laws of the province of New Brunswick (the
“Canadian Borrower”), CBRE PTY LIMITED, a company organized under the laws of
Australia and registered in New South Wales (the “Australian Borrower”), CBRE
LIMITED, a company organized under the laws of New Zealand (the “New Zealand
Borrower” and, together with the U.S. Borrower, the U.K. Borrower, the Canadian
Borrower and the Australian Borrower, the “Borrowers”), CBRE GROUP, INC., a
Delaware corporation (“Holdings”), each subsidiary of Holdings party hereto,
including Luxco (CBRE Global Holdings, a Luxembourg société à responsabilité
limitée, with a share capital of EUR 122,758,675.-, having its registered office
at 6, rue Guillaume Schneider, L-2522 Luxembourg, Grand Duchy of Luxembourg and
registered with the Luxembourg Registre de Commerce et des Sociétés under number
B 150.693), the lenders listed on the signature pages hereof and CREDIT SUISSE
AG, as administrative agent and collateral agent (in such capacities, the
“Agent”).

A. Pursuant to that certain Credit Agreement dated as of November 10, 2010, as
amended by Amendment No. 1 dated as of March 4, 2011, Incremental Assumption
Agreement dated as of March 4, 2011, and Incremental Assumption Agreement dated
as of November 10, 2011 (the “Existing Credit Agreement”), among the Borrowers,
Holdings, the lenders party thereto (the “Existing Lenders”) and Credit Suisse
AG, as administrative agent and collateral agent for the Existing Lenders, the
Existing Lenders have extended, and have agreed to extend, credit to the
Borrowers.

B. The Borrowers have requested, and the Extending Revolving Lenders and the
Requisite Lenders (each as defined below) have agreed to, among other things,
(i) allow the Borrowers to extend the final maturity of some or all of the
Revolving Credit Commitments and to modify certain of the other terms of the
Revolving Credit Commitments (in each case, as defined in the Existing Credit
Agreement), and (ii) provide that one or more persons (each, an “Additional
Revolving Lender”) may provide a new Revolving Credit Commitment under the
Existing Credit Agreement (as amended hereby).

C. The Borrowers have requested, and the New Term Lenders (as defined below) and
the Requisite Lenders have agreed to, among other things, allow the U.S.
Borrower to borrow (i) new tranche A term loans (the “New Tranche A Loans”; the
Lenders making New Tranche A Loans, collectively, the “New Tranche A Lenders”)
and (ii) new tranche B term loans (the “New Tranche B Loans” and, together with
the New Tranche A Loans, the “New Term Loans”; the Lenders making New Tranche B
Loans,



--------------------------------------------------------------------------------

collectively, the “New Tranche B Lenders” and, together with the New Tranche A
Lenders, the “New Term Lenders”) under the Existing Credit Agreement (as amended
hereby).

D. The Borrowers and the Guarantors are party to one or more of the Security
Documents, pursuant to which, among other things, the Guarantors guaranteed the
Obligations of the Borrowers under the Existing Credit Agreement and provided
security therefor.

E. The Borrowers have requested, and the Requisite Lenders have agreed, subject
to the terms and conditions contained herein, that the Existing Credit Agreement
(including all exhibits and schedules thereto) be amended and restated in its
entirety in the form of the Amended and Restated Credit Agreement attached
hereto as Exhibit A (the “Amended and Restated Credit Agreement”).

F. The Borrowers have requested, and Holdings, the Borrowers, the Subsidiary
Guarantors, the Requisite Lenders and the Agent have agreed that the Guarantee
and Pledge Agreement be amended as provided herein.

G. Upon the Restatement Date, certain of the terms of the outstanding Revolving
Credit Commitments of each Revolving Credit Lender that approves this Agreement
by executing and delivering to the Agent (or its counsel), on or prior to
5:00 p.m., New York City time, on March 25, 2013 (the “Delivery Time”), a
signature page to this Agreement designating itself as an “Extending Revolving
Lender” (each, an “Extending Revolving Lender” and each Revolving Credit Lender,
if any, that does not so designate itself being referred to herein as a
“Declining Revolving Lender”) will be modified as set forth herein.

H. Upon the Restatement Date, each Person that delivers to the Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Agreement
designating itself as an Additional Revolving Lender or an Extending Revolving
Lender shall have the Revolving Credit Commitment set forth opposite its name in
Schedule 2.01 to the Amended and Restated Credit Agreement.

I. Upon the Restatement Date, each Person that delivers to the Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Agreement
designating itself as a “New Term Lender” shall have the Term Loan Commitment
set forth opposite its name in Schedule 2.01 to the Amended and Restated Credit
Agreement.

J. Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Amended and Restated Credit Agreement.
The rules of interpretation set forth in Section 1.02 of the Amended and
Restated Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement of the Existing Credit Agreements.
Holdings, the Borrowers, the Agent, the Extending Revolving Lenders, the
Additional Revolving Lenders, the New Term Lenders and the Requisite Lenders
agree that the Existing Credit Agreement (including all exhibits and schedules
thereto) is hereby amended and restated, effective as of the Restatement Date,
to read in its entirety in the form of the Amended and Restated Credit Agreement
attached as Exhibit A hereto. As used in the Amended and Restated Credit
Agreement, the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof” and words of similar import shall, unless the context
otherwise requires, from and after the Restatement Date, mean or refer to the
Amended and Restated Credit Agreement. As used in any other Loan Document, from
and after the Restatement Date, all references to the Credit Agreement in such
Loan Documents shall, unless the context otherwise requires, mean or refer to
the Amended and Restated Credit Agreement.

SECTION 3. Waiver of Breakage Event. The Requisite Lenders hereby waive the
application of Section 2.16(a) with respect to any Breakage Event that may occur
as a result of any Fixed Rate Revolving Loan outstanding under the Existing
Credit Agreement immediately prior to the Restatement Date being repaid on the
Restatement Date.

SECTION 4. Amendment of the Guarantee and Pledge Agreement. Holdings, the
Borrowers, the Subsidiary Guarantors and the Agent hereby agree that the
Guarantee and Pledge Agreement is hereby amended as follows:

(a) Section 1.02 of the Guarantee and Pledge Agreement is hereby amended by
inserting the following terms in the appropriate alphabetized order therein:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Documents to
which such Grantor is party with respect to, or the grant by such Grantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes unlawful under the Commodity Exchange Act or any rule or regulation
promulgated thereunder (or the application or official interpretation of any
provision thereof).

“Secured Hedging Obligations” means the due and punctual payment and performance
of all obligations of each Loan Party under each Hedging Agreement that (i) is
in effect on the Restatement Date with a counterparty that is the Administrative
Agent or a Lender or an Affiliate of the Administrative Agent or a Lender as of
the Closing Date or (ii) is entered into after the Restatement Date with any
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into. Notwithstanding the foregoing, the Secured Hedging Obligations shall not
include any Excluded Swap Obligations.

 

3



--------------------------------------------------------------------------------

“Swap Obligation” means with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

(b) The definition of the term “Obligations” set forth in Section 1.02 of the
Guarantee and Pledge Agreement is hereby amended by (i) replacing the words “the
due and punctual payment and performance of all obligations of each Loan Party
under each Hedging Agreement that (i) is in effect on the Closing Date with a
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date with any counterparty that is the Administrative Agent or
a Lender or an Affiliate of the Administrative Agent or a Lender at the time
such Hedging Agreement is entered into” with the words “the Secured Hedging
Obligations” and (ii) adding the following sentence at the end thereof:
“Notwithstanding the foregoing, Obligations shall not include any Excluded Swap
Obligations.”

SECTION 5. Commitments; Termination; New Term Loans. (a) On and as of the
Restatement Date, subject to the conditions set forth in Section 15 hereof, the
Revolving Credit Commitment of each Revolving Credit Lender shall be as set
forth in Schedule 2.01 to the Amended and Restated Credit Agreement and the
Revolving Credit Commitment of each Declining Lender, if any, shall be
terminated.

(b) Subject to the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, as of the Restatement Date, each Extending Revolving
Lender agrees that its Revolving Credit Commitment will be modified to have the
terms set forth therefor in the Amended and Restated Credit Agreement.

(c) Subject to the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, each New Tranche A Lender agrees, severally and not
jointly, to make a New Tranche A Loan to the U.S. Borrower on the Restatement
Date and on the Delayed Draw Funding Date, as applicable, in an aggregate
principal amount not to exceed the amount set forth opposite its name on
Schedule 2.01 to the Amended and Restated Credit Agreement.

(d) Subject to the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, each New Tranche B Lender agrees, severally and not
jointly, to make a New Tranche B Loan to the U.S. Borrower on the Restatement
Date in an aggregate principal amount not to exceed the amount set forth
opposite its name on Schedule 2.01 to the Amended and Restated Credit Agreement.

SECTION 6. Fees. (a) On the Restatement Date, the Borrowers agree to pay a fee
(the “Extension Fee”), through the Agent, to each Extending Revolving Lender
that executes and delivers to the Agent (or its counsel) a signature page to
this Agreement on or prior to the Delivery Time, in an amount equal to 0.25% of
the Revolving Credit Commitment hereby extended (whether used or unused) of such
Lender on the Restatement Date. The Extension Fee shall be payable on the
Restatement Date in immediately available funds.

 

4



--------------------------------------------------------------------------------

(b) On the Restatement Date, the U.S. Borrower agrees to pay additional fees
(the “Upfront Fees”), through the Agent, to each New Tranche A Lender, in the
amounts previously agreed with such New Tranche A Lender. The Upfront Fees shall
be payable on the Restatement Date in immediately available funds.

(c) Once paid, the Upfront Fees and the Extension Fee shall not be refundable
under any circumstances.

SECTION 7. Release of Certain Subsidiary Guarantors. On and as of the
Restatement Date, or such later date on which Jerseyco shall have become a party
to the Guarantee and Pledge Agreement, the Requisite Lenders hereby authorize
the Agent to, and the Agent hereby does, upon the request of the U.S. Borrower,
release CBRE Global Holdings SARL and RELAM Amsterdam Holdings B.V. from their
Guarantee under the Guarantee and Pledge Agreement.

SECTION 8. Reaffirmation. Each of Holdings, the Borrowers and the Subsidiary
Guarantors, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement or the Amended and Restated Credit Agreement,
each of the Security Documents continues to be in full force and effect and is
hereby confirmed and ratified in all respects and (b) affirms and confirms its
Guarantee of the Obligations and the pledge of Collateral to secure such
Obligations, all as provided in the Security Documents as originally executed,
and acknowledges and agrees that such Guarantee and pledge shall continue in
full force and effect in respect of, and to secure, the Obligations under the
Amended and Restated Credit Agreement and the other Loan Documents.

SECTION 9. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrowers represent and warrant to
each of the Lenders and the Agent that (a) this Agreement has been duly
authorized, executed and delivered by Holdings, the Borrowers and the Subsidiary
Guarantors, and this Agreement constitutes a legal, valid and binding obligation
of Holdings, the Borrowers and the Subsidiary Guarantors, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, moratorium and other similar
laws affecting creditors’ rights generally and to general principles of equity
(whether considered in a proceeding in equity or at law); (b) after giving
effect to this Agreement, the representations and warranties set forth in
Article III of the Amended and Restated Credit Agreement and in each other Loan
Document are true and correct in all material respects on and as of the
Restatement Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date; and (c) as of
the Restatement Date, after giving effect to this Agreement and to the
incurrence of the New Term Loans and to the use of the proceeds thereof, no
Default or Event of Default has occurred and is continuing.

SECTION 10. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.11 and 9.15 of the Amended and Restated Credit Agreement shall apply to this
Agreement to the same extent as if fully set forth herein.

 

5



--------------------------------------------------------------------------------

SECTION 11. No Novation. Neither this Agreement nor the effectiveness of the
Amended and Restated Credit Agreement shall extinguish the Obligations for the
payment of money outstanding under the Existing Credit Agreement (except as
otherwise expressly provided with respect to the Existing Term Loan Refinancing)
or discharge or release the Lien or priority of any Loan Document or any other
security therefor or any guarantee thereof, and the liens and security interests
in favor of the Agent for the benefit of the Secured Parties securing payment of
the Obligations are in all respects continuing and in full force and effect with
respect to all Obligations. Nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Existing Credit Agreement or instruments
guaranteeing or securing the same (except as otherwise expressly provided with
respect to the Existing Term Loan Refinancing), which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Agreement, the Amended and
Restated Credit Agreement or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of a Borrower under the
Existing Credit Agreement or of a Borrower or any other Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder, and
such obligations are in all respects continuing with only the terms being
modified as provided in this Agreement and in the Amended and Restated Credit
Agreement (except as otherwise expressly provided with respect to the Existing
Term Loan Refinancing). The Existing Credit Agreement and each of the other Loan
Documents shall remain in full force and effect, until and except as modified
hereby. This Agreement shall constitute a Loan Document for all purposes of the
Existing Credit Agreement and the Amended and Restated Credit Agreement.

SECTION 12. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended and Restated Credit Agreement.

SECTION 13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 15 hereof.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 14. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 15. Effectiveness. This Agreement and the Amended and Restated Credit
Agreement shall become effective as of the date (the “Restatement Date”) on
which:

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of Holdings, the Borrowers, each of the
Subsidiary Guarantors, each of the Extending Revolving Lenders, each of the

 

6



--------------------------------------------------------------------------------

Additional Revolving Lenders (if any), each of the New Term Lenders and Lenders
holding more than 50% of the aggregate Revolving Credit Commitments (whether
used or unused) immediately prior to the Restatement Date (collectively, the
“Requisite Lenders”); and

(b) each of the conditions precedent set forth in Section 4.02 of the Amended
and Restated Credit Agreement shall have been satisfied.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CBRE SERVICES, INC.,

by

 

/s/ Debera Fan

Name:

 

Debera Fan

Title:

 

Sr. Vice President and Treasurer

 

CBRE GROUP, INC.,

by

 

/s/ Debera Fan

Name:

 

Debera Fan

Title:

 

Sr. Vice President and Treasurer

 

EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,

by

 

/s/ Debera Fan

Name:

 

Debera Fan

Title:

 

Sr. Vice President and Treasurer

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED, a limited company organized under the laws of England and Wales,

by

 

/s/ Philip Emburey

Name:

 

Philip Emburey

Title:

 

Director

 

by

 

/s/ Mark Creamer

Name:

 

Mark Creamer

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED, a corporation organized under the laws of the province of New
Brunswick,

by

 

/s/ Jeff Cook

Name:

 

Jeff Cook

Title:

 

Senior Vice President Finance

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE PTY LIMITED, a company organized under the laws of Australia,

by

 

/s/ Scott Anthony Gray-Spencer

Name:

 

Scott Anthony Gray-Spencer

Title:

 

Director

 

by

 

/s/ Tom Jackson Southern

Name:

 

Tom Jackson Southern

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED, a company organized under the laws of New Zealand,

by

 

/s/ Thomas Jackson Southern

Name:

 

Thomas Jackson Southern

Title:

 

Director

 

by

 

/s/ Enda Gerard Foley

Name:

 

Enda Gerard Foley

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CB/TCC GLOBAL HOLDINGS LIMITED,

by

 

/s/ Philip Emburey

Name:

 

Philip Emburey

Title:

 

Director

by

 

/s/ Marcus Smith

Name:

 

Marcus Smith

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

RELAM AMSTERDAM HOLDINGS B.V.,

by

 

/s/ M.N. Kruijer

Name:

 

M.N. Kruijer

Title:

 

TMF Management B.V. Managing Director

by

 

/s/ R. Wemmi

Name:

 

R. Wemmi

Title:

 

TMF Management B.V. Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE GLOBAL HOLDINGS, S.A.R.L.,

by

 

/s/ Elizabeth Thetford

Name:

 

Elizabeth Thetford

Title:

 

Manager A

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED PARTNERSHIP,

acting by its general partner,

CBRE PARTNER, INC.

by

 

/s/ Laurence H. Midler

 

Name: Laurence H. Midler

 

Title: Executive Vice President

 

Address: 26 New Street, St. Helier, Jersey, JE2 3RA, Channels Islands

 

Legal Name: CBRE Limited Partnership

 

Jurisdiction of Formation: Jersey

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TRAMMELL CROW DEVELOPMENT & INVESTMENT, INC.,

by

 

/s/ Scott A. Dyche

Name:

 

Scott A. Dyche

Title:

 

Executive Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE CONSULTING, INC.

by

 

/s/ Debera Fan

 

Name: Debera Fan

 

Title: Sr. Vice President and Treasurer

 

Address:11150 Santa Monica Boulevard, Suite 1600, Los Angeles, CA 90025

 

Legal Name: CBRE Consulting, Inc.

 

Jurisdiction of Incorporation: CA

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CBRE/LJM – NEVADA, INC.

by

 

/s/ Debera Fan

 

Name: Debera Fan

 

Title: Sr. Vice President and Treasurer

 

Address: 11150 Santa Monica Boulevard, Suite 1600, Los Angeles, CA 90025

 

Legal Name: CBRE/LJM – Nevada, Inc.

 

Jurisdiction of Incorporation: Nevada

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Schedule I

CB HoldCo, Inc.

CBRE Global Investors, Inc.

CBRE Global Investors, LLC

CBRE, Inc.

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE Partner, Inc.

CBRE-Profi Acquisition Corp.

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Clarion CRA Holdings, Inc.

CBRE Clarion REI Holding, Inc.

CBRE Government Services, LLC

CBRE Loan Services, Inc.

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, L.L.C.

Insignia/ESG Capital Corporation

The Polacheck Company, Inc.

Trammell Crow Company, LLC

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a New Term Lender, an
Extending Revolving Lender, an Additional Revolving Lender, and as Agent,
Swingline Lender and Issuing Bank,

by

 

/s/ Bill O’Daly

Name:

 

Bill O’Daly

Title:

 

Director

by

 

/s/ Vipul Dhadda

Name:

 

Vipul Dhadda

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED,

NEW ZEALAND BRANCH, as N.Z.

Swingline Lender,

by

 

/s/ Tom Herring

Name:

 

Tom Herring

Title:

 

Relationship Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of New York Mellon

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments):

by  

/s/ Helga Blum

Name:   Helga Blum Title:   Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of New York Mellon

 

To execute this Agreement as an Additional Revolving Lender:

by  

/s/ Helga Blum

Name:   Helga Blum Title:   Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of New York Mellon

 

To execute this Agreement as a New Tranche A Lender:

by  

/s/ Helga Blum

Name:   Helga Blum Title:   Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of Nova Scotia

 

To execute this Agreement as a Extending Revolving Lender (you are consenting to
the Amendment and to the extension of your existing Revolving Credit
Commitments):

by  

/s/ Diane Emanuel

Name:   Diane Emanuel Title:   Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of Nova Scotia

 

To execute this Agreement as an Additional Revloving Lender

by  

/s/ Diane Emanuel

Name:   Diane Emanuel Title:   Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of Nova Scotia

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Diane Emanuel

Name:   Diane Emanuel Title:   Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Comerica Bank

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Mark Skrzynski

Name:   Mark Skrzynski Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Comerica Bank

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by  

/s/ Mark Skrzynski

Name:   Mark Skrzynski Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Comerica Bank

 

To execute this Agreement as an New Tranche A Lender

by  

/s/ Mark Skrzynski

Name:   Mark Skrzynski Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: FIRST TENNESSEE BANK

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of Revolving Credit Commitments)

by  

/s/ Matthew A. Wages

Name:   Matthew A. Wages Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: FIRST TENNESSEE BANK

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Matthew A. Wages

Name:   Matthew A. Wages Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: FIRST TENNESSEE BANK

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Matthew A. Wages

Name:   Matthew A. Wages Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: HSBC Bank USA, National Association

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Andrew Hietala

Name:   Andrew Hietala Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: HSBC Bank USA, National Association

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of Revolving Credit Commitments)

by  

/s/ Andrew Hietala

Name:   Andrew Hietala Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: HSBC Bank USA, National Association

 

To execute this Agreement as an New Tranche A Lender:

by  

/s/ Andrew Hietala

Name:   Andrew Hietala Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of Revolving Credit Commitments)

by  

/s/ Chiara Carter

Name:   Chiara Carter Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

To execute this Agreement as an Additional Revolving Lender by  

/s/ Chiara Carter

Name:   Chiara Carter

Title:

  Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Chiara Carter

Name:   Chiara Carter Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Mizuho Corporate Bank, Ltd.

 

To execute this Agreement as a Extending Revolving Lender (you are consenting to
the Amendment and to the extension of your existing Revolving Credit
Commitments)

by  

/s/ Tenya Mitsuboshi

Name:   Tenya Mitsuboshi Title:   Deputy General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Mizuho Corporate Bank, Ltd.

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Tenya Mitsuboshi

Name:   Tenya Mitsuboshi Title:   Deputy General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Mizuho Corporate Bank, Ltd.

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Tenya Mitsuboshi

Name:   Tenya Mitsuboshi Title:   Deputy General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: RAYMOND JAMES BANK, N.A.

 

To execute this Agreement as a Extending Revolving Lender (you are consenting to
the Amendment and to the extension of your existing Revolving Credit
Commitments)

by  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: RAYMOND JAMES BANK, N.A.

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: RAYMOND JAMES BANK, N.A.

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Royal Bank of Scotland plc

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Graham Cooke

Name:

 

Graham Cooke

Title:

 

Senior Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Royal Bank of Scotland plc

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Graham Cooke

Name:

 

Graham Cooke

Title:

 

Senior Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Royal Bank of Scotland plc

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ Graham Cooke

Name:

 

Graham Coke

Title:

 

Senior Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Scotiabank Europe PLC

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ John O’Connor

Name:

 

John O’Connor

Title:

 

Head of Credit Administration

For any Lender requiring a second signature Line:

by:

 

/s/ Steve Caller

Name:

 

Steve Caller

Title:

 

Manager, Credit Administration

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Scotiabank Europe PLC

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ John O’Connor

Name:

 

John O’Connor

Title:

 

Head of Credit Administration

For any Lender requiring a second signature Line:

by:

 

/s/ Steve Caller

Name:

 

Steve Caller

Title:

 

Manager, Credit Administration

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: UNION BANK, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ Gina M. West

Name:

 

Gina M. West

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: UNION BANK, N.A.

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Gina M. West

Name:

 

Gina M. West

Title:

 

Vice President

Name of Institution: UNION BANK, Canada Branch as Lender to the Canadian
Borrower in CAD or USD

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Anne Collins

Name:

 

Anne Collins

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: UNION BANK, N.A.

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Gina M. West

Name:

 

Gina M. West

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Wells Fargo Bank, N.A.

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Patrick Drum

Name:

 

Patrick Drum

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Wells Fargo Bank, N.A.

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Patrick Drum

Name:

 

Patrick Drum

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Wells Fargo Bank, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ Patrick Drum

Name:

 

Patrick Drum

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Bank of America, N.A.

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Ronald Odlozil

Name:

 

Ronald Odlozil

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Bank of America, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ Ronald Odlozil

Name:

 

Ronald Odlozil

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Bank of America, N.A.

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Ronald Odlozil

Name:

 

Ronald Odlozil

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Bank of America, N. A., Canada Branch

 

To execute this Agreement as Extending Revolving Lender (you are consenting to
the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ Medina Sales de Andrade

Name:

 

Medina Sales de Andrade

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of East Asia, Limited, Los Angeles Branch

 

To execute this Agreement as New Tranche A Lender

by

 

/s/ Jonathan Kuo

Name:

 

Jonathan Kuo

Title:

 

Senior Vice President & Business Manager

For any Lender requiring a second signature Line

by:

 

/s/ David Loh

Name:

 

David Loh

Title:

 

Chief Lending Officer

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: The Bank of East Asia, Limited, Los Angeles Branch

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Jonathan Kuo

Name:

 

Jonathan Kuo

Title:

 

Senior Vice President & Business Manager

For any Lender requiring a second signature Line

by:

 

/s/ David Loh

Name:

 

David Loh

Title:

 

Chief Lending Officer

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: KeyBank National Association

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ James A. Gelle

Name:

 

James A. Gelle

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: KeyBank National Association

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ James A. Gelle

Name:

 

James A. Gelle

Title:

 

Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Scotiabanc Inc.

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ J.F. Todd

Name:

 

J.F. Todd

Title:

 

Managing Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Edward Chen

Name:

 

Edward Chen

Title:

 

Vice President & General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Edward Chen

Name:   Edward Chen Title:   Vice President & General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: FAR EAST NATIONAL BANK

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Alton Wang

Name:   Alton Wang Title:   President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: FAR EAST NATIONAL BANK

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Alton Wang

Name:   Alton Wang Title:   President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: BANK OF HAWAII

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Anna Hu

Name:   Anna Hu Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: BANK OF HAWAII

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Anna Hu

Name:   Anna Hu Title:   Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Henry Hsieh

Name:   Henry Hsieh Title:   Assistant Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Henry Hsieh

Name:   Henry Hsieh Title:   Assistant Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Chang Hwa Commercial Bank, Ltd., New York Branch

 

To execute this Agreement as a New Tranche A Lender

by  

/s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   Vice President & General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Chang Hwa Commercial Bank, Ltd., New York Branch

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   Vice President & General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Compass Bank

 

To execute this Agreement as an Additional Revolving Lender

by  

/s/ Don Byerly

Name:   Don Byerly Title:   Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Compass Bank

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Don Byerly

Name:

 

Don Byerly

Title:

 

Senior Vice President

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Robert Grillo

Name:

 

Robert Grillo

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Robert Grillo

Name:

 

Robert Grillo

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Siemens Financial Services, Inc.

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ WD Fentsch

Name:

 

WD Fentsch

Title:

 

Vice President

For any Lender requiring a second signature Line

by:

 

/s/ Ernest Errigo

Name:

 

Ernest Errigo

Title:

 

Senior Transaction Coordinator

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Siemens Financial Services, Inc.

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ WD Fentsch

Name:

 

WD Fentsch

Title:

 

Vice President

For any Lender requiring a second signature Line

by:

 

/s/ Ernest Errigo

Name:

 

Ernest Errigo

Title:

 

Senior Transaction Coordinator

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: First Commercial Bank, New York Branch

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Jason Lee

Name:

 

Jason Lee

Title:

 

Vice President & General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: First Commercial Bank, New York Branch

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Jason Lee

Name:

 

Jason Lee

Title:

 

Vice President & General Manager

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Barclays Bank PLC

 

To execute this Agreement as a New Tranche A Lender

by

 

/s/ Andrew Johnman

Name:

 

Andrew Johnman

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Barclays Bank PLC

 

To execute this Agreement as an Additional Revolving Lender

by

 

/s/ Andrew Johnman

Name:

 

Andrew Johnman

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CBRE SERVICES, INC. AMENDMENT AND RESTATEMENT AGREEMENT
DATED AS OF THE DATE FIRST ABOVE WRITTEN

Name of Institution: Barclays Bank PLC

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and to the extension of your existing Revolving Credit
Commitments)

by

 

/s/ Andrew Johnman

Name:

 

Andrew Johnman

Title:

 

Director

 

[Signature page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 28, 2013,

among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

CERTAIN SUBSIDIARIES OF

CBRE SERVICES, INC.,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

HSBC BANK USA, N.A,

WELLS FARGO SECURITIES,

THE BANK OF NOVA SCOTIA

BARCLAYS BANK PLC,

THE ROYAL BANK OF SCOTLAND PLC

as Joint Lead Arrangers and Joint Bookrunners

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES,

as Co-Syndication Agents

HSBC BANK USA, N.A,

THE BANK OF NOVA SCOTIA

BARCLAYS BANK PLC,

THE ROYAL BANK OF SCOTLAND PLC

and

UNION BANK, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page      ARTICLE I       Definitions   

SECTION 1.01.

  

Defined Terms

     2   

SECTION 1.02.

  

Terms Generally

     47   

SECTION 1.03.

  

Classification of Loans and Borrowings

     47   

SECTION 1.04.

  

Pro Forma Calculations

     47   

SECTION 1.05.

  

Exchange Rate Calculations

     48       ARTICLE II       The Credits   

SECTION 2.01.

  

Commitments

     48   

SECTION 2.02.

  

Loans

     49   

SECTION 2.03.

  

Borrowing Procedure

     51   

SECTION 2.04.

  

Evidence of Debt; Repayment of Loans

     51   

SECTION 2.05.

  

Fees

     52   

SECTION 2.06.

  

Interest on Loans

     54   

SECTION 2.07.

  

Default Interest

     55   

SECTION 2.08.

  

Alternate Rate of Interest

     55   

SECTION 2.09.

  

Termination and Reduction of Commitments

     55   

SECTION 2.10.

  

Conversion and Continuation of Borrowings

     56   

SECTION 2.11.

  

Repayment of Term Borrowings

     58   

SECTION 2.12.

  

Prepayment

     62   

SECTION 2.13.

  

Mandatory Prepayments

     62   

SECTION 2.14.

  

Reserve Requirements; Change in Circumstances

     64   

SECTION 2.15.

  

Change in Legality

     66   

SECTION 2.16.

  

Indemnity

     66   

SECTION 2.17.

  

Pro Rata Treatment

     67   

SECTION 2.18.

  

Sharing of Setoffs

     68   

SECTION 2.19.

  

Payments

     68   

SECTION 2.20.

  

Taxes

     69   

SECTION 2.21.

  

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     72   

SECTION 2.22.

  

Swingline Loans

     74   

SECTION 2.23.

  

Letters of Credit

     76   

SECTION 2.24.

  

Bankers’ Acceptances

     81   

SECTION 2.25.

  

Incremental Revolving Credit Commitments

     83   

SECTION 2.26.

  

Incremental Term Loan Commitments

     84   



--------------------------------------------------------------------------------

   ARTICLE III       Representations and Warranties   

SECTION 3.01.

   Organization; Powers      87   

SECTION 3.02.

   Authorization      87   

SECTION 3.03.

   Enforceability      87   

SECTION 3.04.

   Governmental Approvals      88   

SECTION 3.05.

   Financial Statements      88   

SECTION 3.06.

   No Material Adverse Change      88   

SECTION 3.07.

   Title to Properties      88   

SECTION 3.08.

   Subsidiaries      88   

SECTION 3.09.

   Litigation; Compliance with Laws      88   

SECTION 3.10.

   Agreements      89   

SECTION 3.11.

   Federal Reserve Regulations      89   

SECTION 3.12.

   Investment Company Act      89   

SECTION 3.13.

   Patriot Act; FCPA; OFAC      89   

SECTION 3.14.

   Use of Proceeds      89   

SECTION 3.15.

   Tax Returns      90   

SECTION 3.16.

   No Material Misstatements      90   

SECTION 3.17.

   Employee Benefit Plans      90   

SECTION 3.18.

   Insurance      91   

SECTION 3.19.

   Security Documents      91       ARTICLE IV       Conditions of Lending   

SECTION 4.01.

   All Credit Events      91   

SECTION 4.02.

   Restatement Date      92       ARTICLE V       Affirmative Covenants   

SECTION 5.01.

   Existence; Businesses and Properties      93   

SECTION 5.02.

   Insurance      94   

SECTION 5.03.

   Obligations and Taxes      94   

SECTION 5.04.

   Financial Statements, Reports, etc      94   

SECTION 5.05.

   Litigation and Other Notices      95   

SECTION 5.06.

   Information Regarding Collateral      96   

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections      96   

SECTION 5.08.

   Use of Proceeds      96   

SECTION 5.09.

   Further Assurances      96   



--------------------------------------------------------------------------------

   ARTICLE VI       Negative Covenants   

SECTION 6.01.

  

Indebtedness

     97   

SECTION 6.02.

  

Liens

     98   

SECTION 6.03.

  

Investments, Loans and Advances

     100   

SECTION 6.04.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     103   

SECTION 6.05.

  

Restricted Payments; Restrictive Agreements

     104   

SECTION 6.06.

  

Transactions with Affiliates

     105   

SECTION 6.07.

  

Business of Holdings, U.S. Borrower and Subsidiaries

     106   

SECTION 6.08.

  

Interest Coverage Ratio

     106   

SECTION 6.09.

  

Maximum Leverage Ratio

     106   

SECTION 6.10.

  

Fiscal Year

     106       ARTICLE VII       Events of Default       ARTICLE VIII       The
Administrative Agent and the Collateral Agent       ARTICLE IX      
Miscellaneous   

SECTION 9.01.

  

Notices

     111   

SECTION 9.02.

  

Survival of Agreement

     114   

SECTION 9.03.

  

Binding Effect

     114   

SECTION 9.04.

  

Successors and Assigns

     114   

SECTION 9.05.

  

Expenses; Indemnity

     118   

SECTION 9.06.

  

Right of Setoff

     120   

SECTION 9.07.

  

Applicable Law

     120   

SECTION 9.08.

  

Waivers; Amendment

     120   

SECTION 9.09.

  

Interest Rate Limitation

     121   

SECTION 9.10.

  

Entire Agreement

     122   

SECTION 9.11.

  

WAIVER OF JURY TRIAL

     122   

SECTION 9.12.

  

Severability

     122   

SECTION 9.13.

  

Counterparts

     122   

SECTION 9.14.

  

Headings

     122   

SECTION 9.15.

  

Jurisdiction; Consent to Service of Process

     122   

SECTION 9.16.

  

Confidentiality

     123   

SECTION 9.17.

  

Conversion of Currencies

     124   

SECTION 9.18.

  

Additional Borrowers

     124   

SECTION 9.19.

  

Release of Collateral

     125   

SECTION 9.20.

  

Loan Modification Offers

     125   

SECTION 9.21.

  

Effect of Certain Inaccuracies

     126   

SECTION 9.22.

  

USA PATRIOT Act Notice

     126   

SECTION 9.23.

  

No Advisory or Fiduciary Responsibility

     126   

SECTION 9.24.

  

Effect of Restatement

     127   



--------------------------------------------------------------------------------

Exhibits

    

Exhibit A

   Form of Administrative Questionnaire

Exhibit B

   Form of Assignment and Acceptance

Exhibit C

   Form of Borrower Repurchase Assignment and Acceptance

Exhibit D

   Auction Procedures

Exhibit E

   Form of Borrowing Request

Exhibit F-1

   Form of Borrowing Subsidiary Agreement

Exhibit F-2

   Form of Borrowing Subsidiary Termination

Exhibit G

   Guarantee and Pledge Agreement

Exhibit H-1

   Form of First Lien Intercreditor Agreement

Exhibit H-2

   Form of Second Lien Intercreditor Agreement

Exhibit I-1

   Form of U.S. Tax Compliance Certificate

Exhibit I-2

   Form of U.S. Tax Compliance Certificate

Exhibit I-3

   Form of U.S. Tax Compliance Certificate

Exhibit I-4

   Form of U.S. Tax Compliance Certificate

 

Schedules

    

Schedule 1.01(a)

  

Subsidiary Guarantors

Schedule 1.01(b)

  

Additional Cost

Schedule 1.01(c)

  

Approved Take Out Parties

Schedule 1.01(d)

  

Existing Letters of Credit

Schedule 2.01

  

Lenders

Schedule 3.08

  

Subsidiaries

Schedule 3.09

  

Litigation; Compliance with Laws

Schedule 3.19(a)

  

UCC Filing Offices

Schedule 4.02(a)

  

Foreign Counsel

Schedule 6.01(a)

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.03(a)

  

Specified Restructuring Transactions

Schedule 6.03(k)

  

Existing Investments

Schedule 6.03(p)

  

D&I Investments

Schedule 6.05(c)

  

Certain Existing Restrictions



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 28, 2013 (this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CBRE LIMITED, a limited company organized under the laws of
England and Wales (with company no: 3536032) (the “U.K. Borrower”), CBRE
LIMITED, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE PTY LIMITED, a company organized under the laws
of Australia and registered in New South Wales (the “Australian Borrower”), CBRE
LIMITED, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the Lenders
(as defined in Article I), and CREDIT SUISSE AG, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

The Borrowers, Holdings, certain Lenders and Credit Suisse AG, as administrative
agent and collateral agent, are party to that certain Credit Agreement dated as
of November 10, 2010, as amended by Amendment No. 1 dated as of March 4, 2011,
Incremental Assumption Agreement dated as of March 4, 2011, and Incremental
Assumption Agreement dated as of November 10, 2011 (the “Existing Credit
Agreement”). Pursuant to the Amendment and Restatement Agreement dated as of the
date hereof (the “Amendment and Restatement Agreement”), among the Borrowers,
Holdings, each subsidiary of Holdings party thereto, the lenders party thereto
and Credit Suisse AG, as administrative agent and collateral agent, and upon the
satisfaction of the conditions set forth therein, the Existing Credit Agreement
(including all exhibits and schedules thereto) shall be amended and restated in
its entirety and replaced by this Agreement.

The Borrowers have requested the Lenders to extend credit in the form of
(a) Tranche A Loans (such term and each other capitalized term used but not
defined in this preliminary statement having the meaning given it in Article I)
to the U.S. Borrower on the Restatement Date in an aggregate principal amount of
$200,000,000 and on the Delayed Draw Funding Date, in an aggregate principal
amount of up to $300,000,000, (b) Tranche B Loans to the U.S. Borrower on the
Restatement Date, in an aggregate principal amount of $215,000,000 and
(c) Revolving Loans in the form of (i) Domestic Revolving Loans to the U.S.
Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $900,000,000, (ii) Multicurrency Revolving Loans to the U.S. Borrower,
the Canadian Borrower, the Australian Borrower and the New Zealand Borrower at
any time and from time to time prior to the Revolving Credit Maturity Date, in
an aggregate principal amount at any time outstanding not in excess of
$150,000,000 and (iii) U.K. Revolving Loans to the U.S. Borrower and the U.K.
Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $150,000,000. The Borrowers have requested the Swingline Lenders to
extend credit in the form of (a) Domestic Swingline Loans to the U.S. Borrower,
in an aggregate principal amount at any time outstanding not in excess of
$20,000,000 under the Domestic Revolving Credit Commitments and (b) N.Z.
Swingline Loans to the New Zealand Borrower, in an aggregate principal amount at
any time outstanding not in excess of $35,000,000 under the Multicurrency
Revolving Credit Commitments. The Borrowers have requested the Issuing Banks to
issue Letters of Credit, in an aggregate face amount at any time outstanding not
in excess of



--------------------------------------------------------------------------------

 

2

    

$100,000,000 under the Revolving Credit Commitments, to support payment
obligations incurred in the ordinary course of business by the Borrowers and
their Subsidiaries. The proceeds of the Term Loans will be used by the Borrowers
(x) on the Restatement Date, to finance, in part, the Existing Term Loan
Refinancing and to pay fees and expenses in connection therewith and (y) on the
Delayed Draw Funding Date, to redeem the Existing Senior Subordinated Notes. The
proceeds of the Revolving Loans and Swingline Loans, and the Letters of Credit,
are to be used from time to time for working capital and other general corporate
purposes of the Borrowers and their Subsidiaries.

The Lenders are willing to extend such credit to the Borrowers, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrowers,
in each case on the terms and subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptance Fee” shall mean a fee payable in Canadian Dollars by the Canadian
Borrower to the Administrative Agent for the account of a Canadian Lender with
respect to the acceptance of a B/A or the making of a B/A Equivalent Loan on the
date of such acceptance or loan, calculated on the face amount of the B/A or the
B/A Equivalent Loan at the rate per annum applicable on such date as set forth
in the row labeled “Fixed Rate Spread” in the definition of the term “Applicable
Percentage” on the basis of the number of days in the applicable Contract Period
(including the date of acceptance and excluding the date of maturity) and a year
of 365 days (it being agreed that the rate per annum applicable to any B/A
Equivalent Loan is equivalent to the rate per annum otherwise applicable to the
Bankers’ Acceptance which has been replaced by the making of such B/A Equivalent
Loan pursuant to Section 2.24).

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.20(a).

“Additional Cost” shall mean, in relation to any Borrowing that is denominated
in Pounds, for any Interest Period, the cost as calculated by the Administrative
Agent in accordance with Schedule 1.01(b) imputed to each Multicurrency
Revolving Credit Lender participating in such Borrowing of compliance with the
mandatory liquid assets requirements of the Bank of England during that Interest
Period, expressed as a percentage.

“Additional Secured Indebtedness” shall have the meaning assigned to such term
in Section 6.02(q).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining



--------------------------------------------------------------------------------

 

3

    

Consolidated Net Income for such period, the sum of (a) any non-recurring fees,
expenses or charges in connection with the consummation of the Transactions and
(b) any non-recurring fees, expenses or charges related to any Equity Issuance,
investment permitted under Section 6.03, Permitted Acquisition or incurrence of
Indebtedness.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided, however, that, if such Eurocurrency Borrowing is denominated in
Pounds, then the “Adjusted LIBO Rate” shall be the LIBO Rate in effect for such
Interest Period plus Additional Cost.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 9.20(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.06, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified. Notwithstanding the foregoing, in relation to
The Royal Bank of Scotland plc, the term “Affiliate” shall not include (i) the
UK government or any member or instrumentality thereof, including Her Majesty’s
Treasury and UK Financial Investments Limited (or any directors, officers,
employees or entities thereof) or (ii) any persons or entities controlled by or
under common control with the UK government or any member or instrumentality
thereof (including Her Majesty’s Treasury and UK Financial Investments Limited)
and which are not part of The Royal Bank of Scotland Group plc and its
subsidiaries or subsidiary undertakings.

“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Domestic Revolving Credit Exposures.

“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.

“Aggregate U.K. Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ U.K. Revolving Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.17.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day (or, in the case of a
Dollar Loan to the Canadian Borrower, the U.S. Base Rate), (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the sum of (i) the
Adjusted LIBO Rate in effect on such day for a one-month Interest Period (or if
such day is not a Business Day, the immediately preceding Business Day) and
(ii) 1.00%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate
for any day shall be based on the rate determined on such day at approximately
11 a.m. (London time) by



--------------------------------------------------------------------------------

 

4

    

reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the U.S. Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the U.S. Base Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” shall mean (a) with respect to U.K. Revolving Loans and
U.K. Letters of Credit, Pounds and Euro, (b) with respect to Multicurrency Loans
and Multicurrency Letters of Credit, Australian Dollars, Canadian Dollars and
New Zealand Dollars and (c) with respect to Incremental Revolving Loans and
Incremental Term Loans, Pounds, Euro or any other currency reasonably acceptable
to the Administrative Agent and the Incremental Revolving Credit Lenders or
Incremental Term Lenders.

“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate then in effect.

“Amendment and Restatement Agreement” has the meaning assigned to such term in
the introductory statement to this Agreement.

“ANZ Sublimit” shall mean $35,000,000.

“Applicable Percentage” shall mean, for any day, subject to Section 2.07,

(a) with respect to the Revolving Credit Commitments, Revolving Loans and the
Tranche A Loans, at any time,

(i) if the U.S. Borrower does not have Investment Grade Status at such time, the
applicable percentage set forth in the “Leverage-based Grid” below under the
caption “Facility Fee Revolving Credit Commitments”, “Fixed Rate Spread
Tranche A Loans”, “Daily Rate Spread Tranche A Loans”, “Fixed Rate Spread
Revolving Loans” or “Daily Rate Spread Revolving Loans”, as the case may be,
based upon the Leverage Ratio as of the relevant date of determination, and
(ii) if the U.S. Borrower has Investment Grade Status at such time, the
applicable percentage set forth in the “Ratings-based Grid” below under the
caption “Facility Fee Revolving Credit Commitments”, “Fixed Rate Spread
Tranche A Loans”, “Daily Rate Spread Tranche A Loans”, “Fixed Rate Spread
Revolving Loans” or “Daily Rate Spread Revolving Loans”, as the case may be,
based upon the Credit Rating as of the relevant date of determination. Each
change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all applicable Commitments, Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.



--------------------------------------------------------------------------------

 

5

    

For purposes of the foregoing, (x) if the Credit Ratings established or deemed
to have been established by Moody’s and S&P shall fall within different
Categories, the Applicable Percentage shall be based on the Category in which
the higher of the two ratings falls unless the ratings differ by two or more
Categories, in which case the Applicable Percentage shall be based on the
Category one level below the Category in which the higher rating falls and
(y) if the Credit Ratings established or deemed to have been established by S&P
or Moody’s shall be changed (other than as a result of a change in the rating
system of S&P or Moody’s), such change shall be effective on the earlier of the
date on which such change is publicly announced and the date on which Holdings
or any of its Subsidiaries receives written notice of such change. Each change
in the Applicable Percentage shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.

If the rating system of S&P or Moody’s shall change, or if either rating agency
shall cease to be in the business of providing issuer or long-term debt ratings,
as the case may be, the U.S. Borrower and the Administrative Agent shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the rating of the other rating agency (or, if the
circumstances referred to in this sentence shall affect both such rating
agencies, the ratings most recently in effect prior to such changes or
cessations).

Notwithstanding the foregoing, until Holdings shall have delivered the financial
statements and certificate required by Section 5.04(b) and Section 5.04(c),
respectively, for the period ending June 30, 2013, the Leverage Ratio shall be
deemed to be in Category 3 for purposes of determining the Applicable Percentage
and Investment Grade Status shall be deemed not to exist. In addition, at any
time (a) during which Holdings has failed to deliver the financial statements
and certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, the Leverage Ratio shall be deemed to be in the next highest
Category for purposes of determining the Applicable Percentages and (b) after
the occurrence and during the continuance of an Event of Default, the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentages and Investment Grade Status shall be deemed not to exist.



--------------------------------------------------------------------------------

 

6

    

Leverage-based Grid:

 

Category

  

Leverage

Ratio

   Fixed
Rate
Spread
Tranche
A Loans     Daily
Rate
Spread
Tranche
A Loans     Fixed
Rate
Spread
Revolving
Loans     Daily
Rate
Spread
Revolving
Loans     Facility Fee
Revolving
Credit
Commitments  

Category 1

   Greater than 2.50 to 1.00      2.75 %      1.75 %      2.25 %      1.25 %   
  0.50 % 

Category 2

   Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00      2.25 % 
    1.25 %      1.80 %      0.75 %      0.45 % 

Category 3

   Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00      2.00 % 
    1.00 %      1.625 %      0.625 %      0.375 % 

Category 4

   Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00      1.75 % 
    0.75 %      1.40 %      0.375 %      0.35 % 

Category 5

   Equal to or less than 1.00 to 1.00      1.50 %      0.50 %      1.15 %     
0.125 %      0.35 % 

Ratings-based Grid:

 

Category

   Credit Rating      Fixed Rate
Spread
Tranche A
Loans     Daily Rate
Spread
Tranche A
Loans     Fixed
Rate
Spread
Revolving
Loans     Daily
Rate
Spread
Revolving
Loans     Facility Fee
Revolving
Credit
Commitments      S&P      Moody’s             

Category 1

     > A-         > A3         0.95 %      0 %      .85 %      0 %      0.10 % 

Category 2

     BBB+         Baa1         1.05 %      0.05 %      .90 %      0 %      0.15
% 

Category 3

     BBB         Baa2         1.15 %      0.15 %      .95 %      0 %      0.20
% 

Category 4

     BBB-         Baa3         1.25 %      0.25 %      1.00 %      0 %      0.25
% 



--------------------------------------------------------------------------------

 

7

    

(c) with respect to any Fixed Rate Tranche B Loan and Daily Rate Tranche B Loan,
2.75% and 1.75% per annum, respectively,

(d) with respect to any Incremental Term Loan or Incremental Revolving Loan, the
“Applicable Percentage” set forth in the Incremental Assumption Agreement
relating thereto, and

(e) with respect to any Other Term Loan or Other Revolving Loan, the “Applicable
Percentage” set forth in the Loan Modification Agreement relating thereto.

“Approved Credit Support” shall mean a reimbursement, indemnity or similar
obligation issued by a person (the “Support Provider”) pursuant to which the
Support Provider agrees to reimburse, indemnify or hold harmless the U.S.
Borrower or any Subsidiary for any Indebtedness, liability, or other obligation
of the U.S. Borrower or such Subsidiary, but only to the extent (a) the Support
Provider satisfies the criteria set forth in clause (a), (b), (c) or (d) of the
definition of the term “Approved Take Out Party” or (b) the obligations of the
Support Provider are secured by an irrevocable third-party letter of credit from
a financial institution with a senior unsecured non-credit-enhanced long-term
debt rating of A- or higher from S&P and A3 or higher from Moody’s.

“Approved Take Out Commitment” shall mean a Take Out Commitment (a) no less than
90% of which is issued by an Approved Take Out Party (with any remaining
percentage being provided by TCC or any of its Affiliates, in an aggregate
amount for all such Take Out Commitments provided by TCC and its Affiliates not
to exceed $10,000,000) and (b) in which the funding obligation of the issuer of
such Take Out Commitment is not subject to any material condition other than
(i) completion of construction in accordance with all requirements of applicable
law and agreed plans and specifications and by a date certain, (ii) issuance of
a certificate of occupancy and (iii) in the event the underlying transaction
involves a Qualifying Lease, the commencement of payment of rent thereunder by
the tenant thereunder. Any Approved Take Out Commitment shall cease to be an
Approved Take Out Commitment (x) if the issuer of such Take Out Commitment
(other than TCC or any of its Affiliates) at any time no longer meets the
definition of “Approved Take Out Party” (provided that the failure of one (but
not more than one) such provider of a Take Out Commitment to satisfy the
definition of “Approved Take Out Party” shall not result in the disqualification
of such Take Out Commitment pursuant to this clause (x) so long as, at the time
such Take Out Commitment was initially issued, such provider satisfied the
definition of Approved Take Out Party and only failed to meet such definition
due to its inability to meet the requirements outlined in (a) or (b) in the
definition of “Approved Take Out Party” after the issuance of such Take Out
Commitment), (y) to the extent the issuer of such Approved Take Out Commitment
fails or refuses to fund under such Approved Take Out Commitment or notifies
Holdings or any Subsidiary of its intention to not fund under such Approved Take
Out Commitment or (z) at such time as Holdings or any Borrower acquires actual
knowledge that the Approved Take Out Commitment will not fund.



--------------------------------------------------------------------------------

 

8

    

“Approved Take Out Party” shall mean a person that issues a Take Out Commitment
and that satisfies any of the following criteria: (a) the senior unsecured
non-credit-enhanced long-term debt of such person is rated BBB or higher by S&P
or Baa2 or higher by Moody’s, (b) such person is an endowment or pension fund
(or such Take Out Commitment is guaranteed by an endowment or pension fund) in
compliance with ERISA and having net liquid assets and a consolidated net worth
(including equity commitments) determined in accordance with GAAP (as reflected
in its most recent annual audited financial statements issued within 12 months
of the date of determination) of not less than $500,000,000, (c) such person is
set forth on Schedule 1.01(c) or (d) such person is otherwise approved by the
Administrative Agent after receipt of all information necessary to make such
determination.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the U.S. Borrower or any of the
Subsidiaries to any person other than the U.S. Borrower or any Subsidiary
Guarantor of any assets of the U.S. Borrower or any of the Subsidiaries (other
than (a) inventory, damaged, obsolete or worn out assets and Permitted
Investments, in each case disposed of in the ordinary course of business,
(b) dispositions between or among Non-Guarantor Subsidiaries, (c) the sale by
Melody of assets purchased and/or funded pursuant to a Melody Repo Arrangement,
a Melody Mortgage Warehousing Facility, the Melody Loan Arbitrage Facility or
Melody Lending Program Securities, (d) the sale by the U.S. Borrower or CBRE,
Inc. of assets purchased and/or funded pursuant to the CBRE Loan Arbitrage
Facility, (e) the sale by Melody of servicing rights in respect of mortgage
portfolios in the ordinary course of its business, (f) the sale of interests or
investments in real estate or related assets by an Investment Subsidiary,
(g) transfers of Equity Interests contemplated by the definition of the term
“Foreign Restructuring Transaction” in connection with the consummation thereof
and (h) the issuance or transfer of CBRE Clarion Units to directors, employees
or other service providers of CBRE Clarion or its subsidiaries pursuant to any
Management Subscription Agreement or under any employee stock option or stock
purchase plan or employee benefit plan in existence from time to time); provided
that any asset sale or series of related asset sales having a value (net of
related assumed liabilities) not in excess of $25,000,000 shall be deemed not to
be an “Asset Sale” for purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B or such other form as shall be approved
by the Administrative Agent.

“Auction” shall mean an auction pursuant to which a Borrower offers to purchase
Term Loans pursuant to the Auction Procedures.

“Auction Procedures” shall mean the procedures set forth in Exhibit D.

“Australian Dollars” or “A$” shall mean the lawful currency of Australia.

“Available Cash” shall mean, on any date, the amount of cash and Permitted
Investments held by the U.S. Borrower and the Subsidiaries on such date, less
the amount thereof that is (a) reflected as “Cash Surrender Value for Insurance
Policy for Deferred Compensation Plan” and “Prepaid Pension Costs” on the most
recent balance sheet of the U.S. Borrower delivered pursuant to this Agreement
or (b) subject to restrictions, directly or indirectly, on its use by the U.S.
Borrower or any Subsidiary, as the case may be.



--------------------------------------------------------------------------------

 

9

    

“Available Investment Amount” shall mean an amount equal to the excess of
(a) 20% of cumulative Adjusted Consolidated Net Income for each full fiscal
quarter of the U.S. Borrower commencing with the fiscal quarter beginning
January 1, 2011 (taken as a single accounting period) over (b) the aggregate
amount utilized pursuant to Section 6.03(y)(ii) to make investments, loans and
advances (net of all returns on capital or principal thereon).

“Available Restricted Payment Amount” shall mean an amount equal to 50% of
cumulative Adjusted Consolidated Net Income for each full fiscal quarter of the
U.S. Borrower commencing with the fiscal quarter beginning January 1, 2011
(taken as a single accounting period).

“B/A Borrowing” shall mean a Borrowing comprised of one or more Bankers’
Acceptances or, as applicable, B/A Equivalent Loans. For greater certainty, all
provisions of this Agreement that are applicable to Bankers’ Acceptances are
also applicable, mutatis mutandis, to B/A Equivalent Loans.

“B/A Equivalent Loan” shall have the meaning assigned to such term in
Section 2.24(h).

“Bank Bill Rate” shall mean, in relation to an Interest Period for any Loan
denominated in Australian Dollars or New Zealand Dollars, the rate determined by
the Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) to be the average bid rate displayed at or about 10:30 a.m.
(Local Time) on the first day of such Interest Period on the Reuters screen BBSY
page (for Australian Dollars) or BKBM page (for New Zealand Dollars), for a term
equivalent to such Interest Period. If (a) for any reason there is no rate
displayed for a period equivalent to such Interest Period or (b) the basis on
which such rate is displayed is changed and in the reasonable opinion of the
Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) such rate ceases to reflect the cost to a majority in interest
of the Multicurrency Lenders of funding to the same, then the Bank Bill Rate
shall be the rate determined by the Administrative Agent (or, in the case of any
N.Z. Swingline Loan, the N.Z. Swingline Lender) to be the average of the buying
rates quoted to the Administrative Agent (or, in the case of any N.Z. Swingline
Loan, the N.Z. Swingline Lender) by three reference banks selected by it at or
about that time on that date for bills of exchange that are accepted by an
Australian bank or a New Zealand bank, as the case may be, and that have a term
equivalent to the Interest Period. If there are no such buying rates the rate
shall be the rate reasonably determined by the Administrative Agent (or, in the
case of any N.Z. Swingline Loan, the N.Z. Swingline Lender) to be its cost of
funds. Rates will be expressed as a yield percent per annum to maturity and
rounded up or down, if necessary, to the nearest two decimal places. When used
in reference to any Loan or Borrowing, the term “Bank Bill Rate” refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Bank Bill Rate.

“Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing instrument
denominated in Canadian dollars, drawn by the Canadian Borrower, and accepted by
a Multicurrency Lender in accordance with this Agreement, and shall include a
depository note within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.



--------------------------------------------------------------------------------

 

10

    

“Borrower Repurchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and a Borrower, and accepted by the
Administrative Agent, substantially in the form of Exhibit C or such other form
as shall be approved by the Administrative Agent.

“Borrowers” shall mean, collectively, the U.S. Borrower, the Australian
Borrower, the Canadian Borrower, the New Zealand Borrower and the U.K. Borrower
and any other wholly owned Subsidiary of the U.S. Borrower that becomes a party
hereto as a Borrower pursuant to Section 9.18.

“Borrowing” shall mean (a) Loans of the same Class and Type and in the same
currency made, converted or continued on the same date and, in the case of a
Fixed Rate Loan, as to which a single Interest Period or Contract Period, as the
case may be, is in effect, or (b) a Swingline Loan.

“Borrowing Minimum” shall mean $5,000,000, £2,000,000, €2,000,000, A$1,000,000,
NZ$1,000,000 or C$1,000,000, as the case may be.

“Borrowing Multiple” shall mean $1,000,000, £500,000, €500,000, A$250,000,
NZ$250,000 or C$250,000, as the case may be.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit E or such other
form as shall be approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a TARGET Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.

“Calculation Date” shall mean (a) the date on which any Multicurrency Loan or
U.K. Loan is made, (b) the date of issuance, extension or renewal of any
Multicurrency Letter of Credit or U.K. Letter of Credit, (c) the date of
conversion or continuation of any Multicurrency Borrowing or U.K. Borrowing
pursuant to Section 2.10 or (d) such additional dates as the Administrative
Agent shall specify.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.



--------------------------------------------------------------------------------

 

11

    

“Canadian Prime Rate” shall mean, on any day, the annual rate of interest equal
to the greater of: (a) the annual rate of interest determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in Toronto, Ontario on such day for interest rates on Canadian
Dollar-Denominated commercial loans made in Canada; and (b) the annual rate of
interest equal to the sum of (i) the CDOR Rate in effect on such day and
(ii) 1%. When used in reference to any Loan or Borrowing, “Canadian Prime Rate”
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Canadian Prime Rate.

“Canadian Sublimit” shall mean $10,000,000.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Holdings and its
consolidated Subsidiaries that are set forth as such in a consolidated statement
of cash flows of Holdings for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by Holdings and its consolidated
Subsidiaries during such period, but excluding in each case (i) any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance
proceeds, condemnation awards, damage recovery proceeds or other indemnity
payments relating to any such damage, loss, destruction or condemnation within
365 days of receipt of such proceeds, (ii) any such expenditure made at the
request of, and for which Holdings or any consolidated Subsidiary receives
reimbursement in cash from, a person other than Holdings or any Subsidiary in
the ordinary course of business and (iii) expenditures which represent any part
of the aggregate consideration paid in connection with any investment or
Permitted Acquisition permitted under Section 6.03.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CBRE Clarion” shall mean CBRE Clarion Securities LLC, a Delaware limited
liability company and an indirect majority owned subsidiary of CBRE Clarion CRA
Holdings, Inc.

“CBRE Clarion Units” shall mean the Class A Units and Class B Units of CBRE
Clarion.

“CBRE Loan Arbitrage Facility” shall mean a credit facility provided to the U.S.
Borrower or CBRE, Inc. by any depository bank in which the U.S. Borrower or
CBRE, Inc., as the case may be, makes deposits, so long as (a) the U.S. Borrower
or CBRE, Inc., as the case may be, applies all proceeds of loans made under such
credit facility to purchase certain highly-rated debt instruments considered to
be permitted short-term investments under such credit facility and (b) all such
permitted short-term investments purchased by the U.S. Borrower or CBRE, Inc.,
as the case may be, with the proceeds of loans thereunder (and proceeds thereof
and distributions thereon) are pledged to the depository bank providing such
credit facility, and such bank has a first priority perfected security interest
therein, to secure loans made under such credit facility.

“CDOR Rate” shall mean, for each day in any period, the annual rate of interest
that is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term



--------------------------------------------------------------------------------

 

12

    

equal to the term of the relevant Contract Period (or for a term of 30 days for
purposes of determining the Canadian Prime Rate) appearing on the Reuters Screen
CDOR Page at approximately 10:00 a.m. (Toronto time), on such date, or if such
date is not a Business Day, on the immediately preceding Business Day; provided
that if such rate does not appear on the Reuters Screen CDOR Page on such date
as contemplated, then the CDOR Rate on such date shall be the rate that would be
applicable to Canadian Dollar bankers’ acceptances quoted by the Administrative
Agent as of 10:00 a.m. (Toronto time) on such date or, if such date is not a
Business Day, on the immediately preceding Business Day.

“Change in Control” shall mean any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 as in effect on the date hereof) other than the Permitted Investors
becomes, directly or indirectly, the beneficial owner of Equity Interests in
Holdings representing more than (i) 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and
(ii) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings beneficially owned, directly or
indirectly, by the Permitted Investors; (b) during any period of two consecutive
years, individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election or
nomination for election by the stockholders was approved by a majority of the
directors then in office who were either directors at the beginning of such
period or whose election was previously so approved) cease for any reason to
constitute a majority of the board of directors of Holdings; (c) Holdings shall
cease to directly own 100% of the issued and outstanding Equity Interests of the
U.S. Borrower or (d) the occurrence of a “Change of Control” (however
designated) under and as defined in the definitive documentation governing any
Subordinated Indebtedness constituting Material Indebtedness.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date hereof.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Multicurrency Revolving Loans, U.K. Revolving Loans, Domestic Swingline Loans,
N.Z. Swingline Loans, Other Revolving Loans, Tranche A Loans, Tranche B Loans,
Specified Incremental Term Loans or Other Term Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Domestic Revolving
Credit Commitment, Multicurrency Revolving Credit Commitment, U.K. Revolving
Credit Commitment, Domestic Swingline Commitment, N.Z. Swingline Commitment,
Specified Incremental Term Loan Commitment or Other Revolving Credit Commitment.

“Closing Date” shall mean November 10, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-investment Vehicle” shall mean an entity (other than a Subsidiary) formed
for the purpose of investing principally in real estate related assets.



--------------------------------------------------------------------------------

 

13

    

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

“Commitment” shall mean, with respect to any Lender, such Lender’s Domestic
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment, U.K.
Revolving Credit Commitment, Domestic Swingline Commitment, N.Z. Swingline
Commitment, Incremental Revolving Credit Commitment, Incremental Term Loan
Commitment, Other Revolving Credit Commitment or Other Term Loan Commitment.

“Common Stock” shall mean the Class A Common Stock of Holdings.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated March 2013.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including deferred financing costs), (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees,
expenses or charges in connection with the consummation and implementation of
the Transactions, any Auction or any Loan Modification Offer, (v) any
non-recurring fees, expenses or charges related to any Equity Issuance,
investment permitted under Section 6.03, Permitted Acquisition or incurrence of
Indebtedness, (vi) any restructuring expenses that are directly attributable to
identified restructuring initiatives and are factually supportable and certified
by a Financial Officer of the U.S. Borrower, (vii) all other non-cash losses,
expenses and charges of Holdings and its consolidated subsidiaries (excluding
(x) the write-down of current assets and (y) any such non-cash charge to the
extent that it represents an accrual of or reserve for cash expenditures in any
future period), (viii) all compensation expense to the extent the proceeds of
which are substantially concurrently used by the employees receiving such
compensation to purchase Common Stock from Holdings pursuant to an employee
stock purchase plan of Holdings and its Subsidiaries, (ix) upfront fees or
charges arising from any Permitted Receivables Securitization for such period
and (x) all non-cash charges of Holdings and its consolidated subsidiaries
resulting from the amortization of the value or any mark-to-market valuation of
the CBRE Clarion Units, and all cash payments made in connection with the
purchase or other acquisition of CBRE Clarion Units, required or permitted by,
and on the terms and conditions of, the Management Subscription Agreements, and
any other amounts for such period comparable to or in the nature of interest
under any Permitted Receivables Securitization, and losses on dispositions of
Receivables and related assets in connection with any Permitted Receivables
Securitization for such period; and minus (b) without duplication (i) all cash
payments made during such period on account of reserves and other noncash
charges added to Consolidated Net Income pursuant to clause (a)(vii) above in a
previous period, (ii) all non-cash gains of Holdings and its consolidated
subsidiaries resulting from any mark-to-market valuation of the CBRE Clarion
Units and (iii) to the extent included in determining such Consolidated Net
Income, any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
Consolidated EBITDA for any period of four consecutive fiscal quarters may also
be increased by pro forma cost savings that are reasonably expected to result
from one or more Permitted Acquisitions or restructurings consummated during
such period (or consummated after such period, but for which pro forma effect is
to be given in such period), in each case net of actual cost savings included in
such Consolidated EBITDA and



--------------------------------------------------------------------------------

 

14

    

set forth in a certificate of a Financial Officer of the U.S. Borrower in form
and substance reasonably satisfactory to the Administrative Agent; provided that
any such cost savings that would not be required or permitted to be included in
a pro forma income statement prepared in accordance with Regulation S-X of the
Securities Act of 1933, as amended, shall not exceed 15% of the Consolidated
EBITDA for such period.

“Consolidated Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of Holdings and its consolidated subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings or any of its consolidated subsidiaries that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, minus (b) to the extent otherwise included in
Consolidated Interest Expense, (i) deferred financing costs, (ii) interest
expense associated with any Non-Recourse Indebtedness, (iii) interest
capitalized in accordance with GAAP in connection with the construction of real
estate investments so long as the applicable consolidated subsidiary has
obtained construction loan financing pursuant to which construction loan
advances are made in the amount of such interest expense, (iv) interest expense
associated with Exempt Construction Loans to the extent such interest expense is
either fully supported by net operating income from the underlying real estate
investment or is covered by advances under such Exempt Construction Loans,
(v) interest expense associated with Melody Permitted Indebtedness, Indebtedness
under the CBRE Loan Arbitrage Facility or Excluded Subordinated Indebtedness and
(vi) any interest expense in respect of a Permitted Receivables Securitization.
For purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by Holdings or any of its
consolidated subsidiaries with respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and its consolidated subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any such consolidated subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
consolidated subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such consolidated
subsidiary, (b) except as set forth in Section 1.04, the income or loss of any
person accrued prior to the date it becomes a consolidated subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
consolidated subsidiaries or the date that such person’s assets are acquired by
Holdings or any of its consolidated subsidiaries, (c) any reduction for charges
made in accordance with Financial Accounting Standard No. 142—Goodwill and Other
Intangible Assets, (d) any income or gains associated with or resulting from the
purchase of Purchased Loans and (e) any gains or losses attributable to sales of
assets out of the ordinary course of business; provided further, that
Consolidated Net Income for any period shall be increased (i) by cash received
during such period by Holdings or any of its consolidated subsidiaries in
respect of commissions receivable (net of related commissions payable to
brokers) on transactions that were completed by any acquired business prior to
the acquisition of such business and which purchase accounting rules under GAAP
would require to be recognized as an intangible asset purchased, (ii) increased,
to the extent otherwise deducted in determining Consolidated Net Income for such
period, by the amortization of intangibles relating to purchase accounting in
connection with any Permitted Acquisition and (iii) increased (or decreased, as
the case may be), in connection with the sale of real estate during such period,
to eliminate the effect of purchase price allocations to such real estate
resulting from the consummation of any Permitted Acquisition.



--------------------------------------------------------------------------------

 

15

    

“Contract Period” shall mean the term of a B/A Loan selected by the Canadian
Borrower in accordance with Section 2.24, commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Administrative Agent to ensure that each Contract
Period shall expire on a Business Day and (b) no Contract Period shall extend
beyond the Revolving Credit Maturity Date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Credit Rating” shall mean the issuer ratings assigned to the U.S. Borrower by
S&P or the long-term debt ratings assigned to the U.S. Borrower’s long-term debt
by Moody’s, as the case may be.

“Current Assets” shall mean, at any time, the consolidated current assets of
Holdings and the Subsidiaries at such time, but excluding, without duplication,
(a) cash, (b) Permitted Investments and (c) “real estate under development” and
“real estate and other assets held for sale” (or line items similar to the
foregoing) to the extent reflected as assets on the balance sheet of Holdings.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) “notes payable on real estate” and “liabilities related to real estate and
other assets held for sale” (or line items similar to the foregoing) to the
extent reflected as liabilities on the balance sheet of Holdings and
(c) outstanding Revolving Loans, Other Revolving Loans and Swingline Loans.

“D&I Business” shall mean the real estate development and investment activities
conducted by TCC and its subsidiaries.

“D&I Subsidiary” shall mean any subsidiary of TCC engaged principally in the D&I
Business.

“Daily Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate, the Canadian Prime Rate
or the Foreign Base Rate.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Swingline Loans or Letters of Credit within three
Business Days of the date



--------------------------------------------------------------------------------

 

16

    

required to be funded by it hereunder (unless (i) such Revolving Credit Lender
and at least one other unaffiliated Revolving Credit Lender shall have notified
the Administrative Agent and the U.S. Borrower in writing of their good faith
determination that a condition to their obligation to fund Revolving Loans or
participations in Swingline Loans or Letters of Credit shall not have been
satisfied and (ii) Revolving Credit Lenders representing a majority in interest
of the Commitments of the applicable Class shall not have advised the
Administrative Agent in writing of their determination that such condition has
been satisfied), (b) notified Holdings, any Borrower, the Administrative Agent,
any Issuing Bank or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Revolving Loans and
participations in then outstanding Swingline Loans or Letters of Credit,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good-faith dispute or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment;
provided that (i) if a Lender would be a “Defaulting Lender” solely by reason of
events relating to a parent company of such Lender as described in clause (e)
above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder, (ii) the Administrative Agent may, by notice to Holdings
and the Lenders, declare that a Defaulting Lender is no longer a “Defaulting
Lender” if the Administrative Agent determines, in its discretion, that the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply and (iii) a Revolving Credit Lender shall not be a “Defaulting
Lender” solely by virtue of the ownership or acquisition of any equity interest
in such Revolving Credit Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in enforcement of judgments or writs of attachment on its assets or permit such
Revolving Credit Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Revolving Credit
Lender.

“Deferred Compensation Plan” shall mean the Deferred Compensation Plan for
employees of the U.S. Borrower and the Subsidiaries and any successor plan
thereto, the 401(k) Restoration Plan of Insignia and any successor plan thereto
and the Trammell Crow Company Deferred Compensation Plan and any successor
thereto.

“Delayed Draw Commitment Fees” shall have the meaning assigned to such term in
Section 2.05.

“Delayed Draw Funding Date” shall mean the date occurring after the Restatement
Date and on or prior to the Delayed Draw Termination Date on which the U.S.
Borrower borrows the balance of the Tranche A Loans in accordance with this
Agreement.

“Delayed Draw Termination Date” shall mean July 26, 2013.



--------------------------------------------------------------------------------

 

17

    

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or a Subsidiary in connection with an Asset
Sale pursuant to Section 6.04(b)(i) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of Holdings,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Asset Sale).

“Discount Proceeds” shall mean for any B/A (or, as applicable, any B/A
Equivalent Loan), an amount (rounded to the nearest whole cent, and with
one-half of one cent being rounded up) calculated on the applicable Borrowing
date by multiplying:

 

  (a) the face amount of the B/A (or, as applicable, any B/A Equivalent Loan);
by

 

  (b) the quotient of one divided by the sum of one plus the product of:

 

  (i) the Discount Rate (expressed as a decimal) applicable to such B/A (or, as
applicable, any B/A Equivalent Loan), and

 

  (ii) a fraction, the numerator of which is the number of days in the Contract
Period of the B/A (or, as applicable, any B/A Equivalent Loan) and the
denominator of which is 365,

with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Discount Rate” shall mean: (a) with respect to any Lender that is a Schedule I
Bank, as applicable to a B/A being purchased by such Lender on any day, the CDOR
Rate; and (b) with respect to any Lender that is not a Schedule I Bank, as
applicable to a B/A being purchased by such Lender on any day, the greater of
(i) the CDOR Rate plus 10 basis points (0.10%) and (ii) the percentage discount
rate (expressed to two decimal places and rounded upward, if not in an increment
of 1/100th of 1%, to the nearest 0.01%) quoted by the Administrative Agent as
the percentage discount rate at which the Administrative Agent would, in
accordance with its normal market practice, at or about 10:00 a.m. (Toronto
time) on such date, be prepared to purchase bankers’ acceptances accepted by the
Administrative Agent having a face amount and term comparable to the face amount
and term of such B/A.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
180th day following the latest final maturity date for any of the Loans, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to 180th day following the
latest final maturity date for any of the Loans; provided, however, that Equity
Interests that were not Disqualified Stock when issued shall not become
Disqualified Stock solely as a result of the subsequent extension of the final
maturity date of any of the Loans pursuant to Section 9.20.



--------------------------------------------------------------------------------

 

18

    

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate with respect to such currency at
the time in effect.

“Dollar Loan” shall mean a Loan denominated in dollars.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Domestic Letter of Credit.

“Domestic L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding Domestic Letters of Credit at
such time and (b) the aggregate principal amount of all Domestic L/C
Disbursements that have not yet been reimbursed at such time. The Domestic L/C
Exposure of any Domestic Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate Domestic L/C Exposure at such time.

“Domestic Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

“Domestic Obligations” shall have the meaning assigned to such term in the
Guarantee and Pledge Agreement.

“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.

“Domestic Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Domestic Revolving Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Domestic Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.25 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Domestic Revolving Loans of such Lender, plus the aggregate principal amount at
such time of all Domestic Revolving L/C Exposure of such Lender, plus the
aggregate principal amount at such time of Domestic Swingline Exposure of such
Lender.

“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or outstanding Domestic Revolving Credit Exposure.

“Domestic Revolving Loans” shall mean the revolving loans made by the Domestic
Revolving Credit Lenders to the U.S. Borrower pursuant to clause (iii) of
Section 2.01.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.



--------------------------------------------------------------------------------

 

19

    

“Domestic Swingline Commitment” shall mean the commitment of the Domestic
Swingline Lender to make Domestic Swingline Loans to the U.S. Borrower pursuant
to Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“Domestic Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Domestic Swingline Loans. The Domestic
Swingline Exposure of any Domestic Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate Domestic Swingline Exposure at
such time.

“Domestic Swingline Lender” shall mean Credit Suisse AG, acting through any of
its branches or affiliates, in its capacity as lender of Domestic Swingline
Loans hereunder.

“Domestic Swingline Loan” shall mean any loan made by the Domestic Swingline
Lender to the U.S. Borrower pursuant to Section 2.22.

“ECF Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(d).

“ECF Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(d).

“Employee Performance Payments” shall mean payments to employees of Holdings,
the U.S. Borrower or any Subsidiary pursuant to the “CBREI UK MAG scheme” or
similar plans designed to pay employees amounts reflecting the creation of value
or in recognition of other performance thresholds achieved by such employees;
provided that the aggregate amount of such payments made after the date hereof
shall not exceed $20,000,000.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and binding agreements in each case, relating to protection of the
environment, natural resources, human health and safety (to the extent relating
to exposure to Hazardous Materials) or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“Equity Issuance” shall mean any issuance or sale by Holdings, the U.S. Borrower
or any of their respective subsidiaries of any Equity Interests or any
obligations convertible into or



--------------------------------------------------------------------------------

 

20

    

exchangeable for, or giving any person a right, option or warrant to acquire
such Equity Interests or such convertible or exchangeable obligations, as
applicable, except in each case for (a) any issuance or sale to any Permitted
Investor (other than any such person acting in the capacity of an underwriter or
placement agent with regard to such Equity Issuance), Holdings, the
U.S. Borrower or any Subsidiary, (b) any issuance of directors’ qualifying
shares and (c) sales or issuances of common stock of Holdings or stock fund
units in the Deferred Compensation Plan to management, employees or consultants
of Holdings, the U.S. Borrower or any Subsidiary under the Deferred Compensation
Plan or any employee stock option or stock purchase plan or employee benefit
plan in existence from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) a failure by
any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is or, is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA) or the withdrawal or partial withdrawal of the
U.S. Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (f) the receipt by the U.S. Borrower or any of its ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the receipt by the U.S. Borrower or any of its ERISA Affiliates of any
intent to withdraw from a Multiemployer Plan, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or is in “endangered”
or “critical” status within the meaning of Section 305 of ERISA; (h) the
occurrence of a nonexempt “prohibited transaction” with respect to which the
U.S. Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) or a “party of
interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which the U.S. Borrower or any such Subsidiary could otherwise be liable;
(i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the U.S. Borrower or any Subsidiary; or
(j) any Foreign Benefit Event.

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union as adopted as lawful currency by
certain member states under legislation of the European Union for European
Monetary Union.



--------------------------------------------------------------------------------

 

21

    

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any period of four consecutive quarters
ending on June 30 of any year, the excess of (a) the sum, without duplication,
of (i) Consolidated EBITDA for such period and (ii) reductions to noncash
working capital of Holdings and the Subsidiaries for such period (i.e., the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such period) minus (b) the sum, without duplication, of (i) the
amount of any Taxes paid in cash by Holdings and the Subsidiaries with respect
to such period, (ii) Consolidated Interest Expense for such period paid in cash,
(iii) Capital Expenditures made in cash during such period, except to the extent
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) permanent repayments of Indebtedness (other than
(x) mandatory prepayments of Loans under Section 2.13 (other than
Section 2.13(a) and (e)), (y) Voluntary Prepayments and (z) Purchased Loans)
made by Holdings and the Subsidiaries during such period, but only to the extent
that such prepayments by their terms cannot be reborrowed or redrawn and (except
for the prepayment of Term Loans with the Net Cash Proceeds of Junior Capital)
do not occur in connection with a refinancing of all or any portion of such
Indebtedness, (v) the amount of net investments (which, for purposes of this
definition, shall not be a negative number, regardless of returns of principal
or capital) made in cash in accordance with Section 6.03(g), (m), (p) or
(r) during such period to the extent not financed with the proceeds of any
Indebtedness or equity issuances or other proceeds that would not be included in
Consolidated EBITDA, (vi) the amount of Restricted Payments made in cash by
Holdings in accordance with Section 6.05(a) during such period, (vii) any
non-recurring fees, expenses or charges in connection with the consummation of
the Transactions, any Auction, or any Loan Modification Offer, to the extent
added back in the determination of Consolidated EBITDA with respect to such
period pursuant to clause (iv) of the definition of Consolidated EBITDA,
(viii) any other non-recurring fees payable to financial institutions in
connection with any issuance of Indebtedness, Equity Issuances or amendments to
this Agreement, (ix) any payments in respect of restructuring expenses and the
amount of any pro forma cost savings permitted to be added to Consolidated
EBITDA with respect to such period pursuant to clause (a)(vi) or the last
sentence, respectively, of the definition of Consolidated EBITDA and
(x) additions to noncash working capital of Holdings and the Subsidiaries for
such period (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such period).

“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or dollars (for
purposes of determining the Alternative Currency Equivalent), the rate at which
such currency may be exchanged into dollars or the applicable Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., Local
Time, on such date on the applicable Bloomberg Key Cross Currency Rates Page. In
the event that any such rate does not appear on any Bloomberg Key Cross Currency
Rates Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates selected by the
Administrative Agent for such purpose, or, at the discretion of the
Administrative Agent, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about 10:00 a.m., Local Time, on such date for the
purchase of dollars or the applicable Alternative



--------------------------------------------------------------------------------

 

22

    

Currency, as the case may be, for delivery two Business Days later; provided
that, if at the time of any such determination, for any reason, no such spot
rate is being quoted, the Administrative Agent may use any other reasonable
method it deems appropriate to determine such rate, and such determination shall
be presumed correct absent manifest error.

“Excluded Subordinated Indebtedness” shall mean Subordinated Indebtedness
incurred after the Restatement Date in an aggregate principal amount outstanding
at any time not to exceed $350,000,000.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) any Governmental
Authority of the United States of America (or any political subdivision or
taxing authority thereof or therein), or the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax (or any political subdivision or taxing authority
thereof or therein) other than a connection arising solely as a result of
entering into any Loan Document; (b) any branch profits Taxes imposed by any
Governmental Authority of the United States of America (or any political
subdivision or taxing authority thereof or therein) or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.21(a)), any withholding Tax that is imposed on amounts payable to such
Foreign Lender resulting from any requirement of law in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding Tax pursuant to Section 2.20(a); (d) any withholding Tax that
is attributable to such Lender’s failure to comply with Section 2.20(g) and
(e) any U.S. Federal withholding Taxes imposed under FATCA; provided that,
notwithstanding any of the other provisions of this definition, in the event
that, following an Event of Default, the N.Z. Swingline Lender gives written
notice requiring the Multicurrency Revolving Credit Lenders to acquire
participations in all or a portion of the outstanding N.Z. Swingline Loans
pursuant to Section 2.22(e), any withholding Tax that is imposed on amounts
payable to the Multicurrency Revolving Credit Lenders in respect of such N.Z.
Swingline Loans after the date of such notice shall not be an Excluded Tax;
provided further that, notwithstanding any of the other provisions of this
definition, in the event that the Multicurrency Revolving Credit Lenders acquire
participations in a Letter of Credit pursuant to Section 2.23(d), any
withholding Tax that is imposed on amounts payable by the N.Z. Borrower to the
Multicurrency Revolving Credit Lenders in respect of such Letter of Credit after
the time such participations are acquired shall not be an Excluded Tax.

“Exempt Construction Loan” shall mean any interim construction loan (or
Guarantee thereof) (a) that is subject to or backed by an Approved Take Out
Commitment or (b) in which the D&I Subsidiary that is the obligor of such
construction loan has entered into a Qualifying Lease of the property securing
such Exempt Construction Loan (or Guarantee thereof) and such lease supports a
refinancing of the entire interim construction loan amount based upon prevailing
permanent loan terms at the time the interim construction loan is
closed. Notwithstanding the foregoing, construction loans (and Guarantees
thereof) shall cease to be treated as Exempt Construction Loans in the event
that any of the following occur: (i) the obligor of such Exempt



--------------------------------------------------------------------------------

 

23

    

Construction Loan is in default beyond any applicable notice and cure periods of
any obligations under the credit agreement relating to such Exempt Construction
Loan; or (ii) the underlying real property securing such Exempt Construction
Loan has not been sold by a date which is no later than 15 months (unless
subject to or backed by an Approved Take Out Commitment, in which case no
deadline for the sale of such real property shall apply) after completion of
construction.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
or deemed issued under the Existing Credit Agreement that (a) is outstanding on
the date hereof and (b) is listed on Schedule 1.01(d).

“Existing Senior Subordinated Notes” shall mean the U.S. Borrower’s 11.625%
senior subordinated notes due June 15, 2017.

“Existing Term Loan Refinancing” shall mean the repayment in full, on the
Restatement Date, of the Term Loans (as defined in the Existing Credit
Agreement).

“Facility Fees” shall have the meaning assigned to such term in Section 2.05(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Facility Fees, the Delayed Draw Commitment Fees, the
Administrative Agent Fees, the L/C Participation Fees and the Issuing Bank Fees.

“FHA Loans” shall mean commercial or multi-housing mortgage loans originated by
Melody (or any other Mortgage Banking Subsidiary) and insured by the Federal
Housing Administration or any other governmental entity.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

“First Lien Intercreditor Agreement” shall have the meaning assigned to such
term in Section 6.02(q).

“Fixed Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the Discount Rate or the
Bank Bill Rate.



--------------------------------------------------------------------------------

 

24

    

“Foreign Base Rate” shall mean, with respect to any Alternative Currency (other
than Canadian Dollars) in any jurisdiction, the rate of interest per annum
determined by the Administrative Agent to be the rate of interest (in the
absence of a Fixed Rate) charged by it to borrowers of similar quality as the
applicable Borrower for short-term loans in such Alternative Currency in such
jurisdiction. Notwithstanding anything to the contrary contained herein, Loans
may be made or maintained as Foreign Base Rate Loans only to the extent
specified in Section 2.08 or 2.15.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $5,000,000 (or the
equivalent thereof in another currency) by Holdings, the U.S. Borrower or any of
its Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Holdings, the U.S. Borrower or any
of its Subsidiaries, or the imposition on Holdings, the U.S. Borrower or any of
its Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $5,000,000 (or
the equivalent thereof in another currency).

“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Pension Plan” shall mean any plan that under applicable law of any
jurisdiction other than the United States of America is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Restructuring Transaction” shall mean the direct or indirect
contribution or other transfer by the U.S. Borrower or any of its Subsidiaries
of the Equity Interests of one or more Foreign Subsidiaries, or of one or more
other persons not organized under the laws of the United States of America, any
State thereof or the District of Columbia, in one or more steps (including by
way or merger, consolidation, liquidation or dissolution), to a Foreign
Subsidiary of the U.S. Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).



--------------------------------------------------------------------------------

 

25

    

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (i) endorsements
for collection or deposit in the ordinary course of business, (ii) customary
environmental indemnities and non-recourse carve-out guarantees requested by
Lenders in financing transactions secured by real property, (iii) guarantees in
respect of Exempt Construction Loans or (iv) completion and budget guarantees.

“Guarantee and Pledge Agreement” shall mean the Guarantee and Pledge Agreement
dated as of November 10, 2010, attached hereto as Exhibit G, among the
Borrowers, Holdings, the Subsidiary Guarantors and the Collateral Agent for the
benefit of the Secured Parties, together with each supplement thereto, as
amended by the Amendment and Restatement Agreement.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other petroleum hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HMRC” shall mean HM Revenue & Customs.

“Immaterial Subsidiary” shall mean (a) each Subsidiary that is formed for the
purpose of allowing employees to participate in the economic returns of certain
investments or investment programs and does not engage in any other business
activities or have any outstanding Indebtedness and (b) each other Subsidiary
that has consolidated total assets of less than $5,000,000.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance satisfactory to, the applicable
Borrowers, the Administrative Agent and one or more Incremental Revolving Credit
Lenders or Incremental Term Lenders, as the case may be.

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.25, to make Incremental Revolving
Loans to one or more Borrowers.



--------------------------------------------------------------------------------

 

26

    

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Revolving Loan of any Class as a
result of an Incremental Revolving Credit Commitment.

“Incremental Revolving Loans” shall mean Revolving Loans made by one or more
Lenders to one or more Borrowers pursuant to clause (b) of Section 2.01.
Incremental Revolving Loans may be made in the form of additional Revolving
Loans or, to the extent permitted by Section 2.25 and provided for in the
relevant Incremental Assumption Agreement, Specified Incremental Revolving
Loans. Unless the context clearly indicates otherwise, the term “Incremental
Revolving Loans” shall include Specified Incremental Revolving Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Term Loan of any Class as a result of an
Incremental Term Loan Commitment.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.26, to make Incremental Term Loans to one or
more Borrowers.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

“Incremental Term Loan Repayment Date” shall mean each date on which the
principal of any Incremental Term Loan is scheduled to be repaid, as set forth
in the applicable Incremental Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
one or more Borrowers pursuant to clause (b) of Section 2.01. Incremental Term
Loans may be made in the form of additional Term Loans or, to the extent
permitted by Section 2.26 and provided for in the relevant Incremental
Assumption Agreement, Specified Incremental Term Loans. Unless the context
clearly indicates otherwise, the term “Incremental Term Loans” shall include
Specified Incremental Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding (i) with respect to clause (e), trade accounts payable and accrued
obligations incurred in the ordinary course of business and (ii) only with
respect to clauses (a) through (e), accrued obligations in respect of the
Deferred Compensation Plan), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others (other than
Guarantees by an Investment Subsidiary of any Indebtedness of any Co-investment
Vehicle; provided that neither such Guarantee nor the related Indebtedness is
recourse to Holdings, the U.S. Borrower or any other Subsidiary (other than an
Investment Subsidiary)), (h) all Capital Lease Obligations of such person,
(i) all obligations of such person as an account party in respect of letters of
credit, (j) all obligations of such person in respect of bankers’ acceptances,
(k) all obligations of such person pursuant to any Permitted Receivables
Securitization to the extent such obligations are reflected



--------------------------------------------------------------------------------

 

27

    

as indebtedness on the balance sheet of Holdings and (l) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person. The Indebtedness of any person shall include all Indebtedness of any
partnership, or other entity in which such person is a general partner, or other
equity holder with unlimited liability other than (x) Indebtedness which by its
terms is expressly non-recourse to such person (subject to customary
environmental indemnities or completion or budget guarantees, and subject to
customary exclusions from liability by lenders in non-recourse financing
transactions secured by real property (including by means of separate
indemnification agreements or carve-out guarantees)) and (y) if such person is
an Investment Subsidiary, the Indebtedness of a related Co-investment Vehicle.
Notwithstanding the foregoing, in connection with the purchase of any business,
Indebtedness shall not include post-closing payment adjustments to which the
seller may become entitled so long as (i) such payment is to be determined by a
final closing balance sheet or depends on the performance of such business after
the closing of the purchase, (ii) at the time of closing, the amount of any such
payment is not determinable and (iii) to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 60 days thereafter.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Insignia” shall mean Insignia Financial Group, Inc., a Delaware corporation.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (less the amount, if any, thereof consisting of interest
or investment income on the deployment of the proceeds of Melody Permitted
Indebtedness or loans under the CBRE Loan Arbitrage Facility) for such period to
(b) Consolidated Interest Expense for such period.

“Interest Payment Date” shall mean (a) with respect to any Daily Rate Loan, the
last Business Day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurocurrency Borrowing or Bank
Bill Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or (x) with respect to any Eurocurrency Borrowing, 12
months thereafter and (y) with respect to any Bank Bill Rate Borrowing, 9 or
12 months thereafter, in each case if, at the time of the relevant Borrowing,
all Lenders participating therein agree to make an interest period of such
duration available), as the applicable Borrower may elect; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.



--------------------------------------------------------------------------------

 

28

    

“Investment Grade Status” shall mean, at any time, that the following Credit
Ratings shall be in effect at such time: (1) BBB- or above by S&P and (2) Baa3
or above by Moody’s, in each case with no negative outlook.

“Investment Subsidiary” shall mean (a) any Subsidiary engaged principally in the
business of buying and holding real estate related assets in anticipation of
selling such assets or transferring such assets, which assets may include
securities of companies engaged principally in such business, (b) any Subsidiary
engaged principally in the business of investing in and/or managing
Co-investment Vehicles and (c) any D&I Subsidiary.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG, in
its capacity as the issuer of Letters of Credit hereunder, (b) with respect to
each Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or (k), with respect to Letters of Credit issued by such Lender.
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(d).

“Jerseyco” shall mean CBRE Limited Partnership, a Jersey limited partnership and
an indirect wholly owned Subsidiary of the U.S. Borrower.

“Junior Capital” shall mean Qualified Capital Stock of Holdings or Subordinated
Indebtedness.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure,
(b) the Multicurrency L/C Exposure and (c) the U.K. L/C Exposure.

“L/C Participation Fees” shall mean the fees provided for in Section 2.05(d).

“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, HSBC Bank USA,
N.A, Wells Fargo Securities, The Bank of Nova Scotia, Barclays Bank PLC and The
Royal Bank of Scotland PLC in their respective capacities as joint lead
arrangers of the Credit Facilities.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance, an Incremental Assumption Agreement or a N.Z.
Swingline Lender Designation Agreement. Unless the context clearly indicates
otherwise, the term “Lenders” shall include each Swingline Lender.



--------------------------------------------------------------------------------

 

29

    

“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit. A Letter of Credit shall be
a “Domestic Letter of Credit” if an Existing Letter of Credit and listed on
Schedule 1.01(d) as a Domestic Letter of Credit or if issued or deemed issued
under the Domestic Revolving Credit Commitments, a “Multicurrency Letter of
Credit” if an Existing Letter of Credit and listed on Schedule 1.01(d) as a
Multicurrency Letter of Credit or issued or deemed issued under the
Multicurrency Revolving Credit Commitments or a “U.K. Letter of Credit” if
issued or deemed issued under the U.K. Revolving Credit Commitments.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt less Available
Cash on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to or, with respect to Eurocurrency Borrowings denominated in Pounds, at
approximately 11:00 a.m. (London time) on the same day as, the commencement of
such Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars, Pounds or Euro, as applicable (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates), for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars, Pounds or Euro, as applicable, are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to or, with
respect to Eurocurrency Borrowings denominated in Pounds, at approximately
11:00 a.m. (London time) on the same day as, the beginning of such Interest
Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the grant by any person of a license to use
intellectual property owned by, licensed to or developed by such person and such
licensing activity shall not constitute a grant by such person of a Lien on such
intellectual property.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Assumption Agreement, each Loan Modification
Agreement, the First Lien Intercreditor Agreement (if applicable) and the Second
Lien Intercreditor Agreement (if applicable).

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
U.S. Borrower, among the U.S. Borrower, the other Loan Parties and one or more
Accepting Lenders.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.20(a).



--------------------------------------------------------------------------------

 

30

    

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.
Unless the context clearly indicates otherwise, the term “Loans” shall include
any Incremental Revolving Loans, Incremental Term Loans, Other Revolving Loans
and Other Term Loans.

“Local Time” shall mean, in relation to any Borrowing by (a) the U.S. Borrower,
New York time, (b) the Canadian Borrower, Toronto time, (c) the U.K. Borrower,
London time, (d) the Australian Borrower, Melbourne time, and (e) the New
Zealand Borrower, Auckland time.

“Luxco” shall mean CBRE Global Holdings SARL, an indirect wholly owned
Subsidiary of the U.S. Borrower.

“Management Subscription Agreements” shall mean (a) each Management Subscription
Agreement among CBRE Clarion, the executives party thereto and the other parties
thereto and (b) contracts, agreements or other consensual arrangements between
Holdings, CBRE Clarion or any of their respective Affiliates and directors or
employees of CBRE Clarion or its subsidiaries, pursuant to which the parties
thereto may be permitted or required, on terms substantially similar to the
terms of the agreements described in clause (a) above, to purchase or otherwise
acquire CBRE Clarion Units.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, operations or financial condition of the U.S. Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the U.S. Borrower or any
other Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) the rights of or benefits available to the
Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and Non-Recourse Indebtedness), or obligations in respect of one or
more Hedging Agreements, of any one or more of Holdings, the U.S. Borrower and
the Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the U.S. Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the U.S. Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Melody” shall mean, collectively, (a) CBRE Capital Markets, Inc., a Texas
corporation (formerly known as CBRE Melody & Company) and (b) CBRE Capital
Markets of Texas, L.P., a limited partnership under the laws of the State of
Texas.

“Melody Lending Program Securities” shall mean mortgage-backed securities or
bonds issued by Melody or any other Mortgage Banking Subsidiary supported by FHA
Loans and Guaranteed by the Government National Mortgage Association or any
other quasi-federal governmental agency or enterprise or government-sponsored
entity, the proceeds of which securities or bonds are applied by Melody or any
other Mortgage Banking Subsidiary to refinance Indebtedness under a Melody
Mortgage Warehousing Facility.

“Melody Loan Arbitrage Facility” shall mean a credit facility provided to Melody
by any depository bank in which a Melody entity makes deposits, so long as
(a) such Melody entity



--------------------------------------------------------------------------------

 

31

    

applies all proceeds of loans made under such credit facility to purchase
certain highly-rated debt instruments considered to be permitted short-term
investments under such credit facility and (b) all such permitted short-term
investments purchased by such Melody entity with the proceeds of loans
thereunder (and proceeds thereof and distributions thereon) are pledged to the
depository bank providing such credit facility, and such bank has a first
priority perfected security interest therein, to secure loans made under such
credit facility.

“Melody Loan Securitization Funds” shall mean one or more special purpose
investment funds formed by Melody solely for the purpose of originating,
securitizing and selling investment tranches of commercial real estate loans.

“Melody Mortgage Warehousing Facility” shall mean (a) a credit facility provided
by any bank or other financial institution extended to Melody or any other
Mortgage Banking Subsidiary in connection with any Mortgage Banking Activities,
pursuant to which such lender makes loans to Melody or any other Mortgage
Banking Subsidiary, the proceeds of which loans are applied by Melody (or any
other Mortgage Banking Subsidiary) to fund commercial mortgage loans originated
and owned by Melody (or any other Mortgage Banking Subsidiary) subject to a
commitment (subject to customary exceptions) to purchase such mortgage loans or
mortgage-backed securities in respect thereof by (a) the Federal Home Loan
Mortgage Corporation, the Federal National Mortgage Association or any other
quasi-federal governmental agency or enterprise or government-sponsored entity
or its seller servicer or (b) any other commercial conduit lender, in each case
so long as (i) loans made by such lender to Melody (or any other Mortgage
Banking Subsidiary) thereunder are secured by a pledge of commercial mortgage
loans made by Melody (or any other Mortgage Banking Subsidiary) with the
proceeds of such loans, and such lender has a perfected first priority security
interest therein, to secure loans made under such credit facility and (ii) in
the case of loans to be sold to a commercial conduit lender, the related
Indebtedness of the Mortgage Banking Subsidiary does not exceed a term of
120 days or a loan to value of 80% and (b) any other credit facility provided by
any bank or other financial institution extended to Melody or any other Mortgage
Banking Subsidiary pursuant to which such lender makes loans to Melody or any
other Mortgage Banking Subsidiary, the proceeds of which loans are applied by
Melody (or any other Mortgage Banking Subsidiary) to fund FHA Loans, so long as
such loans to Melody (or any other Mortgage Banking Subsidiary) are repaid by
Melody (or any other Mortgage Banking Subsidiary) to such lender with the
proceeds of the sale or issuance of Melody Lending Program Securities.

“Melody Permitted Indebtedness” shall mean Indebtedness of Melody under the
Melody Loan Arbitrage Facility, a Melody Mortgage Warehousing Facility, the
Melody Working Capital Facility, the Melody Repo Arrangement and Melody Lending
Program Securities, and Indebtedness of any Mortgage Banking Subsidiary under a
Melody Mortgage Warehousing Facility that is, in all cases, non-recourse to the
U.S. Borrower or any of the other Subsidiaries.

“Melody Repo Arrangement” shall mean an arrangement whereby mortgage loans
originated by Melody are funded by a third party lender or financial institution
(a “Melody Repo Party”) pursuant to an agreement whereby the Melody Repo Party
funds and purchases from Melody such mortgage loans upon origination and sells
such loans to Melody prior to Melody’s sale of such loans to the Federal Home
Loan Mortgage Corporation or another counterparty.

“Melody Working Capital Facility” shall mean a credit facility provided by a
financial institution to Melody, so long as (a) the proceeds of loans thereunder
are applied only to provide working capital to Melody, (b) loans under such
credit facility are unsecured and (c) the aggregate principal amount of loans
outstanding under such credit facility at no time exceeds $1,000,000.



--------------------------------------------------------------------------------

 

32

    

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to the
ratings agency business thereof.

“Mortgage Banking Activities” shall mean (a) the origination of mortgage loans
in respect of commercial and multi-family residential real property, and the
sale or assignment of such mortgage loans and the related mortgages to another
person (other than the U.S. Borrower or any Subsidiary) within 120 days after
the origination thereof (or thereafter, so long as the purchaser thereof is a
quasi-federal governmental agency or enterprise or government-sponsored entity
that shall have confirmed in writing its obligation to purchase such loans prior
to such 120th day), provided, however, that in each case prior to origination of
any mortgage loan, the U.S. Borrower or a Mortgage Banking Subsidiary, as the
case may be, shall have entered into a legally binding and enforceable agreement
with respect to such mortgage loan with a person that purchases such loans in
the ordinary course of business, (b) the origination of FHA Loans and
(c) servicing activities related to the activities described in clauses (a) and
(b) above.

“Mortgage Banking Subsidiary” shall mean Melody and its subsidiaries that are
engaged in Mortgage Banking Activities.

“Multicurrency L/C Disbursement” shall mean a payment or disbursement made by
the Issuing Bank pursuant to a Multicurrency Letter of Credit.

“Multicurrency L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Dollars, plus the Dollar Equivalent of the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Alternative Currencies and (b) the
aggregate principal amount of all Multicurrency L/C Disbursements denominated in
dollars that have not yet been reimbursed at such time, plus the Dollar
Equivalent of the aggregate principal amount of all Multicurrency L/C
Disbursements denominated in Alternative Currencies that have not been
reimbursed at such time. The Multicurrency L/C Exposure of any Multicurrency
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Multicurrency L/C Exposure at such time.

“Multicurrency Letter of Credit” shall mean any letter of credit issued (or
deemed issued) pursuant to Section 2.23 and designated (or deemed designated) as
such.

“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Multicurrency Revolving Loans
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Multicurrency Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.25 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Multicurrency Revolving



--------------------------------------------------------------------------------

 

33

    

Loans of such Lender denominated in dollars, plus the Dollar Equivalent of the
aggregate principal amount at such time of all outstanding Multicurrency
Revolving Loans of such Lender denominated in Alternative Currencies, plus the
aggregate amount at such time of such Lender’s Multicurrency L/C Exposure, plus
the aggregate amount at such time of such Lender’s N.Z. Swingline Exposure.

“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or outstanding Multicurrency Revolving Credit
Exposure.

“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to the Borrowers pursuant to clause (iv)
of Section 2.01.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
the sale of Receivables pursuant to a Receivables Securitization Transaction),
the cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions,
warranty reserves relating to condominium sales, legal fees, transfer and
similar Taxes and the U.S. Borrower’s good faith estimate of Taxes paid or
reasonably estimated to be payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the U.S. Borrower shall deliver a certificate of
a Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the U.S. Borrower’s intent to reinvest such proceeds in assets of
a kind then used or usable in the business of the U.S. Borrower and its
Subsidiaries or in the Equity Interests of a person engaged in the same or
related business as that of the U.S. Borrower or any Subsidiary within 365 days
of receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used or contractually
committed to be used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
incurrence or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“New Zealand Dollars” or “NZ$” shall mean lawful currency of New Zealand.

“Non-Guarantor Subsidiary” shall mean any subsidiary of Holdings that is not a
Loan Party.

“Non-Recourse Indebtedness” shall mean Indebtedness of, or Guarantees by, an
Investment Subsidiary; provided that (a) such Indebtedness is incurred solely in
relation to the permitted investment or real estate development activities of
such Investment Subsidiary and (b) such Indebtedness is not Guaranteed by, or
otherwise recourse to, Holdings, the U.S. Borrower or any Subsidiary other than
an Investment Subsidiary (subject to customary



--------------------------------------------------------------------------------

 

34

    

environmental indemnities or completion or budget guarantees, and subject to
customary exclusions from liability by lenders in non-recourse financing
transactions secured by real property (including by means of separate
indemnification agreements or carve-out guarantees)); provided further that, if
any such Indebtedness is partially Guaranteed by or otherwise recourse to
Holdings, the U.S. Borrower or any Subsidiary other than an Investment
Subsidiary, the portion of such Indebtedness not so Guaranteed or recourse shall
be “Non-Recourse Indebtedness” hereunder.

“N.Z. Swingline Closing Date” shall have the meaning assigned to such term in a
N.Z. Swingline Lender Designation Agreement.

“N.Z. Swingline Commitment” shall mean the commitment of the N.Z. Swingline
Lender to make N.Z. Swingline Loans to the New Zealand Borrower pursuant to
Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“N.Z. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding N.Z. Swingline Loans. The N.Z. Swingline
Exposure of any Multicurrency Revolving Credit Lender at any time shall equal
its Pro Rata Percentage of the aggregate N.Z. Swingline Exposure at such time.

“N.Z. Swingline Lender” shall mean any Lender or any of its Affiliates that may
become a N.Z. Swingline Lender pursuant to Section 2.22(f).

“N.Z. Swingline Lender Designation Agreement” shall mean (a) the N.Z. Swingline
Lender Designation Agreement dated as of November 25, 2010 among the U.S.
Borrower, the New Zealand Borrower and The Hongkong and Shanghai Banking
Corporation Limited, New Zealand Branch, as N.Z. Swingline Lender and (b) any
N.Z. Swingline Lender Designation Agreement among, and in a form and substance
satisfactory to, the New Zealand Borrower, the U.S. Borrower and the
Administrative Agent.

“N.Z. Swingline Loan” shall mean any loan made by the N.Z. Swingline Lender to
the New Zealand Borrower pursuant to Section 2.22.

“Obligations” shall have the meaning assigned to such term in the Guarantee and
Pledge Agreement.

“Other Revolving Credit Borrowing” shall mean a Borrowing comprised of Other
Revolving Loans.

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments that result from a modification of the Revolving Credit
Commitments pursuant to a Loan Modification Offer.

“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Credit Commitment.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.



--------------------------------------------------------------------------------

 

35

    

“Other Term Borrowing” shall mean a Borrowing comprised of Other Term Loans.

“Other Term Loan Maturity Date” shall mean the final maturity date of any Other
Term Loan, as set forth in the applicable Loan Modification Agreement.

“Other Term Loan Repayment Date” shall mean each date on which the principal of
any Other Term Loan is scheduled to be repaid, as set forth in the applicable
Loan Modification Agreement.

“Other Term Loans” shall mean one or more Classes of term loans that result from
a Permitted Amendment effected pursuant to a Loan Modification Offer.

“Other Tranche A Loans” shall have the meaning assigned to such term in
Section 2.26(b).

“Other Tranche B Loans” shall have the meaning assigned to such term in
Section 2.26(b).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(g).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Performance Bond” shall mean any letter of credit, bond, or similar security
device securing (a) the obligation of the U.S. Borrower or any Subsidiary to
complete construction of improvements to real property or (b) the obligations of
the U.S. Borrower or any Subsidiary under the terms of a client contract.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.03(g).

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.20(c).

“Permitted Co-investment” shall mean (a) any investment by the U.S. Borrower or
any Subsidiary in, loans or advances by the U.S. Borrower or any Subsidiary to,
or any Guarantee by the U.S. Borrower or any Subsidiary of the Indebtedness of,
a Co-investment Vehicle or separate account or investment program managed,
operated or sponsored by an Investment Subsidiary, or loans or advances to
employees of the U.S. Borrower or any Subsidiary to finance such employees’
co-investments (which loans or advances are secured by such employees’
co-investment interest); provided, however, that if the aggregate commitments of
all investors in a Co-investment Vehicle or separate account or investment
program is (i) $50,000,000 or less, (x) the total of such investments, loans and
advances shall not be greater than 10% of the aggregate commitment of such
Co-investment Vehicle or separate account or investment program and (y) such
Guarantee shall not be greater than 10% of the aggregate committed Indebtedness
of such Co-investment Vehicle or separate account or investment program and
(ii) greater than $50,000,000, (x) the total of such investments, loans and
advances shall not be greater than 6% of the aggregate commitment of such
Co-investment Vehicle or separate account or investment program and (y) such
Guarantee shall not be greater than 6% of the aggregate committed Indebtedness
of such Co-investment Vehicle or separate account or investment program, (b) any
Guarantee of Indebtedness of a Co-investment Vehicle managed, operated or
sponsored by an Investment Subsidiary; provided that the other investors in such
Co-investment Vehicle provide



--------------------------------------------------------------------------------

 

36

    

Approved Credit Support for their pro rata share of such Guarantee and (c) any
investment in which an Approved Take Out Party provides an Approved Take Out
Commitment in respect of such investment (it being understood that any
particular investment or Guarantee may be allocated to one or more categories
specified in clauses (a), (b) and (c) above).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean (a) the Sponsors and any other person who is an
Affiliate of any of the foregoing and (b) any member of senior management of the
U.S. Borrower on the date hereof.

“Permitted Receivables Securitization” shall have the meaning assigned to such
term in Section 6.04(b)(iii).

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the U.S.
Borrower or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.



--------------------------------------------------------------------------------

 

37

    

“Pounds” or “£” shall mean lawful currency for the time being of the United
Kingdom.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the U.S. Borrower.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with or after the occurrence of any Permitted
Acquisition or Significant Asset Sale, compliance with such covenant or test
after giving effect to any such proposed Permitted Acquisition or Significant
Asset Sale (including pro forma adjustments determined, except as otherwise
permitted by the last sentence of the definition of Consolidated EBITDA, on a
basis consistent with Article 11 of Regulation S-X of the Securities Act of
1933, as amended, and as interpreted by the staff of the Securities and Exchange
Commission using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of the U.S.
Borrower and the Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions or
Significant Asset Sales that have been consummated during or after the end of
the relevant period, and any Indebtedness or other liabilities incurred or
repaid in connection with any such Permitted Acquisitions or Significant Asset
Sale or otherwise after the end of the relevant period had been consummated or
incurred or repaid, as the case may be, at the beginning of such period and
assuming that any such Indebtedness so incurred bears interest during any
portion of the applicable measurement period prior to the relevant acquisition
at the weighted average of the interest rates applicable to outstanding Loans
during such period).

“Pro Forma Compliance” shall mean, at any date of determination, that Holdings
shall be in pro forma compliance with the covenants set forth in Sections 6.08
and 6.09 as of the last day of the most recent fiscal quarter-end (computed on
the basis of (a) balance sheet amounts as of the most recently completed fiscal
quarter and (b) income statement amounts for the most recently completed period
of four consecutive fiscal quarters, in each case, for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis).

“Pro Rata Percentage” of any Domestic Revolving Credit Lender, Multicurrency
Revolving Credit Lender or U.K. Revolving Credit Lender at any time shall mean
the percentage of the Total Domestic Revolving Credit Commitment, Total
Multicurrency Revolving Credit Commitments or Total U.K. Revolving Credit
Commitment, respectively, represented by such Lender’s Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment or U.K. Revolving Credit
Commitment, respectively; provided that in the case of Section 2.17(i) only,
when a Defaulting Lender under a Class of Revolving Credit Commitments shall
exist, the “Pro Rata Percentage” of any Revolving Credit Lender under such Class
shall mean the percentage of the Total Domestic Revolving Credit Commitment,
Total Multicurrency Revolving Credit Commitment or Total U.K. Revolving Credit
Commitment, as the case may be (in each case disregarding any Defaulting
Lender’s Revolving Credit Commitment of such Class) represented by such Lender’s
Domestic Revolving Credit Commitment, Multicurrency Revolving Credit Commitment
or U.K. Revolving Credit Commitment, as the case may be. In the event that the
Domestic Revolving Credit Commitments, Multicurrency Revolving Credit
Commitments or U.K. Revolving Credit Commitments shall have expired or been
terminated, the Pro Rata Percentages shall be determined on the basis of the
Domestic Revolving Credit Commitments, Multicurrency Revolving Credit
Commitments or U.K. Revolving Credit Commitments, as the case may be, most
recently in effect.



--------------------------------------------------------------------------------

 

38

    

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Purchase” shall mean the purchase of a Purchased Loan by a Borrower
(a) pursuant to an Auction or (b) in the open market; provided that, in the case
of this clause (b), (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the aggregate principal amount of all Purchased Loans so
purchased after the Restatement Date shall not exceed $40,000,000.

“Purchased Loan” shall mean each Term Loan purchased by a Borrower pursuant to
an Auction or in the open market, which Purchased Loan shall automatically be
retired and not outstanding for any purposes of this Agreement or the other Loan
Documents.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Qualifying Lease” shall mean a lease agreement entered into by a D&I
Subsidiary, as lessor, to lease the real property owned by such D&I Subsidiary
upon completion of construction thereof to the extent that (a) the senior
unsecured non-credit-enhanced long-term debt of the tenant or the guarantor of
the tenant’s obligations under such lease is rated BBB- or higher by S&P or Baa3
or higher by Moody’s, (b) the obligation of such tenant to accept possession of
such real property and begin paying rent under such lease is not subject to any
material condition other than (i) completion of construction in accordance with
all requirements of applicable law and approved plans and specifications and on
or before a date certain and (ii) issuance of a certificate of occupancy,
(c) such lease has a non-cancelable primary term of 10 years or more and
(d) such tenant has not failed or refused to perform under such lease agreement
or notified TCC or the applicable D&I Subsidiary of its intention to not perform
under such lease agreement (provided that the failure of one (but not more than
one) tenant under a Qualifying Lease to meet the ratings criteria set forth in
clause (a) above shall not result in the disqualification of such lease as a
Qualifying Lease so long as, at the time such lease was entered into, such
ratings criteria were satisfied, and such tenant only fails to satisfy such
ratings criteria due to subsequent rating downgrades).

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
Holdings or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Securitization” shall mean, with respect to the U.S. Borrower
and/or any of the Subsidiaries, any transaction or series of transactions of
securitizations involving Receivables pursuant to which the U.S. Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
(or, in the case of a Foreign Subsidiary, may factor), and may grant a
corresponding security interest in, any Receivables (whether now existing or
arising in the future) of the U.S. Borrower or any Subsidiary, and any assets
related thereto including collateral



--------------------------------------------------------------------------------

 

39

    

securing such Receivables, contracts and all Guarantees or other obligations in
respect of such Receivables, the proceeds of such Receivables and other assets
which are customarily transferred, or in respect of which security interests are
customarily granted, in connection with securitizations involving Receivables.

“Receivables Securitization Amount” shall mean, with respect to any Receivables
Securitization, the amount of obligations outstanding under the legal documents
entered into as part of such Receivables Securitization on any date of
determination that would be characterized as principal if such Receivables
Securitization were structured as a secured lending transaction rather than as a
purchase.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender, any other person that
(a) invests in bank loans and (b) is advised or managed by the same investment
advisor as such Lender, by an Affiliate of such investment advisor or by such
Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment or within or upon any building or
fixture.

“Repayment Date” shall mean a Tranche A Repayment Date, a Tranche B Repayment
Date, an Incremental Term Loan Repayment Date or an Other Term Loan Repayment
Date.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure, unused Revolving Credit
Commitments and Term Loan Commitments (if any) representing at least a majority
of the sum of all Loans outstanding (excluding Swingline Loans), L/C Exposure,
Swingline Exposure, unused Revolving Credit Commitments and Term Loan
Commitments (if any) at such time; provided that the Loans, L/C Exposure,
Swingline Exposure, unused Revolving Credit Commitments and Term Loan
Commitments (if any) of any Defaulting Lender shall be disregarded (in both the
numerator and the denominator) in the determination of the Required Lenders at
any time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Date” shall mean March 28, 2013.



--------------------------------------------------------------------------------

 

40

    

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property other than Qualified Capital Stock) with
respect to any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property other
than Qualified Capital Stock), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the U.S. Borrower or any Subsidiary and (b) the
consideration payable by or on behalf of a Borrower in connection with a
Purchase; provided, however, that neither Employee Performance Payments nor the
payment to employees of Holdings, the U.S. Borrower or any Subsidiary of
“co-investment return” or “carried interest” or any distribution of an equity
interest in respect thereof, or any other incentive distributions from
Investment Subsidiaries or distributions contemplated by the definition of the
term “Foreign Restructuring Transaction” in connection with the consummation
thereof or distributions described on Schedule 6.03(a) shall be deemed to be
Restricted Payments.

“Revolving Credit Borrowing” shall mean a Domestic Revolving Credit Borrowing, a
Multicurrency Revolving Credit Borrowing or a U.K. Revolving Credit Borrowing.

“Revolving Credit Commitment” shall mean a Domestic Revolving Credit Commitment,
a Multicurrency Revolving Credit Commitment or a U.K. Revolving Credit
Commitment.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s Domestic Revolving Credit Exposure, Multicurrency
Revolving Credit Exposure and U.K. Revolving Credit Exposure.

“Revolving Credit Lender” shall mean a Domestic Revolving Credit Lender, a
Multicurrency Revolving Credit Lender or a U.K. Revolving Credit Lender.

“Revolving Credit Maturity Date” shall mean March 28, 2018.

“Revolving Loans” shall mean the Domestic Revolving Loans, the Multicurrency
Revolving Loans and the U.K. Revolving Loans. Unless the context clearly
indicates otherwise, the term “Revolving Loans” shall include any Incremental
Revolving Loans and Other Revolving Loans.

“S&P” shall mean Standard & Poor’s Ratings Service or any successor to the
ratings agency business thereof.

“Schedule I Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Lien Intercreditor Agreement” shall have the meaning assigned to such
term in Section 6.02(q).

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Pledge Agreement.



--------------------------------------------------------------------------------

 

41

    

“Securitization Subsidiary” shall mean any Subsidiary formed solely for the
purpose of engaging, and that engages only, in one or more Permitted Receivables
Securitizations, all the Equity Interests of which shall be pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
Guarantee and Pledge Agreement.

“Security Documents” shall mean the Guarantee and Pledge Agreement and each of
the security agreements and other instruments and documents executed and
delivered pursuant thereto or pursuant to Section 5.09.

“Senior Notes” shall mean the U.S. Borrower’s 5.00% senior notes due 2023.

“Senior Secured Debt” shall mean, at any time, the Total Debt that is secured by
a Lien.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of Senior
Secured Debt less Available Cash on such date to Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition (whether in one transaction or a series of related transactions, but
in each case only if the aggregate fair market value of the assets so sold
exceeds 5% of Total Assets at the time of such sale, transfer, lease or other
disposition) by Holdings, the U.S. Borrower or any Subsidiary to any person
other than Holdings, the U.S. Borrower or any Subsidiary of all or substantially
all of the assets of, or a majority of the Equity Interests in, a person, or a
division or line of business or business unit of a person.

“Significant Domestic Subsidiary” shall mean each Domestic Subsidiary (a) that
has consolidated total assets of more than $15,000,000 and (b) of which
securities or other ownership interests representing more than 80% of the equity
or more than 80% of the ordinary voting power or more than 80% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held, directly or indirectly, by the U.S. Borrower.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Incremental Revolving Credit Commitments” shall have the meaning
assigned to such term in Section 2.25(a).

“Specified Incremental Revolving Loans” shall have the meaning assigned to such
term in Section 2.25(a).

“Specified Incremental Term Loan Commitments” shall have the meaning assigned to
such term in Section 2.26(a).

“Specified Incremental Term Loans” shall have the meaning assigned to such term
in Section 2.26(a).

“Specified Subsidiary” shall mean (a) CBRE Multifamily Capital, Inc., (b) CBRE
HMF, Inc., (c) any other entity formed or acquired, directly or indirectly, by
Melody or by a Borrower for the primary purpose of engaging in Mortgage Banking
Activities and (d) CBRE Capital Advisors, Inc.



--------------------------------------------------------------------------------

 

42

    

“Sponsors” shall mean Blum Strategic Partners, L.P. and Freeman Spogli & Co.
Incorporated.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” shall mean unsecured Indebtedness of Holdings or the
U.S. Borrower, which may be Guaranteed on a subordinated basis by Holdings, the
U.S. Borrower or one or more Subsidiary Guarantors, that (a) is expressly
subordinated to the prior payment in full in cash of the Obligations, on terms
and conditions reasonably satisfactory to the Administrative Agent, (b) contains
no financial “maintenance” covenants and (c) matures on or after the 180th day
following the latest final maturity date for any of the Loans and has no
scheduled amortization, payments of principal, sinking fund payments or similar
scheduled payments (other than regularly scheduled payments of interest) prior
to the 180th day following the latest final maturity date for any of the Loans;
provided, however, that Indebtedness that was Subordinated Indebtedness when
issued shall not cease to be Subordinated Indebtedness solely as a result of the
subsequent extension of the final maturity date of any of the Loans pursuant to
Section 9.20.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests (other than the general partnership interests
or similar interests owned, Controlled or held by the U.S. Borrower or any
Subsidiary in any Co-investment Vehicle) are, at the time any determination is
being made, owned, Controlled or held or (b) that is, at the time any
determination is being made, otherwise consolidated in the financial statements
of the parent in accordance with GAAP.

“Subsidiary” shall mean any subsidiary of Holdings; provided, however, that no
Melody Loan Securitization Fund shall be deemed to be a Subsidiary for purposes
of this Agreement or the other Loan Documents.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary listed on
Schedule 1.01(a) and each other Subsidiary that is or becomes a party to the
Guarantee and Pledge Agreement.

“Swingline Commitments” shall mean the Domestic Swingline Commitment and the
N.Z. Swingline Commitment.

“Swingline Exposure” shall mean at any time the sum of (a) the Domestic
Swingline Exposure and (b) the N.Z. Swingline Exposure.



--------------------------------------------------------------------------------

 

43

    

“Swingline Lender” shall mean, as the context may require, the Domestic
Swingline Lender and/or the N.Z. Swingline Lender.

“Swingline Loans” shall mean the Domestic Swingline Loans and the N.Z. Swingline
Loans.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the U.S.
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the U.S. Borrower or any Subsidiary of any Equity Interest or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest; provided that no phantom stock or similar plan providing
for payments only to current or former directors, officers, employees or
consultants of Holdings, the U.S. Borrower or the Subsidiaries (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Take Out Commitment” shall mean a written obligation of a person either (a) to
purchase real property and the improvements thereon for an amount sufficient to
repay the interim construction loan used to acquire and construct such real
property and improvements or (b) to provide debt and/or equity financing the
proceeds of which are to be used to repay the interim construction loan used to
acquire and construct real property and improvements thereon.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TCC” shall mean Trammell Crow Company.

“Term Borrowing” shall mean a Borrowing comprised of Tranche A Loans, Tranche B
Loans, Incremental Term Loans or Other Term Loans.

“Term Lender” shall mean a Lender with an outstanding Term Loan.

“Term Loan Commitments” shall mean the Tranche A Commitments and the Tranche B
Commitments. Unless the context clearly indicates otherwise, the term “Term Loan
Commitments” shall include any Incremental Term Loan Commitments.

“Term Loans” shall mean the Tranche A Loans and the Tranche B Loans. Unless the
context clearly indicates otherwise, the term “Term Loans” shall include any
Incremental Term Loans and Other Term Loans.

“Total Assets” shall mean, at any date of determination, the total consolidated
assets of the U.S. Borrower and its consolidated Subsidiaries at such date
determined on a consolidated basis in accordance with GAAP, but excluding the
consolidated assets of any Subsidiary with Non-Recourse Indebtedness.

“Total Debt” shall mean, at any time, the total Indebtedness of Holdings and its
consolidated subsidiaries at such time, determined on a consolidated basis in
accordance with GAAP, excluding (a) Melody Permitted Indebtedness,
(b) Non-Recourse Indebtedness, (c) Indebtedness of the type described in
clause (i) of the definition of such term (and any



--------------------------------------------------------------------------------

 

44

    

Guarantee of such Indebtedness) and Indebtedness under Performance Bonds, in
each case, except to the extent of any unreimbursed drawings thereunder,
(d) Exempt Construction Loans of any D&I Subsidiary, (e) the amount of any
Indebtedness supported by Approved Credit Support, (f) Indebtedness under the
CBRE Loan Arbitrage Facility, and (g) any Permitted Receivables Securitization;
provided that, at the election of the Borrower, Excluded Subordinated
Indebtedness may also be excluded so long as the proceeds of such Excluded
Subordinated Indebtedness are used to prepay Senior Secured Debt.

“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time. The Total Domestic Revolving Credit Commitment in effect on the
Restatement Date is $900,000,000.

“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time. The Total Multicurrency Revolving Credit Commitment in effect on
the Restatement Date is $150,000,000.

“Total U.K. Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the U.K. Revolving Credit Commitments, as in effect at such time. The
Total U.K. Revolving Credit Commitment in effect on the Restatement Date is
$150,000,000.

“Tranche A Borrowing” shall mean a Borrowing comprised of Tranche A Loans.

“Tranche A Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Tranche A Loans hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Tranche A Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Tranche A Lender” shall mean a Lender with a Tranche A Commitment or an
outstanding Tranche A Loan.

“Tranche A Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(i) of Section 2.01 of this Agreement. Unless the
context clearly indicates otherwise, the term “Tranche A Loans” shall include
any Incremental Term Loans that are designated as such in the applicable
Incremental Assumption Agreement and that are made on terms identical to the
Tranche A Loans.

“Tranche A Maturity Date” shall mean March 28, 2018.

“Tranche A Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

“Tranche B Borrowing” shall mean a Borrowing comprised of Tranche B Loans.

“Tranche B Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Tranche B Loans hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Tranche B Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.



--------------------------------------------------------------------------------

 

45

    

“Tranche B Lender” shall mean a Lender with a Tranche B Commitment or an
outstanding Tranche B Loan.

“Tranche B Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(ii) of Section 2.01 of this Agreement. Unless
the context clearly indicates otherwise, the term “Tranche B Loans” shall
include any Incremental Term Loans that are designated as such in the applicable
Incremental Assumption Agreement and that are made on terms identical to the
Tranche B Loans.

“Tranche B Maturity Date” shall mean March 28, 2021.

“Tranche B Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(iii).

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the Amendment and Restatement Agreement and the making of the
Borrowings hereunder, (b) the Existing Term Loan Refinancing, (c) the issuance
of the Senior Notes and (d) the payment of all fees and expenses to be paid on
or prior to the Restatement Date and owing in connection with the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate, the Bank Bill Rate, the Canadian
Prime Rate, the U.S. Base Rate, the Foreign Base Rate and the Discount Rate
applicable to Bankers’ Acceptances and B/A Equivalent Loans.

“U.K. Borrowing Entity” shall mean the U.K. Borrower or any Borrower that is
incorporated or otherwise organized under the laws of the United Kingdom or any
political subdivision thereof.

“U.K. L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a U.K. Letter of Credit.

“U.K. L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding U.K. Letters of Credit at such
time denominated in dollars, plus the Dollar Equivalent of the aggregate undrawn
and unexpired amount of all outstanding U.K. Letters of Credit at such time
denominated in Alternative Currencies and (b) the aggregate principal amount of
all U.K. L/C Disbursements denominated in dollars that have not yet been
reimbursed at such time, plus the Dollar Equivalent of the aggregate principal
amount of all U.K. L/C Disbursements denominated in Alternative Currencies that
have not been reimbursed at such time. The U.K. L/C Exposure of any U.K.
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate U.K. L/C Exposure at such time.

“U.K. Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.



--------------------------------------------------------------------------------

 

46

    

“U.K. Revolving Credit Borrowing” shall mean a Borrowing comprised of U.K.
Revolving Loans.

“U.K. Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make U.K. Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its U.K. Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.25 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

“U.K. Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding U.K.
Revolving Loans of such Lender denominated in dollars, plus the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
U.K. Revolving Loans of such Lender denominated in Alternative Currencies, plus
the aggregate amount at such time of such Lender’s U.K. L/C Exposure.

“U.K. Revolving Credit Lender” shall mean a Lender with a U.K. Revolving Credit
Commitment or outstanding U.K. Revolving Credit Exposure.

“U.K. Revolving Loans” shall mean the revolving loans made by the Lenders to the
U.S. Borrower or the U.K. Borrower pursuant to clause (v) of Section 2.01.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law on October 26, 2001)).

“U.S. Base Rate” shall mean, for any day, a rate per annum equal to the greater
of (a) the rate of interest per annum determined from time to time by the
Administrative Agent as its base rate in effect at its principal office in
Toronto, Ontario for determining interest rates on U.S. dollar-denominated
commercial loans made in Canada and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%.

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(g)(ii)(B)(iii).

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any period of four consecutive quarters ending on
June 30 of any year (other than any such prepayment made with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA) to the extent
that such prepayment reduces the scheduled installments of principal due in
respect of Term Loans as set forth in Section 2.11(a) or (b), as the case may
be, in any subsequent period.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such



--------------------------------------------------------------------------------

 

47

    

person and one or more wholly owned Subsidiaries of such person; provided that,
if required by applicable law, ownership of up to 2% of the shares of a Foreign
Subsidiary by a third party will not cause such subsidiary to cease to be a
“wholly owned Subsidiary”.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context clearly indicates otherwise. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that (i) if the U.S. Borrower notifies the
Administrative Agent that the U.S. Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the U.S. Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the U.S. Borrower and the Required
Lenders and (ii) whenever in this Agreement it is necessary to determine whether
a lease is a capital lease or an operating lease, such determination shall be
made on the basis of GAAP as in effect on the date hereof.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Domestic
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Domestic Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Domestic Revolving Credit
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Domestic Eurocurrency Revolving Credit Borrowing”).

SECTION 1.04. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or Significant Asset Sale occurs as permitted pursuant
to the terms hereof, for purposes of (a) calculating the Interest Coverage Ratio
under Section 6.08 or the Leverage Ratio under Section 6.09 at the end of any
fiscal quarter, (b) determining whether any proposed incurrence of Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments pursuant to
Section 2.25 or Section 2.26, respectively, is permitted, (c) determining
whether any issuance of Additional Secured Indebtedness is permitted under
Section 6.02(q), any proposed Permitted Acquisition is permitted under
Section 6.03(g), any proposed investment in a joint venture is permitted under
Section 6.03(y), or any proposed Restricted Payment is permitted under
Section 6.05(b), or (d) for the purpose of determining Pro Forma Compliance, the
Interest



--------------------------------------------------------------------------------

 

48

    

Coverage Ratio, the Leverage Ratio and the Senior Secured Leverage Ratio, as
applicable, shall be calculated on a Pro Forma Basis, in the case of clause
(a) above, for the four fiscal quarter period ending on such date and, in all
other cases, for the four fiscal quarter period most recently ended on or prior
to the date of such calculation.

SECTION 1.05. Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrowers and to any Lender
that shall have requested a copy of such notice (it being understood that a
Lender shall not have the right to independently request a determination of the
Exchange Rate). The Exchange Rate so determined shall become effective on such
Calculation Date and shall remain effective until the next succeeding
Calculation Date, and shall for all purposes of this Agreement (other than any
other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in converting amounts between dollars and Alternative
Currencies.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) On the terms and subject to the conditions set
forth herein and in reliance upon the representations and warranties set forth
herein and in the other Loan Documents, each Lender agrees severally and not
jointly to make (i) Tranche A Loans to the U.S. Borrower, in dollars, on the
Restatement Date and on the Delayed Draw Funding Date, in an aggregate principal
amount for all such Tranche A Loans not to exceed its Tranche A Commitment,
(ii) Tranche B Loans to the U.S. Borrower, in dollars, on the Restatement Date,
in an aggregate principal amount not to exceed its Tranche B Commitment,
(iii) Domestic Revolving Loans to the U.S. Borrower, in dollars, at any time and
from time to time on or after the Restatement Date and prior to the earlier of
the Revolving Credit Maturity Date and the termination of the Domestic Revolving
Credit Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Domestic Revolving Credit Exposure exceeding such Lender’s Domestic
Revolving Credit Commitment, (iv) Multicurrency Revolving Loans to the
U.S. Borrower in dollars, Canadian Dollars or Australian Dollars, the Canadian
Borrower in dollars or Canadian Dollars, or the Australian Borrower in
Australian Dollars, at any time and from time to time on or after the
Restatement Date and prior to the earlier of the Revolving Credit Maturity Date
and the termination of the Multicurrency Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in (x) such Lender’s Multicurrency
Revolving Credit Exposure exceeding such Lender’s Multicurrency Revolving Credit
Commitment or (y) the Aggregate Multicurrency Revolving Credit Exposure
attributable to Loans to, and Letters of Credit issued for the account of,
(A) the U.S. Borrower in Australian Dollars, the Australian Borrower and the New
Zealand Borrower exceeding the ANZ Sublimit or (B) the U.S. Borrower in Canadian
Dollars and the Canadian Borrower exceeding the Canadian Sublimit and (v) U.K.
Revolving Loans to the U.S. Borrower in dollars, Pounds or Euros or the U.K.
Borrower in Pounds or Euro, at any time and from time to time on or after the
Restatement Date and prior to the earlier of the Revolving Credit Maturity Date
and the termination of the U.K. Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s U.K. Revolving Credit Exposure
exceeding such Lender’s U.K. Revolving Credit Commitment. Within the limits set
forth in the first sentence of this



--------------------------------------------------------------------------------

 

49

    

Section 2.01 and subject to the terms, conditions and limitations set forth
herein, the Borrowers may borrow, pay or prepay and reborrow Revolving Loans.
Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

(b) Each Lender having an Incremental Revolving Credit Commitment or an
Incremental Term Loan Commitment, severally and not jointly, hereby agrees, on
the terms and subject to the conditions set forth herein and in the applicable
Incremental Assumption Agreement and in reliance on the representations and
warranties set forth herein and in the other Loan Documents, to make Incremental
Revolving Loans or Incremental Term Loans, as applicable, to the Borrowers, in
an aggregate principal amount not to exceed its Incremental Revolving Credit
Commitment or Incremental Term Loan Commitment, as applicable. Amounts paid or
prepaid in respect of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective applicable Commitments; provided, however, that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum (except with respect to any
Borrowing of Incremental Revolving Loans, Incremental Term Loans, Other
Revolving Loans or Other Term Loans, to the extent otherwise provided in the
related Incremental Assumption Agreement or Loan Modification Agreement, as
applicable, or (ii) equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of Daily Rate Loans or Fixed Rate Loans as the applicable Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in (i) more than (x) ten Fixed Rate
Borrowings of Domestic Revolving Loans, (y) ten Fixed Rate Borrowings of Tranche
A Loans or (z) ten Fixed Rate Borrowings of Tranche B Loans being outstanding
hereunder at any time or (ii) more than five Fixed Rate Borrowings of any other
Class being outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods or Contract Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 4:00 p.m., Local Time, and the
Administrative Agent shall promptly credit the amounts so received to an account
in the name of the applicable Borrower, designated by such Borrower in the
applicable Borrowing Request, or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.



--------------------------------------------------------------------------------

 

50

    

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender for the first three days, a rate determined by
the Administrative Agent to represent its cost of overnight or short-term funds
for the applicable currency and for each day thereafter, the higher of such rate
and the applicable Daily Rate (which determination shall be conclusive absent
manifest error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Revolving Credit Borrowing if the Interest Period or
Contract Period, as the case may be, requested with respect thereto would end
after the Revolving Credit Maturity Date.

(f) If the Issuing Bank shall not have received from the applicable Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
applicable Revolving Credit Lender of such L/C Disbursement and its Pro Rata
Percentage thereof. Each Domestic Revolving Credit Lender (in respect of a
Domestic L/C Disbursement), Multicurrency Revolving Credit Lender (in respect of
a Multicurrency L/C Disbursement) and U.K. Revolving Credit Lender (in respect
of a U.K. L/C Disbursement) shall pay by wire transfer of immediately available
funds to the Administrative Agent not later than 2:00 p.m., Local Time, on such
date (or, if such Revolving Credit Lender shall have received such notice later
than 12:00 (noon), Local Time, on any day, not later than 10:00 a.m., Local
Time, on the immediately following Business Day), an amount equal to such
Revolving Credit Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
(if denominated in dollars or Canadian Dollars) or a Fixed Rate Loan with a
one-month Interest Period or Contract Period, as the case may be (if denominated
in any other Alternative Currency), of such Revolving Credit Lender and such
payment shall be deemed to have reduced the applicable L/C Exposure), and the
Administrative Agent will promptly pay to the Issuing Bank the amounts so
received by it from such Revolving Credit Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amount received by it from a Borrower
pursuant to Section 2.23(e) prior to the time that any Revolving Credit Lender
makes any payment pursuant to this paragraph (f); any such amounts received by
the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to the Issuing Bank, as their interests may appear. If any
Revolving Credit Lender shall not have made its applicable Pro Rata Percentage
of such L/C Disbursement available to the Administrative Agent as provided
above, such Revolving Credit Lender and the applicable Borrower severally agree
to pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with this paragraph to but excluding
the



--------------------------------------------------------------------------------

 

51

    

date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of such Borrower, a rate per annum equal to the
interest rate applicable to Revolving Loans pursuant to Section 2.06(a) and
(ii) in the case of such Revolving Credit Lender, for the first such day, a rate
determined by the Issuing Bank to represent its cost of overnight or short-term
funds for the applicable currency, and for each day thereafter, the higher of
such rate and the Alternate Base Rate or the Foreign Base Rate, as the case may
be.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the applicable Borrower shall hand deliver
or fax to the Administrative Agent a duly completed Borrowing Request (a) in the
case of a Fixed Rate Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before a proposed Borrowing, and (b) in the case of a Daily Rate
Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the applicable Borrower and shall specify the following
information: (i) the currency and Class of such Borrowing and whether such
Borrowing is to be a Fixed Rate Borrowing or a Daily Rate Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed (which shall be an
account that complies with the requirements of Section 2.02(c)); (iv) the amount
of such Borrowing; and (v) if such Borrowing is to be a Fixed Rate Borrowing,
the Interest Period or Contract Period with respect thereto; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request,
(x) each requested Borrowing shall comply with the requirements set forth in
Section 2.02 and (y) except as expressly provided in Section 2.08 or 2.15, no
Borrower may request a Daily Rate Borrowing that is a Foreign Base Rate
Borrowing. If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be a Daily Rate Borrowing if
denominated in dollars or Canadian Dollars, and a Fixed Rate Borrowing with a
one-month Interest Period or Contract Period otherwise. If no election as to the
Class of any Revolving Credit Borrowing by the U.S. Borrower is received, then,
to the extent of the available Domestic Revolving Credit Commitments, such
Borrowing shall be a Domestic Revolving Credit Borrowing. If no Interest Period
or Contract Period with respect to any Fixed Rate Borrowing is specified in any
such notice, then the applicable Borrower shall be deemed to have selected an
Interest Period or Contract Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender on the Revolving Credit
Maturity Date the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower. The U.S. Borrower hereby promises to pay to the
Domestic Swingline Lender the then unpaid principal amount of each Domestic
Swingline Loan on the Revolving Credit Maturity Date. The New Zealand Borrower
hereby promises to pay to the N.Z. Swingline Lender the then unpaid principal
amount of each N.Z. Swingline Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.



--------------------------------------------------------------------------------

 

52

    

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period or Contract Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from any Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, each applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and such Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05. Fees. (a) The U.S. Borrower agrees to pay to each Domestic
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which the Domestic Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a facility fee equal to the Applicable Percentage
per annum in effect from time to time on the daily amount (whether used or
unused) of the Domestic Revolving Credit Commitment of such Lender during the
preceding quarter (or other period commencing on the Restatement Date or ending
with the Revolving Credit Maturity Date or the date on which the Domestic
Revolving Credit Commitment of such Lender shall expire or be terminated). The
U.S. Borrower and the U.K. Borrower jointly and severally agree to pay to each
U.K. Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December in each year and on each date on which the
U.K. Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a facility fee equal to the Applicable Percentage per annum in
effect from time to time on the daily amount (whether used or unused) of the
U.K. Revolving Credit Commitment of such Lender during the preceding quarter (or
other period commencing on the Restatement Date or ending with the Revolving
Credit Maturity Date or the date on which the U.K. Revolving Credit Commitment
of such Lender shall expire or be terminated). The U.S. Borrower, the Canadian
Borrower, the Australian Borrower and the New Zealand Borrower jointly and
severally agree to pay to each Multicurrency Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which the Multicurrency Revolving
Credit Commitment of such Lender shall expire or be terminated as provided
herein, a facility fee (together with the facility fees provided for in the
preceding two sentences, the “Facility Fees”) equal to the Applicable Percentage
per annum in effect from time to time on the daily amount (whether used or
unused) of the Multicurrency Revolving Credit Commitment of such Lender during
the preceding quarter (or other period commencing on the Restatement Date or
ending with the Revolving Credit Maturity Date or the date on which the
Multicurrency Revolving Credit Commitment of such Lender shall expire or be
terminated). Notwithstanding the foregoing, if any Revolving Credit



--------------------------------------------------------------------------------

 

53

    

Exposure remains outstanding following any expiration or termination of the
Revolving Credit Commitments as contemplated by the three preceding sentences,
the Facility Fees shall continue to accrue on such Revolving Credit Exposure for
so long as such Revolving Credit Exposure remains outstanding and shall be
payable on demand. In addition, the Facility Fees otherwise payable to any
Defaulting Lender in respect of the unused portion of such Defaulting Lender’s
Revolving Credit Commitments shall not be payable for so long as, and with
respect to the period during which, such Lender is a Defaulting Lender. All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Facility Fee due to each Lender shall
commence to accrue on and including the Restatement Date and shall cease to
accrue on the date on which the applicable Revolving Credit Commitment of such
Lender shall expire or be terminated as provided herein and there is not any
remaining Revolving Credit Exposure of such Lender.

(b) The U.S. Borrower agrees to pay to each Tranche A Lender, through the
Administrative Agent, on the earliest of (i) the Delayed Draw Funding Date,
(ii) the Delayed Draw Termination Date and (iii) the date occurring after the
Restatement Date on which the Tranche A Commitments are terminated in full, a
commitment fee (the “Delayed Draw Commitment Fee”) at a rate per annum equal to
(x) for the period commencing on and including the 45th day after the
Restatement Date and ending on and including the 90th day after the Restatement
Date, 50% of the Applicable Percentage from time to time used to determine the
interest rate applicable to Fixed Rate Tranche A Loans and (y) thereafter, 100%
of the Applicable Percentage from time to time used to determine the interest
rate applicable to Fixed Rate Tranche A Loans, in each case on the daily unused
amount of the Tranche A Commitment of such Lender for the period commencing on
the 45th day after the Restatement Date or ending with the date on which the
Tranche A Commitment of such Lender shall expire or be terminated. All Delayed
Draw Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Delayed Draw Commitment Fee due to each
Lender shall commence to accrue on and including the 45th day after the
Restatement Date and shall cease to accrue on the date on which the Tranche A
Commitment of such Lender shall expire or be terminated as provided herein.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees at the times and in the amounts agreed to by the
U.S. Borrower and the Administrative Agent from time to time (the
“Administrative Agent Fees”).

(d) Each Borrower agrees to pay to each Domestic Revolving Credit Lender (in the
case of Domestic L/C Exposure), each U.K. Revolving Credit Lender (in the case
of U.K. L/C Exposure) and each Multicurrency Revolving Credit Lender (in the
case of Multicurrency L/C Exposure) (in each case, other than a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year and on the date on which the
applicable Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a fee calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure in respect of such Borrower
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
during the preceding quarter (or shorter period commencing on the Restatement
Date or ending with the Revolving Credit Maturity Date or the date on which all
Letters of Credit of the applicable Class have been canceled or have expired and
the applicable Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings of the
applicable Class comprised of Fixed Rate Loans pursuant to Section 2.06 (the
“L/C Participation Fees”). If the L/C Exposure of a Defaulting Lender is



--------------------------------------------------------------------------------

 

54

    

reallocated pursuant to Section 2.17(i), then the L/C Participation Fee payable
to the Lenders pursuant to this Section 2.05(c) shall be adjusted in accordance
with such allocation. If the applicable Borrower cash collateralizes any portion
of such Defaulting Lender’s L/C Exposure pursuant to Section 2.17(ii), such
Borrower shall not be required to pay any L/C Participation Fees with respect to
that portion of such Defaulting Lender’s L/C Exposure during the period in which
such L/C Exposure is cash collateralized. If all or any portion of such
Defaulting Lender’s L/C Exposure is neither reallocated nor cash collateralized
pursuant to Section 2.17(i) or (ii), then, without prejudice to any rights or
remedies of the Issuing Bank or any other Lender hereunder, all L/C
Participation Fees with respect to such L/C Exposure shall be payable to the
Issuing Bank until and to the extent that such L/C Exposure is reallocated
and/or cash collateralized.

(e) Each Borrower agrees to pay to the Issuing Bank with respect to each Letter
of Credit the standard fronting, issuance and drawing fees as agreed by the
Issuing Bank and such Borrower (the “Issuing Bank Fees”).

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. All L/C Participation Fees and Issuing Bank Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Once paid,
none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Domestic Swingline Loan,
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) at a rate per annum equal to
the Alternate Base Rate plus the Applicable Percentage in effect from time to
time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of a Eurocurrency
Loan denominated in Pounds, 365 days) at a rate per annum equal to the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Subject to the provisions of Section 2.07, the Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Canadian Prime Rate plus the Applicable
Percentage in effect from time to time.

(d) Subject to the provisions of Section 2.07, the Loans comprising each B/A
Borrowing shall be subject to an Acceptance Fee, payable by the Canadian
Borrower on the date of acceptance of the relevant B/A and calculated as set
forth in the definition of the term “Acceptance Fee” in Section 1.01.

(e) Subject to the provisions of Section 2.07, the Loans comprising each Bank
Bill Rate Borrowing, including each N.Z. Swingline Loan, shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be), at a rate per annum equal to the Bank Bill
Rate plus the Applicable Percentage in effect from time to time.



--------------------------------------------------------------------------------

 

55

    

(f) Subject to the provisions of Section 2.07, the Loans comprising each Foreign
Base Rate Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) at a
rate per annum equal to the sum of the Foreign Base Rate and the Applicable
Percentage in effect from time to time.

(g) Interest on each Loan (other than pursuant to B/A Borrowings) shall be
payable on the Interest Payment Dates applicable to such Loan except as
otherwise provided in this Agreement. The applicable Alternate Base Rate,
Adjusted LIBO Rate, Discount Rate or Bank Bill Rate, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(h) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principal of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of (i) 365 or 366 days, as the
case may be, when determined by reference to the Prime Rate, (ii) 365 days, in
the case of a Eurocurrency Loan denominated in Pounds and (iii) 360 days at all
other times) equal to the rate that would be applicable to a Daily Rate
Revolving Loan in the applicable currency plus 2.00%.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that deposits in the applicable currency in the principal amounts of
the Loans comprising such Borrowing are not generally available in the
applicable interbank market, or that the rates at which such deposits are being
offered will not adequately and fairly reflect the cost to a majority in
interest of the applicable Lenders of making or maintaining their Eurocurrency
Loans during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
applicable Borrowers and the applicable Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the applicable
Borrowers and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, any request by a Borrower for a Eurocurrency Borrowing
in the affected currency pursuant to Section 2.03 or 2.10 shall be deemed to be
a request for a Daily Rate Borrowing in such currency. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Tranche B
Commitments (other than any Incremental Term Loan Commitments, which shall
terminate as



--------------------------------------------------------------------------------

 

56

    

provided in the related Incremental Assumption Agreement) shall automatically
terminate upon the making of the Tranche B Loans on the Restatement Date. The
Tranche A Commitments (other than any Incremental Term Loan Commitments, which
shall terminate as provided in the related Incremental Assumption Agreement)
shall automatically be reduced pro tanto upon the making of any Tranche A Loans
and shall automatically terminate at 5:00 p.m., New York City time, on the
Delayed Draw Termination Date, if not earlier terminated in accordance with this
Agreement. The Revolving Credit Commitments (other than any Incremental
Revolving Credit Commitments, which shall terminate as provided in the related
Incremental Assumption Agreement) and the Swingline Commitments shall
automatically terminate on the Revolving Credit Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date 30 days prior
to the Revolving Credit Maturity Date.

(b) Upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by a written notice) to the Administrative Agent, a
Borrower may, without premium or penalty, at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments of any Class; provided, however,
that (i) each partial reduction of the Term Loan Commitments or the Revolving
Credit Commitments of any Class shall be in an integral multiple of the
Borrowing Multiple and in a minimum amount equal to the Borrowing Minimum,
(ii) the Total Domestic Revolving Credit Commitment shall not be reduced to an
amount that is less than the Aggregate Domestic Revolving Credit Exposure at the
time, (iii) the Total U.K. Revolving Credit Commitment shall not be reduced to
an amount that is less than the Aggregate U.K. Revolving Credit Exposure at the
time and (iv) the Total Multicurrency Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Multicurrency Revolving
Credit Exposure at the time. Each notice delivered by a Borrower pursuant to
this Section 2.09(b) shall be irrevocable; provided that a notice of termination
of the Term Loan Commitments or the Revolving Credit Commitments delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments of any Class hereunder shall be made ratably among the Lenders in
accordance with their respective applicable Commitments. The applicable
Borrowers shall pay to the Administrative Agent for the account of the
applicable Lenders, on the date of each termination or reduction, the Facility
Fees on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

(d) Reductions and terminations of any Other Revolving Credit Commitments shall
be as provided for in the applicable Loan Modification Agreement.

SECTION 2.10. Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., Local Time, two Business Days prior to
conversion, to convert any Eurocurrency Borrowing denominated in dollars into an
ABR Borrowing or to convert any B/A Borrowing into a Canadian Prime Rate
Borrowing, (b) not later than 1:00 p.m., Local Time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurocurrency
Borrowing denominated in dollars, to convert any Canadian Prime Rate Borrowing
into a B/A Borrowing or to continue any Eurocurrency Borrowing as a Eurocurrency
Borrowing for an



--------------------------------------------------------------------------------

 

57

    

additional Interest Period and (c) not later than 1:00 p.m., Local Time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurocurrency Borrowing to another permissible Interest Period, subject in
each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurocurrency Loan (or portion thereof) being converted shall be paid by
the applicable Borrower at the time of conversion;

(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurocurrency Borrowing or
a B/A Borrowing;

(vi) any portion of a Eurocurrency Borrowing or a B/A Borrowing that cannot be
converted into or continued as a Eurocurrency Borrowing or a B/A Borrowing by
reason of the immediately preceding clause shall be automatically converted at
the end of the Interest Period in effect for such Borrowing into an
ABR Borrowing or a Canadian Prime Rate borrowing, as the case may be;

(vii) no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (x) the Eurocurrency Term Borrowings comprised of Tranche
A Loans, Tranche B Loans, Specified Incremental Term Loans or Other Term Loans,
as applicable, with Interest Periods ending on or prior to such Repayment Date
and (y) the ABR Term Borrowings comprised of Tranche A Loans, Tranche B Loans,
Specified Incremental Term Loans or Other Term Loans, as applicable, would not
be at least equal to the principal amount of Term Borrowings to be paid on such
Repayment Date;

(viii) no B/A Borrowing may be converted or continued other than at the end of
the Contract Period applicable thereto; and

(ix) upon notice to the applicable Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued



--------------------------------------------------------------------------------

 

58

    

as, a Eurocurrency Loan or a B/A Loan and any outstanding Eurocurrency Borrowing
or B/A Borrowing shall, at the end of the Interest Period or Contract Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing or a Canadian Prime Rate Borrowing, as the case
may be.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (a) the identity, amount and Class of the
Borrowing that the applicable Borrower requests be converted or continued,
(b) whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing, an ABR Borrowing, a B/A Borrowing or a Canadian Prime Rate Borrowing,
(c) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (d) if such Borrowing is to be converted to or
continued as a Eurocurrency Borrowing or a B/A Borrowing, the Interest Period or
Contract Period with respect thereto. If no Interest Period or Contract Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurocurrency Borrowing or a B/A Borrowing, the applicable
Borrower shall be deemed to have selected an Interest Period or Contract Period
of one month’s duration. The Administrative Agent shall advise the applicable
Lenders of any notice given pursuant to this Section 2.10 and of each Lender’s
portion of any converted or continued Borrowing. If a Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Borrowing into
a subsequent Interest Period or Contract Period (and shall not otherwise have
given notice in accordance with this Section 2.10 to convert such Borrowing),
such Borrowing shall, at the end of the Interest Period or Contract Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing or a Canadian Prime Rate Borrowing, as
applicable.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The U.S. Borrower shall pay
to the Administrative Agent, for the account of the Tranche A Lenders, on the
dates set forth below, or if any such date is not a Business Day, on the next
preceding Business Day (each such date being a “Tranche A Repayment Date”), a
principal amount of the Tranche A Loans (as adjusted from time to time pursuant
to Sections 2.11(d), 2.12, 2.13(f) and 2.26(d)) equal to the percentage set
forth below for such date of the aggregate principal amount of the Tranche A
Loans outstanding on the Restatement Date; provided, however, that (x) if the
Delayed Draw Funding Date has not occurred prior to June 30, 2013, and if
Tranche A Commitments have not been terminated prior to such date, then no
principal payment in respect of the Tranche A Loans shall be required to be made
pursuant to this Section on June 30, 2013, and the percentage required to be
paid on September 30, 2013 will be increased to 3.75%, and (y) if the Delayed
Draw Funding Date occurs, then the scheduled amortization will be based on the
aggregate principal amount of the Tranche A Loans outstanding on the Delayed
Draw Funding Date (after giving effect to the Tranche A Loans to be made on such
date) rather than the Restatement Date:

 

Date

   Scheduled Tranche A
Term Loan Repayments  

June 30, 2013

     1.875 % 

September 30, 2013

     1.875 % 

December 31, 2013

     1.875 % 



--------------------------------------------------------------------------------

 

59

    

Date

   Scheduled Tranche A
Term Loan Repayments  

March 31, 2014

     1.875 % 

June 30, 2014

     1.875 % 

September 30, 2014

     1.875 % 

December 31, 2014

     1.875 % 

March 31, 2015

     1.875 % 

June 30, 2015

     1.875 % 

September 30, 2015

     1.875 % 

December 31, 2015

     1.875 % 

March 31, 2016

     1.875 % 

June 30, 2016

     3.75 % 

September 30, 2016

     3.75 % 

December 31, 2016

     3.75 % 

March 31, 2017

     3.75 % 

June 30, 2017

     15.625 % 

September 30, 2017

     15.625 % 

December 31, 2017

     15.625 % 

Tranche A Maturity Date

     15.625 % 

(ii) The U.S. Borrower shall pay to the Administrative Agent, for the account of
the Tranche B Lenders, on the dates set forth below, or if any such date is not
a Business Day, on the next preceding Business Day (each such date being a
“Tranche B Repayment Date”), a principal amount of the Tranche B Loans (as
adjusted from time to time pursuant to Sections 2.11(d), 2.12, 2.13(f) and
2.26(d)) equal to the percentage set forth below for such date of the aggregate
principal amount of the Tranche B Loans



--------------------------------------------------------------------------------

 

60

    

outstanding on the Restatement Date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment:

 

Date

   Scheduled Tranche B
Term Loan Repayments  

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 



--------------------------------------------------------------------------------

 

61

    

Date

   Scheduled Tranche B
Term Loan Repayments  

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

September 30, 2020

     0.25 % 

December 31, 2020

     0.25 % 

Tranche B Maturity Date

     92.25 % 

(iii) The applicable Borrowers shall pay to the Administrative Agent, for the
account of the Incremental Term Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Incremental Term Loans equal to the amount set
forth for such date in the applicable Incremental Assumption Agreement (as
adjusted from time to time to give effect to prepayments as provided for in the
applicable Incremental Assumption Agreement), together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

(iv) The applicable Borrowers shall pay to the Administrative Agent, for the
account of the applicable Accepting Lenders, on each Other Term Loan Repayment
Date, a principal amount of the Other Term Loans equal to the amount set forth
for such date in the applicable Loan Modification Agreement (as adjusted from
time to time to give effect to prepayments as provided for in the applicable
Loan Modification Agreement), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.



--------------------------------------------------------------------------------

 

62

    

(b) To the extent not previously paid, all Tranche A Loans, Tranche B Loans,
Specified Incremental Term Loans and Other Term Loans shall be due and payable
on the Tranche A Maturity Date, the Tranche B Maturity Date, the applicable
Incremental Term Loan Maturity Date and the applicable Other Term Loan Maturity
Date, respectively, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

(d) Following any conversion or exchange of any Affected Class of Term Loans
pursuant to Section 9.20, the amortization schedule set forth above for such
Affected Class will be deemed modified by eliminating pro rata from each of the
remaining scheduled amortization payments for such Class an aggregate amount
equal to the principal amount of Term Loans of Accepting Lenders of such
Affected Class that accepted the related Loan Modification Offer.

SECTION 2.12. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than Bankers’ Acceptances or
B/A Equivalent Loans, which may, however, be defeased as provided below), in
whole or in part, upon at least three Business Days’ prior written or fax notice
(or telephone notice promptly confirmed by written or fax notice) in the case of
Fixed Rate Loans, or written or fax notice (or telephone notice promptly
confirmed by written or fax notice) on the Business Day of prepayment in the
case of Daily Rate Loans, to the Administrative Agent before 1:00 p.m., Local
Time; provided, however, that each partial prepayment shall be in an amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; and provided further that the Canadian Borrower may defease
any B/A or B/A Equivalent Loan by depositing with the Administrative Agent an
amount that, together with interest accruing on such amount to the end of the
Contract Period for such B/A or B/A Equivalent Loan at such rate as the
Administrative Agent shall specify upon receipt of such amount, is sufficient to
pay such maturing B/A or B/A Equivalent Loan when due.

(b) Optional prepayments of Term Loans shall be applied as directed by the U.S.
Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided that a notice of
optional prepayment delivered by a Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by such Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments of a Class, the applicable Borrowers shall, on
the date of such termination, repay or prepay all their respective outstanding
Revolving Credit Borrowings (and



--------------------------------------------------------------------------------

 

63

    

Domestic Swingline Borrowings or N.Z. Swingline Borrowings (in the case of a
termination of the Domestic Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments, respectively) of such Class, and replace all
outstanding Letters of Credit of the applicable Class and/or deposit an amount
equal to the L/C Exposure of the applicable Class in cash in a cash collateral
account established with the Collateral Agent for the benefit of the Secured
Parties. If as a result of any partial reduction of the Revolving Credit
Commitments of a Class, the Aggregate Domestic Revolving Credit Exposure,
Aggregate Multicurrency Revolving Credit Exposure or Aggregate U.K. Revolving
Credit Exposure would exceed the Total Domestic Revolving Credit Commitment,
Total Multicurrency Revolving Credit Commitment or Total U.K. Revolving Credit
Commitment, respectively, after giving effect thereto, then the applicable
Borrowers shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings (and/or Swingline Loans (in the case of the Domestic Revolving Credit
Commitments or the Multicurrency Revolving Credit Commitments)) and/or cash
collateralize Letters of Credit of the applicable Class in an amount sufficient
to eliminate such excess.

(b) If as a result of fluctuations in exchange rates, on any Calculation Date,
(i) the Aggregate Multicurrency Revolving Credit Exposure would exceed 105% of
the Total Multicurrency Revolving Credit Commitment, (ii) the Aggregate U.K.
Revolving Credit Exposure would exceed 105% of the Total U.K. Revolving Credit
Commitment, (iii) the portion of the Multicurrency Revolving Credit Exposure
represented by Loans to or Letters of Credit issued for the account of the
Canadian Borrower would exceed 105% of the Canadian Sublimit or (iv) the portion
of the Multicurrency Revolving Credit Exposure represented by Loans to or
Letters of Credit issued for the account of the Australian Borrower and the New
Zealand Borrower would exceed 105% of the ANZ Sublimit, then, in each case, the
applicable Borrowers shall, within three Business Days of such Calculation Date,
prepay Revolving Loans (or N.Z. Swingline Loans, in the case of the
Multicurrency Revolving Credit Commitments) and/or cash collateralize Letters of
Credit such that the applicable exposure does not exceed the applicable
commitment or sublimit set forth above without giving effect to the words “105%
of”.

(c) Not later than the fifth Business Day following the completion of any Asset
Sale, the U.S. Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(f).

(d) No later than the earlier of (i) 45 days after June 30 of each year
(commencing with June 30, 2014) and (ii) the date on which Holdings delivers its
financial statements with respect to the period of four consecutive quarters
then ended pursuant to Section 5.04(b) (each such date, an “ECF Prepayment
Date”), the U.S. Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(f) in an aggregate principal amount (the “ECF Prepayment Amount”)
equal to (x) if the Leverage Ratio at the end of such period shall have been
greater than or equal to 3.00 to 1.00, 50% of Excess Cash Flow for such period
and (y) if the Leverage Ratio at the end of such period shall have been greater
than or equal to 2.50 to 1.00 but less than 3.00 to 1.00, 25% of Excess Cash
Flow for such period; provided that no such prepayment shall be required
pursuant to this paragraph (d) in respect of any period if the Leverage Ratio at
the end of such period shall have been less than 2.5 to 1.00; provided further
that any Voluntary Prepayments made during such period shall be deducted from
any amounts payable by the U.S. Borrower pursuant to this paragraph (d).

(e) In the event that Holdings or any Subsidiary shall receive Net Cash Proceeds
from the issuance or incurrence of any Indebtedness for money borrowed of
Holdings or any Subsidiary (other than any Indebtedness permitted pursuant to
the provisions of this Agreement),



--------------------------------------------------------------------------------

 

64

    

the U.S. Borrower shall, substantially simultaneously with (and in any event not
later than the fifth Business Day next following) the receipt of such Net Cash
Proceeds by Holdings or such Subsidiary, apply an amount equal to 100% of such
Net Cash Proceeds to prepay outstanding Term Loans in accordance with
Section 2.13(f).

(f) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among the then outstanding Tranche A Loans, Tranche B
Loans, Specified Incremental Term Loans and Other Term Loans and applied in
direct order of maturity against the remaining scheduled installments of
principal due in respect of Tranche A Loans, Tranche B Loans, Specified
Incremental Term Loans and Other Term Loans under Sections 2.11(a)(i), (ii),
(iii) and (iv), respectively.

(g) The U.S. Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the U.S. Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days’ prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Class of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank except any such reserve requirement
that is reflected in the Adjusted LIBOR Rate, the Discount Rate or the Bank Bill
Rate);

(ii) subject any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) shall impose on such Lender of the Issuing Bank or any applicable
interbank market any other condition affecting this Agreement or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than any change to the basis or rate of taxation applicable to any
Lender),

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any Fixed Rate Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material (after taking into account the last sentence
of the definition of the term “Adjusted LIBO Rate”, if applicable), then the
applicable Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, upon demand such additional amount or amounts (without duplication of
amounts paid by the Borrowers pursuant to Section 2.20) as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered; provided that such amounts shall be
proportionate to the amounts



--------------------------------------------------------------------------------

 

65

    

that such Lender charges borrowers or account parties for such additional
amounts incurred in connection with substantially similar facilities as
determined by such Lender acting in good faith exercising reasonable credit
judgment.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material (after taking into account the
last sentence of the definition of the term “Adjusted LIBO Rate”, if
applicable), then from time to time the applicable Borrower shall pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated shall be delivered to the U.S. Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank the amount shown as due on any such certificate delivered by it
within 20 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

(e) For the avoidance of doubt, this Section 2.14 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or United States financial regulatory authorities, regardless of the
date adopted, issued, promulgated or implemented.



--------------------------------------------------------------------------------

 

66

    

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the applicable Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and Daily Rate Loans will not thereafter (for
such duration) be converted into Eurocurrency Loans), whereupon any request for
a Eurocurrency Borrowing (or to convert an ABR Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for a Daily Rate Loan
(or a request to continue a Daily Rate Loan as such or to convert a Eurocurrency
Loan into a Daily Rate Loan, as the case may be), unless such declaration shall
be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to Daily Rate Loans, in which event all such Eurocurrency Loans
shall be automatically converted to Daily Rate Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the Daily Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurocurrency Loans.

(b) For purposes of this Section 2.15, a notice to the applicable Borrower by
any Lender shall be effective as to each Eurocurrency Loan made by such Lender,
if lawful, on the last day of the Interest Period then applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by the applicable Borrower.

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Fixed Rate Loan
prior to the end of the Interest Period or Contract Period in effect therefor,
(ii) the conversion of any Fixed Rate Loan to a Daily Rate Loan, or the
conversion of the Interest Period or Contract Period with respect to any Fixed
Rate Loan, in each case other than on the last day of the Interest Period or
Contract Period in effect therefor or (iii) any Fixed Rate Loan to be made by
such Lender (including any Fixed Rate Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan
shall have been given by the Borrowers hereunder (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment of any Eurocurrency Loan required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Fixed Rate Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event



--------------------------------------------------------------------------------

 

67

    

for such period. A certificate of any Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section 2.16, and
setting forth in reasonable detail the basis on which such amount or amounts
were calculated, shall be delivered to the applicable Borrowers and shall be
conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, different payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders and except as provided
below in this Section 2.17 and Section 2.15, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Facility Fees, each reduction of the Term Loan Commitments
or the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Domestic Revolving Credit Commitments
or Multicurrency Revolving Credit Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Domestic
Revolving Credit Commitments (in the case of a Domestic Swingline Loan) or
Multicurrency Revolving Credit Commitments (in the case of a N.Z. Swingline
Loan) of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Domestic Revolving
Credit Commitments or Multicurrency Revolving Credit Commitments. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
Notwithstanding the foregoing, (a) if Letters of Credit are requested to be
issued or Swingline Loans are requested to be made under the Revolving Credit
Commitments of a Class at any time that there exists a Defaulting Lender under
the Revolving Credit Commitments of such Class then, unless a Default or an
Event of Default shall have occurred and be continuing, (i) all or any part of
such Defaulting Lender’s aggregate L/C Exposure or Swingline Exposure under such
Class shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages, but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposure under such Class plus such
Defaulting Lender’s aggregate principal amount of all L/C Exposure and Swingline
Exposure, as the case may be under such Class, does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments of such Class, and (ii) if
the reallocation described in clause (i) cannot, or can only partially, be
effected, the applicable Borrower shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure under such
Class and (y) second, cash collateralize for the benefit of the Issuing Bank
only such Borrower’s obligations corresponding to such Defaulting Lender’s
aggregate L/C Exposure under such Class (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.23(j) for so long as such L/C Exposure is outstanding, and
(b) unless an Event of Default shall have occurred and be continuing, a Borrower
may elect that voluntary prepayments of Revolving Loans made pursuant to
Section 2.12(a) not be applied to the Revolving Loans of a Defaulting Lender.
For the avoidance of doubt, neither this Section 2.17 nor Section 2.18 shall
limit the ability of any Borrower to (i) make a Purchase of and retire Purchased
Loans or (ii) pay fees and interest with respect to Other Revolving Loans or
Other Term Loans following the effectiveness of any Loan Modification Offer on a
basis different from the Loans of such Class that will continue to be held by
Lenders that were not Accepting Lenders.



--------------------------------------------------------------------------------

 

68

    

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against a
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means other than as a result of non-pro rata payments expressly
permitted hereunder (including under Sections 2.15 and 2.17), obtain payment
(voluntary or involuntary) in respect of any Loan or Loans or L/C Disbursement
as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrowers and
Holdings expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to a Borrower in the amount of such participation. For the
avoidance of doubt, this Section 2.18 shall not apply to any assignment of any
Purchased Loan by any Lender to a Borrower.

SECTION 2.19. Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m., Local Time, on the date when due in immediately available funds, without
setoff, defense or counterclaim. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing Bank, and (ii) principal of
and interest on Swingline Loans, which shall be paid directly to the applicable
Swingline Lender except as otherwise provided in Section 2.22(e)) shall be made
to the Administrative Agent at its offices at Eleven Madison Avenue, New York,
NY 10010 or such other address as the Administrative Agent may from time to time
designate. The Administrative Agent will promptly distribute to each Lender its
pro rata share (or other applicable share as provided herein) of such payment.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders



--------------------------------------------------------------------------------

 

69

    

or the Issuing Bank hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower does not in fact make such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank, as the case may be, and to pay interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest error)
in the applicable currency.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower or any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes; provided
that if any Borrower or any Loan Party shall be required to deduct any Taxes
from such payments, then (i) only in the case of Indemnified Taxes and Other
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to Indemnified Taxes and
Other Taxes payable under this Section) the Administrative Agent or such Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower or such Loan Party shall
make such deductions and (iii) such Borrower or such Loan Party shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
(whether directly or pursuant to Section 2.20(d)), as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
or any Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender, or by the
Administrative Agent on its behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 15
days after written demand therefor, for the full amount of (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that no Loan Party has
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(g) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.



--------------------------------------------------------------------------------

 

70

    

Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 2.20(d).

(e) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax, the relevant Lender (or participant), or the Administrative
Agent, as applicable, shall cooperate with such Borrower in challenging such Tax
at such Borrower’s expense if requested by such Borrower. If a Lender (or
participant) or the Administrative Agent receives a refund (including pursuant
to a claim for refund made pursuant to the preceding sentence) in respect of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.20, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or participant)
or the Administrative Agent (together with any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that
such Borrower, upon the request of such Lender (or participant) or the
Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender (or participant) or
the Administrative Agent in the event such Lender (or participant) or the
Administrative Agent is required to repay such refund to such Governmental
Authority.

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or any other Loan Party to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or pursuant to any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate and shall deliver to such Borrower
and the Administrative Agent two further copies of any such form or
certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to such Borrower. Each Lender that shall become a participant or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.20(g) provided that in the case of a participant such participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this



--------------------------------------------------------------------------------

 

71

    

Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and



--------------------------------------------------------------------------------

 

72

    

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) (i) Subject to paragraphs (ii) and (iii) below, each U.K. Borrowing Entity
shall, at the request of any Lender or the Administrative Agent, assist such
Lender in timely completing any procedural formalities incumbent upon such U.K.
Borrowing Entity (as may be applicable in the United Kingdom at the applicable
time) necessary for such Lender to receive payments under this Agreement or
under any other Loan Document without withholding or deduction for Taxes imposed
under the laws of the United Kingdom.

(ii) Each Lender that is entitled to an exemption from or reduction of
withholding Tax on interest under any applicable double taxation treaty to which
the United Kingdom is a party, and that holds a passport number under the HMRC
Double Taxation Treaty Passport Scheme and wishes that scheme to apply to this
Agreement and the other Loan Documents, shall include an indication of such
choice by providing to the Administrative Agent and each applicable U.K.
Borrowing Entity such Lender’s scheme reference number as soon as reasonably
practicable and in any event within 10 Business Days of making or acquiring a
Loan with the applicable U.K. Borrowing Entity.

(iii) Without limiting paragraph (i) above, when a Lender provides the
applicable scheme reference number to the Administrative Agent and each U.K.
Borrowing Entity in accordance with paragraph (ii) above, each U.K. Borrowing
Entity shall file with HMRC a duly completed HMRC Form DTTP-2 with respect to
such Lender within 30 “working” days (as such term is used in the terms and
conditions of the HMRC Double Taxation Treaty Passport Scheme) of the date such
Lender makes or acquires a Loan owing by such U.K. Borrowing Entity, and in each
case each U.K. Borrowing Entity shall promptly provide such Lender and the
Administrative Agent with a proof of, and a copy of, such filing. Unless
impracticable, such filing shall be made by electronic online submission.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or the



--------------------------------------------------------------------------------

 

73

    

Issuing Bank or any Governmental Authority on account of any Lender or the
Issuing Bank pursuant to Section 2.20, (iv) any Lender refuses to consent to a
proposed amendment, waiver, consent or other modification of this Agreement or
any other Loan Document which has been approved by the Required Lenders and
which additionally requires the consent of such Lender for approval pursuant to
Section 9.08(b), (v) any Revolving Credit Lender refuses to consent to a
proposed Loan Modification Offer with respect to its Revolving Credit
Commitments, (vi) any Term Lender refuses to consent to a proposed Loan
Modification Offer with respect to its Term Loans or (vii) any Lender becomes a
Defaulting Lender, the U.S. Borrower may, at its sole expense and effort, upon
notice to such Lender or the Issuing Bank and the Administrative Agent, require
such Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights and obligations under this Agreement (or, in the case
of clause (iv), (v) or (vi) above, all its interests, rights and obligations
with respect to the Class of Loans or Commitments that is the subject of the
related consent, amendment, waiver or other modification or that has ongoing
funding requirements) to an assignee that shall assume such assigned obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the U.S. Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Domestic Swingline Lender (in the
case of a Domestic Revolving Credit Commitment) and the N.Z. Swingline Lender
(in the case of a Multicurrency Revolving Credit Commitment)), which consent
shall not unreasonably be withheld, and (z) the applicable Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder (including any amounts under Section 2.14, Section 2.16 and
Section 2.20), in each case with respect to the Loans or Commitments subject to
such assignment; provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or the
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or



--------------------------------------------------------------------------------

 

74

    

document reasonably requested in writing by a Borrower or (y) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.14 or enable it to withdraw its notice
pursuant to Section 2.15 or would reduce amounts payable pursuant to
Section 2.20, as the case may be, in the future. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the Issuing Bank
in connection with any such filing or assignment, delegation and transfer.

SECTION 2.22. Swingline Loans. (a) Swingline Commitments. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, (i) the Domestic Swingline Lender agrees to make Domestic Swingline Loans
to the U.S. Borrower, in dollars, at any time and from time to time on and after
the Restatement Date and until the earlier of the Revolving Credit Maturity Date
and the termination of the Domestic Revolving Credit Commitments in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (x) the aggregate principal amount of all Domestic
Swingline Loans exceeding $20,000,000 in the aggregate or (y) the Aggregate
Domestic Revolving Credit Exposure, after giving effect to any Domestic
Swingline Loan, exceeding the Total Domestic Revolving Credit Commitment and
(ii) the N.Z. Swingline Lender agrees to make N.Z. Swingline Loans to the
New Zealand Borrower, in New Zealand Dollars, at any time and from time to time
on and after the N.Z. Swingline Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Multicurrency
Revolving Credit Commitments in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in
(x) the Aggregate Multicurrency Revolving Credit Exposure attributable to Loans
to, and Letters of Credit issued for the account of, the Australian Borrower,
the New Zealand Borrower and the U.S. Borrower in Australian Dollars exceeding
the ANZ Sublimit or (y) the Aggregate Multicurrency Revolving Credit Exposure,
after giving effect to any N.Z. Swingline Loan, exceeding the Total
Multicurrency Revolving Credit Commitment. Each Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the U.S. Borrower and the New Zealand Borrower may borrow, pay or prepay
and reborrow Domestic Swingline Loans and N.Z. Swingline Loans, respectively,
hereunder, subject to the terms, conditions and limitations set forth herein.
Notwithstanding anything to the contrary herein, neither the Domestic Swingline
Lender nor the N.Z. Swingline Lender shall be required to make Swingline Loans
at any time that there exists a Defaulting Lender under the Domestic Revolving
Credit Commitments or the Multicurrency Revolving Credit Commitments,
respectively.

(b) Swingline Loans. The U.S. Borrower shall notify the Domestic Swingline
Lender by fax, or by telephone (confirmed by fax), not later than 12:00 noon,
New York City time, on the day of a proposed Domestic Swingline Loan. Such
notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement and shall specify the requested date (which shall be a
Business Day) and the amount of such Domestic Swingline Loan. The Domestic
Swingline Lender shall make each Domestic Swingline Loan available to the
U.S. Borrower by means of a credit to an account in the name of the
U.S. Borrower as designated by the U.S. Borrower in such notice by 3:00 p.m.,
New York City time, on the date such Domestic Swingline Loan is so requested.
The New Zealand Borrower shall notify the N.Z. Swingline Lender and the
Administrative Agent by fax, or by telephone (confirmed by fax), not later than
12:00 noon, Auckland time, three Business Days prior to the day of a proposed
N.Z. Swingline Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and the amount of such N.Z.



--------------------------------------------------------------------------------

 

75

    

Swingline Loan. The N.Z. Swingline Lender shall make each N.Z. Swingline Loan
available to the New Zealand Borrower by means of a credit to an account in the
name of the New Zealand Borrower as designated by the New Zealand Borrower in
such notice. Notwithstanding anything to the contrary set forth in
Section 9.08(b), the borrowing mechanics in respect of the N.Z. Swingline Loans
may be modified from time to time by the agreement of the Administrative Agent,
the U.S. Borrower and the N.Z. Swingline Lender.

(c) Prepayment. The U.S. Borrower shall have the right at any time and from time
to time to prepay any Domestic Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Domestic Swingline Lender and to the Administrative Agent before
2:00 p.m., New York City time, on the date of prepayment at the Domestic
Swingline Lender’s address for notices specified on Schedule 2.01. The
New Zealand Borrower shall have the right at any time and from time to time to
prepay any N.Z. Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephone notice promptly confirmed by written or fax notice) to the
N.Z. Swingline Lender and to the Administrative Agent before 12:00 noon,
Auckland time, three Business Days prior to the date of prepayment at the N.Z.
Swingline Lender’s address for notices specified on Schedule 2.01. All principal
payments of Swingline Loans shall be accompanied by accrued interest on the
principal amount being repaid to the date of payment and, in the case of N.Z.
Swingline Loans, shall be subject to Section 2.16.

(d) Interest. Each Domestic Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a) as if it were an ABR Revolving Loan. Each N.Z. Swingline Loan
shall be a Bank Bill Rate Loan (except to the extent required to be a Foreign
Base Rate Loan as provided for herein) and, subject to the provisions of
Section 2.07, shall bear interest as provided in Section 2.06(e).

(e) Participations. The Domestic Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Domestic Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Domestic Swingline Loans. If an Event of Default shall have occurred and be
continuing, the N.Z. Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Auckland time, on any Business
Day require the Multicurrency Revolving Credit Lenders to acquire participations
on the next Business Day in all or a portion of the outstanding N.Z. Swingline
Loans. Each notice shall specify the aggregate amount of Swingline Loans in
which such Revolving Credit Lenders will participate. The Administrative Agent
will, promptly upon receipt of such notice, give notice to each Domestic
Revolving Credit Lender or Multicurrency Revolving Credit Lender, as the case
may be, specifying in such notice such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. In furtherance of the foregoing,
each Domestic Revolving Credit Lender and Multicurrency Revolving Credit Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Domestic
Swingline Lender or N.Z. Swingline Lender, respectively, such Lender’s Pro Rata
Percentage of such Swingline Loans. Each Domestic Revolving Credit Lender and
Multicurrency Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Domestic Revolving
Credit Lender and Multicurrency Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c)



--------------------------------------------------------------------------------

 

76

    

with respect to Loans made by such Revolving Credit Lender (and Section 2.02(c)
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Credit Lenders) and the Administrative Agent shall promptly pay to the
applicable Swingline Lender the amounts so received by it from the Revolving
Credit Lenders. The Administrative Agent shall notify the U.S. Borrower and the
New Zealand Borrower, as the case may be, of any participations in any Swingline
Loan of such Borrower acquired pursuant to this paragraph and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to a Swingline Lender. Any amount received by a Swingline Lender
from the applicable Borrower (or other party on behalf of such Borrower) in
respect of a Swingline Loan of such Swingline Lender after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amount received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the applicable Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the applicable Borrower (or other party liable for
obligations of such Borrower) of any default in the payment thereof.

(f) Designation of N.Z. Swingline Lender. The New Zealand Borrower may, at any
time and from time to time, with the consent of such Lender or Lenders,
designate one or more Lenders or their Affiliates to act as a N.Z. Swingline
Lender under the terms of this Agreement; provided that the Administrative Agent
shall be reasonably satisfied that such N.Z. Swingline Lender may make loans and
other extensions of credit to the New Zealand Borrower in compliance with
applicable laws and regulations and without being subject to any unreimbursed or
unindemnified Tax or other expenses. Upon the receipt by the Administrative
Agent of a N.Z. Swingline Lender Designation Agreement executed by a N.Z.
Swingline Lender, the New Zealand Borrower, the U.S. Borrower and the
Administrative Agent and setting forth the amount of the New Zealand Swingline
Commitment of such N.Z. Swingline Lender, such N.Z. Swingline Lender shall be a
“N.Z. Swingline Lender” and a party to this Agreement. At any time that there
shall be more than one N.Z. Swingline Lender under this Agreement, borrowings
and repayments of N.Z. Swingline Loans shall be made ratably in accordance with
the N.Z. Swingline Commitments of the N.Z. Swingline Lenders.

SECTION 2.23. Letters of Credit. (a) General. Any Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case such Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitments to any Borrower remain in effect.
This Section shall not be construed to impose an obligation upon (i) the Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement or (ii) Credit Suisse AG or any of its Affiliates
to issue any “documentary” or “trade” Letter of Credit (as opposed to a
“standby” Letter of Credit), in each case as determined by such Issuing Bank or
Credit Suisse AG in its sole discretion.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), a Borrower shall hand deliver or fax to
the Administrative Agent and Issuing Bank (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the



--------------------------------------------------------------------------------

 

77

    

amount of such Letter of Credit, the name and address of the beneficiary
thereof, whether such Letter of Credit is to be a Domestic Letter of Credit, a
Multicurrency Letter of Credit or a U.K. Letter of Credit and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Exposure shall not exceed
$100,000,000, (ii) the Aggregate Domestic Revolving Credit Exposure shall not
exceed the Total Domestic Revolving Credit Commitment, (iii) the Aggregate
Multicurrency Revolving Credit Exposure shall not exceed the Total Multicurrency
Revolving Credit Commitment, and the Aggregate Multicurrency Revolving Credit
Exposure attributable to Loans to, and Letters of Credit issued for the account
of, (x) the U.S. Borrower in Australian Dollars, the Australian Borrower and the
New Zealand Borrower shall not exceed the ANZ Sublimit and (y) the Canadian
Borrower and the U.S. Borrower borrowing Multicurrency Revolving Loans in
Canadian Dollars shall not exceed the Canadian Sublimit and (iv) the Aggregate
U.K. Revolving Credit Exposure shall not exceed the Total U.K. Revolving Credit
Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date that is one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of a Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Domestic Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Domestic Revolving Credit Lender, and each such
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit (or, in the case of the Existing Letters of Credit,
upon the Restatement Date). By the issuance of a Multicurrency Letter of Credit
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Multicurrency Revolving Credit Lender,
and each such Lender hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. By the issuance of a U.K. Letter of
Credit and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each U.K. Revolving Credit Lender,
and each such Lender hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Domestic Revolving Credit Lender, each Multicurrency
Revolving Credit Lender and each U.K. Revolving Credit Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Percentage of each Domestic L/C
Disbursement, Multicurrency L/C Disbursement or U.K. L/C Disbursement,
respectively, made by the Issuing Bank and not reimbursed by the applicable
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in



--------------------------------------------------------------------------------

 

78

    

Section 2.02(e). Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to the Issuing
Bank an amount equal to such L/C Disbursement on or prior to the Business Day
following the day on which such Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made; provided that to satisfy
its reimbursement obligation under this paragraph (e), a Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.22 an ABR Revolving Loan or a Domestic Swingline Loan (in the
case of a Domestic Letter of Credit), a Canadian Prime Rate Loan (in the case of
a Multicurrency Letter of Credit denominated in Canadian Dollars), a N.Z.
Swingline Loan (in the case of a Multicurrency Letter of Credit denominated in
New Zealand Dollars) or a Fixed Rate Loan (in the case of a U.K. Letter of
Credit or a Multicurrency Letter of Credit denominated in a currency other than
Canadian Dollars or New Zealand Dollars) to be made by the applicable Revolving
Credit Lenders or the applicable Swingline Lender, as the case may be, in the
aggregate amount of any such L/C Disbursement.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of a Borrower’s obligations hereunder.



--------------------------------------------------------------------------------

 

79

    

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the applicable Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank or the Revolving Credit Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each applicable Revolving Credit Lender notice thereof.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Daily Rate Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the U.S. Borrower, and may be removed at any time by the
U.S. Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as the Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to



--------------------------------------------------------------------------------

 

80

    

issue additional Letters of Credit hereunder. At the time such removal or
resignation shall become effective, the Borrowers shall pay all accrued and
unpaid fees pursuant to Section 2.05(d). The acceptance of any appointment as
the Issuing Bank hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the
U.S. Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrowers shall, on the Business Day they receive notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which the Issuing Bank has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
L/C Exposure and (iii) if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy the
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

(k) Additional Issuing Banks. The U.S. Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require. Each Lender acting as an Issuing Bank
hereunder shall promptly provide to the Administrative Agent such information
with respect to the Letters of Credit issued by such Lender as the
Administrative Agent may reasonably request to allow the Administrative Agent to
calculate the L/C Exposure of any Class, the L/C Participation Fees and the
other Obligations with respect to outstanding Letters of Credit.



--------------------------------------------------------------------------------

 

81

    

SECTION 2.24. Bankers’ Acceptances. (a) Subject to the terms and conditions of
this Agreement, the Canadian Borrower may request a Multicurrency Revolving
Credit Borrowing denominated in Canadian Dollars by presenting drafts for
acceptance and purchase as B/As by the Multicurrency Revolving Credit Lenders.

(b) No Contract Period with respect to a B/A to be accepted and, if applicable,
purchased as a Multicurrency Revolving Loan shall extend beyond the Revolving
Credit Maturity Date. All B/As and B/A Loans shall be denominated in Canadian
Dollars.

(c) To facilitate availment of B/A Loans, the Canadian Borrower hereby appoints
each Multicurrency Revolving Credit Lender as its attorney to sign and endorse
on its behalf (in accordance with a Borrowing Request relating to a B/A Loan
pursuant to Section 2.03 or 2.10), in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Multicurrency Revolving Credit
Lender, blank forms of B/As in the form requested by such Multicurrency
Revolving Credit Lender. The Canadian Borrower recognizes and agrees that all
B/As signed and/or endorsed by a Multicurrency Revolving Credit Lender on behalf
of the Canadian Borrower shall bind the Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Canadian Borrower. Each Multicurrency Revolving Credit
Lender is hereby authorized (in accordance with a Borrowing Request relating to
a B/A Loan) to issue such B/As endorsed in blank in such face amounts as may be
determined by such Multicurrency Revolving Credit Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of B/As required to be
accepted and purchased by such Multicurrency Revolving Credit Lender. No
Multicurrency Revolving Credit Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except for the gross negligence or wilful misconduct of such Multicurrency
Revolving Credit Lender or its officers, employees, agents or representatives.
Each Multicurrency Revolving Credit Lender shall maintain a record, which shall
be made available to the Canadian Borrower upon its request, with respect to
B/As (i) received by it in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. On request by or on behalf of the Canadian Borrower, a
Multicurrency Revolving Credit Lender shall cancel all forms of B/As which have
been pre-signed or pre-endorsed on behalf of the Canadian Borrower and that are
held by such Multicurrency Revolving Credit Lender and are not required to be
issued in accordance with the Canadian Borrower’s irrevocable notice.
Alternatively, the Canadian Borrower agrees that, at the request of the
Administrative Agent, the Canadian Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities.

(d) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.24. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any
Multicurrency Revolving Credit Lender or the Canadian Borrower at the date of
issuance of a B/A, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed shall be binding on the Canadian Borrower.



--------------------------------------------------------------------------------

 

82

    

(e) Promptly following the receipt of a Borrowing Request specifying a
Multicurrency Revolving Credit Borrowing by way of B/A, the Administrative Agent
shall so advise the Multicurrency Revolving Credit Lenders and shall advise each
Multicurrency Revolving Credit Lender of the aggregate face amount of the B/A to
be accepted by it and the applicable Contract Period (which shall be identical
for all Multicurrency Revolving Credit Lenders). In the case of Multicurrency
Revolving Loans comprised of B/A Loans, the aggregate face amount of the B/A to
be accepted by a Multicurrency Revolving Credit Lender shall be in a minimum
aggregate amount of C$100,000 and shall be a whole multiple of C$100,000, and
such face amount shall be in the Multicurrency Revolving Credit Lenders’ pro
rata portions of such Multicurrency Revolving Credit Borrowing, provided that
the Administrative Agent may in its sole discretion increase or reduce any
Multicurrency Revolving Credit Lender’s portion of such B/A Loan to the nearest
C$100,000 without reducing the aggregate Multicurrency Revolving Credit
Commitments.

(f) The Canadian Borrower may specify in a Borrowing Request pursuant to
Section 2.03 or 2.10 that it desires that any B/A requested by such Borrowing
Request be purchased by the Multicurrency Revolving Credit Lenders, in which
case the Multicurrency Revolving Credit Lenders shall, upon acceptance of a B/A
by a Multicurrency Revolving Credit Lender, purchase each B/A from the Canadian
Borrower at the Discount Rate for such Multicurrency Revolving Credit Lender
applicable to such B/A accepted by it and provide to the Administrative Agent
the Discount Proceeds for the account of the Canadian Borrower. The Acceptance
Fee payable by the Canadian Borrower to a Multicurrency Revolving Credit Lender
under Section 2.06(d) in respect of each B/A accepted by such Multicurrency
Revolving Credit Lender shall be set off against and deducted from the Discount
Proceeds payable by such Multicurrency Revolving Credit Lender under this
Section 2.24.

(g) Each Multicurrency Revolving Credit Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all B/As accepted and
purchased by it.

(h) If a Multicurrency Revolving Credit Lender is not a chartered bank under the
Bank Act (Canada) or if a Multicurrency Revolving Credit Lender notifies the
Administrative Agent in writing that it is otherwise unable to accept Bankers’
Acceptances, such Multicurrency Revolving Credit Lender will, instead of
accepting and purchasing Bankers’ Acceptances, make an advance (a “B/A
Equivalent Loan”) to the Canadian Borrower in the amount and for the same term
as the draft that such Multicurrency Revolving Credit Lender would otherwise
have been required to accept and purchase hereunder. Each such Multicurrency
Revolving Credit Lender will provide to the Administrative Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the Canadian Borrower.
Each such B/A Equivalent Loan will bear interest at the same rate that would
result if such Multicurrency Revolving Credit Lender had accepted (and been paid
an Acceptance Fee) and purchased (on a discounted basis at the Discount Rate) a
Bankers’ Acceptance for the relevant Contract Period (it being the intention of
the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Multicurrency Revolving Credit Lenders and the Canadian
Borrower as the Bankers’ Acceptance which such B/A Equivalent Loan replaces).
All such interest shall be paid in advance on the date such B/A Equivalent Loan
is made, and will be deducted from the principal amount of such B/A Equivalent
Loan in the same manner in which the deduction based on the Discount Rate and
the applicable Acceptance Fee of a Bankers’ Acceptance would be deducted from
the face amount of the Bankers’ Acceptance.



--------------------------------------------------------------------------------

 

83

    

(i) The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Multicurrency Revolving Credit Lender in
respect of a B/A accepted and purchased by it pursuant to this Agreement which
might exist solely by reason of such B/A being held, at the maturity thereof, by
such Multicurrency Revolving Credit Lender in its own right, and the Canadian
Borrower agrees not to claim any days of grace if such Multicurrency Revolving
Credit Lender, as holder, claims payment from or sues the Canadian Borrower on
the B/A for payment of the amount payable by the Canadian Borrower thereunder.
On the last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the Canadian
Borrower shall pay the Multicurrency Revolving Credit Lender that has accepted
and purchased a B/A or advanced a B/A Equivalent Loan the full face amount of
such B/A or B/A Equivalent Loan, as the case may be, and, after such payment,
the Canadian Borrower shall have no further liability in respect of such B/A and
such Multicurrency Revolving Credit Lender shall be entitled to all benefits of,
and be responsible for all payments due to third parties under, such B/A.

(j) Except as required by any Multicurrency Revolving Credit Lender upon the
occurrence of an Event of Default, no B/A Loan may be repaid by the Canadian
Borrower prior to the expiry date of the Contract Period applicable to such B/A
Loan; provided, however, that any B/A Loan may be defeased as provided in
Section 2.12(a).

SECTION 2.25. Incremental Revolving Credit Commitments. (a) One or more
Borrowers may, by written notice to the Administrative Agent from time to time,
request Incremental Revolving Credit Commitments from one or more Incremental
Revolving Credit Lenders, which may include any existing Lender (each of which
shall be entitled to agree or decline to participate in its sole discretion);
provided that each Incremental Revolving Credit Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent, the
Issuing Bank and, in the case of Incremental Domestic Revolving Credit
Commitments or Incremental Multicurrency Revolving Credit Commitments, the
applicable Swingline Lender (which approvals shall not be unreasonably
withheld). Such written notice shall set forth (i) the identity of the Borrower
or Borrowers to which the Incremental Revolving Credit Commitments shall be
extended, (ii) the amount of the Incremental Revolving Credit Commitments being
requested, (iii) the date on which such Incremental Revolving Credit Commitments
are requested to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice, unless otherwise agreed to
by the Administrative Agent) and (iv) whether such Incremental Revolving Credit
Commitments are to be Domestic Revolving Credit Commitments, Multicurrency
Revolving Credit Commitments, U.K. Revolving Credit Commitments or commitments
to make revolving loans on terms different from the then existing Revolving
Loans (such loans, “Specified Incremental Revolving Loans” and, such
commitments, “Specified Incremental Revolving Credit Commitments”).

(b) The applicable Borrower or Borrowers and each Incremental Revolving Credit
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Credit Commitment
of such Incremental Revolving Credit Lender. Each Incremental Assumption
Agreement shall specify the terms of the Incremental Revolving Credit Commitment
and the Incremental Revolving Loans to be made thereunder; provided that
(i) without the prior written consent of the Required Lenders, the final
maturity date of any Specified Incremental Revolving Credit Commitments shall be
no earlier than the Revolving Credit Maturity Date under this Agreement and
(ii) terms of any Specified Incremental Revolving Credit Commitments and the
Specified Incremental Revolving Loans to be made



--------------------------------------------------------------------------------

 

84

    

thereunder, to the extent not consistent with the Revolving Credit Commitments
and the Revolving Loans extended under this Agreement, shall be reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Credit Commitment and the
Incremental Revolving Loans evidenced thereby, and the Administrative Agent and
the Borrowers may revise this Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Incremental Revolving Credit Commitment
shall become effective under this Section 2.25 unless, (i) on the date of such
effectiveness, the conditions set forth in clauses (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the U.S. Borrower, (ii) at the time of, and after giving effect to, the
incurrence of the Incremental Revolving Loans to be made under such Incremental
Revolving Credit Commitment (assuming the full amount thereof was drawn at such
time), Holdings would be in Pro Forma Compliance, (iii) at the time of the
effectiveness of such Incremental Revolving Commitments, the aggregate principal
amount of Incremental Revolving Credit Commitments (assuming the full amount
thereof was drawn at such time), when aggregated with (A) the then outstanding
principal amount of all Revolving Credit Commitments (including Incremental
Revolving Credit Commitments) and Other Revolving Credit Commitments, in each
case, assuming the full amount thereof was drawn at such time and (B) the
aggregate outstanding principal amount of all Term Loans, shall not exceed
$2,950,000,000; provided, however, that the Borrowers may incur additional
Incremental Revolving Credit Commitments so long as, after giving pro forma
effect to such incurrence (assuming the full amount thereof was drawn at such
time), the Senior Secured Leverage Ratio would not exceed 2.75 to 1.00 and
(iv) the Administrative Agent shall have received legal opinions, board
resolutions and an officer’s certificate consistent with those delivered on the
Restatement Date pursuant to Section 4.02 and such other documents as the
Administrative Agent may reasonably request.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Revolving Loans (other than Specified Incremental Revolving Loans),
when originally made, are included in each Borrowing of outstanding Revolving
Loans of the applicable Class on a pro rata basis. This may be accomplished
(i) by requiring the outstanding Revolving Loans of the affected Class to be
prepaid with the proceeds of a new Revolving Credit Borrowing of such Class,
(ii) by causing Lenders of the affected Class to assign portions of their
outstanding Revolving Loans of such Class to Incremental Revolving Credit
Lenders or (iii) by any combination of the foregoing. Any conversion of Fixed
Rate Loans to Daily Rate Loans contemplated in the preceding sentence shall be
subject to Section 2.16. If any Incremental Revolving Loan is to be allocated to
an existing Interest Period for a Eurocurrency Revolving Credit Borrowing of a
Class then, subject to Section 2.07, the interest rate applicable to such
Incremental Revolving Loan for the remainder of such Interest Period and the
other economic consequences thereof shall be as set out in the applicable
Incremental Assumption Agreement.

SECTION 2.26. Incremental Term Loan Commitments. (a) One or more Borrowers may,
by written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments from one or more Incremental Term Lenders,
which may include any existing Lender (each of which shall be entitled to agree
or decline to participate in its sole



--------------------------------------------------------------------------------

 

85

    

discretion); provided that each Incremental Term Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld). Such notice shall set forth
(i) the identity of the Borrower or Borrowers to which the Incremental Term Loan
Commitments shall be extended, (ii) the amount of the Incremental Term Loan
Commitments being requested, (iii) if the Incremental Term Loan Commitments are
requested in an Alternative Currency, the applicable currency, (iv) the date on
which such Incremental Term Loan Commitments are requested to become effective
(which shall not be less than 10 Business Days nor more than 60 days after the
date of such notice, unless otherwise agreed to by the Administrative Agent) and
(v) whether such Incremental Term Loan Commitments are commitments to make
additional Tranche A Loans, commitments to make additional Tranche B Loans or
commitments to make term loans with terms different from the Tranche A Loans and
Tranche B Loans (such loans, “Specified Incremental Term Loans” and, such
commitments, “Specified Incremental Term Loan Commitments”).

(b) The applicable Borrower or Borrowers and each Incremental Term Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. Each Incremental Assumption Agreement shall specify the
terms of the Incremental Term Loan, to be made thereunder, provided that
(i) without the prior written consent of the Required Lenders, (x) the final
maturity date of any Other Tranche A Loans (as defined below) shall be no
earlier than the Tranche A Maturity Date under this Agreement and the weighted
average life to maturity of the Other Tranche A Loans shall be no shorter than
the weighted average life to maturity of the Tranche A Loans, (y) either (1) the
final maturity date of any Other Tranche B Loans (as defined below) shall be no
earlier than the Tranche B Maturity Date under this Agreement and the weighted
average life to maturity of the Other Tranche B Loans shall be no shorter than
the weighted average life to maturity of the Tranche B Loans or (2) the final
maturity date of any Other Tranche B Loans shall be no earlier than six years
after the Restatement Date and the weighted average life to maturity of the
Other Tranche B Loans shall be no shorter 5.70 years and (z) until the date that
is 18 months after the Restatement Date, if the initial yield on any Specified
Incremental Term Loans (as reasonably determined by the Administrative Agent to
be equal to the sum of (A) the margin above the Adjusted LIBO Rate on such
Specified Incremental Term Loans (which shall be increased by the amount that
any “LIBOR floor” applicable to such Specified Incremental Term Loans on the
date such Specified Incremental Term Loans are made would exceed the Adjusted
LIBO Rate) that would be in effect for a three-month Interest Period commencing
on such date and (B) if such Specified Incremental Term Loans are initially made
at a discount or the Lenders making the same receive a fee directly or
indirectly from one of the Borrowers or their Affiliates for doing so (the
amount of such discount or fee, expressed as a percentage of the Specified
Incremental Term Loans, being referred to herein as “OID”), the amount of such
OID divided by the lesser of (1) the average life to maturity of such Specified
Incremental Term Loans and (2) four) exceeds by more than 50 basis points the
sum of (1) the margin then in effect for Tranche B Loans (which shall be the sum
of the Applicable Percentage for Tranche B Loans increased by the amount that
any “LIBOR floor” applicable to the Tranche B Loans on such date would exceed
the Adjusted LIBO Rate) that would be in effect for a three-month Interest
Period commencing on such date plus (2) one-quarter of the OID initially paid in
respect of such Tranche B Loans (the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable
Percentage for the Tranche B Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Specified Incremental Term Loans,
(ii) in connection with any incurrence of additional Tranche B Loans, the
amounts payable to the Tranche B Lenders on each Tranche B Repayment Date may



--------------------------------------------------------------------------------

 

86

    

be adjusted to reflect the incurrence of such additional Tranche B Loans;
provided that such adjustment shall not decrease the amounts payable to the
Tranche B Lenders in any period after the incurrence of such additional Tranche
B Loans and (iii) the other terms of any Specified Incremental Term Loans, to
the extent not consistent with the Term Loans extended under this Agreement,
shall be reasonably satisfactory to the Administrative Agent. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment and the
Incremental Term Loans evidenced thereby, and the Administrative Agent and the
Borrowers may revise this Agreement to evidence such amendments. For purposes of
this Section 2.26(b), “Other Tranche A Loans” shall mean any Specified
Incremental Term Loans which (i) have scheduled amortization in excess of 5% per
annum in each period of four consecutive fiscal quarters after they are incurred
and (ii) when made, have a weighted average life to maturity of less than four
years, and “Other Tranche B Loans” shall mean any Specified Incremental Term
Loans that are not Other Tranche A Loans.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.26 unless, (i) on the date of such
effectiveness, the conditions set forth in clauses (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the U.S. Borrower, (ii) at the time of, and after giving effect to, the
incurrence of the Incremental Term Loans, the aggregate principal amount of
Incremental Term Loans, when aggregated with (A) the then outstanding principal
amount of all Revolving Credit Commitments (including Incremental Revolving
Credit Commitments) and Other Revolving Credit Commitments, in each case,
assuming the full amount thereof was drawn at such time and (B) the aggregate
outstanding principal amount of all Term Loans, shall not exceed $2,950,000,000;
provided, however, that the Borrowers may incur additional Incremental Term
Loans so long as, after giving pro forma effect to such incurrence, the Senior
Secured Leverage Ratio would not exceed 2.75 to 1.00 and (iv) the Administrative
Agent shall have received legal opinions, board resolutions and an officer’s
certificate consistent with those delivered on the Restatement Date pursuant to
Section 4.02 and such other documents as the Administrative Agent may reasonably
request.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Specified Incremental Term Loans), when
originally made, are included in each Borrowing of outstanding Tranche A Loans
or Tranche B Loans, as the case may be, on a pro rata basis. This may be
accomplished at the discretion of the Administrative Agent by requiring each
Borrowing of outstanding Fixed Rate Term Loans to be converted into a Borrowing
of Daily Rate Term Loans on the date of each Incremental Term Loan, or by
allocating a portion of each Incremental Term Loan to each Borrowing of
outstanding Fixed Rate Term Loans on a pro rata basis, even though as a result
thereof such Incremental Term Loan may effectively have a shorter Interest
Period than the Term Loans included in the Borrowing of which they are a part
(and notwithstanding any other provision of this Agreement that would prohibit
such an initial Interest Period). Any conversion of Fixed Rate Term Loans to
Daily Rate Term Loans required by the preceding sentence shall be subject to
Section 2.16. If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Fixed Rate Term Borrowing then, subject to Section 2.07,
the interest rate applicable to such Incremental Term Loan for the remainder of
such Interest Period and the other economic consequences thereof shall be as set
out in the applicable



--------------------------------------------------------------------------------

 

87

    

Incremental Assumption Agreement. In addition, to the extent that any
Incremental Term Loans are Tranche A Loans or Tranche B Loans, the scheduled
amortization payments, under Section 2.11(a)(i) or (ii), as the case may be,
required to be made after the making of such Incremental Term Loans shall be
ratably increased by the aggregate principal amount of such Incremental Term
Loans.

ARTICLE III

Representations and Warranties

Each of Holdings and each Borrower, with respect to itself and the Subsidiaries,
represents and warrants to the Administrative Agent, the Collateral Agent, the
Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, each Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which each is or will be a party and the
consummation by the Loan Parties of the Transactions (including the borrowings
by the Borrowers hereunder) (a) have been duly authorized by all requisite
corporate, partnership and, if required, stockholder and partner action and
(b) will not (i) violate (x) any provision of law, statute, rule or regulation
in any material respect, or of the certificate or articles of incorporation,
partnership agreements or other constitutive documents or by-laws of Holdings,
any Borrower or any Subsidiary, (y) any order of any Governmental Authority or
(z) any provision of any indenture, agreement or other instrument to which
Holdings, any Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound in any material respect, (ii) or give
rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by
Holdings, any Borrower or any Subsidiary (other than any Lien created hereunder
or under the Security Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.



--------------------------------------------------------------------------------

 

88

    

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except (a) for the
filing of Uniform Commercial Code financing statements, (b) for such as have
been made or obtained and are in full force and effect and (c) where the failure
to obtain such consent or approval to make such registration or filing or other
action, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05. Financial Statements. The U.S. Borrower has heretofore furnished
to the Lenders its consolidated balance sheets and statements of income,
stockholder’s equity and cash flows as of and for the fiscal year ended
December 31, 2012, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants. Such financial statements present fairly the
financial condition and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such date and for such
period. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the U.S. Borrower and its consolidated
Subsidiaries as of the date thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had a material adverse effect on the business, assets,
operations or financial condition, of Holdings, the U.S. Borrower and the
Subsidiaries, taken as a whole, since December 31, 2012.

SECTION 3.07. Title to Properties. Each of Holdings, each Borrower and the
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all its material properties and assets necessary for the conduct of its
business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the date hereof a
list of all subsidiaries of Holdings, the percentage ownership interest of
Holdings, the U.S. Borrower or other Subsidiaries therein and, if applicable,
whether such Subsidiary is an Immaterial Subsidiary or an Investment Subsidiary.
The shares of capital stock or other ownership interests so indicated on
Schedule 3.08 are fully paid and non-assessable and are owned by Holdings or the
U.S. Borrower, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or any Borrower, threatened against or affecting Holdings
or any Borrower or any Subsidiary or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions or (ii) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Since the date hereof, there has been no change in the status of the matters
disclosed on Schedule 3.09 that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.



--------------------------------------------------------------------------------

 

89

    

(c) None of Holdings, the U.S. Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. Agreements. None of Holdings, the U.S. Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Material Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
U.S. Borrower or any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of
Regulation T, U or X.

SECTION 3.12. Investment Company Act. None of Holdings, the U.S. Borrower or any
Subsidiary (other than any Investment Subsidiary) is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.13. Patriot Act; FCPA; OFAC. (a) To the extent applicable, Holdings,
the U.S. Borrower and the Subsidiaries are in compliance, in all material
respects, with (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act. No part of the
proceeds of the Loans will be used by Holdings, the U.S. Borrower or any of the
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(b) None of Holdings, the U.S. Borrower or any Subsidiary or, to the knowledge
of Holdings or the U.S. Borrower, any director, officer, agent, employee or
Affiliate of Holdings, the Borrower or any Subsidiary as of the Restatement
Date, (i) is a person on the list of “Specially Designated Nationals and Blocked
Persons” or (ii) is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department; and none of
Holdings, the U.S. Borrower or any Subsidiary will use the proceeds of the Loans
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

SECTION 3.14. Use of Proceeds. The Borrowers will use the proceeds of the Loans
(other than Incremental Revolving Loans, Other Revolving Loans and Incremental
Term Loans) and will request the issuance of Letters of Credit only for the
purposes specified in the preliminary statement to this Agreement.



--------------------------------------------------------------------------------

 

90

    

SECTION 3.15. Tax Returns. Each of Holdings, the U.S. Borrower and the
Subsidiaries has filed or caused to be filed all Federal and all material state,
local and foreign Tax returns or materials required to have been filed by it and
has paid or caused to be paid all material Taxes due and payable by it and all
material assessments received by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which Holdings, the U.S. Borrower
or such Subsidiary, as applicable, shall have set aside on its books adequate
reserves.

SECTION 3.16. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished in writing by or on behalf of Holdings
or any Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading as of the time when made or
delivered; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Holdings and each Borrower represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such information, report, financial statement, exhibit or schedule.

SECTION 3.17. Employee Benefit Plans. (a) Each of the U.S. Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder except for such non compliance as could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect. The present value of all benefit liabilities under all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Holdings, the U.S. Borrower, the
Subsidiaries or any of their respective directors, officers, employees or agents
has engaged in a transaction that would subject Holdings, the U.S. Borrower or
any of the Subsidiaries, directly or indirectly, to a tax or civil penalty that
could reasonably be expected to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained, except for such failure as
could not reasonably be expected to result in a Material Adverse Effect. The
aggregate unfunded liabilities, with respect to such Foreign Pension Plans could
not reasonably be expected to result in a Material Adverse Effect. There are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened against Holdings or any of its Affiliates with respect to any Foreign
Pension Plan which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

 

91

    

SECTION 3.18. Insurance. The U.S. Borrower and its Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.

SECTION 3.19. Security Documents. The Guarantee and Pledge Agreement creates in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Pledge Agreement) and the proceeds thereof and (a) assuming
the Collateral Agent maintains possession of the Pledged Stock (as defined in
the Guarantee and Pledge Agreement), the Lien created under Guarantee and Pledge
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Stock, in each case prior and superior in right to any other person, and
(b) assuming financing statements in appropriate form have been filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Pledge Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
other than the Pledged Stock, in each case prior and superior in right to any
other person, other than with respect to Liens expressly permitted by
Section 6.02.

ARTICLE IV

Conditions of Lending

SECTION 4.01. All Credit Events. The obligations of the Lenders (including the
Swingline Lenders) to make Loans and of the Issuing Bank to issue, amend, extend
or renew any Letter of Credit (each such event being called a “Credit Event”)
are subject to the satisfaction of the following conditions on the date of each
Credit Event:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
applicable Swingline Lender shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.



--------------------------------------------------------------------------------

 

92

    

SECTION 4.02. Restatement Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement pursuant to the Amendment and
Restatement Agreement is subject to the satisfaction of the following
conditions:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) the General
Counsel or Assistant General Counsel of the U.S. Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, (ii) Simpson Thacher &
Bartlett LLP, counsel for Holdings and the Borrowers, in form and substance
reasonably satisfactory to the Administrative Agent and (iii) each foreign
counsel listed on Schedule 4.02(a), in form and substance reasonably
satisfactory to the Administrative Agent, in each case (x) dated on the
Restatement Date, (y) addressed to the Issuing Bank, the Administrative Agent
and the Lenders and (z) covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, and Holdings and the Borrowers hereby request such counsel to deliver
such opinions.

(b) The Administrative Agent shall have received (i) a copy of the certificate,
articles of incorporation or partnership agreement (or comparable organizational
document), including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State (or comparable entity) of the
jurisdiction of its organization, and a certificate as to the good standing
(where such concept is applicable) of each Loan Party as of a recent date, from
such Secretary of State (or comparable entity); (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated on the Restatement
Date and certifying (w) that attached thereto is a true and complete copy of the
by-laws (or comparable organizational document) of such Loan Party as in effect
on the Restatement Date and at all times since a date prior to the date of the
resolutions described in clause (x) below, (x) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors or
partners (or comparable governing body) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (y) that the certificate, articles of incorporation or
partnership agreement (or comparable organizational document) of such Loan Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above and (z) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

(c) The Administrative Agent shall have received a certificate, dated on or
shortly prior to the Restatement and signed by a Responsible Officer of the
U.S. Borrower, confirming compliance with the conditions precedent set forth in
paragraph (f) of this Section 4.02.

(d) The Administrative Agent shall have received a certificate of a Financial
Officer of Holdings, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.

(e) The Administrative Agent shall have received all Fees, and other amounts due
and payable on or prior to the Restatement Date, including, to the extent
invoiced two days prior to the Restatement Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.



--------------------------------------------------------------------------------

 

93

    

(f) (i) The representations and warranties set forth in Article III shall be
true and correct in all material respects on the Restatement Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date and (ii) no
Default or Event of Default shall have occurred and be continuing.

(g) The Existing Term Loan Refinancing shall have occurred (or shall occur
substantially concurrently with the Restatement Date) and immediately after
giving effect to the Transactions, including the Senior Notes Offering and the
Existing Term Loan Refinancing referred to in this paragraph, Holdings and its
Subsidiaries shall have outstanding no Indebtedness for borrowed money, Hedge
Agreements or preferred stock other than (a) Indebtedness outstanding under this
Agreement, (b) the Senior Notes and (c) Indebtedness set forth on
Schedule 6.01(a).

(h) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the Restatement Date, all documentation and other
information reasonably requested by them that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

ARTICLE V

Affirmative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and each Borrower
will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) do or cause to be done
all things necessary to obtain, preserve, renew, extend and keep in full force
and effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, including
Environmental Laws, whether now in effect or hereafter enacted; and (iii) at all
times maintain and preserve all property necessary to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.



--------------------------------------------------------------------------------

 

94

    

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful material claims for labor, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the U.S. Borrower shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent (which shall furnish such statements,
certificates or other documents received pursuant to this Section 5.04 to each
Lender and Issuing Bank):

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Holdings and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such consolidated subsidiaries during such year, together with
comparative figures for the immediately preceding fiscal year, all audited by
KPMG LLP or other independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
consolidated subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of Holdings and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting



--------------------------------------------------------------------------------

 

95

    

forth the calculation and uses of the Available Investment Amount for the fiscal
period then ended and (iii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.08 and 6.09 and, in the case of a certificate
delivered with the financial statements required by paragraph (b) above for the
period ending on June 30 of each year, setting forth Holdings’ calculation of
Excess Cash Flow;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) no later than 60 days after the end of each fiscal year of Holdings, a
detailed consolidated budget for the then current fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
U.S. Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(g) promptly, following a request by any Lender, provide all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the
U.S. Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

The U.S. Borrower and Holdings hereby acknowledge and agree that all financial
statements and certificates furnished pursuant to paragraphs (a), (b), (c) and
(d) above are hereby deemed to be Borrower Materials suitable for distribution,
and to be made available, to Public Lenders as contemplated by Section 9.01(c)
and may be treated by the Administrative Agent and the Lenders as if the same
had been marked “PUBLIC” in accordance with such section.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which shall furnish such notice to each Lender and Issuing Bank) prompt written
notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against Holdings,
the U.S. Borrower or any Subsidiary that could reasonably be expected to result
in a Material Adverse Effect; and



--------------------------------------------------------------------------------

 

96

    

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the U.S. Borrower and the Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Holdings and the U.S. Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all actions required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral have been taken.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all material requirements of law are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of Holdings, the
U.S. Borrower or any Subsidiary at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of Holdings, the U.S. Borrower or
any Subsidiary with the officers thereof and independent accountants therefor.
Without limiting the foregoing, Holdings and the U.S. Borrower agree to discuss
their affairs, finances and condition in conference calls with Lenders at such
times and at such intervals (but no more frequently than on a quarterly basis
within one week after the date of delivery of financial statements required by
Sections 5.04(a) and (b)) as shall be requested in writing by the Administrative
Agent or the Required Lenders.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.16,
in any Incremental Assumption Agreement (with respect to Incremental Revolving
Loans and Incremental Term Loans) or in any Loan Modification Agreement (with
respect to Other Revolving Loans).

SECTION 5.09. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents. The U.S.
Borrower will cause any subsequently acquired or organized Significant Domestic
Subsidiary (other than an Immaterial Subsidiary, an Investment Subsidiary, a
Securitization Subsidiary and a Specified Subsidiary), or any Domestic
Subsidiary that ceases to be an Immaterial Subsidiary, an



--------------------------------------------------------------------------------

 

97

    

Investment Subsidiary or a Specified Subsidiary and qualifies as a Significant
Domestic Subsidiary, to become party to the Guarantee and Pledge Agreement and
each other applicable Loan Document; provided that no such Significant Domestic
Subsidiary that is not “100% owned” (as defined in Rule 3-10(h)(i) of Regulation
S-X of Securities Act of 1933) shall be required at any time to Guarantee any of
the Obligations to the extent that such a Guarantee would, directly or
indirectly, result in Holdings or the U.S. Borrower being required to file
separate financial statements of each of the Subsidiary Guarantors with the SEC
and such separate financial statements are not otherwise being provided to the
SEC at such time; provided, further, that the Guarantee of any Obligations by
any such Significant Domestic Subsidiary shall be automatically released if such
release is necessary to comply with the immediately preceding proviso.

(b) Within five Business Days (or such later time as may be agreed to by the
Administrative Agent) after the consummation of any Foreign Restructuring
Transaction that results in a Foreign Subsidiary other than Luxco or Jerseyco
being the principal Foreign Subsidiary holding company for the non-U.S.
businesses of Holdings, cause such Foreign Subsidiary to Guarantee the
Obligations of the Borrowers (other than any Borrower that is a U.S. Person), on
terms and conditions reasonably satisfactory to the Administrative Agent;
provided that upon any such Guarantee by a Foreign Subsidiary of the Obligations
of the Borrowers (other than any Borrower that is a U.S. Person), the Guarantee
of Luxco or Jerseyco, as the case may be, shall be released.

ARTICLE VI

Negative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing:

SECTION 6.01. Indebtedness. Holdings and the Borrowers will not cause or permit
any of the Non-Guarantor Subsidiaries to incur, create, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01(a)
and any extensions, renewals or replacements of such Indebtedness to the extent
the principal amount of such Indebtedness is not increased and neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
shortened;

(b) intercompany Indebtedness of the Non-Guarantor Subsidiaries to the extent
permitted by Section 6.03(c);

(c) Indebtedness under Performance Bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;



--------------------------------------------------------------------------------

 

98

    

(d) Melody Permitted Indebtedness, Indebtedness under the CBRE Loan Arbitrage
Facility, Exempt Construction Loans, Indebtedness in respect of any Permitted
Receivables Securitization and Non-Recourse Indebtedness;

(e) Indebtedness of any person existing at the time such person is acquired by
the U.S. Borrower or a Subsidiary in connection with a Permitted Acquisition and
not incurred in anticipation or contemplation thereof and any extensions,
renewals or replacements of such Indebtedness to the extent the principal amount
of such Indebtedness is not increased and neither the final maturity nor the
weighted average life to maturity of such Indebtedness is shortened; and

(f) Non-Guarantor Subsidiaries may incur Indebtedness at any time if, after
giving effect thereto, the aggregate principal amount of all Indebtedness
incurred by Non-Guarantor Subsidiaries pursuant to this paragraph (f) and
outstanding at such time does not exceed 7.5% of Total Assets at such time
(after giving pro forma effect to any assets to be acquired in connection with
the incurrence of such Indebtedness).

SECTION 6.02. Liens. Holdings and the Borrowers will not, nor will they cause or
permit any of the Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the U.S. Borrower and its Subsidiaries
existing on the date hereof and set forth in Schedule 6.02(a); provided that
such Liens shall secure only those obligations which they secure on the date
hereof and extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the U.S. Borrower or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or assets of the U.S. Borrower or any
Subsidiary;

(d) Liens for Taxes, fees, assessments or other governmental charges not yet
due, or if material, which are being contested in compliance with Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable, or if material, which are being contested in
compliance with Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;



--------------------------------------------------------------------------------

 

99

    

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

(i) Liens arising out of judgments or awards in respect of which Holdings, the
U.S. Borrower or any of the Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

(j) Liens on investments made by Melody in connection with the Melody Loan
Arbitrage Facility to secure Indebtedness under the Melody Loan Arbitrage
Facility, if such investments were acquired by Melody with the proceeds of such
Indebtedness;

(k) Liens on investments made by the U.S. Borrower or CBRE, Inc. in connection
with the CBRE Loan Arbitrage Facility to secure Indebtedness under the CBRE Loan
Arbitrage Facility, if such investments were acquired by the U.S. Borrower or
CBRE, Inc., as the case may be, with the proceeds of such Indebtedness;

(l) Liens on mortgage loans originated and owned or held by Melody or any
Mortgage Banking Subsidiary pursuant to any Melody Mortgage Warehousing Facility
or the Melody Repo Arrangement, and Liens in connection with Melody Lending
Program Securities;

(m) Liens on Receivables securing any Permitted Receivables Securitization;

(n) any Lien existing on any property or asset of any person that exists at the
time such person becomes a Subsidiary; provided that (i) such Lien was not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any property or assets of the U.S. Borrower or any other
Subsidiary;

(o) Liens arising solely by virtue of any statutory, common law or contractual
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or relating to Liens on brokerage accounts;

(p) Liens on the assets or Equity Interests of an Investment Subsidiary to
secure Exempt Construction Loans, Non-Recourse Indebtedness and Guarantees
thereof;

(q) Liens on the Collateral securing Indebtedness otherwise permitted to be
incurred under this Agreement (such Indebtedness being referred to herein as
“Additional Secured Indebtedness”), which Liens may be pari passu with, or
junior to, the Liens granted to the Secured Parties under the Security
Documents, pursuant to an intercreditor agreement entered into by the holders of
such Additional Secured Indebtedness, or a trustee or other representative on
their behalf, the Administrative Agent and the Collateral Agent for the benefit
of the Secured Parties, which shall be substantially in the form of (i) in the
case of Liens intended to rank pari passu with the Liens securing the
Obligations, Exhibit H-1 or such other form as shall be approved by the
Administrative Agent (the “First Lien Intercreditor Agreement”) or (ii) in the
case of Liens intended to rank junior to the Liens securing the Obligations,
Exhibit H-2 or such other form as shall be approved by the Administrative Agent
(the “Second Lien Intercreditor



--------------------------------------------------------------------------------

 

100

    

Agreement”); provided that such Liens shall be permitted only if (i) such
Additional Secured Indebtedness is used to prepay Term Loans of any Class
pursuant to Section 2.12 or, if, after giving effect thereto, the Senior Secured
Leverage Ratio would be less than 2.75 to 1.00 and (ii) such Additional Secured
Indebtedness (x) matures on or after the 180th day following the latest final
maturity date for any of the Term Loans, (y) has no scheduled amortization,
payments of principal, sinking fund payments or similar scheduled payments
(other than regularly scheduled payments of interest) prior to the 180th day
following the latest final maturity date for any of the Term Loans and
(z) contains no financial “maintenance” covenants;

(r) any Lien in relation to personal property acquired by the New Zealand
Borrower in the ordinary course of its normal business; provided that such Lien
shall be permitted only if (i) it is given by the New Zealand Borrower (as
buyer) in favor of a seller of the personal property, (ii) it secures (and only
secures) all or part of the purchase price for the personal property and
(iii) it is discharged within 60 days of its creation;

(s) any security in relation to personal property acquired by the New Zealand
Borrower that is created or provided for by (i) a transfer of an account
receivable or chattel paper, (ii) a lease for a term of more than 1 year, or
(iii) a commercial consignment, that does not secure payment or performance of
an obligation (all terms used in paragraphs (r) and (s) of this Section 6.02 and
not defined in this Agreement have the meaning specified thereto in the New
Zealand Personal Property Securities Act 1999); and

(t) other Liens not permitted by the foregoing; provided that, at the time of
the incurrence thereof, neither the obligations secured thereby nor the
aggregate fair market value of the assets subject thereto shall exceed 5% of
Total Assets at the time.

SECTION 6.03. Investments, Loans and Advances. Holdings and the Borrowers will
not, nor will they cause or permit any of the Subsidiaries to, purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (other than investments in
insurance contracts pursuant to the Deferred Compensation Plan), except:

(a) (i) investments by Holdings, the U.S. Borrower and the Subsidiaries existing
on the date hereof in the Equity Interests of the U.S. Borrower and the
Subsidiaries (other than D&I Subsidiaries, except to the extent permitted under
clause (p) of this Section), (ii) additional investments by Holdings, the
U.S. Borrower and the Subsidiaries in the Equity Interests of the Loan Parties
(other than Melody or any Investment Subsidiary, except to the extent such
investments are made in the ordinary course of business or are being made
through Melody or such Investment Subsidiary as part of a series of
substantially concurrent transactions involving an investment in another person
that is separately permitted by this Section 6.03); provided that, any such
Equity Interests held by Holdings, the U.S. Borrower or any Subsidiary Guarantor
shall be pledged pursuant to the Guarantee and Pledge Agreement to the extent
required thereby (provided that no Loan Party shall be required to pledge more
than 65% of the voting Equity Interests of any Foreign Subsidiary to secure
Domestic Obligations); (iii) the transfers of Equity Interests contemplated by
the definition of the term “Foreign Restructuring Transaction” and related
intercompany loans made in connection with the consummation thereof; and
(iv) the transfers of Equity Interests and intercompany loans described on
Schedule 6.03(a).

(b) Permitted Investments;



--------------------------------------------------------------------------------

 

101

    

(c) investments, loans or advances made by (i) any Loan Party in or to any other
Loan Party or (ii) any Non-Guarantor Subsidiary in or to any other Non-Guarantor
Subsidiary or any Loan Party; provided, however, that no Loan Party shall make
any investment, loan or advance in or to Melody or any Investment Subsidiary,
except (x) investments, loans and advances (including pursuant to intercompany
cash management arrangements) made in the ordinary course of business), and
(y) investments, loans or advances made through Melody or such Investment
Subsidiary as part of a series of substantially concurrent transactions
involving an investment in another person that is separately permitted by this
Section 6.03;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Holdings, the U.S. Borrower and the Subsidiaries may make loans and advances
in the ordinary course of business to their respective employees for moving,
arrival, promotion or retention incentives, entertainment and travel expenses,
drawing accounts and similar expenditures;

(f) the Borrowers and the Subsidiaries may enter into Hedging Agreements that
are not speculative in nature;

(g) the U.S. Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or all or substantially
all of the Equity Interests of a person that as a result becomes a wholly owned
Subsidiary (referred to herein as the “Acquired Entity”, which, in the case of
an acquired entity engaged in the investment management business, asset
management or a real estate related business, shall be deemed to include the
acquisition of any direct or indirect investments (including co-investments) in
any funds, public or private investment vehicles and separate accounts
(“Acquired Investment Entities”), directly or indirectly managed by such
Acquired Entity, the U.S. Borrower or any of their respective subsidiaries
regardless of the Acquired Entity’s, the U.S. Borrower’s or subsidiary’s
percentage ownership interest in such Acquired Investment Entities); provided
that (i) such acquisition was not preceded by an unsolicited tender offer for
such Equity Interests by, or proxy contest initiated by, Holdings, the
U.S. Borrower or any Subsidiary, (ii) the Acquired Entity shall be a going
concern and shall be in a similar or complementary line of business as that of
the U.S. Borrower and the Subsidiaries as conducted during the current and most
recent calendar year and (iii) at the time of such transaction (x) both before
and after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing and (y) after giving effect thereto Holdings would be
in Pro Forma Compliance (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.03(g) being referred to herein as a “Permitted
Acquisition”);

(h) investments made by CBRE, Inc., Melody and its subsidiaries in connection
with the Melody Loan Arbitrage Facility, any Melody Mortgage Warehousing
Facility, the Melody Repo Arrangement or Melody Lending Program Securities;

(i) investments made by the U.S. Borrower and CBRE, Inc. in connection with the
CBRE Loan Arbitrage Facility;

(j) investments to the extent consisting of noncash consideration received in
connection with a sale of assets permitted by Section 6.04;



--------------------------------------------------------------------------------

 

102

    

(k) investments by Holdings, the U.S. Borrower and the Subsidiaries existing on
the date hereof and listed on Schedule 6.03(k);

(l) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods and services in the ordinary
course of business;

(m) investments in, and loans and advances to, a Specified Subsidiary in an
aggregate amount (determined without regard to any write-downs or write-offs of
such investments, loans and advances) not to exceed $100,000,000 in the
aggregate outstanding at any time;

(n) advances made by Melody, by an Affiliate of Melody or on behalf of Melody,
or through Melody’s servicing joint venture, in each case in such person’s role
as “master servicer” with respect to certain collateralized mortgage-backed
securities or collateralized debt obligations (“CMBS”), so long as (i) such
advances are funded by drawings under a Melody Mortgage Warehousing Facility (as
amended for this purpose) or other similar lending facilities established for
such purposes and (ii) the repayment of such advances and the practices and
protections afforded in connection therewith are consistent with market terms
typically applicable to such master servicer advances (including superpriority
of payment and/or guarantees applicable to such CMBS);

(o) investments arising in connection with any Permitted Receivables
Securitization;

(p) investments in, and loans and advances to, the D&I Subsidiaries so long as
the aggregate amount of investments, loans and advances made (whether before, on
or after the date hereof) in or to the D&I Subsidiaries and outstanding under
this paragraph (p) at any time (determined without regard to any write-downs or
write-offs thereof, but net of all returns of capital or principal thereon) does
not exceed the sum of (i) the aggregate amount of such investments, loans and
advances set forth on Schedule 6.03(p) and (ii) $275,000,000;

(q) investments in, and loans and advances to, a Non-Guarantor Subsidiary, the
proceeds of which are used to provide the funding for a substantially concurrent
Permitted Acquisition by such Non-Guarantor Subsidiary or one of its
Subsidiaries;

(r) Permitted Co-investments;

(s) Investments existing at the time any person is acquired in connection with a
Permitted Acquisition and not created in contemplation of such Permitted
Acquisition;

(t) Investments in the form of mergers and other transactions permitted by
Section 6.04;

(u) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, investments in, and loans and advances to CBRE
Clarion, the proceeds of which are used by CBRE Clarion substantially
concurrently to purchase or otherwise acquire CBRE Clarion Units, pursuant to,
and on the terms and conditions of, the Management Subscription Agreements;

(v) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, loans and advances to directors and employees of
CBRE Clarion or its subsidiaries, the proceeds of which are used by such
directors and employees substantially concurrently to purchase CBRE Clarion
Units from CBRE Clarion or its subsidiaries, pursuant to,



--------------------------------------------------------------------------------

 

103

    

and on the terms and conditions of, the Management Subscription Agreements or
similar arrangements related to other transactions ; provided that the aggregate
principal amount of such loans and advances outstanding at any time shall not
exceed $50,000,000;

(w) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, any investment from time to time by the U.S.
Borrower or any Subsidiary in, loans or advances by the U.S. Borrower or any
Subsidiary to, or any Guarantee by the U.S. Borrower or any Subsidiary of the
Indebtedness of, a Co-investment Vehicle or separate account or investment
program managed, operated or sponsored by an Investment Subsidiary, and loans
and advances to employees of the U.S. Borrower or any Subsidiary to finance such
employees’ co-investments (which loans or advances are secured by such
employees’ co-investment interest), in an aggregate amount at any time
outstanding (determined without regard to any write-downs or write-offs of such
investments, loans or advances, but not of all returns of capital or principal
thereon) not to exceed $150,000,000;

(x) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, any investment from time to time by the U.S.
Borrower and the Subsidiaries in joint ventures; provided that (i) the Senior
Secured Leverage Ratio (after giving pro forma effect to such investment) would
be less than 2.75 to 1.00 and (ii) any such joint venture is engaged in any
business in which the U.S. Borrower and the Subsidiaries were engaged on the
Restatement Date or any business related, ancillary or complementary to any
business in which U.S. Borrower and the Subsidiaries were engaged on the
Restatement Date; and

(y) in addition to investments permitted by paragraphs (a) through (w) above,
additional investments, loans and advances by the U.S. Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (y) on or after the date hereof (determined without
regard to any write-downs or write-offs of such investments, loans and advances,
but net of all returns of capital or principal thereon) does not exceed the sum
of (i) $250,000,000 and (ii) the Available Investment Amount.

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired) of the
U.S. Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
person, except that if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing
(i) any Subsidiary may (x) merge into the U.S. Borrower in a transaction in
which the U.S. Borrower is the surviving corporation, (y) liquidate or dissolve
into the U.S. Borrower or (z) dispose of all or substantially all its assets to
the U.S. Borrower, in each case, so long as no person other than the
U.S. Borrower or a wholly owned Subsidiary of any Borrower receives any
consideration, (ii) any Subsidiary may (x) merge into or consolidate with any
other Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(y) liquidate or dissolve into any other Subsidiary or (z) dispose of all or
substantially all of its assets to any other Subsidiary, in each case, so long
as no person other than the U.S. Borrower or a wholly owned Subsidiary receives
any consideration (provided that, if any party to any such transaction is a Loan
Party, the surviving entity of, or transferee in, such transaction shall be a
Loan Party, and provided further that, if both parties to any such transaction
are Loan Parties, but one is Melody or an Investment Subsidiary, the surviving
entity of, or transferee in, such transaction may not be Melody or such
Investment Subsidiary), (iii) any Immaterial Subsidiary may be liquidated or
dissolved and (iv) the U.S. Borrower and the Subsidiaries may make Permitted
Acquisitions.



--------------------------------------------------------------------------------

 

104

    

(b) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, engage in any other Asset Sale except:

(i) (x) any such Asset Sale the consideration for which is at least 75% cash and
(y) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of; provided, however, that any
Designated Non-Cash Consideration received by Holdings, the Borrowers or such
Subsidiaries in respect of such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this proviso that is at that time outstanding, not in excess of
$100,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(ii) sales by the U.S. Borrower or the Subsidiaries of brokerage offices, or
transfers of the assets of brokerage offices and related assets, to joint
ventures in the ordinary course of business;

(iii) sales of Receivables pursuant to a Receivables Securitization; provided
that (x) the material terms and conditions and the structure of such Receivables
Securitization have been approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed), (y) the aggregate Receivables
Securitization Amount outstanding at any time in respect of all Receivables
Securitizations entered into by the U.S. Borrower and the Domestic Subsidiaries
does not exceed $125,000,000 and (z) the aggregate Receivables Securitization
Amount outstanding at any time in respect of all Receivables Securitizations
entered into exclusively by the Foreign Subsidiaries does not exceed
$125,000,000 (any Receivables Securitization meeting the criteria of this
Section 6.04(b)(iii) being referred to herein as a “Permitted Receivables
Securitization”); and

(iv) sales by Holdings, the U.S. Borrower and the Subsidiaries to the extent
constituting investments permitted under Section 6.03.

SECTION 6.05. Restricted Payments; Restrictive Agreements. (a) Holdings and the
Borrowers will not, nor will they cause or permit any of the Subsidiaries to,
declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, (ii) the U.S. Borrower may make Restricted
Payments to Holdings (x) in an amount not to exceed $1,000,000 in any fiscal
year, to the extent necessary to pay actual out-of-pocket general corporate and
overhead expenses incurred by Holdings in the ordinary course of business and
(y) in an amount necessary to pay Tax liabilities directly attributable to (or
arising as a result of) the U.S. Borrower and the Subsidiaries, so long as such
Restricted Payments will be used by Holdings for such purposes within
10 Business Days of the receipt thereof or returned to the U.S. Borrower and
(iii) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, Holdings, CBRE Clarion or any of their
respective Subsidiaries may make Restricted Payments consisting of the purchase
of CBRE Clarion Units.



--------------------------------------------------------------------------------

 

105

    

(b) Notwithstanding paragraph (a) above, Holdings may make Restricted Payments,
and the Borrowers may make Restricted Payments to Holdings to fund such
Restricted Payments by Holdings (and Holdings and the Subsidiaries may agree or
incur an obligation to do so), in an aggregate amount not to exceed the sum of
(i) $400,000,000 and (ii) the Available Restricted Payment Amount; provided,
however, that at the time thereof and after giving effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing, (y) Holdings
would be in Pro Forma Compliance and (z) except with respect to a Purchase, in
the case of any Restricted Payments made using the Available Restricted Payment
Amount referred to in clause (ii) above, the Senior Secured Leverage Ratio would
be less than or equal to 2.75 to 1.00.

(c) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the U.S. Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the U.S. Borrower or any other Subsidiary or to Guarantee
Indebtedness of the U.S. Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (E) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof and identified on Schedule 6.05(c), (F) the foregoing shall not apply to
customary restrictions on or customary conditions to the payment of dividends or
other distributions on, or the creation of Liens on, Equity Interests owned by
the U.S. Borrower or any Subsidiary in any joint venture or similar enterprise
contained in the constitutive documents, including shareholders’ or similar
agreements, of such joint venture or enterprise, (G) clause (i) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (H) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to any
Permitted Receivables Securitization; provided such restrictions and conditions
apply solely to (i) the Receivables involved in such Permitted Receivables
Securitization and (ii) any applicable Securitization Subsidiary and (I) the
foregoing shall not apply to restrictions and conditions in any Additional
Secured Indebtedness.

SECTION 6.06. Transactions with Affiliates. Holdings and the Borrowers will not,
nor will they cause or permit any of the Subsidiaries to, except for
transactions by or among Loan Parties, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates; provided that the foregoing
restrictions shall not apply to (a) reasonable and customary fees paid to
members of the board of directors of Holdings or any of its Subsidiaries,
(b) Restricted Payments permitted under Section 6.05, (c) transactions arising
in connection with any Permitted Receivables Securitization or permitted under
Section 6.03 or Section 6.04 (except with respect to clause (b)(i) thereof) and
(d) the performance by Holdings and the Subsidiaries of their obligations
pursuant to the Management Subscription Agreements; provided further that
Holdings, the U.S. Borrower or any Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to
Holdings, the U.S. Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.



--------------------------------------------------------------------------------

 

106

    

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries. (a) Holdings
will not engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the U.S. Borrower, its
activities as a holding company, the provision of certain administrative
services for its subsidiaries in the ordinary course of business, and
liabilities reasonably related thereto, including its liabilities pursuant to
the Guarantee and Pledge Agreement; provided, however, that Holdings shall be
permitted to guarantee Additional Secured Indebtedness, Subordinated
Indebtedness and ordinary course obligations of its subsidiaries and to perform
its obligations under the Management Subscription Agreements, including its
performance guarantees thereunder.

(b) The U.S. Borrower will not, nor will it cause or permit any of the
Subsidiaries to, engage at any time in any business or business activity other
than the businesses and business activities currently conducted by the U.S.
Borrower or any of the Subsidiaries and businesses and business activities
ancillary or complementary and reasonably related thereto.

SECTION 6.08. Interest Coverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters, in each case
taken as one accounting period, to be less than 2.00 to 1.00.

SECTION 6.09. Maximum Leverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Leverage Ratio
on the last day of any fiscal quarter to be greater than 4.25 to 1.00.

SECTION 6.10. Fiscal Year. Holdings and the U.S. Borrower will not change their
fiscal year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;



--------------------------------------------------------------------------------

 

107

    

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

(d) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the U.S. Borrower;

(f) (i) Holdings, any Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness and (y) Indebtedness existing on the Restatement Date which by
its terms provides for an option by the payee thereof to require repayment prior
to the scheduled maturity thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of Holdings, any
Borrower or a Subsidiary (other than an Immaterial Subsidiary), under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary) or (iii) the winding-up or liquidation of Holdings, any Borrower or
any Subsidiary (other than an Immaterial Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, any Borrower or any Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, any Borrower or any Subsidiary (other than an Immaterial Subsidiary),
(iv) file an



--------------------------------------------------------------------------------

 

108

    

answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $40,000,000 shall be rendered against Holdings, any Borrower, any
Subsidiary or any combination thereof, which judgment is not fully covered by
insurance of an independent, third-party insurance company that has been
notified of such judgment and has not disputed coverage, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, any Borrower or
any Subsidiary to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Pledge Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Guarantor shall deny in writing that it has any further liability under
the Guarantee and Pledge Agreement (other than as a result of the discharge of
such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from (i) the sale or other
disposition of Collateral in a transaction permitted by any Loan Document,
(ii) any action taken by the Collateral Agent to release any such Lien in
compliance with the provisions of this Agreement or any other Loan Document or
(iii) the failure of the Collateral Agent to maintain possession of certificates
representing the Pledged Stock delivered to it under the Guarantee and Pledge
Agreement or to file continuation statements under the Uniform Commercial Code;
or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
the U.S. Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the U.S. Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued



--------------------------------------------------------------------------------

 

109

    

interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, any Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, any Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, a
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.



--------------------------------------------------------------------------------

 

110

    

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the U.S. Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the U.S. Borrower and, unless an
Event of Default shall have occurred and be continuing, with the consent of the
U.S. Borrower (which shall not be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Any such resignation by such Agent hereunder shall also constitute, to
the extent applicable, its resignation as an Issuing Bank and the Domestic
Swingline Lender, in which case such resigning Agent (a) shall not be required
to issue any further Letters of Credit or make any additional Domestic Swingline
Loans hereunder and (b) shall maintain all of its rights as Issuing Bank or
Domestic Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Domestic Swingline Loans made by it, prior to the date
of such resignation. Upon the acceptance of its appointment as Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the U.S. Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.



--------------------------------------------------------------------------------

 

111

    

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Agents on behalf of the Secured Parties in accordance
with the terms thereof. In the event of a foreclosure by the Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition,
any Lender may be the purchaser of any or all of such Collateral at any such
sale or other disposition, and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by such Collateral Agent on behalf of the Secured Parties at such sale
or other disposition. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

None of the Lenders or other persons identified on the facing page of this
Agreement as a “syndication agent” or “documentation agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders. Without limiting the foregoing, none
of the Lenders or other persons so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to a Borrower or Holdings, to it in care of the U.S. Borrower at CBRE
Services, Inc., 11150 Santa Monica Boulevard, Suite 1600, Los Angeles, CA 90025,
Attention of Chief Financial Officer (Fax No. (310) 405 8950); at CBRE Services,
Inc., 11150 Santa Monica Boulevard, Suite 1600, Los Angeles, CA 90025, Attention
of General Counsel, Corporate (Fax No. (310) 405 8925); and at CBRE Services,
Inc., 100 N. Sepulveda Blvd., Suite 1100, El Segundo, CA 90245, Attention of
Treasurer (Fax No. (310) 606 5035);



--------------------------------------------------------------------------------

 

112

    

(b) if to Credit Suisse AG as Administrative Agent, to Credit Suisse AG, Eleven
Madison Avenue, 23rd Floor, New York, NY 10010, Attention of Sean Portrait -
Agency Manager (Fax No. (212) 322 2291), Email: agency.loanops@credit-suisse.com

(c) if to Credit Suisse AG as Collateral Agent, to Credit Suisse AG, Eleven
Madison Avenue, 23rd Floor, New York, NY 10010, Attention of Loan Operations –
Boutique Management (Fax No. (212) 325 8315), Email:
ops-collateral@credit-suisse.com;

(d) if to Credit Suisse AG as Issuing Bank, to Credit Suisse AG, Eleven Madison
Avenue, 23rd Floor, New York, NY 10010, Fax No. (212) 325 8315, Email:
list.ib-letterofcredit@credit-suisse.com.

(e) if to a Lender, to it at its address (or fax number or e-mail address) set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the U.S. Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered to Holdings or any Borrower at the e-mail address provided from
time to time by such person to the Administrative Agent. Holdings and any
Borrower may each change the address or e-mail address for service of notice and
other communications by a notice in writing to the other parties hereto.

Holdings hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to Holdings, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.10 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.23, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, Holdings and the U.S. Borrower agree, and agree to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.



--------------------------------------------------------------------------------

 

113

    

Holdings and the U.S. Borrower hereby acknowledge that (i) the Administrative
Agent will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of Holdings and the U.S. Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). Holdings and the U.S. Borrower
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings and the U.S.
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Holdings or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.



--------------------------------------------------------------------------------

 

114

    

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of all the Lenders.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment by a Lender to a Lender or
an Affiliate or Related Fund of a Lender which does not result in any increased
costs or other additional amounts being paid by a Borrower, (x) the
U.S. Borrower and the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank (and in the case of a
Domestic Revolving Credit Commitment or a Multicurrency Revolving Credit
Commitment, the applicable Swingline Lender)) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld or
delayed and shall be deemed given by the U.S. Borrower unless the U.S. Borrower
shall have objected to such assignment by written notice to the Administrative
Agent within 10 Business



--------------------------------------------------------------------------------

 

115

    

Days after having received notice thereof), provided, however, that the consent
of the U.S. Borrower shall not be required to any such assignment during the
continuance of any Event of Default, and (y) (i) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or, if
less, the entire remaining amount of such Lender’s Commitment or Loans),
provided that such minimum amount shall be aggregated for two or more
simultaneous assignments to or by two or more Related Funds, (ii) the parties to
each such assignment shall (x) electronically execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (which initially shall be
ClearPar, LLC) or (y) manually execute and deliver to the Administrative Agent
an Assignment and Acceptance and, except in the case of an assignment by a
Lender to an Affiliate or Related Fund of such Lender, pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced at the discretion of the Administrative Agent), provided that only one
such fee shall be payable in the case of concurrent assignments to persons that,
after giving effect thereto, will be Related Funds and (iii) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any applicable tax forms. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance (including a
Borrower Repurchase Assignment and Acceptance), the assigning Lender thereunder
and the assignee thereunder shall be deemed to confirm to and agree with each
other and the other parties hereto as follows: (i) such assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Domestic
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment and
U.K. Revolving Credit Commitment, and the outstanding balances of its Term
Loans, Domestic Revolving Loans, Multicurrency Revolving Loans and
U.K. Revolving Loans, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, any Borrower or any Subsidiary or the performance or observance by
Holdings, any Borrower or any Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance;



--------------------------------------------------------------------------------

 

116

    

(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrowers, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (including
any tax documentation required therein) completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if any, and, if required,
the written consent of the U.S. Borrower, a Swingline Lender, the Issuing Bank
and the Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
U.S. Borrower, the Issuing Bank and the Swingline Lenders. No assignment shall
be effective unless it has been recorded in the Register as provided in this
paragraph (e), and it shall be the sole responsibility of each assignee to
confirm such recordation.

(f) Each Lender may without the consent of any Borrower, a Swingline Lender, the
Issuing Bank or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and solely to the extent that such participant agrees to comply
with the requirements of Section 2.20(g) as though it were a Lender) and
(iv) the Borrowers, the Administrative Agent, the Issuing Bank and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any



--------------------------------------------------------------------------------

 

117

    

provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participants hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participant has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Loans in which such participant
has an interest, increasing or extending the Commitments in which such
participant has an interest or release all or substantially all of the value of
the Guarantees or all or substantially all of the Collateral).

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrowers, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrowers, the Administrative Agent, or any other person (including the identity
of any participant or any information relating to a participant’s interest in
the Commitments, Loans, or other Obligations) except to the extent necessary to
establish that such Commitments, Loans, or other Obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of a Borrower; provided that, prior to any such disclosure of
information designated by a Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(i) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the U.S. Borrower, the option to provide to a Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all



--------------------------------------------------------------------------------

 

118

    

outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the U.S. Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the U.S. Borrower and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC, subject
to an agreement to preserve the confidentiality of such non-public information.

(k) Neither Holdings nor any Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(l) In the event that S&P, Moody’s, and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), then the Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace (or to request the
U.S. Borrower to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitments to such assignee; provided, however, that
(i) no such assignment shall conflict with any law, rule and regulation or order
of any Governmental Authority and (ii) the Issuing Bank or such assignee, as the
case may be, shall pay to such Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by such Lender hereunder and all other amounts accrued for
such Lender’s account or owed to it hereunder.

(m) Notwithstanding anything to the contrary, this Section 9.04 shall not
prohibit the Lenders to assign Term Loans pursuant to, and in accordance with
the provisions of, the Auction Procedures by executing and delivering a Borrower
Repurchase Assignment and Acceptance.

SECTION 9.05. Expenses; Indemnity. (a) The Borrowers and Holdings agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lenders in connection with the syndication of the Credit Facilities and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this



--------------------------------------------------------------------------------

 

119

    

Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the reasonable and documented
fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the reasonable and documented fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent or any Lender.

(b) The Borrowers and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (other than
Excluded Taxes), including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by a Borrower, any other Loan Party or any of their respective Affiliates) or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property owned or operated by any Borrower or any of the Subsidiaries, or any
Environmental Liability to the extent related in any way to any Borrower or the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
wilful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any of its Subsidiaries against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lenders under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lenders, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Issuing Bank or such
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Domestic Revolving Credit Exposure, Aggregate Multicurrency Revolving Credit
Exposure, Aggregate U.K. Revolving Credit Exposure, outstanding Term Loans and
unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.



--------------------------------------------------------------------------------

 

120

    

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Holdings against any of and all the
obligations of the Borrowers or Holdings now or hereafter existing under this
Agreement and other Loan Documents (to the extent such obligations of Holdings
or the Borrowers are then due and payable (by acceleration or otherwise)) held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by a Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on a Borrower or Holdings in any case shall entitle any
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.



--------------------------------------------------------------------------------

 

121

    

(b) Neither this Agreement, nor any other Loan Document, nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers, Holdings and
the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement, without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(k) or the
provisions of this Section 9.08 or release all or substantially all the value of
the Guarantees or all or substantially all of the Collateral, without the prior
written consent of each Lender, (iv) change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of one Class differently from the rights
of Lenders holding Loans of any other Class without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of the adversely affected Class (or, if more than one Class is
substantially similarly adversely affected, all such substantially similarly
adversely affected Classes, voting as a single class), (v) modify the definition
of “Alternative Currency” without the prior written consent of all Multicurrency
Lenders, (vi) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(j) without the written consent of such SPC,
(vii) reduce the percentage contained in the definition of the term “Required
Lenders” without the consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments are included on the date
hereof), or (viii) reduce the number or percentage of the Lenders required to
consent, approve or otherwise take any action under the Loan Documents without
the prior written consent of each Lender affected thereby; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Collateral Agent, the Issuing Bank or a
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or such Swingline Lender, as the case may be.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.



--------------------------------------------------------------------------------

 

122

    

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter dated
October 30, 2006, between the U.S. Borrower and the Administrative Agent, and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or



--------------------------------------------------------------------------------

 

123

    

proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, trustees,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested or required by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) in connection with the exercise of any remedies hereunder or under the
other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(y) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (z) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower or any Subsidiary or any of their respective
obligations, (vi) with the consent of the U.S. Borrower, (vii) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (viii) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all information received from a Borrower or
Holdings and related to a Borrower or Holdings or their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by a Borrower or Holdings. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.



--------------------------------------------------------------------------------

 

124

    

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure. For this purpose, the tax treatment of the
transactions contemplated hereby is the purported or claimed U.S. federal income
tax treatment of such transactions and the tax structure of such transactions is
any fact that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment of such transactions.

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.17 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.18. Additional Borrowers. The U.S. Borrower may designate any wholly
owned Subsidiary as a Borrower under any of the Commitments; provided that
(x) the Administrative Agent shall be reasonably satisfied that the applicable
Lenders may make loans and other extensions of credit to such person in the
applicable currency or currencies in such person’s jurisdiction in compliance
with applicable laws and regulations and without being subject to any
unreimbursed or unindemnified Tax or other expense and (y) the Administrative
Agent and each applicable Lender shall have received any and all documentation
and other information with respect to such person that it reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act. Upon the receipt by the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such a wholly owned Subsidiary, Holdings and
the U.S. Borrower, such wholly owned Subsidiary shall be a Borrower and a party
to this Agreement. A Subsidiary shall cease to be a Borrower hereunder at such
time as no Loans, Fees or any other amounts due in connection therewith pursuant
to the terms hereof shall be outstanding by such Subsidiary, no Letters of
Credit issued for the account of such Subsidiary shall be outstanding and such
Subsidiary and the U.S. Borrower shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination; provided that,
notwithstanding anything herein to the contrary, no Subsidiary shall cease to be
a Borrower solely because it no longer is a wholly owned Subsidiary.



--------------------------------------------------------------------------------

 

125

    

SECTION 9.19. Release of Collateral. (a) If any of the Collateral shall be sold,
transferred or otherwise disposed of by Holdings, any Borrower or any other Loan
Party in a transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted
hereunder), then the Collateral Agent, at the request of Holdings, any such
Borrower or such other Loan Party, as the case may be, shall execute and deliver
all releases or other documents necessary or desirable to evidence the release
of the Liens created by any of the Security Documents on such Collateral.

(b) Without limiting the foregoing, upon the consummation of a Foreign
Restructuring Transaction, the Equity Interests of any Foreign Subsidiary that
would no longer be directly owned by Holdings, the U.S. Borrower or any Domestic
Subsidiary, to the extent then constituting Collateral for the Obligations of
the U.S. Borrower, shall be automatically released from the Liens created under
the Guarantee and Pledge Agreement, in each case without representation,
warranty or recourse of any nature; provided, however, that this provision shall
not be construed to limit the obligations of Holdings and the Borrowers pursuant
to Section 5.09(b).

(c) The Lenders hereby expressly authorize the Collateral Agent to, and the
Collateral Agent hereby agrees to execute and deliver to the Loan Parties all
such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm any release provided for in this Section 9.19,
all at the sole cost and expense of the Loan Parties. Any execution and delivery
of documents pursuant to this Section 9.19 shall be without recourse to or
representation or warranty by the Collateral Agent.

(d) Without limiting the provisions of Section 9.05, Holdings and the Borrowers
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for all costs and expenses, including fees, disbursements and other charges of
counsel, incurred by any of them in connection with any action contemplated by
this Section 9.19.

SECTION 9.20. Loan Modification Offers. (a) Holdings and the U.S. Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Holdings or
the U.S. Borrower, as the case may be. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) Holdings, the U.S. Borrower and each Accepting Lender shall execute and
deliver to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the



--------------------------------------------------------------------------------

 

126

    

parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders of the Affected Class (including any
amendments necessary to treat the Loans and Commitments of the Accepting Lenders
of the Affected Class as Other Term Loans, Other Revolving Loans and/or Other
Revolving Credit Commitments). Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 9.20 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions
and/or an officer’s certificate consistent with those delivered on the
Restatement Date under Section 4.02(a) and (b).

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
of the applicable Loans and/or Commitments of the Accepting Lenders (provided
that such extensions may not result in having more than one additional final
maturity date under this Agreement in any year without the consent of the
Administrative Agent), (ii) a reduction or elimination of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (iii) change in
the Applicable Percentage with respect to the applicable Loans and/or
Commitments of the Accepting Lenders (including by implementation of a “LIBOR
floor”) and the payment of additional fees to the Accepting Lenders (any such
increase and/or payments to be in the form of cash, Equity Interests or other
property to the extent not prohibited by this Agreement) and (iv) the conversion
of Revolving Loans to Term Loans or Term Loans to Revolving Loans.

SECTION 9.21. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a), (b) or (c) is
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage actually used to
determine interest rates and Fees for such Applicable Period, then (a) Holdings
shall promptly deliver to the Administrative Agent a corrected financial
statement and a corrected certificate for such Applicable Period, (b) the
Applicable Percentage shall be determined based on the corrected certificate for
such Applicable Period and (c) the applicable Borrowers shall promptly pay to
the Administrative Agent (for the account of the Lenders during the Applicable
Period or their successors and assigns) the accrued additional interest and/or
Fees owing as a result of such increased Applicable Percentage for such
Applicable Period. This Section 9.21 shall not limit the rights of the
Administrative Agent or the Lenders under Section 2.07 or Article VII, and shall
survive the termination of this Agreement.

SECTION 9.22. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and each
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
each Borrower, which information includes the name and address of Holdings and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and each Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.23. No Advisory or Fiduciary Responsibility. Holdings and the
Borrowers acknowledge and agree, and acknowledge the understanding of the other
Loan Parties and the respective Affiliates of each of the foregoing, that
(a) the Credit Facilities and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) constitute an



--------------------------------------------------------------------------------

 

127

    

arm’s-length commercial transaction between Holdings, the Borrowers, the other
Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Lenders and
the Lead Arrangers, on the other hand, and Holdings, each Borrower and each
other Loan Party is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the Transactions and the transactions
contemplated by the other Loan Documents (including any amendment, waiver or
other modification hereof or thereof), (b) in connection with the process
leading to the Transactions, each of the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Lenders and the Lead Arrangers is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary for Holdings, any Borrower, any other Loan Party or any of their
respective Affiliates, stockholders, creditors or employees or any other person,
(c) none of the Administrative Agent, the Collateral Agent, the Issuing Bank,
the Lenders and the Lead Arrangers has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Holdings, any Borrower or any
other Loan Party with respect to any of the Transactions or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, the Collateral Agent, the Issuing Bank, any Lender or either Lead
Arranger has advised or is currently advising Holdings, any Borrower, any other
Loan Party or any of their respective Affiliates on other matters) and none of
the Administrative Agent, the Collateral Agent, the Issuing Bank, the Lenders
and the Lead Arrangers has any obligation to Holdings, any Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
Transactions except those obligations expressly set forth herein and in the
other Loan Documents, (d) the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders and the Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Holdings, the Borrowers, the other Loan Parties and their
respective Affiliates, and none of the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Lenders and the Lead Arrangers has any obligation
to disclose any such interest by virtue of any advisory, agency or fiduciary
relationship and (e) the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Lenders and the Lead Arrangers have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
Transactions (including any amendment, waiver or other modification hereof or of
any other Loan Document) and each of Holdings, the Borrowers and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.

SECTION 9.24. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Restatement Date with respect to the transactions hereunder and with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Restatement Date. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Loan Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations under the Existing Credit Agreement (except as
otherwise expressly provided with respect to the Existing Term Loan Refinancing)
and the other Loan Documents as in effect prior to the Restatement Date,
(b) such Obligations (except as otherwise expressly provided with respect to the
Existing Term Loan Refinancing) are in all respects continuing with only the
terms being modified as provided in this Agreement and the other Loan Documents,
(c) the liens and security interests in favor of the Agent for the benefit of
the Secured Parties securing payment of such Obligations are in all respects
continuing and in full force and effect with respect to all Obligations (except
as otherwise expressly provided with respect to the Existing Term Loan
Refinancing) and (d) all references in the other Loan Documents to the Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

CBRE SERVICES, INC.

 

Agent Information

 

Agent Closing Contact

Credit-Suisse AG

 

Fax: 212-322-2291

Eleven Madison Avenue

 

E-Mail: agency.loanops@credit-suisse.com

23rd Floor

 

Attention of Sean Portrait

New York, NY 10010

 

Agency Manager

Agent Wire Instructions

Bank of New York

ABA 021000018

Account Name: CS Agency Cayman Account

Account Number: 8900492627

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:                  
                                         
                                         
                                                                      

 

•    Signing Credit Agreement

   ¨   Yes       ¨   No      

•    Coming in via Assignment

   ¨   Yes       ¨   No      

Type of Lender:                                                               
                                         
                                         
                                                  

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

Lender Parent:                                                                
                                         
                                         
                                                 

 

Lender Domestic Address      Lender Eurodollar Address

 

    

 

 

    

 

 

    

 



--------------------------------------------------------------------------------

 

2

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.   

 

 

Primary Credit Contact

   

Secondary Credit Contact

Name:

 

 

   

 

Company:

 

 

   

 

Title:

 

 

   

 

Address:

 

 

   

 

 

 

   

 

Telephone:

 

 

   

 

Facsimile:

 

 

   

 

E-Mail Address:

 

 

   

 

 

 

Primary Operations Contact

   

Secondary Operations Contact

Name:

 

 

   

 

Company:

 

 

   

 

Title:

 

 

   

 

Address:

 

 

   

 

 

 

   

 

Telephone:

 

 

   

 

Facsimile:

 

 

   

 

E-Mail Address:

 

 

   

 

 

Lender’s Domestic Wire Instructions   

 

Bank Name:

 

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 



--------------------------------------------------------------------------------

 

3

    

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
Federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
Federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Amended and
Restated Credit Agreement, the applicable tax form for your institution must be
completed and returned prior to the first payment of income. Failure to provide
the proper tax form when requested may subject your institution to U.S. tax
withholding.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation, CBRE Limited, a limited company organized under the laws of England
and Wales, CBRE Limited, a corporation organized under the laws of the province
of New Brunswick, CBRE Pty Limited, a company organized under the laws of
Australia and registered in New South Wales, CBRE Limited, a company organized
under the laws of New Zealand, CBRE Group, Inc., a Delaware corporation, the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for the Lenders. Terms defined in the Credit Agreement are used
herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse to the Assignor, to
the Assignee, and the Assignee hereby purchases and assumes, without recourse to
the Assignor, from the Assignor, effective as of the Effective Date set forth
below (but not prior to the registration of the information contained herein in
the Register pursuant to Section 9.04(e) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below (the
“Effective Date”), (ii) the Loans owing to the Assignor which are outstanding on
the Effective Date and (iii) participations in Letters of Credit and Swingline
Loans which are outstanding on the Effective Date. Each of the Assignor and the
Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 9.04(c) of the Credit Agreement,
a copy of which has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement;
provided that the obligations of the Assignor under Section 9.16 of the Credit
Agreement shall survive the execution of this Assignment and Acceptance and the
assignment of interests effected hereby.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.20(g) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire in the form of Exhibit A to the Credit Agreement
and (iii) if required by Section 9.04(b) of the Credit Agreement, a processing
and recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

 

2

    

Date of Assignment:

 

 

 

Legal Name of Assignor (“Assignor”):

 

 

 

Legal Name of Assignee (“Assignee”):

 

 

 

Effective Date of Assignment (“Effective Date”):

  

 

 

Facility/Commitment

  Principal  Amount
Assigned1     Percentage Assigned of
Facility/Commitment1 (set forth, to at least
8 decimals, as a percentage of the Facility
and the aggregate Loans or Commitments
of all Lenders thereunder)  

Tranche A Loans

  $            % 

Tranche B Loans

  $            % 

Other Term Loans

  $            % 

Domestic Revolving Credit Commitments

  $            % 

Multicurrency Revolving Credit Commitments

  $            % 

U.K. Revolving Credit Commitments

  $            % 

Other Revolving Credit Commitments

  $            % 

[Remainder of page intentionally left blank]

 

 

1  Amount of Commitments and/or Loans assigned is governed by Section 9.04(b) of
the Credit Agreement.



--------------------------------------------------------------------------------

 

3

    

The terms set forth above are

hereby agreed to:

Accepted:

 

                        , as Assignor

   

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Administrative

Agent[, Domestic Swingline Lender and

Issuing Bank]2

by:

 

 

   

by:

 

 

Name:

     

Name:

 

Title:

     

Title:

       

by:

 

 

     

Name:

       

Title:

 

                        , as Assignee

   

CBRE SERVICES, INC.

by:

 

 

   

by:

 

 

Name:

     

Name:

 

Title:

     

Title:

       

[THE HONGKONG AND SHANGHAI

BANKING CORPORATION LIMITED,

NEW ZEALAND BRANCH, as N.Z.

Swingline Lender,]3

     

by:

 

 

     

Name:

       

Title:

       

[ISSUING BANK,]4

     

by:

 

 

     

Name:

       

Title:

 

 

 

2  To the extent such consents are required under Section 9.04(b) of the Credit
Agreement.

3  To the extent such consents are required under Section 9.04(b) of the Credit
Agreement

4  To the extent such consents are required under Section 9.04(b) of the Credit
Agreement



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWER REPURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CBRE Limited, a limited company organized
under the laws of England and Wales (the “U.K. Borrower”), CBRE Limited, a
corporation organized under the laws of the province of New Brunswick (the
“Canadian Borrower”), CBRE Pty Limited, a company organized under the laws of
Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower” and, together with the U.S. Borrower, the U.K. Borrower, the Canadian
Borrower and the Australian Borrower, the “Borrowers”), CBRE Group, Inc., a
Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”), and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent for the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement and, to the extent applicable, the Auction
Procedures set forth in Exhibit D thereto.

1. The Assignor hereby sells and assigns, without recourse, to the Borrower set
forth below, and such Borrower hereby purchases and assumes, without recourse,
from the Assignor, effective as of the Effective Date set forth below (but not
prior to the registration of the information contained herein in the Register
pursuant to Section 9.04(e) of the Credit Agreement), the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement and the other Loan Documents, including, without
limitation, the amounts and percentages set forth below of the Loans owing to
the Assignor which are outstanding on the Effective Date. From and after the
Effective Date the Assignor shall, to the extent of the interests assigned by
this Borrower Repurchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement; provided that the
obligations of the Assignor under Section 9.16 of the Credit Agreement shall
survive the execution of this Borrower Repurchase Assignment and Acceptance and
the assignment of interests effected hereby. On the Effective Date, the Assigned
Interest shall automatically be retired and not outstanding for any purpose of
the Credit Agreement or the other Loan Documents.

2. Each of the Assignor and the applicable Borrower hereby makes and agrees to
be bound by all the representations, warranties and agreements set forth in
Section 9.04(c) of the Credit Agreement, a copy of which has been received by
each such party. In addition, the Assignor acknowledges that: (i) such Borrower
has access to all information concerning itself, Holdings, the other Borrowers
and the Subsidiaries and may possess material, non public, confidential
information concerning itself, Holdings, the other Borrowers or any of the
Subsidiaries, as the case may be, and/or the Assigned Interest which may be
material regarding itself, Holdings or the other Borrowers, or any of the
Subsidiaries, as the case may be, their respective financial conditions, results
of operations, businesses, properties, assets, liabilities, management,
projections, appraisals, plans or prospects (the “Confidential Information”),
(ii) such Borrower may not have disclosed all such Confidential Information to
the Assignor, (iii) the Confidential Information may be material to a
determination of a fair value for the Assigned Interest and that value may be
substantially different than the agreed consideration, (iv) the Assignor is
experienced, sophisticated and knowledgeable in the trading of syndicated loans
and other obligations of private and public companies and understands the
disadvantage that may result from purchasing or selling the Assigned Interest
without knowledge of the Confidential Information, (v) the Assignor believes, by
reason of its business or financial experience or its own independent
investigation, that it is capable of evaluating the merits and risks of the
assignment of the Assigned Interest and the transactions contemplated thereby
and of protecting its own interest in connection with the assignment of the
Assigned Interest and the transactions contemplated thereby, (vi) the Assignor
has determined to assign its



--------------------------------------------------------------------------------

 

2

    

Assigned Interest notwithstanding its lack of knowledge of the Confidential
Information and (vii) the Assignor expressly irrevocably releases such Borrower
from any and all liabilities arising from its inability to review the
Confidential Information and agrees to make no claim against such Borrower or
any of its Affiliates or their respective officers, employees, agents and
Controlling persons in respect of the assignment and assumption of the Assigned
Interest and the transactions contemplated thereby based on the failure to
disclose the Confidential Information. The Assignor further acknowledges that
the Confidential Information may not be available to the Administrative Agent or
the other Lenders.

3. This Borrower Repurchase Assignment and Acceptance shall be governed by and
construed in accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

 

3

    

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Effective Date of Assignment (“Effective Date”):1

 

Facility

   Principal  Amount
Assigned2      Percentage Assigned of Facility1
(set forth, to at least 8 decimals, as a
percentage of the  Facility and the
aggregate Loans of all Lenders
thereunder)  

Tranche A Loans

   $             % 

Tranche B Loans

   $             % 

Other Term Loans

   $             % 

[Remainder of page intentionally left blank]

 

 

1 

To be inserted by the Administrative Agent and which shall be the effective date
of recordation of the transfer in the Register therefor.

2 

If Term Loans assigned hereby are assigned pursuant to an Auction, amount to be
inserted by the Manager as part of the acceptance procedures upon the completion
of a successful Auction. If Term Loans are assigned hereby pursuant to a
purchase in the open market, amount to be inserted by the parties hereto, with
the amount of Loans assigned hereby being subject to Section 9.04(b) of the
Credit Agreement.



--------------------------------------------------------------------------------

 

4

    

The terms set forth above are

hereby agreed to:

 

                        , as Assignor

by:

 

 

Name:

 

Title:

 

[BORROWER], as Assignee

by:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

AUCTION PROCEDURES

Summary. Each Borrower may conduct one or more Auctions in order to purchase,
for cash or shares of Common Stock (the “Auction Consideration”), at such
Borrower’s option, Tranche A Loans, Tranche B Loans and/or Other Term Loans
(each, an “Applicable Loan”) at any time on or after the Restatement Date
pursuant to the procedures described in this Exhibit D. Each Applicable Loan
purchased by a Borrower shall automatically be retired and not outstanding for
any purpose of the Credit Agreement or the other Loan Documents (each term as
defined below). The aggregate amount of any cash used to purchase Purchased
Loans by a Borrower shall not exceed the amount of Restricted Payments then
available under Section 6.05(b) of the Amended and Restated Credit Agreement
dated as of March 28, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CBRE Services, Inc.,
a Delaware corporation, CBRE Limited, a limited company organized under the laws
of England and Wales, CBRE Limited, a corporation organized under the laws of
the province of New Brunswick, CBRE Pty Limited, a company organized under the
laws of Australia and registered in New South Wales, CBRE Limited, a company
organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), and
Credit Suisse AG, as Administrative Agent and Collateral Agent for the Lenders.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement.

Notice Procedures. In connection with an Auction, a Borrower will engage a
dealer manager (the “Manager”) and will provide notification to such Manager and
the Administrative Agent, for distribution to the Lenders, of the Class or
Classes of Applicable Loans that will be the subject of the Auction (an “Auction
Notice”, substantially in the form attached hereto as Annex A with such changes
therein as such Borrower, the Manager and the Administrative Agent may agree).
With respect to any Auction Notice, a Borrower may elect in its sole discretion
either to limit such Auction Notice to any one of the Classes of Term Loans as
it may elect or to include any combination of Classes in such Auction Notice.
Each Auction Notice shall contain, for each Class included in such Auction
Notice, (i) an aggregate bid amount, which may be expressed at the election of
such Borrower as either the total par principal amount of Term Loans offered to
be purchased or the total cash amount offered to be paid pursuant to the Auction
(each, an “Auction Amount”), (ii) the discount to par, which shall be a range to
be specified by such Borrower (the “Discount Range”), representing percentages
of par of the principal amount of the Applicable Loans at issue expressed as a
price per $1,000 that represents the range of purchase prices that could be paid
in the Auction and (iii) whether the Auction Consideration will be cash or
shares of Common Stock or, if both, the amount of each; provided that the par
principal amount of the Applicable Loans offered to be purchased in each Auction
shall be in a minimum aggregate amount of $10,000,000 in each case, or such
lesser amount for which funds are then available under Section 6.05(b) of the
Credit Agreement, and with minimum increments of $100,000 (it being understood
that the par principal amount of Applicable Loans actually purchased may be less
than such minimum amounts in the event that the aggregate par principal amount
of Applicable Loans actually offered by Lenders in such Auction is less than the
applicable minimum amounts). For purposes of the foregoing, different Discount
Ranges and Auction Amounts may apply to different Classes of Applicable Loans.

Reply Procedures. In connection with any Auction, each Lender holding Applicable
Loans subject to such Auction may provide the Manager with a notice of
participation (the “Return Bid”, substantially in the form attached hereto as
Annex B with such changes therein as the Borrower, the Manager and the
Administrative Agent may agree) which shall specify (i) a discount to par that
must be expressed as a price per $1,000 (the “Reply Price”), which must be



--------------------------------------------------------------------------------

 

2

    

within the applicable Discount Range and (ii) a principal amount of Applicable
Loans (specifying the identity of each) which must be in increments of $100,000
(subject to rounding requirements specified by the Manager and the
Administrative Agent) (the “Reply Amount”). The foregoing minimum increment
amount condition shall not apply if a Lender submits a Reply Amount equal to
such Lender’s entire remaining amount of the Applicable Loans. Lenders may only
submit one Return Bid with respect to each Class per Auction (unless the
Borrower and the Manager elect to permit multiple bids, in which case the
Borrower and the Manager may agree to establish procedures under which each
Return Bid may contain up to three bids with respect to each Class, only one of
which can result in a Qualifying Bid (as defined below) with respect to such
Class). Lenders may not submit a Reply Amount in excess of the aggregate
principal amount of Applicable Loans of such Lender. In addition to the Return
Bid, the participating Lender must execute and deliver, to be held in escrow by
the Manager, the Auction Form of Assignment and Acceptance. Upon consummation of
an Auction, the Manager will complete the Auction Form of Assignment and
Acceptance of each Lender whose Applicable Loan will be purchased in such
Auction and deliver the same to the Administrative Agent for execution by the
Borrower and recordation in the Register by the Administrative Agent.

Acceptance Procedures. If more than one Class is included in an Auction, the
following procedures will apply separately for each such Class. Based on the
Reply Prices and Reply Amounts received by the Manager , the Manager, in
consultation with the Borrower, will determine the applicable discounted price
(the “Applicable Discounted Price”) for the Auction, which will be the lower of
(i) the lowest Reply Price for which the Borrower can complete the Auction at
the Auction Amount that is within the Discount Range specified by the Borrower
and (ii) in the event that the aggregate amount of the Reply Amounts relating to
such Auction Notice are insufficient to allow the Borrower to complete a
purchase of the entire Auction Amount, the highest Reply Price that is within
the Discount Range so that the Borrower can complete the Auction at such
aggregate amount of Reply Amounts. The Borrower shall purchase the Applicable
Loans (or the respective portions thereof) from each Lender with a Reply Price
that is equal to or less than the Applicable Discounted Price (“Qualifying
Bids”) at the Applicable Discounted Price; provided that if the aggregate amount
required to purchase Qualifying Bids (or, in the case of an Auction Amount
expressed as a total par principal amount, if the aggregate par principal
amounts of the Qualifying Bids) would exceed the Auction Amount for such
Auction, the Borrower shall purchase such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the Manager and
the Administrative Agent). In any Auction for which the Borrower and the Manager
have elected to permit multiple bids, if a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the
highest Reply Price that is equal to or less than the Applicable Discounted
Price will be deemed the Qualifying Bid of such Lender. Each participating
Lender will receive notice of a Qualifying Bid as soon as reasonably practicable
but in no case later than five Business Days from the date the Return Bid was
due.

Additional Procedures. No Borrower is required to undertake any Auction, but
once initiated by an Auction Notice, a Borrower may not withdraw an Auction.
Furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will be obligated to sell the entirety or its pro rata
portion of the Reply Amount at the Applicable Discounted Price. The Borrower
will not have any obligation to purchase any Applicable Loans outside of the
applicable Discount Range nor will any Return Bids outside such applicable
Discount Range be considered in any calculation of the Applicable Discounted
Price or satisfaction of the Auction Amount. Each purchase of Applicable Loans
in an Auction shall be consummated pursuant to procedures (including as to
response deadlines, rounding amounts, type



--------------------------------------------------------------------------------

 

3

    

and Interest Period of accepted Applicable Loans, settlement procedures
(including, to the extent Common Stock is used as Auction Consideration, the
calculation of the number of shares of Common Stock to be received by Lenders
with a Qualifying Bid) and calculation of Applicable Discounted Price referred
to above) established jointly by the Manager, the Administrative Agent and the
Borrower. To the extent that no Lenders have validly tendered any Applicable
Loans of a Class requested in an Auction Notice, the Borrower may amend such
Auction Notice for such Applicable Loans at least 24 hours before the
then-scheduled expiration time for such Auction. In addition, the Borrower may
extend the expiration time of an Auction at least 24 hours before such
expiration time. The provisions of this Exhibit D shall not limit or restrict
the Borrowers from making voluntary prepayments of any Applicable Loans in
accordance with the provisions of the Credit Agreement.



--------------------------------------------------------------------------------

Annex A

FORM OF

AUCTION NOTICE

[Borrower Letterhead]

[Manager]

[Address]

Attention: [            ]

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

Attention: [            ]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation, CBRE Limited, a limited company organized under the laws of England
and Wales, CBRE Limited, a corporation organized under the laws of the province
of New Brunswick, CBRE Pty Limited, a company organized under the laws of
Australia and registered in New South Wales, CBRE Limited, a company organized
under the laws of New Zealand, CBRE Group, Inc., a Delaware corporation, the
lenders from time to time party thereto (the “Lenders”), and Credit Suisse AG,
as Administrative Agent and Collateral Agent for the Lenders. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement and the Auction Procedures set forth as Exhibit D thereto.

The undersigned Borrower hereby gives notice to the holders of the [Tranche A]
[Tranche B] [Other Term] Loans that it desires to conduct the following Auction:

 

  •  

Auction Amount: $[            ] [Tranche A] [Tranche B] [Other Term] Loans,
representing [the total par principal amount of such Term Loans offered to be
purchased] [the total cash amount offered to be paid pursuant to the Auction]

 

  •  

Discount Range: Not less than $[            ] nor greater than $[            ]
per $1,000 principal amount of [Tranche A] [Tranche B] [Other Term] Loans

 

  •  

Auction Consideration: [$[            ] in cash] [$[             in shares of
Common Stock]

The undersigned Borrower acknowledges that this Auction Notice may not be
withdrawn. The Auction shall be consummated in accordance with the Auction
Procedures with each Return Bid due by [            ].



--------------------------------------------------------------------------------

 

2

    

Very truly yours,

[BORROWER]

 

 

By:

 

 

 

Name:

   

Title:

 



--------------------------------------------------------------------------------

Annex B

FORM OF

RETURN BID

[Lender Letterhead]

[Manager]

[Address]

Attention: [            ]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation, CBRE Limited, a limited company organized under the laws of England
and Wales, CBRE Limited, a corporation organized under the laws of the province
of New Brunswick, CBRE Pty Limited, a company organized under the laws of
Australia and registered in New South Wales, CBRE Limited, a company organized
under the laws of New Zealand, CBRE Group, Inc., a Delaware corporation, the
lenders from time to time party thereto (the “Lenders”), and Credit Suisse AG,
as Administrative Agent and Collateral Agent for the Lenders. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement and the Auction Procedures set forth as Exhibit D thereto.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid:1

 

Applicable Loan

   Reply Price
(price per $1,000)     Reply Amount  

Tranche A Loans

   $ [         ]    $ [         ] 

Tranche B Loans

   $ [         ]    $ [         ] 

Other Term Loans

   $ [         ]    $ [         ] 

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Auction Assignment and Acceptance, to be held in escrow by the
Manager until released in accordance with the Auction Procedures, obligates the
Lender to sell the entirety or its pro rata portion of the Reply Amount at the
Applicable Discounted Price, and that this Return Bid may not be withdrawn.

 

 

1  To be revised as appropriate to accommodate more than one bid if elected by
the Borrower and the Manager in accordance with the Auction Procedures.



--------------------------------------------------------------------------------

 

2

    

Very truly yours,

[LENDER]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING REQUEST

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

[DATE]1

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation, CBRE Limited, a limited company organized under the laws
of England and Wales, CBRE Limited, a corporation organized under the laws of
the province of New Brunswick, CBRE Pty Limited, a company organized under the
laws of Australia and registered in New South Wales, CBRE Limited, a company
organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent for the Lenders. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

[DEFINED NAME OF BORROWER] hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)

  

Type of Borrowing:2

  

 

 

(B)

  

Currency of Borrowing:3

  

 

 

(C)

  

Class of Borrowing:4

  

 

 

(D)

  

Date of Borrowing:5

  

 

 

 

 

1 

Signed Borrowing Request must be delivered irrevocably by hand or fax (a) in the
case of a Fixed Rate Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before a proposed Borrowing, and (b) in the case of a Daily Rate
Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing.

2 

Specify Fixed Rate Borrowing or Daily Rate Borrowing.

3 

Specify dollars, Pounds, Euro, Australian Dollars, Canadian Dollars, or New
Zealand Dollars.

4 

Specify Domestic Revolving Credit Borrowing, Multicurrency Revolving Credit
Borrowing, U.K. Revolving Credit Borrowing, Domestic Swingline Borrowing or N.Z.
Swingline Borrowing.

5 

Date of Borrowing must be a Business Day.



--------------------------------------------------------------------------------

 

2

    

(E)    Account Number and Location:6   

 

  (F)    Principal Amount of Borrowing:   

 

  [(G)    Interest Period:   

 

  ]7

[DEFINED NAME OF BORROWER] hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement have been satisfied.

 

[NAME OF BORROWER], by  

 

Name:   Title:  

 

 

6 

Such account shall comply with Section 2.02(c).

7 

If such Borrowing is to be a Fixed Rate Borrowing, the Interest Period or
Contract Period with respect thereto.



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], 201[    ] (this
“Agreement”), among CBRE SERVICES, INC., a Delaware Corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), [NAME OF
BORROWING SUBSIDIARY], a [            ] corporation (the “New Borrowing
Subsidiary”), and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”).

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the U.S. Borrower, CBRE Limited, a
limited company organized under the laws of England and Wales, CBRE Limited, a
corporation organized under the laws of the province of New Brunswick, CBRE Pty
Limited, a company organized under the laws of Australia and registered in New
South Wales, CBRE Limited, a company organized under the laws of New Zealand,
Holdings, the lenders from time to time party thereto (the “Lenders”) and Credit
Suisse AG, as Administrative Agent and collateral agent for the Lenders.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 9.18 under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make
Revolving Loans to any wholly owned Subsidiary that the U.S. Borrower shall
designate as a Borrower under any of the Revolving Credit Commitments, and the
U.S. Borrower and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrower under the [Domestic Revolving Credit Commitments]
[Multicurrency Revolving Credit Commitments] [U.K. Revolving Credit
Commitments]. The U.S. Borrower represents and warrants that the New Borrowing
Subsidiary is a wholly owned Subsidiary. Each of the U.S. Borrower and the New
Borrowing Subsidiary represent and warrant that the representations and
warranties of the U.S. Borrower in the Credit Agreement relating to the New
Borrowing Subsidiary and this Agreement are true and correct on and as of the
date hereof. The U.S. Borrower agrees that the Guarantee of the U.S. Borrower
contained in the Collateral Agreement will apply to the Obligations of the New
Borrowing Subsidiary. Upon execution of this Agreement by each of the U.S.
Borrower, Holdings, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Borrower” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



--------------------------------------------------------------------------------

 

2

    

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

    CBRE GROUP, INC.,     by  

 

    Name:       Title:       CBRE SERVICES, INC.,     by  

 

    Name:       Title:       [NAME OF NEW BORROWING SUBSIDIARY],     by  

 

    Name:       Title:       CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH, as
Administrative Agent,     by  

 

    Name:       Title:       by  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

[DATE]

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CBRE Limited, a limited company organized
under the laws of England and Wales, CBRE Limited, a corporation organized under
the laws of the province of New Brunswick, CBRE Pty Limited, a company organized
under the laws of Australia and registered in New South Wales, CBRE Limited, a
company organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant Section 9.18 under the Credit Agreement, the U.S. Borrower hereby
terminates the status of [NAME OF TERMINATED BORROWING SUBSIDIARY] (the
“Terminated Borrowing Subsidiary”) as a Borrower. The U.S. Borrower and Holdings
represent and warrant that (a) no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof, (b) no Letters of Credit
issued for the account of the Terminated Borrowing Subsidiary are outstanding as
of the date hereof and (c) all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest and/or Fees (and, to the extent notified by
the Administrative Agent or any Lender, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.



--------------------------------------------------------------------------------

 

2

    

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

    CBRE SERVICES, INC.,

    by

 

 

    Name:

 

    Title:

 

 

    [NAME OF TERMINATED BORROWING     SUBSIDIARY],

    by

 

 

    Name:

 

    Title:

 



--------------------------------------------------------------------------------

EXHIBIT G

GUARANTEE AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

 

GUARANTEE AND PLEDGE AGREEMENT

dated as of

November 10, 2010,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

the Subsidiaries of CB RICHARD ELLIS SERVICES, INC.,

from time to time party hereto

and

CREDIT SUISSE AG,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       Definitions   

SECTION 1.01.

  

Credit Agreement

     1   

SECTION 1.02.

  

Other Defined Terms

     2       ARTICLE II       Guarantee    SECTION 2.01.    Guarantee      4   
SECTION 2.02.    Guarantee of Payment      6    SECTION 2.03.    No Limitations,
etc      6    SECTION 2.04.    Reinstatement      7    SECTION 2.05.   
Agreement To Pay; Subrogation      7    SECTION 2.06.    Information      7   
   ARTICLE III       Pledge of Securities    SECTION 3.01.    Pledge      8   
SECTION 3.02.    Delivery of the Collateral      8    SECTION 3.03.   
Representations, Warranties and Covenants      9    SECTION 3.04.    Limited
Liability Company Interests and Limited Partnership Interests      10   
SECTION 3.05.    Registration in Nominee Name; Denominations      10   
SECTION 3.06.    Voting Rights; Dividends and Interest, etc      10   

 

i



--------------------------------------------------------------------------------

      ARTICLE IV           [INTENTIONALLY OMITTED]       ARTICLE V      
Remedies    SECTION 5.01.   

Remedies Upon Default

     12    SECTION 5.02.   

Application of Proceeds

     14    SECTION 5.03.   

Securities Act, etc

     14       ARTICLE VI       Indemnity, Subrogation and Subordination   
SECTION 6.01.   

Indemnity and Subrogation

     15    SECTION 6.02.   

Contribution and Subrogation

     15    SECTION 6.03.   

Subordination

     16       ARTICLE VII       Miscellaneous    SECTION 7.01.   

Notices

     16    SECTION 7.02.   

Security Interest Absolute

     16    SECTION 7.03.   

Survival of Agreement

     16    SECTION 7.04.   

Binding Effect; Several Agreement

     17    SECTION 7.05.   

Successors and Assigns

     17    SECTION 7.06.   

Collateral Agent’s Fees and Expenses; Indemnification

     17    SECTION 7.07.   

Collateral Agent Appointed Attorney-in-Fact

     18    SECTION 7.08.   

Applicable Law

     19    SECTION 7.09.   

Waivers; Amendment

     19    SECTION 7.10.   

WAIVER OF JURY TRIAL

     19    SECTION 7.11.   

Severability

     19    SECTION 7.12.   

Counterparts

     20    SECTION 7.13.   

Headings

     20    SECTION 7.14.   

Jurisdiction; Consent to Service of Process

     20    SECTION 7.15.   

Termination or Release

     21    SECTION 7.16.   

Additional Subsidiaries

     21   

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule I   

Subsidiary Guarantors

Schedule II

  

Equity Interests

Exhibits

 

Exhibit A

  

Form of Supplement

Exhibit B

  

Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND PLEDGE AGREEMENT dated as of November 10, 2010 (this “Agreement”),
among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware corporation (“Holdings”),
the Subsidiaries of the U.S. Borrower from time to time party hereto and CREDIT
SUISSE AG (“Credit Suisse”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the U.S. Borrower, CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrowers,
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Bank to extend credit to the
Borrowers are conditioned upon, among other things, the execution and delivery
of this Agreement. Holdings and the Subsidiary Guarantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Bank to
extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein.
All references to the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms.     As used in this Agreement, the following
terms have the meanings specified below:

“Borrowers” means, collectively, the U.S. Borrower, the Australian Borrower, the
Canadian Borrower, the New Zealand Borrower and the U.K. Borrower and any other
wholly owned Subsidiary of the U.S. Borrower that becomes a party to the Credit
Agreement as a Borrower pursuant to Section 9.18 of the Credit Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services or similar
transactions) provided to any Loan Party.

“Collateral” has the meaning assigned to such term in Section 3.01.

“Domestic Obligations” means all the Obligations that are obligations of
Holdings, the U.S. Borrower or any other Domestic Subsidiary.

“Excluded Equity Interests” means (a) any Equity Interest in any Immaterial
Subsidiary, (b) any Equity Interest in any Investment Subsidiary other than CB
Richard Ellis Investors, L.L.C. and CB Richard Ellis Investors, Inc., and
(c) any Equity Interests in any person other than a wholly-owned Subsidiary
where the assignment or pledge thereof, or grant of a security interest therein,
requires, pursuant to the organizational documents of such person or any related
joint venture, shareholder or like agreement binding on any shareholder, partner
or member of such person, the consent of any shareholder, partner or member of
such person that is not an Affiliate of Holdings.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Foreign Guarantor” means each Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Obligations” means all the Obligations that are obligations of any
Foreign Subsidiary.

“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Guarantors
(other than Melody and any Subsidiary Guarantor that is a Foreign Guarantor or
an Investment Subsidiary).

“Guarantors” means Holdings, the Subsidiary Guarantors and, to the extent the
U.S. Borrower is not otherwise liable with respect to any Obligations, the U.S.
Borrower.

“Liabilities” has the meaning assigned to such term in Section 2.01.

“Loan Document Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon

 

2



--------------------------------------------------------------------------------

one or more dates set for prepayment or otherwise, (ii) each payment required to
be made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of any Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

“Luxco” means CBRE Global Holdings SARL, an indirect wholly owned Subsidiary of
the U.S. Borrower.

“Luxco Non-subsidiary Secured Obligor” has the meaning assigned to such term in
Section 2.01.

“Luxembourg Law of 2002” has the meaning assigned to such term in Section 2.01.

“Maximum Amount” has the meaning assigned to such term in Section 2.01.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that (i) is in effect on the Closing Date with a counterparty that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or (ii) is entered into after the Closing
Date with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement is entered into and (c) the Secured Cash Management Services
Obligations.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings.

“Pledged Securities” means any stock certificates or other certificated
securities now or hereafter included in the Collateral, including all
certificates, instruments or other documents representing or evidencing any
Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Loan Parties in connection with Cash
Management Services that are (a) owed on the Closing Date to a person that is
the Administrative Agent or a

 

3



--------------------------------------------------------------------------------

Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (b) owed to a person that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such obligations
are incurred.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Issuing Bank, (e) each counterparty to any Hedging
Agreement with a Loan Party that either (i) is in effect on the Closing Date if
such counterparty is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Hedging Agreement is entered into, (f) the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Loan Document, (g) each person to
whom any Secured Cash Management Services Obligations are owed and (h) the
successors and assigns of each of the foregoing.

“Significant Subsidiary” means (a) each Subsidiary (i) that has consolidated
total assets of more than $7,500,000 and (ii) of which securities or other
ownership interests representing more than 80% of the equity or more than 80% of
the ordinary voting power or more than 80% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held,
directly or indirectly, by the U.S. Borrower and (b) each Subsidiary in which
Holdings and the U.S. Borrower have invested $25,000,000 or more.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 7.16.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.02(d) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrowers or made
available to the Administrative Agent by any such Lender, (b) with respect to
any Swingline Lender, the aggregate amount, if any, of participations in respect
of any outstanding Swingline Loan that shall not have been funded by the
Revolving Credit Lenders in accordance with Section 2.22(e) of the Credit
Agreement and (c) with respect to any Issuing Bank, the aggregate amount, if
any, of participations in respect of any outstanding L/C Disbursement that shall
not have been funded by the Revolving Credit Lenders in accordance with
Sections 2.23(d) and 2.02(f) of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee.     (a) Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations; provided, however, that the

 

4



--------------------------------------------------------------------------------

guarantee of the Foreign Guarantors pursuant to this Section 2.01 shall be
limited to the Foreign Obligations. Each of the Guarantors further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest to any
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

(b) (i) Notwithstanding any other provisions of this Article II or the Credit
Agreement, the maximum liability of Luxco under this Section 2.01 and the Credit
Agreement shall be limited so (x) that the maximum amount payable by Luxco under
Section 2.01(a) in respect of Obligations owed by any Borrower which is not a
subsidiary of Luxco (a “Luxco Non-subsidiary Secured Obligor”), shall at no time
exceed the Maximum Amount (as defined in clause (ii) below) and (y) shall at all
times be subject to clause (iii) below.

(ii) For purposes of this Section 2.01(b), “Maximum Amount” means an amount
equal to the aggregate (without duplication) of (x) the aggregate principal
amount of the outstanding intercompany loans made to Luxco or any Subsidiary
which is on the Closing Date (or thereafter becomes) a subsidiary of Luxco by
any Luxco Non-subsidiary Secured Obligor which have been funded directly or
indirectly with a Borrowing under the Credit Agreement plus (y) an amount equal
to 80% of the greater of (A) the sum of Luxco’s capitaux propres (own capital)
and its dettes subordonnées (subordinated debt) (both as referred to in article
34 of the Luxembourg law of 19 December 2002 on the commercial register and
annual accounts, as amended (the “Luxembourg Law of 2002”)) as reflected in
Luxco’s then most recent annual financial statements approved by the competent
organ of Luxco (as audited by its external auditor (réviseur d’entreprises), if
required by law), (B) the sum of Luxco’s capitaux propres (own capital) and its
dettes subordonnées (subordinated debt) (both as referred to in article 34 of
the Luxembourg Law of 2002) as reflected in its filed financial statements as at
the Closing Date, (C) the market value of the assets of Luxco as at the time
that Luxco is required to make any payment pursuant to Section 2.01(a) less the
Liabilities (as defined below) of Luxco as at such time and (D) the market value
of the assets of Luxco as at the Closing Date less the Liabilities (as defined
below) of Luxco as at the time that Luxco is required to make any payment
pursuant to Section 2.01(a). For purposes of this Section 2.01(b)(ii),
“Liabilities” means all existing liabilities (other than any liabilities owed to
the direct or indirect shareholders of Luxco) incurred, from time to time, by
Luxco and as reflected, from time to time, in the books of Luxco as well as
provisions for liabilities which are made in the books of Luxco from time to
time in accordance with applicable prudent management accounting rules. If the
parties hereto fail to reach an agreement as to the market value of the assets
of Luxco as referred to under Section 2.01(b)(ii)(y)(C) or (D) above, such
market value shall be determined, at the sole cost of Luxco, by an external
auditor (réviseur d’entreprises) appointed for this purpose by the Collateral
Agent.

 

5



--------------------------------------------------------------------------------

(iii) The obligations and liabilities of Luxco under Section 2.01(a) shall not
include any obligation which, if incurred, would constitute a breach of the
provisions on financial assistance as defined by article 49-6 of the Luxembourg
Law on Commercial Companies dated 10 August 1915, as amended, to the extent such
provision or an equivalent provision is applicable to Luxco.

(iv) For the avoidance of doubt, no limitations shall apply to Luxco’s
obligations and liabilities under Section 2.01(a) in respect of any Obligations
owed by Subsidiaries which are subsidiaries of Luxco.

SECTION 2.02. Guarantee of Payment.     Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other person.

SECTION 2.03. No Limitations, etc.     (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; (v) any law, regulation, decree or order of any
jurisdiction or any other event, to the extent such Guarantor can lawfully waive
application thereof; or (vi) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Collateral Agent and the other Secured Parties to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from

 

6



--------------------------------------------------------------------------------

any cause of the liability of any Borrower or any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations. The Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Borrower or any other Loan Party or exercise any other right or remedy
available to them against any Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement.     Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation.     In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation; provided, however, that the aggregate amount to be paid by the
Foreign Guarantors pursuant to this Section 2.05 shall not exceed the amount of
Foreign Obligations then unpaid by the applicable Loan Party. Upon payment by
any Guarantor of any sums to the Collateral Agent as provided above, all rights
of such Guarantor against any Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

SECTION 2.06. Information.     Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

7



--------------------------------------------------------------------------------

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge.     As security for the payment or performance, as the
case may be, in full of the Obligations, each Grantor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (a) the shares of
capital stock and other Equity Interests owned by such Grantor on the date
hereof and listed on Schedule II and any other Equity Interests in a Significant
Subsidiary or another Subsidiary which is a Guarantor hereunder obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (collectively referred to herein as the “Pledged Stock”); provided
that the Pledged Stock shall not include (i) insofar as they secure Domestic
Obligations, more than 65% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary (it being understood and agreed that such limitation
shall not apply insofar as any such Pledged Stock secures Foreign Obligations)
and (ii) the Excluded Equity Interests; (b) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01; (c) subject to Section 3.06, all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clause (a) or (b) above;
(d) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clause (a), (b) or
(c) above; and (e) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above being collectively referred to as the
“Collateral”).

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Collateral.     (a) Each Grantor agrees promptly
to deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities that are represented in physical form; provided, however, that a
Grantor shall not be required to deliver, or cause to be delivered, to the
Collateral Agent such Pledged Securities that are represented in physical form
in any Subsidiary if such Grantor’s ownership of the Equity Interests in such
Subsidiary is 1% or less of the issued and outstanding Equity Interests in such
Subsidiary.

(b) Upon delivery to the Collateral Agent, any certificate representing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
and such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

 

8



--------------------------------------------------------------------------------

SECTION 3.03. Representations, Warranties and Covenants.     The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests required to
be pledged hereunder;

(b) the Pledged Stock has been duly and validly authorized and issued by the
issuers thereof and is fully paid and nonassessable;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each of the Grantors (i) is and, subject to any
transfers made in compliance with the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the
Collateral (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement) and
(iv) subject to Section 3.06, will cause any and all Collateral, whether for
value paid by the Grantor or otherwise, to be forthwith deposited with the
Collateral Agent and pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable, and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each of the Grantors (i) has the power and authority to pledge the
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement), however
arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first-priority lien upon and security interest in such Pledged
Security as security for the payment and performance of the Obligations;

 

9



--------------------------------------------------------------------------------

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(i) the Perfection Certificate (i) has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects and (ii) accurately sets forth the complete legal name of each
Grantor; and

(j) each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the security interest in
the Collateral and the rights and remedies created hereby, including the payment
of any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of such security interest and the filing of any
financing statements or other documents in connection herewith or therewith.

SECTION 3.04. Limited Liability Company Interests and Limited Partnership
Interests.     Each Grantor acknowledges and agrees that (i) each interest in
any limited liability company or limited partnership controlled by such Grantor,
pledged hereunder and not represented by a certificate, shall not be for
purposes of this Agreement and the other Loan Documents a “security” within the
meaning of Article 8 of the New York UCC and shall not be governed by Article 8
of the New York UCC, and (ii) such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC or issue any certificate representing such interest, unless such Grantor
provides prior written notification to the Collateral Agent of such election and
promptly delivers any such certificate to the Collateral Agent pursuant to the
terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations.     The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion when an Event of Default has occurred and is continuing) to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor that is the owner thereof. The Collateral Agent shall
at all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, etc.     (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Grantors that their rights under this
Section are being suspended (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of any Pledged Security

 

10



--------------------------------------------------------------------------------

or any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Security or the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Pledged
Securities to the extent and only to the extent that such dividends and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that any noncash dividends or other distributions
that would constitute Pledged Stock, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Grantor, shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
dividends or other distributions that such Grantor is authorized to receive
pursuant to paragraph (a)(ii) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends
or other distributions. All dividends or other distributions received by any
Grantor contrary to the provisions of this Section 3.06 shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived, the Collateral Agent shall, within five
Business Days after all such Events of Default have been cured or waived, repay
to each applicable Grantor (without interest) all dividends or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(ii) of this Section 3.06 and that remain in such
account.

 

11



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default.     Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to

 

12



--------------------------------------------------------------------------------

assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and the Grantors hereby waive (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

13



--------------------------------------------------------------------------------

SECTION 5.02. Application of Proceeds.     The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Administrative Agent hereunder
or under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed (subject to the first proviso to Section 3.01 and clause
(B) of the first proviso to Section 4.01(a)) among the Secured Parties pro rata
in accordance with the amounts of the Obligations owed to them on the date of
any such distribution); and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Securities Act, etc.     In view of the position of the Grantors
in relation to the Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Collateral permitted hereunder. Each Grantor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
dispose of all or any part of the Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Collateral under

 

14



--------------------------------------------------------------------------------

applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof. Each Grantor acknowledges and agrees
that in light of such restrictions and limitations, the Collateral Agent, in its
sole and absolute discretion (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Collateral or part
thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation.     In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the applicable Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a claim of any Secured Party,
the applicable Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation.     Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor on account of its guarantee under this Agreement
or assets of any other Guarantor shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
applicable Borrower as provided in Section 6.01, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to (i) the amount of
such payment or (ii) the greater of the book value or the fair market value of
such assets, as the case may be, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth

 

15



--------------------------------------------------------------------------------

of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16, the date of the supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.

SECTION 6.03. Subordination.     Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices.     All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it in care of the U.S. Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute.     All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Guarantor and Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement.     All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Secured Party or on its behalf and notwithstanding that the Collateral Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect

 

16



--------------------------------------------------------------------------------

representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

SECTION 7.04. Binding Effect; Several Agreement.     This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns.     Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.    
(a) Each Guarantor and Grantor jointly and severally agrees to pay upon demand
to the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the preparation and administration of this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the rights of the Collateral Agent hereunder or (iv) the failure of any
Guarantor or Grantor to perform or observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor and Grantor jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a

 

17



--------------------------------------------------------------------------------

Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or (ii) result from a claim brought by a Borrower or any of its
Subsidiaries against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. To the extent
permitted by law, no Guarantor or Grantor shall assert, and each Guarantor and
Grantor hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.     Each Guarantor
hereby appoints the Collateral Agent the attorney-in-fact of such Guarantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default after notice to the relevant Guarantor, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Guarantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any

 

18



--------------------------------------------------------------------------------

property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Guarantor
for any act or failure to act hereunder, except for their own gross negligence
or wilful misconduct.

SECTION 7.08. Applicable Law.     THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment.     (a) No failure or delay by the Collateral
Agent, the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.11. Severability.     In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any

 

19



--------------------------------------------------------------------------------

way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.12. Counterparts.     This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 7.13. Headings.     Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process.     (a) Each of Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

20



--------------------------------------------------------------------------------

SECTION 7.15. Termination or Release.     (a) This Agreement, the Guarantees,
the security interest in the Collateral and all other security interests granted
hereby shall terminate when all the Loan Document Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Bank has no further obligations to issue Letters of Credit under
the Credit Agreement and no payment of any amounts outstanding and due under any
Hedging Agreement is in default.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Subsidiary
Guarantor shall be automatically released, in the event that all the Equity
Interests of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not Holdings, the U.S. Borrower or an Affiliate
of any of the foregoing in accordance with the terms of the Credit Agreement;
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not Holdings, the
U.S. Borrower or an Affiliate of any of the foregoing, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released without any action on the part of the Collateral Agent.

(d) A Subsidiary Guarantor shall automatically be released from its Guarantee
hereunder to the extent required by Section 5.09(a) of the Credit Agreement.

(e) In connection with any termination or release pursuant to the preceding
paragraphs of this Section, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or representation or warranty by the Collateral Agent or any Secured Party.

SECTION 7.16. Additional Subsidiaries.     Pursuant to Section 5.09(a) of the
Credit Agreement, certain Subsidiaries not originally party hereto may be
required from time to time to enter into this Agreement. Upon the execution and
delivery by the Collateral Agent and a Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Subsidiary Guarantor and, to
the extent applicable, a Grantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor and a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Loan Party hereunder. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Loan Party as a party to this Agreement.

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CB RICHARD ELLIS SERVICES, INC.,

      by 

 

/s/ Debera Fan

 

       Name: Debera Fan

 

       Title: Senior Vice President and

       Treasurer

 

CB RICHARD ELLIS GROUP, INC.,

      by 

 

/s/ Debera Fan

 

       Name: Debera Fan

 

       Title: Senior Vice President and

       Treasurer

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

      by 

 

/s/ Debera Fan

 

       Name: Debera Fan

 

       Title: Senior Vice President and

       Treasurer

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

Schedule I to Senior Vice President and Treasurer’s Signature Page

CB HOLDCO, INC.

CB RICHARD ELLIS INVESTORS, INC.

CB RICHARD ELLIS INVESTORS, L.L.C.

CB RICHARD ELLIS, INC.

CB/TCC HOLDINGS LLC

CB/TCC, LLC

CBRE CAPITAL MARKETS OF TEXAS, LP

CBRE CAPITAL MARKETS, INC.

CBRE GOVERNMENT SERVICES, LLC

CBRE LOAN SERVICES, INC.

CBRE-PROFI ACQUISITION CORP.

CBRE TECHNICAL SERVICES, LLC

CBRE/LJM MORTGAGE COMPANY, L.L.C.

HOLDPAR A

HOLDPAR B

INSIGNIA/ESG CAPITAL CORPORATION

THE POLACHECK COMPANY, INC.

TRAMMELL CROW COMPANY

TRAMMELL CROW SERVICES, INC.

VINCENT F. MARTIN, JR., INC.

WESTMARK REAL ESTATE ACQUISITION

PARTNERSHIP, L.P.



--------------------------------------------------------------------------------

CB RICHARD ELLIS LIMITED, a limited

Company organized under the laws of

England and Wales,

      by 

 

/s/ Philip Emburey

 

       Name: Philip Emburey

 

       Title: Director

      by 

 

/s/ Martin Lewis

 

       Name: Martin Lewis

 

       Title: Director

 

CB RICHARD ELLIS LIMITED, a

corporation organized under the laws of the

province of New Brunswick,

      by 

 

/s/ Jeffrey D. Cook

 

       Name: Jeffrey D. Cook

 

       Title: Vice President

 

 

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Australian Borrower and the New Zealand Borrower have
duly executed this Agreement, as of the day and year first above written, solely
with respect to Article VI of this Agreement.

 

CB RICHARD ELLIS PTY LTD, a

company organized under the laws of

Australia,

      by 

 

/s/ John Llewellyn Bell

 

       Name: John Llewellyn Bell

 

       Title: Director

      by 

 

/s/ Thomas Jackson Southern

 

       Name: Thomas Jackson Southern

 

       Title: Director

 

CB RICHARD ELLIS LIMITED, a

company organized under the laws of New

Zealand,

 

      by 

 

/s/ John Llewellyn Bell

 

       Name: John Llewellyn Bell

 

       Title: Director

 

      by 

 

 

/s/ Brent David McGregor

 

       Name: Brent David McGregor

 

       Title: Director

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Collateral Agent

      by 

 

/s/ Bill O’Daly

 

       Name: Bill O’Daly

 

       Title: Director

      by 

 

/s/ Christopher Reo Day

 

       Name: Christopher Reo Day

 

       Title: Associate

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CB/TCC GLOBAL HOLDINGS LIMITED,

      by 

 

/s/ Philip Emburey

 

       Name: Philip Emburey

 

       Title: Director

      by 

 

/s/ Marcus Smith

 

       Name: Marcus Smith

 

       Title: Director

 

CBRE GLOBAL HOLDINGS, S.A.R.L.,

      by 

 

/s/ Laurence H. Midler

 

       Name: Laurence H. Midler

 

       Title: Type A manager

 

RELAM AMSTERDAM HOLDINGS B.V.,

      by 

 

/s/ R.H.L de Groot   /s/ S.R. Lombert

 

       Name: TMF Management B.V.

 

       Title: Managing Director

 

TC HOUSTON, INC.,

      by 

 

/s/ Robert E. Sulentic

 

       Name: Robert E. Sulentic

 

       Title: Executive Vice President

 

TCCT REAL ESTATE, INC.,

      by 

 

/s/ Robert E. Sulentic

 

       Name: Robert E. Sulentic

 

       Title: Executive Vice President

 

TDCFW, INC.,

      by 

 

/s/ Robert E. Sulentic

 

       Name: Robert E. Sulentic

 

       Title: Executive Vice President

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

TRAMMELL CROW DEVELOPMENT &

INVESTMENT, INC.,

 

by  

 

/s/ Robert E. Sulentic

   

Name: Robert E. Sulentic

   

Title: President and Chief Executive Officer

 

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

Schedule I to

Guarantee and

Pledge Agreement

SUBSIDIARY GUARANTORS

CB HoldCo, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CB Richard Ellis, Inc.

CB/TCC Global Holdings Limited

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE-Profi Acquisition Corp.

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Government Services, LLC

CBRE Loan Services, Inc.

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, L.L.C.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

TC Houston, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Development & Investment, Inc.

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

GUARANTORS FOR FOREIGN OBLIGATIONS ONLY

CB Richard Ellis Limited (a corporation organized under the laws of England and
Wales)

CB Richard Ellis Limited (a corporation organized under the laws of the province
of New Brunswick)

CBRE Global Holdings SARL

RELAM Amsterdam Holdings B.V.

 

2



--------------------------------------------------------------------------------

Schedule II to

Guarantee and

Pledge Agreement

 

 

DOMESTIC PLEDGED STOCK

 

Issuer

   Number of Certificate    Registered Owner   

Number and Class

of Shares

  

Percentage of

Ownership

Pledged

CB Richard Ellis

Services, Inc.

   P-2    CB Richard Ellis Group, Inc.    6,250 Series A Convertible
Participating Preferred Stock    100% CB Richard Ellis Services, Inc.    C-2   
CB Richard Ellis Group, Inc.   

11,493.896

Common Stock

   100% CB Richard Ellis, Inc.    3    CB HoldCo, Inc.   

100 Capital

Stock

   100% CB HoldCo, Inc.    V-2    CB/TCC, L.L.C.   

100

Voting Common

   100% CB/TCC, L.L.C.    N/A    CB Richard Ellis Services, Inc.    N/A   
85.08% CB/TCC, L.L.C.    N/A   

CB/TCC Global Holdings

Limited

   N/A    14.92%

CB Richard Ellis

Investors, Inc.

   4    CB Richard Ellis, Inc.    2,000 Common    100% CBRE Capital Markets,
Inc. (f/k/a CBRE Melody & Company and L. J. Melody & Company)    8    CB Richard
Ellis, Inc.    10    100% HoldPar A    N/A    Westmark Real Estate
Acquisition Partnership, L.P.    N/A    99.966% HoldPar A    N/A    HoldPar B   
N/A    0.034% Westmark Real Estate Acquisition Partnership, L.P.    N/A    CB
Richard Ellis, Inc.    N/A    20.87% Westmark Real Estate Acquisition
Partnership, L.P.    N/A    Vincent F. Martin, Jr., Inc.    N/A    79.13%
HoldPar B    N/A    Westmark Real Estate
Acquisition Partnership, L.P.    N/A    99.999% HoldPar B    N/A    HoldPar A   
N/A    0.001%

CB Richard Ellis

Investors, L.L.C.

   N/A    HoldPar A    N/A    79.13%

CB Richard Ellis

Investors, L.L.C.

   N/A    HoldPar B    N/A    20.87% CBRE Technical Services, L.L.C.    N/A   
CB Richard Ellis, Inc.    N/A    100% CBRE Capital Markets of Texas, LP (f/k/a
CBRE Melody    N/A    CBRE/LJM Mortgage
Company, L.L.C.    N/A    0.01%



--------------------------------------------------------------------------------

of Texas, LP and L.J. Melody & Company of Texas, LP)                    

The Polacheck Company, Inc.

 

   107    CB Richard Ellis, Inc.   

11,683

Common

   100%

The Polacheck Company, Inc.

 

   108    CB Richard Ellis, Inc.   

393

Preferred Stock

   100% Vincent F. Martin, Jr., Inc.    2    CB Richard Ellis, Inc.    1,000   
100% CB/TCC Holdings LLC    N/A    CB Richard Ellis Services, Inc.    N/A   
100%

 

2



--------------------------------------------------------------------------------

 

FOREIGN PLEDGED STOCK

 

Issuer

   Number of Certificate    Registered Owner   

Number and

Class of Shares

  

Percentage of

Ownership

Pledged

Noble Gibbons Limited    12    CB Richard Ellis, Inc.   

6,500

Ordinary Shares

   65% CBRE Luxemburg Holdings, S.A.R.L.    N/A    CB Richard Ellis, Inc.    N/A
   65% CB Richard Ellis Registrars Ltd.    N/A    CB Richard Ellis, Inc.    N/A
   65% CBRE Finance Europe LLP    N/A   

CB Richard Ellis

Services, Inc. / CB

Richard Ellis , Inc.

   N/A    65%

CB/TCC Global Holdings Limited

 

   1   

CB Richard Ellis

Services, Inc.

  

2

Ordinary Shares

   20%

CB/TCC Global Holdings Limited

 

   2   

CB Richard Ellis

Services, Inc.

  

8

Ordinary Shares

   80%

CB Richard Ellis

Limited

 

   23   

CB Richard Ellis

Services, Inc.

   5,200,000    65%

 

3



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Pledge Agreement

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of [    ], to the Guarantee
and Pledge Agreement dated as of November 10, 2010 (the “Guarantee and Pledge
Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware corporation
(“Holdings”), the Subsidiaries of the U.S. Borrower from time to time party
thereto (the “Subsidiary Guarantors” and, together with the U.S. Borrower and
Holdings, the “Grantors”) and CREDIT SUISSE AG (“Credit Suisse”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

A.   Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the U.S. Borrower, CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

B.   Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee and Pledge Agreement and
the Credit Agreement.

C.   The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by the
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Loan Party”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Pledge Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1.   In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Pledge Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Loan Party hereby (a) agrees to all the terms and
provisions of the Guarantee and Pledge Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Loan Party, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Pledge Agreement) of the New Loan Party. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Pledge Agreement shall be deemed to
include the New Loan Party. The Guarantee and Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2.   The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3.   This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4.   The New Loan Party hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of any and
all Equity Interests now owned by the New Loan Party and (b) set forth under its
signature hereto, is the true and correct legal name of the New Loan Party and
its jurisdiction of organization.

SECTION 5.   Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6.   THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.    All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Pledge Agreement) be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the New Loan Party shall be given to it
in care of the U.S. Borrower as provided in Section 9.01 of the Credit
Agreement.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

[NAME OF NEW LOAN PARTY]

 

by

           

Name:

   

Title:

   

Address:

   

Legal Name:

   

Jurisdiction of Formation:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

by

           

Name:

   

Title:

 

by

           

Name:

   

Title:

 

A-4



--------------------------------------------------------------------------------

Exhibit B to the

Guarantee and

Pledge Agreement

FORM OF

PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CB Richard Ellis Services, Inc., a Delaware corporation (the
“U.S. Borrower”), CB Richard Ellis Limited, a limited company organized under
the laws of England and Wales (the “U.K. Borrower”), CB Richard Ellis Limited, a
corporation organized under the laws of the province of New Brunswick, (the
“Canadian Borrower”), CB Richard Ellis Pty Ltd, a company organized under the
laws of Australia and registered in New South Wales (the “Australian Borrower”),
CB Richard Ellis Limited, a company organized under the laws of New Zealand (the
“New Zealand Borrower”), CB Richard Ellis Group, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Guarantee and Pledge Agreement referred to therein, as
applicable.

The undersigned, a Responsible Officer of Holdings, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, appears on Schedule 1A.

(b) Set forth on Schedule 1B is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change.

(c) Except as set forth in Schedule 1C, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions,
as well as any change in the form, nature or jurisdiction of organization. If
any such change has occurred, include in Schedule 1C the information required by
Sections 1 and 2 of this certificate as to each acquiree or constituent party to
a merger or consolidation.

(d) Set forth on Schedule 1D is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization.

(e) Set forth on Schedule 1E is the Federal Taxpayer Identification Number of
each Grantor: [Only necessary for filing in North Dakota and South Dakota.]

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name on Schedule 2A.

(b) Set forth on Schedule 2B opposite the name of each Grantor are all locations
where such Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an “*”).



--------------------------------------------------------------------------------

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name on Schedule 2C.

3. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to each Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

4. UCC Filings. Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located.

5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 4 above, each filing and
the filing office in which such filing is to be made.

6. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest owned by each Grantor that are required to be pledged under the
Guarantee and Pledge Agreement and the issuer of such stock, partnership
interests, membership interests or other equity interests.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[            ] day of [            ], 2010.

 

CB RICHARD ELLIS GROUP, INC., By       Name:     Title:   Responsible Officer



--------------------------------------------------------------------------------

SCHEDULE 1A

Exact Legal Name of Each Grantor



--------------------------------------------------------------------------------

SCHEDULE 1B

Other Legal Names Within the Past Five Years With Date of Relevant Change



--------------------------------------------------------------------------------

SCHEDULE 1C

Changes in Identity or Corporate Structure Within the Past Five Years



--------------------------------------------------------------------------------

SCHEDULE 1D

Organizational Identification Number

 

Grantor   

Organizational Identification

Number

      



--------------------------------------------------------------------------------

SCHEDULE 1E

Federal Taxpayer Identification Number of Each Grantor

 

Grantor  

Federal Taxpayer Identification

Number

     



--------------------------------------------------------------------------------

SCHEDULE 2A

Chief Executive Office of Each Grantor

 

Grantor   Mailing Address   County   State              



--------------------------------------------------------------------------------

SCHEDULE 2B

Locations of Books or Records Relating to any Accounts Receivable

 

Grantor   Mailing Address   County   State              



--------------------------------------------------------------------------------

SCHEDULE 2C

Jurisdiction of Formation of Each Grantor

 

Grantor   Jurisdiction of  Formation      



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Financing Statements



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings and Filing Offices

 

Debtor   Secured Party   Filing Office    Collateral  Description               



--------------------------------------------------------------------------------

SCHEDULE 6

Stock Ownership and Equity Interests

 

Issuer  

Number of

Certificate

(if applicable)

 

Registered

Owner

   Number and
Class of Shares    Percentage of
Ownership Pledged                    



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

Among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Collateral Agent for the First Lien Secured Parties and

as Authorized Representative for the Credit Agreement Secured Parties

[            ]

as the Initial Additional Authorized Representative

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 20[    ]



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the other
Grantors (as defined herein) party hereto, CREDIT SUISSE AG, as collateral agent
for the First Lien Secured Parties (as defined herein) (in such capacity, the
“Collateral Agent”) and as Authorized Representative for the Credit Agreement
Secured Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Authorized Representative for the Initial Additional First Lien
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Additional Authorized Representative”) and each
additional Authorized Representative from time to time party hereto for the
Additional First Lien Secured Parties of the Series with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First Lien Documents” shall mean, with respect to any Series of
First Lien Obligations, the loan agreements, notes, indentures, security
documents and other operative agreements evidencing or governing such
Indebtedness, including the Initial Additional First Lien Agreement and each
other agreement entered into for the purpose of securing any Series of
Additional First Lien Obligations.

“Additional First Lien Obligations” shall mean, with respect to any Series of
Additional First Lien Obligations, (a) all principal of, and interest
(including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding) payable with respect to, such Additional First
Lien Obligations, (b) all other amounts payable to the related Additional First
Lien Secured Parties under the related Additional First Lien Documents and
(c) any renewals of extensions of the foregoing.



--------------------------------------------------------------------------------

“Additional First Lien Secured Party” shall mean the holders of any Additional
First Lien Obligations and any Authorized Representative with respect thereto
and shall include the Initial Additional First Lien Secured Parties.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” shall mean, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” shall mean (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of the Initial Additional First Lien Obligations or the Initial
Additional First Lien Secured Parties, the Initial Additional Authorized
Representative and (iii) in the case of any Series of Additional First Lien
Obligations or Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrowers” shall have the meaning assigned to such term in the Credit
Agreement.

“Collateral” shall mean all assets and properties subject to Liens created
pursuant to any First Lien Security Document to secure one or more Series of
First Lien Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

2



--------------------------------------------------------------------------------

“Controlling Secured Parties” shall mean, with respect to any Shared Collateral,
the Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” shall mean that certain Amended and Restated Credit Agreement
dated as of March 28, 2013 (as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time), among the U.S. Borrower,
Holdings, certain subsidiaries of the U.S. Borrower, the lenders from time to
time party thereto and Credit Suisse AG, as administrative agent and collateral
agent.

“Credit Agreement Obligations” shall mean the “Obligations” as defined in the
Guarantee and Pledge Agreement.

“Credit Agreement Secured Parties” shall mean the “Secured Parties” as defined
in the Guarantee and Pledge Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” shall mean, with respect to any Shared Collateral and any Series of
First Lien Obligations, the date on which such Series of First Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” shall mean, with respect to any
Shared Collateral, the Discharge of the Credit Agreement Obligations with
respect to such Shared Collateral; provided that the Discharge of Credit
Agreement Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Additional First Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” shall mean an “Event of Default” as defined in any Secured
Credit Document.

“First Lien Obligations” shall mean, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First Lien Obligations.

 

3



--------------------------------------------------------------------------------

“First Lien Secured Parties” shall mean (a) the Credit Agreement Secured Parties
and (ii) the Additional First Lien Secured Parties with respect to each Series
of Additional First Lien Obligations.

“First Lien Security Documents” shall mean the Guarantee and Pledge Agreement
and each other agreement entered into in favor of the Collateral Agent for the
purpose of securing any Series of First Lien Obligations and, if executed and
delivered, the Second Lien Intercreditor Agreement.

“Grantors” shall mean Holdings, the U.S. Borrower and each other Subsidiary
which has granted a security interest pursuant to any First Lien Security
Document to secure any Series of First Lien Obligations. The Grantors existing
on the date hereof are set forth in Annex I hereto.

“Guarantee and Pledge Agreement” shall mean that certain Guarantee and Pledge
Agreement dated as of November 10, 2010, as amended by the Amendment and
Restatement Agreement dated March 28, 2013 (and as further amended, restated,
supplemented or modified from time to time), among the U.S. Borrower, Holdings,
the subsidiaries of the U.S. Borrower from time to time party thereto and Credit
Suisse AG, as collateral agent.

“Impairment” shall have the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” shall have the meaning assigned
to such term in the introductory paragraph to this Agreement.

“Initial Additional First Lien Documents” shall mean that certain [    ] dated
as of [            ], 20[    ], among the [            ] and any notes, security
documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Additional First Lien Obligations.

“Initial Additional First Lien Obligations” shall mean the Additional First Lien
Obligations pursuant to the Initial Additional First Lien Documents.

“Initial Additional First Lien Secured Parties” shall mean the holders of any
Initial Additional First Lien Obligations and the Initial Additional Authorized
Representative.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against Holdings or any Borrower or other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Holdings or any Borrower or other Grantor, any receivership or assignment for
the benefit of creditors relating to Holdings or any Borrower or other Grantor
or any similar case or proceeding relative to Holdings or any Borrower or other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

4



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Holdings or any Borrower or other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of Holdings or any Borrower or other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” shall mean a supplement to this Agreement in the form of
Annex III hereof required to be delivered by an Authorized Representative to the
Collateral Agent pursuant to Section 5.14 hereof in order to establish an
additional Series of Additional First Lien Obligations and become Additional
First Lien Secured Parties hereunder.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“Major Non-Controlling Authorized Representative” shall mean, with respect to
any Shared Collateral, the Authorized Representative of the Series of Additional
First Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” shall mean, at any time with respect
to any Shared Collateral, any Authorized Representative that is not the
Applicable Authorized Representative at such time with respect to such Shared
Collateral.

“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Non-Controlling Authorized Representative, the date which is
90 days (throughout which 90 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional First Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) the Collateral Agent’s
and each other Authorized

 

5



--------------------------------------------------------------------------------

Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” shall mean, with respect to any Shared
Collateral, the First Lien Secured Parties which are not Controlling Secured
Parties with respect to such Shared Collateral.

“Possessory Collateral” shall mean any Shared Collateral in the possession of
the Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes any Certificated Securities
delivered to or in the possession of the Collateral Agent under the terms of the
First Lien Security Documents.

“Proceeds” shall have the meaning assigned to such term in Section 2.01 hereof.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit H-2 to the Credit Agreement (as
amended, restated, supplemented or otherwise modified or replaced from time to
time), among the U.S. Borrower, Holdings, the Subsidiaries party thereto, Credit
Suisse AG, as collateral agent for the First Lien Secured Parties and
representative for the Credit Agreement Secured Parties, the Initial Second
Priority Representative (as defined therein) and each additional Representative
(as defined therein) from time to time party thereto.

 

6



--------------------------------------------------------------------------------

“Secured Credit Documents” shall mean (i) the Credit Agreement and each other
Loan Document, (ii) each Initial Additional First Lien Document and (iii) each
Additional First Lien Document.

“Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 5.14.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 5.14.

“Senior Lien” shall mean the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.

“Series” shall mean (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacity as such) and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First Lien Secured
Parties) and (b) with respect to any First Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First Lien Obligations
and (iii) the Additional First Lien Obligations incurred pursuant to any
Additional First Lien Document, which pursuant to any Joinder Agreement, are to
be represented hereunder by a common Authorized Representative (in its capacity
as such for such Additional First Lien Obligations).

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
two or more Series of First Lien Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of First Lien Obligations are outstanding at any time and
the holders of less than all Series of First Lien Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of First Lien Obligations
that hold a valid security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

“Subsidiary” shall have the meaning assigned to such term in the Credit
Agreement.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or

 

7



--------------------------------------------------------------------------------

regulation herein shall be construed as referring to such agreement, instrument,
other document, statute or regulation as from time to time amended, supplemented
or otherwise modified, (ii) any reference herein to any person shall be
construed to include such person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such person unless express reference is
made to such subsidiaries, (iii) the words “herein”, “hereof and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iv) all references
herein to Articles, Sections and Annexes shall be construed to refer to
Articles, Sections and Annexes of this Agreement, (v) unless otherwise expressly
qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.

SECTION 1.03. Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of First Lien Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of First Lien Obligations, and the rights of the holders of such Series of First
Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First Lien Obligations subject to such Impairment. Additionally, in the
event the First Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First Lien Obligations or the First Lien
Documents governing such First Lien Obligations shall refer to such obligations
or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Priority of Claims. (a) Anything contained herein or in any of the
Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.03), if an Event of Default has occurred and is continuing, and the
Collateral

 

8



--------------------------------------------------------------------------------

Agent or any First Lien Secured Party is taking action to enforce rights in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Bankruptcy Case of Holdings or any Borrower or other
Grantor or any First Lien Secured Party receives any payment pursuant to any
intercreditor agreement (other than this Agreement) with respect to any Shared
Collateral, the proceeds of any sale, collection or other liquidation of any
such Collateral by any First Lien Secured Party or received by the Collateral
Agent or any First Lien Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to the Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First Lien
Obligations of each Series on a ratable basis in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
First Lien Obligations, to Holdings or the Borrowers or other Grantors or their
successors or assigns, as their interests may appear, or to whosoever may be
lawfully entitled to receive the same pursuant to the Second Lien Intercreditor
Agreement, if applicable, or otherwise, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations, after giving effect to the Second Lien
Intercreditor Agreement, if applicable, but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First Lien Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
First Lien Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each First Lien Secured Party hereby agrees
that the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of

 

9



--------------------------------------------------------------------------------

equal priority and, with respect to that portion of the Shared Collateral
securing the Existing Notes Obligations pursuant to any First Lien Security
Document, the Liens securing each Series of First Liens Obligations shall be of
equal priority.

(d) Notwithstanding anything in this Agreement or any other First Lien Security
Documents to the contrary, cash deposited with the Collateral Agent to secure
Credit Agreement Obligations consisting of reimbursement obligations in respect
of Letters of Credit pursuant to Section 2.23(j) of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in such Section of
the Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) the Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only the Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable First
Lien Security Documents, shall be entitled to take any such actions or exercise
any such remedies with respect to Shared Collateral. Notwithstanding the equal
priority of the Liens, the Collateral Agent (acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Authorized Representative had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Collateral Agent, Applicable Authorized Representative or Controlling
Secured Party or any other exercise by the Collateral Agent, Applicable
Authorized Representative or Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Collateral Agent to
do so. The foregoing shall not be construed to limit the rights and priorities
of any First Lien Secured Party, Collateral Agent or Authorized Representative
with respect to any collateral not constituting Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of First Lien Obligations
(other than funds deposited for the discharge or defeasance of any

 

10



--------------------------------------------------------------------------------

Additional First Lien Agreement) other than pursuant to the First Lien Security
Documents and by executing this Agreement (or a Joinder Agreement), each
Authorized Representative and the Series of First Lien Secured Parties for which
it is acting hereunder agree to be bound by the provisions of this Agreement and
the other First Lien Security Documents applicable to it.

(c) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agent or any Authorized Representative to enforce this
Agreement.

SECTION 2.03. No Interference; Payment Over. (a) Each First Lien Secured Party
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First Lien Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Collateral Agent, (iii) except as
provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other First Lien Secured Party of any right, remedy or power with respect
to any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Collateral Agent, any
Applicable Authorized Representative or any other First Lien Secured Party shall
be liable for any action taken or omitted to be taken by the Collateral Agent,
such Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the

 

11



--------------------------------------------------------------------------------

exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the First Lien Obligations, then it shall hold such Shared Collateral,
proceeds or payment in trust for the other First Lien Secured Parties and
promptly transfer such Shared Collateral, proceeds or payment, as the case may
be, to the Collateral Agent, to be distributed in accordance with the provisions
of Section 2.01 hereof.

SECTION 2.04. Automatic Release of Liens; Amendments to First Lien Security
Documents. (a) If at any time the Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 hereof.

(b) Each First Lien Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First Lien
Security Document, so long as the Collateral Agent receives a certificate of the
U.S. Borrower stating that such amendment is permitted by the terms of each then
extant Secured Credit Document. Additionally, each First Lien Secured Party
agrees that the Collateral Agent may enter into any amendment (and, upon request
by the Collateral Agent, each Authorized Representative shall sign a consent to
such amendment) to any First Lien Security Document solely as such First Lien
Security Document relates to a particular Series of First Lien Obligations so
long as (x) such amendment is in accordance with the Secured Credit Document
pursuant to which such Series of First Lien Obligations was incurred and
(y) such amendment does not adversely affect the First Lien Secured Parties of
any other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against Holdings or any Borrower or other Subsidiary.

(b) If Holdings or any Borrower or other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any

 

12



--------------------------------------------------------------------------------

equivalent provision of any other Bankruptcy Law or the use of cash collateral
under Section 363 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, each First Lien Secured Party (other than a Controlling
Secured Party) agrees that it will raise no objection to any such financing or
to the Liens on the Shared Collateral securing the same (“DIP Financing Liens”)
or to any use of cash collateral that constitutes Shared Collateral, unless an
Authorized Representative of any Controlling Secured Party shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-a-vis all the other First Lien Secured Parties (other
than any Liens of the First Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-a-vis the First Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01 of this Agreement, and (D) if any First Lien Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01 of this Agreement;
provided that the First Lien Secured Parties of each Series shall have a right
to object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First Lien Secured Parties receiving adequate
protection shall not object to any other First Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such First
Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the United Stated Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

 

13



--------------------------------------------------------------------------------

SECTION 2.07. [INTENTIONALLY OMITTED]

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01. Determinations with Respect to Amounts of Liens and Obligations.
Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment,

 

14



--------------------------------------------------------------------------------

determine, including by reliance upon a certificate of the U.S. Borrower. The
Collateral Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First Lien Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01. Appointment and Authority. (a) Each of the First Lien Secured
Parties hereby irrevocably appoints Credit Suisse AG to act on its behalf as the
Collateral Agent hereunder and under each of the other First Lien Security
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by Holdings or any Borrower or
other Grantor to secure any of the First Lien Obligations, together with such
powers and discretion as are reasonably incidental thereto. Each of the First
Lien Secured Parties also authorizes Credit Suisse AG, at the request of the
U.S. Borrower, to execute and deliver the Second Lien Intercreditor Agreement in
the capacity as “Senior Collateral Agent”, or the equivalent agent, however
referred to for the First Lien Secured Parties under such agreement (the “Senior
Collateral Agent”) and authorizes the Collateral Agent, in accordance with the
provisions of this Agreement, to take such actions on its behalf and to exercise
such powers as are delegated to, or otherwise given to, the Senior Collateral
Agent by the terms of the Second Lien Intercreditor Agreement, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 4.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder or under the Second Lien
Intercreditor Agreement at the direction of the Applicable Authorized
Representative, shall be entitled to the benefits of all provisions of this
Article IV and Article VIII of the Credit Agreement and the equivalent provision
of any Additional First Lien Agreement (as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” named therein) as if set forth in
full herein with respect thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, without
regard to any rights to which the holders of the Non-Controlling Secured
Obligations would otherwise be entitled as a result of such Non-Controlling
Secured Obligations. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Collateral Agent, the Applicable
Authorized Representative or any other First Lien Secured Party shall have any
duty or obligation first to marshal or realize upon any type of Shared
Collateral (or

 

15



--------------------------------------------------------------------------------

any other Collateral securing any of the First Lien Obligations), or to sell,
dispose of or otherwise liquidate all or any portion of such Shared Collateral
(or any other Collateral securing any First Lien Obligations), in any manner
that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the First Lien Secured Parties waives any claim it may
now or hereafter have against the Collateral Agent or the Authorized
Representative of any other Series of First Lien Obligations or any other First
Lien Secured Party of any other Series arising out of (i) any actions which the
Collateral Agent, any Authorized Representative or any First Lien Secured Party
takes or omits to take (including, actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale or release, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any guarantor or any other party) in
accordance with the First Lien Security Documents or any other agreement related
thereto or to the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations,
(ii) any election by any Applicable Authorized Representative or any holders of
First Lien Obligations, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law by, Holdings or any Borrower or
other Subsidiary, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Collateral Agent shall not accept any Shared Collateral
in full or partial satisfaction of any First Lien Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

(c) Each Authorized Representative acknowledges and agrees that upon execution
and delivery of a Joinder Agreement substantially in the form of Annex III by an
additional Senior Class Debt Representative, the Collateral Agent and each
Grantor in accordance with Section 5.14, the Collateral Agent will continue to
act in its capacity as Collateral Agent in respect of the then existing
Authorized Representatives and such additional Authorized Representative.

SECTION 4.02. Rights as a First Lien Secured Party. (a) The person serving as
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a First Lien Secured Party under any Series of First Lien
Obligations that it holds as any other First Lien Secured Party of such Series
and may exercise the same as though it were not the Collateral Agent and the
term “First Lien Secured Party” or “First Lien Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional First Lien Secured Party” or “Additional First Lien
Secured Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the person serving as the Collateral Agent
hereunder in its

 

16



--------------------------------------------------------------------------------

individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any Subsidiary
or other Affiliate thereof as if such person were not the Collateral Agent
hereunder and without any duty to account therefor to any other First Lien
Secured Party.

SECTION 4.03. Exculpatory Provisions. The Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
First Lien Security Documents. Without limiting the generality of the foregoing,
the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First Lien Security Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Holdings, the Borrowers or
any of their Affiliates that is communicated to or obtained by the person
serving as the Collateral Agent or any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the U.S. Borrower stating
that such action is permitted by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default under any
Series of First Lien Obligations unless and until notice describing such Event
Default is given to the Collateral Agent by the Authorized Representative of
such First Lien Obligations or the U.S. Borrower; and

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any

 

17



--------------------------------------------------------------------------------

other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the First Lien Security Documents,
(v) the value or the sufficiency of any Collateral for any Series of First Lien
Obligations, or (v) the satisfaction of any condition set forth in any Secured
Credit Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.

SECTION 4.04. Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05. Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First Lien Security Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.

SECTION 4.06. Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First Lien Security Documents (including, if applicable, as Senior
Collateral Agent under the Second Lien Intercreditor Agreement) to each
Authorized Representative and the U.S. Borrower. Upon receipt of any such notice
of resignation, the Applicable Authorized Representative shall have the right,
in consultation with the U.S. Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Applicable Authorized Representative and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
First Lien Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that if the Collateral Agent shall
notify the U.S. Borrower and each Authorized Representative that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other First Lien Security Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the First Lien
Secured Parties under any of the First Lien Security Documents, the retiring
Collateral Agent shall continue to hold such collateral security

 

18



--------------------------------------------------------------------------------

solely for purposes of maintaining the perfection of the security interests of
the First Lien Secured Parties therein until such time as a successor Collateral
Agent is appointed but with no obligation to take any further action at the
request of the Applicable Authorized Representative or any other First Lien
Secured Parties) and (b) all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by or to each Authorized Representative directly, until such time as the
Applicable Authorized Representative appoints a successor Collateral Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder and under the First Lien Security
Documents (including, if applicable, acting as Senior Collateral Agent under the
Second Lien Intercreditor Agreement), such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other First Lien
Security Documents (if not already discharged therefrom as provided above in
this Section). After the retiring Collateral Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Article VIII
of the Credit Agreement and the equivalent provision of any Additional First
Lien Agreement shall continue in effect for the benefit of such retiring
Collateral Agent, its sub-agents and their respective related parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent. Upon any notice of resignation
of the Collateral Agent hereunder and under the other First Lien Security
Documents, Holdings and the U.S. Borrower agree to use commercially reasonable
efforts to transfer (and maintain the validity and priority of) the Liens in
favor of the retiring Collateral Agent under the First Lien Security Documents
to the successor Collateral Agent.

SECTION 4.07. Non-Reliance on Collateral Agent and Other First Lien Secured
Parties. Each First Lien Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other First Lien Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First Lien Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 4.08. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion:

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Section 2.04 or
upon receipt of a written request from the U.S. Borrower stating that the
releases of such Lien is permitted by the terms of each then extant Secured
Credit Document;

 

19



--------------------------------------------------------------------------------

(ii) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a written request from the U.S. Borrower stating that
such release is permitted by the terms of each then extant Secured Credit
Document.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to Holdings or any Borrower or other Grantor, to the U.S. Borrower at
[            ];

(b) if to the Collateral Agent or the Administrative Agent, to it at
[            ];

(c) if to the Initial Additional Authorized Representative, to it at
[            ];

(d) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02. Waivers; Amendment; Joinder Agreements. (a) No failure or delay on
the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then

 

20



--------------------------------------------------------------------------------

such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent (and with respect to any such
termination, waiver, amendment or modification which by the terms of this
Agreement requires Holdings’ or a Borrower’s or other Grantor’s consent or which
increases the obligations or reduces the rights of Holdings or any Borrower or
other Grantor, with the consent of Holdings or such Borrower or other Grantor).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Additional First Lien Secured Parties and Additional First Lien
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the other First Lien
Security Documents applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agent may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First Lien Obligations in compliance
with the Credit Agreement.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the

 

21



--------------------------------------------------------------------------------

invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 5.07. Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of Process.
The Collateral Agent and each Authorized Representative, on behalf of itself and
the First Lien Secured Parties of the Series for whom it is acting, irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such person (or its
Authorized Representative) at the address referred to in 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT

 

22



--------------------------------------------------------------------------------

AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other First
Lien Security Documents or Additional First Lien Agreements the provisions of
this Agreement shall control.

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of Holdings or the Borrowers or other Grantors or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreement or any Additional
First Lien Agreements), and none of Holdings or the Borrowers or other Grantors
may rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and
Article V). Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms.

SECTION 5.13. Additional Grantors. Holdings and the U.S. Borrower agree that, if
any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Applicable Authorized Representative and the Collateral
Agent. The rights and obligations of each Grantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Grantor as a party to
this Agreement.

SECTION 5.14. Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional First
Lien Agreements, Holdings or any Borrower or other Subsidiary may incur
Additional First Lien Obligations. Any such Additional First Lien Obligations
(the “Senior Class Debt”) may be secured by a Lien on a senior basis pursuant to
the First Lien Documents, if and subject to the condition that the Authorized
Representative of any such Senior Class Debt (each, a “Senior Class Debt
Representative”), acting on behalf of the holders of such

 

23



--------------------------------------------------------------------------------

Senior Class Debt (such Authorized Representative and holders in respect of any
Senior Class Debt being referred to as the “Senior Class Debt Parties”), becomes
a party to this Agreement by satisfying the conditions set forth in clauses
(i) through (v) of the immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement,

(i) such Senior Class Debt Representative, the Collateral Agent and each Grantor
shall have executed and delivered an instrument substantially in the form of
Annex III (with such changes as may be reasonably approved by the Collateral
Agent and such Senior Class Representative) pursuant to which such Senior Class
Debt Representative becomes an Authorized Representative hereunder, and the
Senior Class Debt in respect of which such Senior Class Debt Representative is
the Representative and the related Senior Class Debt Parties become subject
hereto and bound hereby;

(ii) the U.S. Borrower shall have delivered to the Collateral Agent true and
complete copies of each of the Additional First Lien Documents relating to such
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the U.S. Borrower;

(iii) all filings, recordations and/or amendments or supplements to the First
Lien Security Documents necessary or desirable in the reasonable judgment of the
Collateral Agent to confirm and perfect the Liens securing the relevant
obligations relating to such Senior Class Debt shall have been made, executed
and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of the Collateral Agent);
and

(iv) the Additional First Lien Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Collateral
Agent, that each Senior Class Debt Party with respect to such Senior Class Debt
will be subject to and bound by the provisions of this Agreement in its capacity
as a holder of such Senior Class Debt.

SECTION 5.15. Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Collateral Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

[Remainder of this page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent,

        by

 

 

 

Name:

   

Title:

 

        by

 

 

 

Name:

   

Title:

  CBRE SERVICES, INC.,

        by

 

 

 

Name:

   

Title:

  CBRE GROUP, INC.,

        by

 

 

 

Name:

   

Title:

  THE GRANTORS LISTED ON ANNEX I HERETO,

        by

 

 

 

Name:

   

Title:

 

[            ],

as Initial Additional Authorized Representative

        by

 

 

 

Name:

   

Title:

 

 

25



--------------------------------------------------------------------------------

ANNEX I

Grantors

[            ]



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. [    ] dated as of [            ], 20[    ] to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the “First Lien
Intercreditor Agreement”), among CBRE Services, Inc., a Delaware corporation
(the “U.S. Borrower”), CBRE Group, Inc., a Delaware corporation (“Holdings”),
certain subsidiaries of Holdings (each a “Grantor”), Credit Suisse AG, as
Collateral Agent for the First Lien Secured Parties under the First Lien
Security Documents (in such capacity, the “Collateral Agent”), [            ],
as Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First Lien Documents,
certain newly acquired or organized Subsidiaries are required to enter into the
First Lien Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor
Agreement provides that such Subsidiaries may become party to the First Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement and
the Additional First Lien Documents.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other First Lien Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the U.S. Borrower as specified in the First Lien Intercreditor
Agreement.

SECTION 8. The U.S. Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the First Lien Intercreditor Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR],

By

     

Name:

 

Title:

Acknowledged by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,

 

By

     

Name:

 

Title:

 

By

     

Name:

 

Title:

[                    ], as Applicable Authorized Representative,

 

By

     

Name:

 

Title:



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “First Lien Intercreditor Agreement”), among CBRE Services, Inc.,
a Delaware corporation (the “U.S. Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), certain subsidiaries of Holdings (each a “Grantor”),
Credit Suisse AG, as Collateral Agent for the First Lien Secured Parties under
the First Lien Security Documents (in such capacity, the “Collateral Agent”) and
as Authorized Representative under the Credit Agreement, [            ], as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of Holdings or any Borrower or other Subsidiary
to incur Additional First Lien Obligations and to secure such Senior Class Debt
with the Senior Lien pursuant to the First Lien Security Documents, the Senior
Class Debt Representative in respect of such Senior Class Debt is required to
become an Authorized Representative under, and such Senior Class Debt and the
Senior Class Debt Parties in respect thereof are required to become subject to
and bound by, the First Lien Intercreditor Agreement. Section 5.14 of the First
Lien Intercreditor Agreement provides that such Senior Class Debt Representative
may become an Authorized Representative under, and such Senior Class Debt and
such Senior Class Debt Parties may become subject to and bound by, the First
Lien Intercreditor Agreement, pursuant to the execution and delivery by the
Senior Class Representative of an instrument in the form of this Supplement and
the satisfaction of the other conditions set forth in Section 5.14 of the Senior
Lien Intercreditor Agreement. The undersigned Senior Class Debt Representative
(the “New Representative”) is executing this Representative Supplement in
accordance with the requirements of the First Lien Intercreditor Agreement and
the First Lien Security Documents.

Accordingly, the Collateral Agent and the New Representative agree as follows:

SECTION 1. In accordance with Section 5.14 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the First Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative, and the New Representative, on
behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien Intercreditor Agreement applicable to it
as an Authorized Representative and to the Senior Class Debt Parties that it
represents as Additional First Lien Secured Parties. Each reference to a
“Authorized Representative” in the First Lien Intercreditor Agreement shall be
deemed to include the New Representative. The First Lien Intercreditor Agreement
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Collateral
Agent and the other First Lien Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Additional First Lien Documents relating to such Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the First Lien Intercreditor
Agreement as Additional First Lien Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Collateral Agent shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative.
Delivery of an executed signature page to this Representative Supplement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

SECTION 8. The U.S. Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Representative and the Collateral Agent have duly
executed this Representative Supplement to the First Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

[                                ] for the holders of

[                             ],

        by

 

 

 

Name:

   

Title:

 

Address for notices:

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

 

3



--------------------------------------------------------------------------------

Acknowledged by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Collateral Agent,

 

  by  

 

    Name:     Title:   by  

 

    Name:     Title:

CBRE SERVICES, INC.

  by  

 

    Name:     Title:

CBRE GROUP, INC.

  by  

 

    Name:     Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO,

  by  

 

    Name:     Title:

 

4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

Grantors

[            ]



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

Among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Collateral Agent for the First Lien Secured Parties and

as Representative for the Credit Agreement Secured Parties

[            ]

as the Initial Additional Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [            ], 20[    ]



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[            ]
(as amended, supplemented or otherwise modified from time to time, this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the other
Grantors (as defined herein) party hereto, CREDIT SUISSE AG, as collateral agent
for the Senior Secured Parties (as defined herein) (in such capacity, the
“Senior Collateral Agent”) and as Representative for the Credit Agreement
Secured Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Representative for the Initial Second Priority Debt Parties (in
such capacity and together with its successors in such capacity, the “Initial
Second Priority Representative”) and each additional Second Priority
Representative and Senior Representative that from time to time becomes a party
hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Collateral Agent, the Administrative Agent (for itself
and on behalf of the Credit Agreement Secured Parties), the Initial Second
Priority Representative (for itself and on behalf of the Initial Second Priority
Debt Parties) and each additional Senior Representative (for itself and on
behalf of the Additional Senior Debt Parties under the applicable Senior Debt
Facility) and each additional Second Priority Representative (for itself and on
behalf of the Second Priority Debt Parties under the applicable Second Priority
Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Senior Debt” shall mean any Indebtedness of Holdings or any Borrower
or other Subsidiary (other than Indebtedness constituting Credit Agreement
Obligations) secured by the Senior Collateral (or a portion thereof) on a pari
passu basis (but without regard to control of remedies) with the Credit
Agreement Obligations (and not secured by Liens on any other assets of Holdings
or any Borrower or other Subsidiary); provided, however, that, (i) such
Indebtedness is permitted to be incurred and secured on such basis by each
Senior Debt Document and Second Priority Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
(A) this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof and (B) the First Lien Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth in, Section 5.14 thereof, provided
further that, if such Indebtedness will be the initial Additional Senior Debt
incurred by Holdings or any Borrower or other Subsidiary after the date hereof,
then Holdings, the U.S. Borrower, the other Grantors, the Senior Collateral
Agent and the Representative for such Indebtedness shall have executed and
delivered the First Lien Intercreditor Agreement.



--------------------------------------------------------------------------------

“Additional Senior Debt Documents” shall mean, with respect to any incurrence or
issuance of Additional Senior Debt, the loan agreements, indentures, Collateral
Documents or other operative agreements governing or evidencing such
Indebtedness, including the Senior Collateral Documents.

“Additional Senior Debt Facility” shall mean each loan agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” shall mean, with respect to any incurrence
or issuance of Additional Senior Debt, (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with respect to, such Additional Senior Debt, (b) all other amounts
payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.

“Additional Senior Debt Parties” shall mean, with respect to any incurrence or
issuance of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by Holdings or any Borrower or other
Subsidiary under any related Additional Senior Debt Documents.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Bankruptcy Case” shall mean a case under the Bankruptcy Code or any other
Bankruptcy Law.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrowers” shall have the meaning assigned to such term in the Credit
Agreement.

“Class Debt” shall have the meaning assigned to such term in Section 8.09.

 

2



--------------------------------------------------------------------------------

“Class Debt Parties” shall have the meaning assigned to such term in
Section 8.09.

“Class Debt Representatives” shall have the meaning assigned to such term in
Section 8.09.

“Collateral” shall mean the Senior Collateral and the Second Priority
Collateral.

“Collateral Documents” shall mean the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Credit Agreement” shall mean that certain Amended and Restated Credit Agreement
dated as of March 28, 2013 (as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time), among the U.S. Borrower,
Holdings, certain subsidiaries of the U.S. Borrower, the lenders from time to
time party thereto and Credit Suisse AG, as administrative agent and collateral
agent.

“Credit Agreement Loan Documents” shall mean the Credit Agreement and the other
Loan Documents.

“Credit Agreement Obligations” shall mean the “Obligations” as defined in the
Guarantee and Pledge Agreement.

“Credit Agreement Secured Parties” shall mean the “Secured Parties” as defined
in the Guarantee and Pledge Agreement.

“Debt Facility” shall mean any Senior Facility and any Second Priority Debt
Facility.

“Designated Second Priority Representative” shall mean (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Instructing Group, in a notice to the Designated Senior Representative and the
U.S. Borrower hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“Designated Senior Representative” shall mean (i) if at any time there is only
one Senior Representative for a Senior Facility with respect to which the
Discharge of Senior Obligations has not occurred, such Senior Representative and
(ii) at any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the First Lien Intercreditor Agreement) at such
time.

“DIP Financing” shall have the meaning assigned to such term in Section 6.01.

 

3



--------------------------------------------------------------------------------

“Discharge” shall mean, with respect to any Shared Collateral and any Debt
Facility, the date on which such Debt Facility and the Senior Obligations or
Second Priority Debt Obligations thereunder, as the case may be, are no longer
secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of Credit Agreement Obligations” shall mean, with respect to any
Shared Collateral, the Discharge of the Credit Agreement Obligations with
respect to such Shared Collateral; provided that the Discharge of Credit
Agreement Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under the Credit Agreement so Refinanced) to the Designated Senior
Representative as the “Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” shall mean the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“Event of Default” shall mean an “Event of Default” as defined in any Secured
Credit Document.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit H-1 to the Credit Agreement (as
amended, restated, supplemented or otherwise modified or replaced from time to
time), among the U.S. Borrower, Holdings, the Subsidiaries party thereto, Credit
Suisse AG, as collateral agent and authorized representative for the Credit
Agreement Secured Parties, the Initial Additional Authorized Representative (as
defined therein) and each additional Authorized Representative (as defined
therein) from time to time party thereto.

“Grantors” shall mean Holdings, the U.S. Borrower and each Subsidiary which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

“Guarantee and Pledge Agreement” shall mean that certain Guarantee and Pledge
Agreement dated as of November 10, 2010, as amended by the Amendment and
Restatement Agreement dated March 28, 2013 (and as further amended, restated,
supplemented or modified from time to time), among the U.S. Borrower, Holdings,
the subsidiaries of the U.S. Borrower from time to time party thereto and Credit
Suisse AG, as collateral agent.

“Initial Second Priority Debt Documents” shall mean that certain [            ]
dated as of [            ], 20[    ], among [            ] and any notes,
security documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.

 

4



--------------------------------------------------------------------------------

“Initial Second Priority Debt Obligations” shall mean the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt” shall mean the Second Priority Debt incurred
pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” shall mean the holders of any Initial
Second Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against Holdings or any Borrower or other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Holdings or any Borrower or other Grantor, any receivership or assignment for
the benefit of creditors relating to Holdings or any Borrower or other Grantor
or any similar case or proceeding relative to Holdings or any Borrower or other
Grantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Holdings or any Borrower or other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of Holdings or any Borrower or other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Joinder Agreement” shall mean a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

[“Major Second Priority Representative” shall mean, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral and (b) is larger than the largest outstanding principal amount of
any then outstanding series of Indebtedness constituting Senior Obligations with
respect to such Shared Collateral.]1

 

 

1 

Bracketed language may be included if Second Priority Debt is in the form of
bank or mezzanine loans.

 

5



--------------------------------------------------------------------------------

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Officer’s Certificate” shall have the meaning assigned to such term in
Section 8.08.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Section 5.05(a).

“Proceeds” shall mean the proceeds of any sale, collection or other liquidation
of Shared Collateral, any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” shall have the meaning assigned to such term in Section 6.04.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Representatives” shall mean the Senior Representatives and the Second Priority
Representatives.

“Second Priority Class Debt” shall have the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” shall have the meaning assigned to such
term in Section 8.09.

“Second Priority Class Debt Representative” shall have the meaning assigned to
such term in Section 8.09.

“Second Priority Collateral” shall mean any “Collateral” as defined in any
Second Priority Debt Document or any other assets of Holdings, any Borrower or

 

6



--------------------------------------------------------------------------------

any other Grantor with respect to which a Lien is granted or purported to be
granted pursuant to a Second Priority Collateral Document as security for any
Second Priority Debt Obligation.

“Second Priority Collateral Documents” shall mean the Initial Second Priority
Collateral Documents and each of the security agreements and other instruments
and documents executed and delivered by Holdings or any Borrower or other
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

“Second Priority Debt” shall mean any Indebtedness of Holdings or any Borrower
or other Subsidiary, including the Initial Second Priority Debt, which
Indebtedness is secured by the Second Priority Collateral on a pari passu basis
(but without regard to control of remedies, other than as provided by the terms
of the applicable Second Priority Debt Documents) with any other Second Priority
Debt Obligations and the applicable Second Priority Debt Documents which provide
that such Indebtedness is to be secured by such Second Priority Collateral on a
subordinate basis to the Senior Debt Obligations (and which is not secured by
Liens on any assets of Holdings or any Borrower or other Subsidiary other than
the Second Priority Collateral or which are not included in the Senior
Collateral); provided, however, that (i) such Indebtedness is permitted to be
incurred and secured on such basis by each Senior Debt Document and Second
Priority Debt Document and (ii) except in the case of the Initial Second
Priority Debt hereunder, the Representative for the holders of such Indebtedness
shall have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof.

“Second Priority Debt Documents” shall mean the Initial Second Priority Debt
Documents and, with respect to any incurrence or issuance of Second Priority
Debt, the loan agreements, promissory notes, indentures, Collateral Documents or
other operative agreements evidencing or governing such Indebtedness, including
the Second Priority Collateral Documents.

“Second Priority Debt Facility” shall mean each loan agreement, indenture or
other governing agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” shall mean the Initial Second Priority Debt
Obligations and, with respect to any incurrence or issuance of Second Priority
Debt, (a) all principal of, and interest (including any interest which accrues
after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Second Priority Debt, (b) all other amounts payable to the related Second
Priority Debt Parties under the related Second Priority Debt Documents and
(c) any renewals or extensions of the foregoing.

“Second Priority Debt Parties” shall mean the Initial Second Priority Debt
Parties and, with respect to any incurrence or issuance of Second Priority Debt,
the holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by Holdings or
any Borrower or other Subsidiary under any related Second Priority Debt
Documents.

 

7



--------------------------------------------------------------------------------

[“Second Priority Enforcement Date” shall mean, with respect to any Second
Priority Representative, the date which is 180 days (through which 180 day
period such Second Priority Representative was the Major Second Priority
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the Second Priority Debt Document for which such Second Priority
Representative has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series with
respect to which such Second Priority Representative is the Second Priority
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.]2

“Second Priority Instructing Group” shall mean Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations outstanding that agree to vote together.

“Second Priority Lien” shall mean the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” shall mean (i) in the case of the Initial
Second Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility and the
Second Priority Debt Parties thereunder the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Secured Obligations” shall mean the Senior Obligations and the Second Priority
Debt Obligations.

 

2 

Bracketed language may be included if Second Priority Debt is in the form of
bank or mezzanine loans.

 

8



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Senior Secured Parties and the Second Priority
Debt Parties.

“Senior Class Debt” shall have the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 8.09.

“Senior Collateral” shall mean any “Collateral” as defined in any Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
Holdings or any Borrower or other Grantor with respect to which a Lien is
granted or purported to be granted pursuant to a Senior Collateral Document as
security for any Senior Debt Obligation.

“Senior Collateral Agent” shall mean Credit Suisse AG, in its capacity as
collateral agent under the Senior Collateral Documents, and any successor
thereof or replacement senior collateral agent appointed in accordance with the
terms of the Credit Agreement and, if it is then in effect, the First Lien
Intercreditor Agreement.

“Senior Collateral Documents” shall mean the Guarantee and Pledge Agreement and
the other Security Documents, the First Lien Intercreditor Agreement (upon and
after the initial execution and delivery thereof by the initial parties thereto)
and each of the security agreements and other instruments and documents executed
and delivered by Holdings or any Borrower or other Grantor for purposes of
providing collateral security for any Senior Obligation.

“Senior Debt Documents” shall mean (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” shall mean the Credit Agreement and any Additional Senior
Debt Facilities.

“Senior Lien” shall mean the Liens on the Senior Collateral in favor of the
Senior Secured Parties under the Senior Collateral Documents.

“Senior Obligations” shall mean the Credit Agreement Obligations and any
Additional Senior Debt Obligations.

“Senior Representative” shall mean (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.

 

9



--------------------------------------------------------------------------------

“Senior Secured Parties” shall mean the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.

“Subsidiary” shall have the meaning assigned to such term in the Credit
Agreement.

“Uniform Commercial Code” or “UCC” shall mean, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

10



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Debt Parties on the Shared Collateral or of any Liens granted to
any Senior Representative or any other Senior Secured Party on the Shared
Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any Bankruptcy Law, any other
applicable law, any Second Priority Debt Document or any Senior Debt Document or
any other circumstance whatsoever, each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, hereby agrees that (a) any Lien on the Shared Collateral securing
any Senior Obligations now or hereafter held by or on behalf of any Senior
Representative, any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing any Second
Priority Debt Obligations and (b) any Lien on the Shared Collateral securing any
Second Priority Debt Obligations now or hereafter held by or on behalf of any
Second Priority Representative, any Second Priority Debt Parties or any Second
Priority Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations. All Liens on the Shared Collateral
securing any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing any Second Priority Debt
Obligations for all purposes, whether or not such Liens securing any Senior
Obligations are subordinated to any Lien securing any other obligation of
Holdings or any Borrower or other Grantor or any other person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between Holdings, the Borrowers and the other Grantors and
the Second Priority Debt Parties, the foregoing provisions will not limit or
otherwise affect the obligations of Holdings, the Borrowers and the other
Grantors contained in any Second Priority Debt Document with respect to the
incurrence of additional Senior Obligations.

 

11



--------------------------------------------------------------------------------

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and each Senior Representative, for
itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing Senior Obligations under the Senior
Collateral Documents, such Second Priority Representative or Second Priority
Debt Party (i) shall notify the Designated Senior Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to each Senior Representative as security for
the Senior Obligations, shall assign such Lien to the Designated Senior
Representative as security for the Senior Obligations for the benefit of the
Senior Secured Parties (but may retain a junior lien on such assets or property
subject to the terms hereof) and (ii) until such assignment or such grant of a
similar Lien to each Senior Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Representative and the other
Senior Secured Parties as security for the Senior Obligations.

SECTION 2.05. Perfection of Liens. Except for the agreements of the Senior
Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between

 

12



--------------------------------------------------------------------------------

the Senior Secured Parties and the Second Priority Debt Parties and shall not
impose on the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties or any agent or
trustee therefor any obligations in respect of the disposition of Proceeds of
any Shared Collateral which would conflict with prior perfected claims therein
in favor of any other person or any order or decree of any court or governmental
authority or any applicable law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Section 2.23(j) of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in such Section of the Credit Agreement
and will not constitute Shared Collateral.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies. (a) So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against Holdings or any Borrower or other
Grantor, (i) neither any Second Priority Representative nor any Second Priority
Debt Party will (x) exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral by any
Senior Representative or any Senior Secured Party in respect of the Senior
Obligations, any exercise of any right by any Senior Representative or any
Senior Secured Party (or any agent or sub-agent on their behalf) in respect of
the Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which any
Senior Representative or any Senior Secured Party either is a party or may have
rights as a third party beneficiary, or any other exercise by any such party of
any rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations and (ii) except as otherwise provided herein, the Senior
Representatives and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Shared Collateral without any consultation with
or the consent of any Second Priority Representative or any Second Priority Debt
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against Holdings or any Borrower or other Grantor, any Second
Priority Representative may file a claim or statement of interest with respect
to

 

13



--------------------------------------------------------------------------------

the Second Priority Debt Obligations under its Second Priority Debt Facility,
(B) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Senior Representatives or the Senior Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, [and] (D) any Second Priority
Representative may exercise the rights and remedies provided for in Section 6.03
[and (E) from and after the Second Priority Enforcement Date, the Major Second
Priority Representative may exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure), but
only so long as (1) the Designated Senior Representative has not commenced and
is not diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) the Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding]3. In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

 

3 

Bracketed language may be included if Second Priority Debt is in the form of
bank or mezzanine loans.

 

14



--------------------------------------------------------------------------------

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise, and
(ii) each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives any and all rights it or any such Second Priority Debt Party may have as
a junior lien creditor or otherwise to object to the manner in which the Senior
Representatives or the Senior Secured Parties seek to enforce or collect the
Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative,
who may be instructed by the Second Priority Instructing Group, shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Second Priority Representative, who may be instructed by the
Second Priority Instructing Group, shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Second Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Second Priority Representative or other agent or trustee acting on
behalf of the Second Priority Debt Parties to take such actions with respect to
the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Debt Parties or the Second Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any person (other than the Senior Secured Parties and
the Senior Representatives upon the

 

15



--------------------------------------------------------------------------------

request of the Designated Senior Representative) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Shared Collateral under any of the Second Priority
Debt Documents or otherwise in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of Holdings or any Borrower or other Grantor) or
the U.S. Borrower may obtain relief against such Second Priority Representative
or such Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that Holdings or any Borrower or other Grantor or the Senior Secured
Parties cannot demonstrate damage or be made whole by the awarding of damages
and (ii) irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Representative shall
deliver promptly to the Designated Second Priority Representative any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Designated Second Priority Representative to the
Second Priority Debt Obligations in such order as specified in the relevant
Second Priority Debt Documents.

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral

 

16



--------------------------------------------------------------------------------

shall be segregated and held in trust for the benefit of and forthwith paid over
to the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Second Priority Representatives or any such Second Priority Debt
Party. This authorization is coupled with an interest and is irrevocable.

ARTICLE V

Other Agreements

SECTION 5.01. Releases. (a) Each Second Priority Representative, for itself and
on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that, in the event of a sale, transfer or other disposition of
any specified item of Shared Collateral (including all or substantially all of
the equity interests of any Subsidiary) (i) in connection with the exercise of
remedies in respect of Collateral or (ii) if not in connection with the exercise
of remedies in respect of Collateral, so long as an Event of Default (as defined
in and under any Second Lien Debt Document) has not occurred and is continuing,
Liens granted to the Second Priority Representatives and the Second Priority
Debt Parties upon such Shared Collateral to secure Second Priority Debt
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Shared Collateral to secure Senior Obligations. Upon delivery
to a Second Priority Representative of an Officer’s Certificate stating that any
such termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Second Priority Debt Parties and the Second
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by Holdings or any Borrower or other Grantor, such Second
Priority Representative will promptly execute, deliver or acknowledge, at
Holdings’ or the Borrower’s or the other Grantor’s sole cost and expense, such
instruments to evidence such termination and release of the Liens. Nothing in
this Section 5.01(a) will be deemed to affect any agreement of a Second Priority
Representative, for itself and on behalf of the Second Priority Debt Parties
under its Second Priority Debt Facility, to release the Liens on the Second
Priority Collateral as set forth in the relevant Second Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

 

17



--------------------------------------------------------------------------------

(c) Unless and until the Discharge of Senior Obligations has occurred, each,
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document, of proceeds of Shared Collateral to the repayment of Senior
Obligations pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law) or
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of, in any case,
both the Designated Senior Representative and any Second Priority Representative
or Second Priority Debt Party, such Grantor may, until the applicable Discharge
of Senior Obligations has occurred, comply with such requirement under the
Second Priority Collateral Document as it relates to such Shared Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the Designated Senior Representative.

SECTION 5.02. [INTENTIONALLY OMITTED]

SECTION 5.03. Amendments to Second Priority Collateral Documents. (a) Except to
the extent not prohibited by any Senior Debt Document, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The U.S. Borrower agrees
to deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority

 

18



--------------------------------------------------------------------------------

Debt Facility (other than any account control or similar agreement with third
parties) shall include the following language (or language to similar effect
reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Credit Suisse AG, as collateral agent, pursuant to or in
connection with the Amended and Restated Credit Agreement dated as of March 28,
2013 (as amended, restated, supplemented or otherwise modified from time to
time), among CBRE Services, Inc., a Delaware corporation (the “U.S. Borrower”),
CBRE Limited, a limited company organized under the laws of England and Wales
(the “U.K. Borrower”), CBRE Limited, a corporation organized under the laws of
the province of New Brunswick (the “Canadian Borrower”), CBRE Pty Limited, a
company organized under the laws of Australia and registered in New South Wales
(the “Australian Borrower”), CBRE Limited, a company organized under the laws of
New Zealand (the “New Zealand Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), the lenders party thereto and Credit Suisse AG, as
administrative agent and as collateral agent, and (ii) the exercise of any right
or remedy by the [Second Priority Representative] hereunder is subject to the
limitations and provisions of the Intercreditor Agreement dated as of
[            ], 20[    ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among Credit Suisse
AG, as the Senior Collateral Agent, the U.S. Borrower, Holdings and the
subsidiaries of Holdings party thereto. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.”

(b) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the Senior Collateral Documents for the purpose of adding to or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
Senior Representatives, the Senior Secured Parties, Holdings or any Borrower or
other Grantor thereunder (including the release of any Liens in Senior
Collateral) in a manner that is applicable to all Senior Facilities, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each comparable Second Priority Collateral Document without the
consent of any Second Priority Representative or any Second Priority Debt Party
and without any action by any Second Priority Representative, Holdings or any
Borrower or other Grantor; provided, however, that written notice of such
amendment, waiver or consent shall have been given to each Second Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent; provided, further, that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Second Priority Collateral Documents as
set forth in this Section 5.03(b).

 

19



--------------------------------------------------------------------------------

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against Holdings or any Borrower or other Grantor in accordance with the terms
of the Second Priority Debt Documents and applicable law so long as such rights
and remedies do not violate any express provision of this Agreement. Nothing in
this Agreement shall prohibit the receipt by any Second Priority Representative
or any Second Priority Debt Party of the required payments of principal,
premium, interest, fees and other amounts due under the Second Priority Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Second Priority Representative or any Second Priority Debt Party
of rights or remedies as a secured creditor in respect of Shared Collateral. In
the event any Second Priority Representative or any Second Priority Debt Party
becomes a judgment lien creditor in respect of Shared Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of Second
Priority Debt Obligations, such judgment lien shall be subordinated to the Liens
securing Senior Obligations on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement. Nothing in this Agreement shall impair
or otherwise adversely affect any rights or remedies the Senior Representatives
or the Senior Secured Parties may have with respect to the Senior Collateral.

SECTION 5.05. Gratuitous Bailee for Perfection. (a) Each Senior Representative
acknowledges and agrees that if it shall at any time hold a Lien securing any
Senior Obligations on any Shared Collateral that can be perfected by the
possession or control of such Shared Collateral or of any account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of such Senior Representative, or
of agents or bailees of such person (such Shared Collateral being referred to
herein as the “Pledged or Controlled Collateral”), the applicable Senior
Representative shall also hold such Pledged or Controlled Collateral as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(c) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority

 

20



--------------------------------------------------------------------------------

Debt Party to assure that any of the Pledged or Controlled Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
person or any rights pertaining to the Shared Collateral, except as expressly
set forth in this Section 5.05. The duties or responsibilities of the Senior
Representatives under this Section 5.05 shall be limited solely to holding or
controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as subagent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

(d) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(e) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) deliver to the
Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to securities intermediaries and commodities intermediaries or (ii) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such person
as a result of its own wilful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.

(f) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of Holdings or any Borrower or other Subsidiary to any
Senior Representative or any Senior Secured Party under the Senior Debt
Documents or any assurance of payment in respect thereof, or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, at any time after the Discharge of Senior Obligations has occurred, Holdings
or any Borrower or other Subsidiary incurs any Senior Obligations (other than in
respect of the payment of indemnities surviving the Discharge of Senior
Obligations),

 

21



--------------------------------------------------------------------------------

then such Discharge of Senior Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Shared Collateral set forth
herein and the granting by the applicable Senior Representative of amendments,
waivers and consents hereunder and the agent, representative or trustee for the
holders of such Senior Obligations shall be a Senior Representative for all
purposes of this Agreement. Upon receipt of notice of such incurrence (including
the identity of the new Senior Representative), each Second Priority
Representative (including the Designated Second Priority Representative) shall
promptly (a) enter into such documents and agreements (at the sole expense of
the U.S. Borrower), including amendments or supplements to this Agreement, as
the U.S. Borrower or such new Senior Representative shall reasonably request in
writing in order to provide the new Senior Representative the rights of a Senior
Representative contemplated hereby and (b) deliver to such Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by such Second
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to securities
intermediaries and commodities intermediaries.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if Holdings or any Borrower or other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale or use of
collateral or to consent (or not object) to Holdings’ or any Borrower’s or other
Grantor’s obtaining financing under Section 363 or Section 364 of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no (a) objection to and will not otherwise
contest such sale or use of collateral or such DIP Financing and, except to the
extent permitted by the proviso in clause (ii) of Section 3.01(a) and Section
6.03, will not request adequate protection or any other relief in connection
therewith and, to the extent the Liens securing any Senior Obligations are
subordinated or pari passu with such DIP Financing, will subordinate (and will
be deemed hereunder to have subordinated) its Liens in the Shared Collateral to
(x) such DIP Financing (and all obligations relating thereto) on the same basis
as the Liens securing the Second Priority Debt Obligations are so subordinated
to Liens securing Senior Obligations under this Agreement and (y) to any
“carve-out” for professional and United States Trustee fees agreed to by the
Senior Representatives, (b) objection to (and will not otherwise contest) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations made by any Senior
Representative or any other Senior

 

22



--------------------------------------------------------------------------------

Secured Party, (c) objection to (and will not otherwise contest) any lawful
exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral, (d) objection to
(and will not otherwise contest) any other request for judicial relief made in
any court by any Senior Secured Party relating to the lawful enforcement of any
Lien on Senior Collateral or (e) objection to (and will not otherwise contest or
oppose) any order relating to a sale or other disposition of assets of any
Grantor for which any Senior Representative has consented that provides, to the
extent such sale or other disposition is to be free and clear of Liens, that the
Liens securing the Senior Obligations and the Second Priority Debt Obligations
will attach to the proceeds of the sale on the same basis of priority as the
Liens on the Shared Collateral securing the Senior Obligations rank to the Liens
on the Shared Collateral securing the Second Priority Debt Obligations pursuant
to this Agreement. Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that notice received two Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such financing
shall be adequate notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall object, contest or
support any other person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) or 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility (x) may seek or request adequate protection in the form
of a replacement Lien on such additional collateral, which Lien is subordinated
to the Liens securing the Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to the Liens securing
Senior Obligations under this Agreement and (y) agrees that it will not seek or
request, and will not accept,

 

23



--------------------------------------------------------------------------------

adequate protection in any other form and (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of additional
collateral, then such Second Priority Representatives, for themselves and on
behalf of each Second Priority Debt Party under their Second Priority Debt
Facilities, agree that each Senior Representative shall also be granted a senior
Lien on such additional collateral as security for the Senior Obligations and
any such DIP Financing and that any Lien on such additional collateral securing
the Second Priority Debt Obligations shall be subordinated to the Liens on such
collateral securing the Senior Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the Senior Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement.

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of Holdings or any Borrower or other
Grantor (or any trustee, receiver or similar person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute two separate and distinct grants
of Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral

 

24



--------------------------------------------------------------------------------

constitute only a single class of claims (rather than separate classes of senior
and junior secured claims), then each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledges and agrees that all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Grantors in respect of the Shared Collateral (with the effect being that, to the
extent that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Debt Parties), the
Senior Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest (whether or not
allowed or allowable) before any distribution is made in respect of the Second
Priority Debt Obligations, with each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the asserting by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of the Designated
Senior Representative, provided that if requested by the Designated Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.

 

25



--------------------------------------------------------------------------------

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

ARTICLE VII

Reliance; etc.

SECTION 7.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the Closing Date by the Senior Secured Parties to
Holdings or any Borrower or other Subsidiary shall be deemed to have been given
and made in reliance upon this Agreement. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges that it and such Second Priority Debt
Parties have, independently and without reliance on any Senior Representative or
other Senior Secured Party, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they

 

26



--------------------------------------------------------------------------------

may otherwise, in their sole discretion, deem appropriate, and the Senior
Secured Parties may manage their loans and extensions of credit without regard
to any rights or interests that the Second Priority Representatives and the
Second Priority Debt Parties have in the Shared Collateral or otherwise, except
as otherwise provided in this Agreement. Neither any Senior Representative nor
any other Senior Secured Party shall have any duty to any Second Priority
Representative or Second Priority Debt Party to act or refrain from acting in a
manner that allows, or results in, the occurrence or continuance of an event of
default or default under any agreement with Holdings or any Borrower or other
Subsidiary (including the Second Priority Debt Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the Senior Representatives, the Senior Secured Parties,
the Second Priority Representatives and the Second Priority Debt Parties have
not otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectibility of any
of the Senior Obligations, the Second Priority Debt Obligations or any guarantee
or security which may have been granted to any of them in connection therewith,
(b) any Grantor’s title to or right to transfer any of the Shared Collateral or
(c) any other matter except as expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
Holdings or any Borrower or other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) any Grantor in respect of the Senior Obligations or
(ii) any Second Priority Representative or Second Priority Debt Party in respect
of this Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of Holdings or any Borrower or other Subsidiary
constituting Senior Obligations in reliance hereon. The terms of this Agreement
shall survive and continue in full force and effect in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8.03. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires Holdings’ or any Borrower’s or other Grantor’s
consent or which increases the obligations or reduces the rights of Holdings or
any Borrower or other Grantor shall require the consent of Holdings or such
Borrower or other Grantor. Any such amendment, supplement or waiver shall be in
writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.

 

28



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of Holdings, the
Borrowers and the other Subsidiaries. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall each be responsible for keeping themselves informed of
(a) the financial condition of Holdings, the Borrowers and the other
Subsidiaries and all endorsers or guarantors of the Senior Obligations or the
Second Priority Debt Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the Senior Obligations or the Second Priority Debt
Obligations. The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall have no
duty to advise any other party hereunder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Senior Representative, any Senior Secured Party, any Second Priority
Representative or any Second Priority Debt Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it shall be under no obligation to (i) make, and the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties shall not make or be deemed to have made,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) provide any additional information or to provide any such
information on any subsequent occasion, (iii) undertake any investigation or
(iv) disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
person primarily or secondarily liable therefor.

 

29



--------------------------------------------------------------------------------

SECTION 8.07. Additional Grantors. Holdings and the U.S. Borrower agree that, if
any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Designated Second Priority Representative and the
Designated Senior Representative. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by Holdings
or any Borrower or other Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement or under any Collateral
Document (if such action is subject to the provisions hereof), Holdings or such
Borrower or other Grantor, as appropriate, shall furnish to such Representative
a certificate of an appropriate officer ( an “Officer’s Certificate”) stating
that all conditions precedent, if any, provided for in this Agreement or such
Collateral Document, as the case may be, relating to the proposed action have
been complied with, except that in the case of any such application or demand as
to which the furnishing of such documents is specifically required by any
provision of this Agreement or any Collateral Document relating to such
particular application or demand, no additional certificate or opinion need be
furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, Holdings or any Borrower or other Subsidiary may incur or issue
and sell Second Priority Debt and Additional Senior Debt. Any such Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (vi), as
applicable, of the immediately succeeding paragraph. Any such Additional Senior
Debt (the “Senior Class Debt”, and the Senior Class Debt and Second Priority
Class Debt, collectively, the “Class Debt”) may be secured by a senior Lien on
Shared Collateral, in each case under and pursuant to the Senior Collateral
Documents, if and subject to the condition that the Representative of any such
Senior Class Debt (each, a “Senior Class Debt Representative”, and the Senior
Class Debt Representatives and Second Priority Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such Senior Class Debt (such Representative and holders in respect of any
such Senior Class Debt being referred to as the “Senior Class Debt Parties”, and
the Senior Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (vi), as applicable,
of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:

 

30



--------------------------------------------------------------------------------

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;

(ii) the U.S. Borrower shall have delivered to the Designated Senior
Representative an Officer’s Certificate stating that the conditions set forth in
this Section 8.09 are satisfied with respect to such Class Debt and, if
requested, true and complete copies of each of the Second Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Class Debt,
certified as being true and correct by a Responsible Officer of the U.S.
Borrower;

(iii) in the case of any Second Priority Class Debt, all filings, recordations
and/or amendments or supplements to the Second Priority Collateral Documents
necessary or desirable in the opinion of the Designated Second Priority
Representative to confirm and perfect the second priority Liens securing the
relevant Second Priority Debt Obligations relating to such Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordings have
been taken in the reasonable judgment of the Designated Second Priority
Representative), and all fees and taxes in connection therewith shall have been
paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Designated Senior Representative);

(iv) in the case of any Senior Class Debt, all filings, recordations and/or
amendments or supplements to the Senior Collateral Documents necessary or
desirable in the opinion of the Designated Senior Representative to confirm and
perfect the senior Liens securing the relevant Senior Obligations relating to
such Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Designated Senior Representative), and all fees and taxes in connection
therewith shall have been paid; and

(v) the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative and the Designated Second Priority
Representative, that each Class Debt Party with respect to such Class Debt will
be subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Class Debt.

 

31



--------------------------------------------------------------------------------

SECTION 8.10. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to Holdings or any Borrower or other Grantor, to the U.S. Borrower, at
its address at:[    ], Attention of [    ], telecopy [    ];

(ii) if to the Initial Second Priority Representative to it at [    ] Attention
of [    ], telecopy [    ];

(iii) if to the original Senior Collateral Agent or the Administrative Agent, to
it at:[    ], Attention of [    ], telecopy [    ];

(iv) if to any other Second Priority Representative or Senior Representative, to
it at the address specified by it in the Joinder Agreement delivered by it
pursuant to Section 8.09.

 

32



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

SECTION 8.12. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, and each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.13.

SECTION 8.14. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Collateral Agent, the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives, the Second Priority Debt Parties,
the Grantors party hereto and their respective successors and assigns.

SECTION 8.15. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 8.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic transmission,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 8.17. Authorization. By its signature, each person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.

SECTION 8.18. No Third Party Beneficiaries; Successors and Assigns. The Lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such Lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to the Grantors shall include each Grantor as debtor and
debtor-in-possession and any receiver or trustee for such Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding.

SECTION 8.20. Senior Collateral Agent. It is understood and agreed that the
Senior Collateral Agent is entering into this Agreement in (a) its capacities as
Administrative Agent and Collateral Agent under the Credit Agreement and the
provisions of Article VIII of the Credit Agreement applicable to it as
administrative agent and collateral agent thereunder shall also apply to it as
Senior Collateral Agent hereunder and (b) its capacity as Collateral Agent under
the First Lien Intercreditor Agreement (if applicable), and the provisions of
Article IV of the First Lien Intercreditor Agreement applicable to it as
collateral agent thereunder shall also apply to it as Senior Collateral Agent
hereunder.

SECTION 8.21. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit Holdings or any
Borrower or other Grantor to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or

 

34



--------------------------------------------------------------------------------

any other Senior Debt Document or any Second Priority Debt Documents, (b) change
the relative priorities of the Senior Obligations or the Liens granted under the
Senior Collateral Documents on the Shared Collateral (or any other assets) as
among the Senior Secured Parties, (c) otherwise change the relative rights of
the Senior Secured Parties in respect of the Shared Collateral as among such
Senior Secured Parties or (d) obligate Holdings or any Borrower or other Grantor
to take any action, or fail to take any action, that would otherwise constitute
a breach of, or default under, the Credit Agreement or any other Senior Debt
Document or any Second Priority Debt Document.

SECTION 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[Remainder of this page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent and Senior

Collateral Agent,

 

by

 

 

    Name:     Title:  

by

 

 

    Name:     Title:

CBRE SERVICES, INC.,

 

by

 

 

    Name:     Title:

CBRE GROUP, INC.,

 

by

 

 

    Name:     Title:

THE GRANTORS LISTED ON ANNEX I

HERETO,

 

by

 

 

    Name:     Title:

[            ],

as Initial Additional Authorized Representative

 

by

 

 

    Name:     Title:

 

36



--------------------------------------------------------------------------------

ANNEX I

Grantors

[            ]



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. [    ] dated as of             , to the SECOND LIEN INTERCREDITOR
AGREEMENT dated as of [            ], 20[    ] (the “Second Lien Intercreditor
Agreement”), among CBRE Services, Inc., a Delaware corporation (the “U.S.
Borrower”), CBRE Group, Inc., a Delaware corporation (“Holdings”), certain
subsidiaries of Holdings (each a “Grantor”), Credit Suisse AG, as Senior
Collateral Agent for the Senior Secured Parties under the Senior Collateral
Documents (in such capacity, the “Senior Collateral Agent”) and as Designated
Senior Representative [            ], as Initial Second Priority Representative,
and the additional Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries are required to enter into the Second Lien Intercreditor Agreement.
Section 8.07 of the Second Lien Intercreditor Agreement provides that such
Subsidiaries may become party to the Second Lien Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement, the Second Priority
Debt Documents and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior



--------------------------------------------------------------------------------

Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the U.S. Borrower as specified in the Second Lien Intercreditor
Agreement.

SECTION 8. The U.S. Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW GRANTOR],

By

 

 

 

Name:

 

Title:

Acknowledged by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Designated Senior Representative,

 

By

 

 

 

    Name:

 

 

    Title:

 

By

 

 

 

    Name:

 

 

    Title:

 

[                ], as Designated Second Priority  Representative,

By

 

 

 

    Name:

 

 

    Title:

 

 

3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Second Lien Intercreditor Agreement”), among CBRE Services, Inc.,
a Delaware corporation (the “U.S. Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), certain subsidiaries of Holdings (each a “Grantor”),
Credit Suisse AG, as Senior Collateral Agent for the Senior Secured Parties
under the Senior Collateral Documents (in such capacity, the “Senior Collateral
Agent”) and as Designated Senior Representative [            ], as Initial
Second Priority Representative, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of Holdings or any Borrower or other Subsidiary
to incur Second Priority Debt and to secure such Second Priority Class Debt with
the Second Priority Lien pursuant to the Second Priority Collateral Documents,
the Second Priority Class Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement, pursuant to the execution and delivery by the Second
Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned
Second Priority Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority



--------------------------------------------------------------------------------

Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

SECTION 8. The U.S. Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

[            ] for the holders of

[                    ],

        by  

 

 

 

Name:

   

Title:

 

Address for notices:

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Designated Senior Representative,

by 

 

 

Name:

 

Title:

 

by 

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

Acknowledged by:

 

CBRE SERVICES, INC.,

        by

 

 

 

Name:

   

Title:

 

CBRE GROUP, INC.,

        by

 

 

 

Name:

   

Title:

 

THE GRANTORS

LISTED ON SCHEDULE I HERETO,

        by

 

 

 

Name:

   

Title:

 

 

4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[            ]



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Second Lien Intercreditor Agreement”), among CBRE Services, Inc.,
a Delaware corporation (the “U.S. Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), certain subsidiaries of Holdings (each a “Grantor”),
Credit Suisse AG, as Senior Collateral Agent for the Senior Secured Parties
under the Senior Collateral Documents (in such capacity, the “Senior Collateral
Agent”) and as Designated Senior Representative, [            ], as Initial
Second Priority Representative, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of Holdings or any Borrower or other Subsidiary
to incur Senior Class Debt after the date of the Second Lien Intercreditor
Agreement and to secure such Senior Class Debt with the Senior Lien pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Second Lien Intercreditor
Agreement. Section 8.09 of the Second Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Second Lien Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Class Debt Representative of an instrument in the
form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Intercreditor Agreement as
Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

SECTION 8. The U.S. Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

[            ] for the holders of

[                    ],

        by 

 

 

 

Name:

   

Title:

 

Address for notices:

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Designated Senior Representative,

by 

 

 

Name:

 

Title:

 

by 

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

Acknowledged by:

 

CBRE SERVICES, INC.

        by

 

 

 

Name:

 

Title:

CBRE GROUP, INC.

        by

 

 

 

Name:

 

Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO,

        by

 

 

 

Name:

 

Title:

 

4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[            ]



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CBRE Limited, a limited company organized
under the laws of England and Wales, CBRE Limited, a corporation organized under
the laws of the province of New Brunswick, CBRE Pty Limited, a company organized
under the laws of Australia and registered in New South Wales, CBRE Limited, a
company organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the U.S. Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the U.S. Borrower and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the U.S. Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

    Name:     Title:

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CBRE Limited, a limited company organized
under the laws of England and Wales, CBRE Limited, a corporation organized under
the laws of the province of New Brunswick, CBRE Pty Limited, a company organized
under the laws of Australia and registered in New South Wales, CBRE Limited, a
company organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent and collateral agent for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the U.S. Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

    Name:     Title:

 

Date:                  , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CBRE Limited, a limited company organized
under the laws of England and Wales, CBRE Limited, a corporation organized under
the laws of the province of New Brunswick, CBRE Pty Limited, a company organized
under the laws of Australia and registered in New South Wales, CBRE Limited, a
company organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent and collateral agent for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the U.S.
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

    Name:     Title:

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CBRE Limited, a limited company organized
under the laws of England and Wales, CBRE Limited, a corporation organized under
the laws of the province of New Brunswick, CBRE Pty Limited, a company organized
under the laws of Australia and registered in New South Wales, CBRE Limited, a
company organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

EXHIBIT I-4

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

Schedule 1.01(a) – Subsidiary Guarantors

 

  •  

CBRE, Inc.

 

  •  

CB HoldCo, Inc.

 

  •  

CBRE Global Investors, Inc.

 

  •  

CBRE Global Investors, LLC

 

  •  

CB/TCC Holdings LLC

 

  •  

CB/TCC Global Holdings Limited

 

  •  

CB/TCC, LLC

 

  •  

CBRE-Profi Acquisition Corp.

 

  •  

CBRE Loan Services, Inc.

 

  •  

CBRE Capital Markets of Texas, LP

 

  •  

CBRE Capital Markets, Inc.

 

  •  

CBRE Clarion CRA Holdings, Inc.

 

  •  

CBRE Clarion REI Holding, Inc.

 

  •  

CBRE Consulting, Inc.

 

  •  

CBRE Government Services, LLC

 

  •  

CBRE Partner, Inc.

 

  •  

CBRE Technical Services, LLC

 

  •  

CBRE/LJM Mortgage Company L.L.C.

 

  •  

CBRE/LJM – Nevada, Inc.

 

  •  

Insignia/ESG Capital Corporation

 

  •  

The Polacheck Company, Inc.

 

  •  

Trammell Crow Development & Investment, Inc.

 

  •  

Trammell Crow Company, LLC



--------------------------------------------------------------------------------

Guarantors for non-U.S. debt only

 

  •  

CBRE Limited (a corporation organized under the laws of England and Wales)

 

  •  

CBRE Limited (a corporation organized under the laws of the province of New
Brunswick)

 

  •  

CBRE Limited Partnership

 

  •  

CBRE Global Holdings, S.A.R.L.

 

  •  

Relam Amsterdam Holdings B.V.



--------------------------------------------------------------------------------

Schedule 1.01(b) – Additional Cost

 

1.

The Additional Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Additional Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.

The Additional Cost Rate for any Lender lending from a facility office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 

4.

The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)

in relation to a Loan denominated in Pounds:

 

AB + C(B – D) + E x  0.01  

per cent. per annum

100 – (A+C)  

 

  (b) in relation to a Loan denominated in any currency other than Pounds:

 

E x 0.01  

per cent. per annum

300  

Where:

 

  A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



--------------------------------------------------------------------------------

  B

is the percentage rate of interest (excluding the Applicable Percentage and the
Additional Cost and, in the case of a defaulted amount, the additional rate of
interest specified in Section 2.07 payable for the relevant Interest Period on
the Loan.

 

  C

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  D

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in Pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervision Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits;

 

  (c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d)

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

  (e)

“Reference Banks” means, in relation to LIBOR and Additional Cost the principal
London office of Credit Suisse AG or such other banks as may be appointed by the
Administrative Agent; and



--------------------------------------------------------------------------------

  (f)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a)

the jurisdiction of its facility office; and

 

  (b)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 

10.

The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.



--------------------------------------------------------------------------------

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Additional Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Additional Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Loan Parties.

 

13.

The Administrative Agent may from time to time, after consultation with Holdings
and the Lenders, determine and notify to all Loan Parties any amendments which
are required to be made to this Schedule 1.01(b) in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Loan Parties.



--------------------------------------------------------------------------------

Schedule 1.01(c) – Approved Take Out Parties

 

  •  

Industrial Developments International, Inc. and the Special Situation Property
Fund of JP Morgan Chase Bank, N.A.

 

  •  

MSREF Fund V



--------------------------------------------------------------------------------

Schedule 1.01(d) – Existing Letter of Credit

 

Letter of Credit #

  

Beneficiary

   Amount  

TS-07004672

   LNR Partners    $ 5,250,000.00   

TS-07004692

   Zurich American Insurance Company    $ 3,181,000.00   

TS-07005368

   200 Park LP    $ 1,998,100.00   

TS-07004899

   Ontario Infrastructure and Lands Corporation    CAD 2,500,000.00   

TS-07005614

   Her Majesty the Queen in Right of Ontario as Represented by the Minister of
Environment    CAD 200,206.00   

TS-07006271

   TD Bank, N.A.    $ 3,750,000.00   

TS-07006393

   Internet Corporation for Assigned Name    $ 26,000.00   



--------------------------------------------------------------------------------

Schedule 2.01 – Lenders

DOMESTIC REVOLVING LOANS

 

LENDER

   COMMITMENT  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 70,014,705.88   

BANK OF AMERICA, N.A.

   $ 70,014,705.88   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 70,014,705.88   

JPMORGAN CHASE BANK, N.A.

   $ 70,014,705.88   

THE BANK OF NOVA SCOTIA

   $ 76,764,705.88   

WELLS FARGO BANK, N.A

   $ 76,764,705.88   

BARCLAYS BANK PLC

   $ 74,117,647.06   

ROYAL BANK OF SCOTLAND PLC

   $ 63,529,411.76   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 26,470,588.24   

BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

   $ 14,117,647.06   

BANK OF HAWAII

   $ 10,588,235.29   

COMPASS BANK

   $ 26,470,588.24   

THE BANK OF NEW YORK MELLON

   $ 39,705,882.35   

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

   $ 7,058,823.53   

COMERICA BANK

   $ 23,294,117.65   

E. SUN BANK, LTD., LOS ANGELES BRANCH

   $ 7,058,823.53   

FAR EAST NATIONAL BANK

   $ 5,294,117.65   

FIRST COMMERCIAL BANK, NEW YORK BRANCH

   $ 14,117,647.06   

FIRST TENNESSEE BANK

   $ 17,647,058.82   

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

   $ 10,588,235.29   

KEYBANK NATIONAL ASSOCIATION

   $ 17,647,058.82   

MIZUHO CORPORATE BANK, LTD.

   $ 15,882,352.94   

RAYMOND JAMES BANK, N.A.

   $ 28,235,294.12   

SIEMENS FINANCIAL SERVICES, INC.

   $ 15,882,352.94   

UNION BANK, N.A.

   $ 48,705,882.35   

TOTAL:

   $ 900,000,000.00   



--------------------------------------------------------------------------------

MULTICURRENCY REVOLVING LOANS

 

LENDER

   COMMITMENT  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 20,580,882.35   

BANK OF AMERICA, N.A., CANADA BRANCH

   $ 20,580,882.35   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 20,580,882.35   

JPMORGAN CHASE BANK, N.A.

   $ 20,580,882.35   

SCOTIABANC INC

   $ 12,794,117.65   

WELLS FARGO BANK, N.A.

   $ 12,794,117.65   

BARCLAYS BANK PLC

   $ 12,352,941.18   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 4,411,764.71   

COMPASS BANK

   $ 4,411,764.71   

THE BANK OF NEW YORK MELLON

   $ 6,617,647.06   

FAR EAST NATIONAL BANK

   $ 882,352.94   

MIZUHO CORPORATE BANK, LTD.

   $ 2,647,058.82   

SIEMENS FINANCIAL SERVICES, INC.

   $ 2,647,058.82   

UNION BANK, N.A.

   $ 8,117,647.06   

TOTAL:

   $ 150,000,000.00   



--------------------------------------------------------------------------------

UK REVOLVING LOANS

 

LENDER

   COMMITMENT  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 11,757,352.94   

BANK OF AMERICA, N.A.

   $ 11,757,352.94   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 11,757,352.94   

JPMORGAN CHASE BANK, N.A.

   $ 11,757,352.94   

SCOTIABANK EUROPE PLC

   $ 12,794,117.65   

WELLS FARGO BANK, N.A.

   $ 12,794,117.65   

BARCLAYS BANK PLC

   $ 12,352,941.18   

ROYAL BANK OF SCOTLAND PLC

   $ 35,294,117.65   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 4,411,764.71   

COMPASS BANK

   $ 4,411,764.71   

THE BANK OF NEW YORK MELLON

   $ 6,617,647.06   

FAR EAST NATIONAL BANK

   $ 882,352.94   

MIZUHO CORPORATE BANK, LTD.

   $ 2,647,058.82   

SIEMENS FINANCIAL SERVICES, INC.

   $ 2,647,058.82   

UNION BANK, N.A.

   $ 8,117,647.06   

TOTAL:

   $ 150,000,000.00   



--------------------------------------------------------------------------------

TRANCHE A LOANS

 

LENDER

   LOAN  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 42,647,058.82   

BANK OF AMERICA, N.A.

   $ 42,647,058.82   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 42,647,058.82   

JPMORGAN CHASE BANK, N.A.

   $ 42,647,058.82   

THE BANK OF NOVA SCOTIA

   $ 42,647,058.82   

WELLS FARGO BANK, N.A.

   $ 42,647,058.82   

BARCLAYS BANK PLC

   $ 41,176,470.59   

ROYAL BANK OF SCOTLAND PLC

   $ 41,176,470.59   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 14,705,882.35   

BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

   $ 5,882,352.94   

BANK OF HAWAII

   $ 4,411,764.71   

COMPASS BANK

   $ 14,705,882.35   

THE BANK OF NEW YORK MELLON

   $ 22,058,823.53   

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

   $ 2,941,176.47   

COMERICA BANK

   $ 9,705,882.35   

E. SUN BANK, LTD., LOS ANGELES BRANCH

   $ 2,941,176.47   

FAR EAST NATIONAL BANK

   $ 2,941,176.47   

FIRST COMMERCIAL BANK, NEW YORK BRANCH

   $ 5,882,352.94   

FIRST TENNESSEE BANK

   $ 7,352,941.18   

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

   $ 4,411,764.71   

KEYBANK NATIONAL ASSOCIATION

   $ 7,352,941.18   

MIZUHO CORPORATE BANK, LTD.

   $ 8,823,529.41   

RAYMOND JAMES BANK, N.A.

   $ 11,764,705.88   

SIEMENS FINANCIAL SERVICES, INC.

   $ 8,823,529.41   

UNION BANK, N.A.

   $ 27,058,823.53   

TOTAL:

   $ 500,000,000.00   



--------------------------------------------------------------------------------

TRANCHE B LOANS

 

LENDER

   LOAN  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 215,000,000.00   

TOTAL:

   $ 215,000,000.00   



--------------------------------------------------------------------------------

Schedule 3.08 – Subsidiaries

(See attached)



--------------------------------------------------------------------------------

Schedule 3.08 – Subsidiaries – All Others

 

Region

  

State/Country of
Incorporation

  

Name of Subsidiary

   Ownership
Percentage of
Borrower/Other
Subsidiaries    

Shareholder(s) / Member(s)

   Immaterial
Subsidiary    Investment
Subsidiary

Americas - US

   Delaware    CBRE Group, Inc.      NYSE: CBG           

Americas - US

   Delaware    CBRE Services, Inc.      100.00 %    CBRE Group, Inc. (DE)      

Americas - US

   Delaware    CB/TCC, LLC      85.26 %   

CBRE Services, Inc. (DE)

     

Americas - US

   Delaware    CB/TCC, LLC      14.74 %    CB/TCC Global Holdings Limited
(United Kingdom)      

Americas - US

   Delaware    CB HoldCo, Inc.      100.00 %    CB/TCC, LLC (DE) owns 87.17% of
total issued representing 100% of Voting Common Stock. CB/TCC, LLC (DE) owns
1.19% and CBRE, Inc. owns 11.64% Non Voting Shares      

Americas - US

   Delaware    CBRE, Inc.      100.00 %    CB HoldCo, Inc. (DE)      

Americas - US

   Delaware    Alliance 2000, LLC      50.00 %    CBRE, Inc. (DE)      

Americas - US

   California    Bonutto-Hofer Investments      100.00 %    Koll Partnerships I,
Inc. (DE)    x   

Americas - US

   Delaware   

CB Richard Ellis -

Charlotte, LLC

     100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   Delaware    CB Richard Ellis - N.E. Partners, L.P.      50.00 %    CBRE, Inc.
(DE) (Joint Venture)      

Americas - US

   Delaware   

CB Richard Ellis -

Raleigh, LLC

     50.00 %    CBRE, Inc. (DE) (Joint Venture)      

Americas - US

   Delaware    CB Richard Ellis / Pittsburgh, LP      99.99 %    CBRE, Inc. (DE)
(General Partner)    x   

Americas - US

   Delaware    CB Richard Ellis / Pittsburgh, LP      0.01 %    The Polacheck
Company, Inc. (CA) (Limited Partner)    x   

Americas - US

   Texas    CB Richard Ellis Brokerage Services, Inc.      100.00 %    CBRE,
Inc. (DE)    x   



--------------------------------------------------------------------------------

Americas - US

   Delaware    CB Richard Ellis Commercial Limited LLC      100.00 %   
CBRE, Inc. (DE)    x     

Americas - US

   Delaware    CB Richard Ellis Specialty Realty, Inc.      100.00 %    CB
HoldCo, Inc. (DE)    x   

Americas - US

   Delaware    CB Richard Ellis Sports, LLC      83.33 %    CB Richard Ellis /
Pittsburgh, L.P. (DE)      

Americas - US

   Delaware    CB Richard Ellis St. Louis Services, LLC      100.00 %    CB
Richard Ellis St. Louis, LLC (DE)    x   

Americas - US

   Delaware    CB Richard Ellis St. Louis, LLC      60.61 %    CBRE, Inc. (DE)
   x   

Americas - US

   Delaware    CB Richard Ellis St. Louis, LLC      39.39 %    Trammell Crow
Company, LLC (DE)    x   

Americas - US

   Delaware    CB Richard Ellis Tucson, LLC      100.00 %    CBRE, Inc. (DE)   
x   

Americas - US

   Delaware    CB/TCC Holdings LLC      100.00 %    CBRE Services, Inc. (DE)   
  

Americas - US

   Delaware    CBRE Capital Advisors, Inc.      100.00 %    CBRE, Inc. (DE)   
  

Americas - US

   Texas    CBRE Capital Markets of Texas, LP      1.00 %    CBRE/LJM Mortgage
Company, L.L.C. (DE) (General Partner)      

Americas - US

   Delaware    CBRE Capital Markets of Texas, LP      99.00 %    CBRE/LJM -
Nevada, Inc. (NV) (Limited Partner)      

Americas - US

   Texas    CBRE Capital Markets, Inc.      100.00 %    CBRE, Inc. (DE)      

Americas - US

   Delaware    CBRE Clarion CRA Holdings, Inc.      100.00 %    CBRE Clarion REI
Holding, Inc. (DE)      

Americas - US

   Delaware    CBRE Clarion REI Holding, Inc.      100.00 %    CBRE, Inc. (DE)
     

Americas - US

   California    CBRE Consulting, Inc.      100.00 %    CBRE, Inc. (DE)      

Americas - US

   California    CBRE Disaster Relief Foundation (2)      Non-Profit      Not
Applicable      

Americas - US

   Delaware    CBRE Finance Company      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   California    CBRE Foundation, Inc.      Non-Profit      Not Applicable      

Americas - US

   Delaware    CBRE Funding LLC      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   California    CBRE Global Investors,
Inc.(1)      100.00 %    CBRE, Inc. (DE)       x



--------------------------------------------------------------------------------

Americas - US

   Delaware    CBRE Global Investors,
LLC(1)      100.00 %    CBRE, Inc. (DE)       x

Americas - US

   Delaware    CBRE Government Services, LLC      100.00 %    CBRE, Inc. (DE)   
x   

Americas - US

   Hawaii    CBRE Hawaii, Inc.      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   Delaware    CBRE HMF, Inc. (3)      100.00 %    CBRE Capital Markets, Inc.
(TX)      

Americas - US

   Delaware    CBRE Loan Services, Inc. (3)      100.00 %    CBRE Capital
Markets, Inc. (TX)      

Americas - US

   Delaware    CBRE Multifamily Capital, Inc. (3)      100.00 %    CBRE Capital
Markets, Inc. (TX)      

Americas - US

   Delaware    CBRE Partner, Inc.      100.00 %    CBRE Services, Inc. (DE)   
  

Americas - US

   Delaware    CBRE Real Estate Investment Holding, LLC      100.00 %    CBRE,
Inc. (DE)    x   

Americas - US

   Delaware    CBRE Realty Finance Management, LLC (3)      50.00 %    CBRE
Capital Markets, Inc. (TX)      

Americas - US

   Delaware    CBRE Realty Finance Management, LLC (3)      33.00 %    LJMCO
Management Dedicated Team Pool, LLC (DE)      

Americas - US

   Delaware    CBRE Realty Finance Management, LLC (3)      17.00 %    LJMCO
Executive Team Pool, LLC (DE)      

Americas - US

   Delaware    CBRE Redmond Woods Washington, Inc.      100.00 %    CBRE, Inc.
(DE)    x   

Americas - US

   Delaware    CBRE Security Services, Inc.      100.00 %    CBRE, Inc. (DE)   
x   

Americas - US

   Delaware    CBRE Stewardship U.S.A., LLC      100.00 %    CBRE Services, Inc.
(DE)    x   

Americas - US

   Delaware    CBRE Technical Services, LLC      100.00 %    CBRE, Inc. (DE)   
  

Americas - US

   Arizona    CBRE Tucson Management Services, L.L.C.      50.00 %    CB Richard
Ellis Tucson, LLC (DE) (Joint Venture)      

Americas - US

   Nevada    CBRE/LJM - Nevada, Inc.      100.00 %    CBRE Capital Markets, Inc.
(TX)      

Americas - US

   Delaware    CBRE/LJM Mortgage Company, L.L.C.      100.00 %    CBRE/LJM -
Nevada, Inc. (NV)    x   



--------------------------------------------------------------------------------

Americas - US

   Delaware    CBRE-Profi Acquisition Corp.      100.00 %    CBRE, Inc. (DE)   
         

Americas - US

   Delaware    GEMSA Loan Services, L.P.      0.01 %    LJMGP, LLC (DE) (General
Partner)      

Americas - US

   Delaware    GEMSA Loan Services, L.P.      49.99 %    CBRE Capital Markets of
Texas, LP (TX) (Limited Partner)      

Americas - US

   Delaware    I/ESG Octane Holdings, L.L.C.      100.00 %    CBRE, Inc. (DE)   
x   

Americas - US

   Delaware    IIII-BB Holdings, LLC      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   Delaware    IIII-BSI Holdings, LLC      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   Delaware    IIII-SSI Holdings, LLC      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   Delaware    Insignia Acquisition Corporation      100.00 %    CBRE, Inc. (DE)
   x   

Americas - US

   Delaware    Insignia ML Properties, LLC      100.00 %    CBRE, Inc. (DE)    x
  

Americas - US

   Delaware    Insignia/ESG Capital Corporation      100.00 %    CBRE, Inc. (DE)
     

Americas - US

   California    KB Investors I      50.10 %    Koll Investment Management, Inc.
(CA)      

Americas - US

   California    KB Investors II      50.10 %    Koll Investment Management,
Inc. (CA)      

Americas - US

   Delaware    Koll Capital Markets Group, Inc.      100.00 %    CBRE, Inc. (DE)
   x   

Americas - US

   Washington    Koll Capital Markets Subtier, LP      70.00 %    Koll Capital
Markets Group, Inc. (DE)      

Americas - US

   California    Koll Investment Management, Inc.      100.00 %    CBRE, Inc.
(DE)    x   

Americas - US

   Delaware    Koll Partnerships I, Inc.      100.00 %    CBRE, Inc. (DE)    x
  

Americas - US

   Delaware    Koll Partnerships II, Inc.      100.00 %    CBRE, Inc. (DE)    x
  

Americas - US

   Delaware    LJMCO Executive Team Pool, LLC      Controlling      CBRE Capital
Markets, Inc. (TX) (Managing Member)    x   

Americas - US

   Delaware    LJMCO Management Dedicated Team Pool, LLC      Controlling     
CBRE Capital Markets, Inc. (TX) (Managing Member)    x   

Americas - US

   Delaware    LJMGP, LLC      100.00 %    CBRE Capital Markets, Inc. (TX)    x
  



--------------------------------------------------------------------------------

Americas - US

   Wisconsin    PAC, Inc.      100.00 %    The Polacheck Company, Inc. (WI)    x
         

Americas - US

   Wisconsin    Polacheck Property Management Corp.      100.00 %    CBRE, Inc.
(DE)    x   

Americas - US

   Delaware    TC Contractors DC, Inc.      100.00 %    CB HoldCo, Inc. (DE)   
x   

Americas - US

   Delaware    TC Contractors, Inc.      100.00 %    CB HoldCo, Inc. (DE)    x
  

Americas - US

   Delaware    TC IL Contractors, Inc.      100.00 %    CB HoldCo, Inc. (DE)   
x   

Americas - US

   Delaware    TC Servicenet, Inc.      100.00 %    CB HoldCo, Inc. (DE)    x   

Americas - US

   Delaware    TC Services Florida, Inc.      100.00 %    CB HoldCo, Inc. (DE)
   x   

Americas - US

   Texas    TCC General Agency, Inc.      100.00 %    TCC Risk Services, Inc.
(DE)    x   

Americas - US

   Delaware    TCC Risk Services, Inc.      100.00 %    CB HoldCo, Inc. (DE)   
x   

Americas - US

   Delaware    TCS Ohio Brokerage, Inc.      100.00 %    CBRE, Inc. (DE)    x   

Americas - US

   Wisconsin    The Polacheck Company, Inc.      100.00 %    CBRE, Inc. (DE)   
  

Americas - US

   Delaware    Trammell Crow Asset Management, Inc.      100.00 %    CB HoldCo,
Inc. (DE)    x   

Americas - US

   Delaware    Trammell Crow Company - Chile, Inc.      100.00 %    CB HoldCo,
Inc. (DE)    x   

Americas - US

   Delaware    Trammell Crow Company - South American Holdings, Inc.      100.00
%    CB HoldCo, Inc. (DE)    x   

Americas - US

   Delaware    Trammell Crow Company, LLC      100.00 %    CBRE, Inc. (DE)      

Americas - US

   Delaware    Trammell Crow Medical Services, Inc.      100.00 %    CB HoldCo,
Inc. (DE)    x   

Americas - US

   Delaware    Trammell Crow Mexico, Inc.      100.00 %    Trammell Crow Asset
Management, Inc. (DE)    x   

Americas - US

   Delaware    Trammell Crow Minnesota Servics, Inc.      100.00 %    CB HoldCo,
Inc. (DE)    x   

Americas - CAN

   Canada    CBRE Limited      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      



--------------------------------------------------------------------------------

Americas - CAN

   Canada    Realnet Canada Inc.      50.00 %    CBRE Limited (Canada)          

Americas - CAN

   Canada    Richard Ellis (B.C.) Inc.      100.00 %    Richard Ellis (Canada)
Inc. (Canada)      

Americas - CAN

   Canada    Richard Ellis (Canada) Inc.      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

Americas - CAN

   Canada    Richard Ellis Securities (Canada) Inc.      100.00 %    Richard
Ellis (Canada) Inc. (Canada)      

Americas - LAC

   Argentina    CBRE Argentina S.A.      90.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

Americas - LAC

   Argentina    CBRE Argentina S.A.      10.00 %    CBRE Global Solutions, Inc.
(Cayman Islands)      

Americas - LAC

   Brazil    CBRE Servicos do Brasil Ltda.      99.99 %    Relam Amsterdam
Holdings BV (Netherlands)      

Americas - LAC

   Brazil    CBRE Servicos do Brasil Ltda.      0.01 %    CBRE, Inc. (DE)      

Americas - LAC

   Brazil    CBRE Consultoria do Brasil Ltda.      99.97 %    Relam Amsterdam
Holdings BV (Netherlands)      

Americas - LAC

   Brazil    CBRE Consultoria do Brasil Ltda.      0.03 %    CBRE, Inc. (DE)   
  

Americas - LAC

   Brazil    Trammell Crow do Brasil Ltda.      99.99 %    CBRE Latin America,
Inc. (Cayman Islands)      

Americas - LAC

   Brazil    Trammell Crow do Brasil Ltda.      0.01 %    CBRE Global Solutions,
Inc. (Cayman Islands)      

Americas - LAC

   Cayman Islands    Catmontu Insurance Company Ltd.      20.00 %    CB HoldCo,
Inc. (DE)      

Americas - LAC

   Cayman Islands    CBRE (Cayman Islands) Limited      49.00 %    CBRE Global
Solutions, Inc. (Cayman Islands)      

Americas - LAC

   Cayman Islands    CBRE (Cayman Islands) Limited      51.00 %    Trammell Crow
Company Limited (United Kingdom)      

Americas - LAC

   Cayman Islands    CBRE Finance Limited      100.00 %    CBRE Limited
Partnership (Jersey)      

Americas - LAC

   Cayman Islands    CBRE Global Solutions, Inc.      100.00 %    Relam
Amsterdam Holdings BV (Netherlands)      



--------------------------------------------------------------------------------

Americas - LAC

   Cayman Islands    CBRE Latin America, Inc.      100.00 %    CBRE Global
Solutions, Inc. (Cayman Islands)                    

Americas - LAC

   Cayman Islands    Raven Insurance Company, Ltd.      100.00 %    CB HoldCo,
Inc. (DE)      

Americas - LAC

   Chile    CBRE Chile S.A.      99.97 %    Trammell Crow Company - Chile, Inc.
(DE)      

Americas - LAC

   Chile    CBRE Chile S.A.      0.03 %    Trammell Crow Company - South
American Holdings, Inc. (DE)      

Americas - LAC

   Chile    CBRE Ltda      99.90 %    CBRE Chile S.A. (Chile)      

Americas - LAC

   Chile    CBRE Ltda      0.10 %    Trammell Crow Company - South American
Holdings, Inc. (DE)      

Americas - LAC

   Colombia    CB Richard Ellis S.A.      92.00 %    CBRE Latin America, Inc.
(Cayman Islands)      

Americas - LAC

   Colombia    CB Richard Ellis S.A.      2.00 %    Trammell Crow Asset
Management, Inc. (DE)      

Americas - LAC

   Colombia    CB Richard Ellis S.A.      2.00 %    CBRE Global Solutions, Inc.
(Cayman Islands)      

Americas - LAC

   Colombia    CB Richard Ellis S.A.      4.00 %    Trammell Crow Company, LLC
(DE)      

Americas - LAC

   Costa Rica    CB Richard Ellis Sociedad Anomina      99.00 %    Relam
Amsterdam Holdings BV (Netherlands)      

Americas - LAC

   Costa Rica    CB Richard Ellis Sociedad Anomina      1.00 %    CBRE, Inc.
(DE)      

Americas - LAC

   Dominican Republic    CB Richard Ellis S.A.      94.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

Americas - LAC

   Dominican Republic    CB Richard Ellis S.A.      1.00 %    CBRE/LJM Mortgage
Company, L.L.C. (DE)      

Americas - LAC

   Dominican Republic    CB Richard Ellis S.A.      4.00 %    CBRE, Inc. (DE)   
  

Americas - LAC

   Dominican Republic    CB Richard Ellis S.A.      1.00 %    CBRE Global
Investors, LLC (DE)      

Americas - LAC

   Honduras    Trammell Crow Company Honduras S.A.      99.60 %    CBRE Latin
America, Inc. (Cayman Islands)      



--------------------------------------------------------------------------------

Americas - LAC

   Honduras    Trammell Crow Company Honduras S.A.      0.40%       CBRE Global
Solutions, Inc. (Cayman Islands)                    

Americas - LAC

   Mexico    CBRE GCS S. de R.L. de C.V.      99.67%       Trammell Crow
Company, LLC (DE)      

Americas - LAC

   Mexico    CBRE GCS S. de R.L. de C.V.      0.33%       Trammell Crow Company
- South American Holdings, Inc. (DE)      

Americas - LAC

   Mexico    CBRE Inmobilario, S. de R.L. de C.V.      99.97%       CBRE, Inc.
(DE)      

Americas - LAC

   Mexico    CBRE Inmobilario, S. de R.L. de C.V.      0.03%       CB HoldCo,
Inc. (DE)      

Americas - LAC

   Mexico    CBRE S.A. de C.V.      94.230%       Relam Amsterdam Holdings BV
(Netherlands)      

Americas - LAC

   Mexico    CBRE S.A. de C.V.      5.770%       CBRE, Inc. (DE)      

Americas - LAC

   Mexico    CBRE Services Mexico S. de R.L. de C.V.      99.67%       CBRE GCS
S. de R.L. de C.V. (Mexico)      

Americas - LAC

   Mexico    CBRE Services Mexico S. de R.L. de C.V.      0.33%       Trammell
Crow Company, LLC (DE)      

Americas - LAC

   Mexico    CBRE Servicios S.A. de C.V.      0.002%       Relam Amsterdam
Holdings BV (Netherlands)      

Americas - LAC

   Mexico    CBRE Servicios S.A. de C.V.      99.998%       CBRE, Inc. (DE)   
  

Americas - LAC

   Peru    CBRE Services S.A.      99.900%       Relam Amsterdam Holdings BV
(Netherlands)      

Americas - LAC

   Peru    CBRE Services S.A.      0.100%       CBRE, Inc. (DE)      

Americas - LAC

   Puerto Rico    CBRE GCS, Inc.      100.00%       CBRE Latin America, Inc.
(Cayman Islands)      

Americas - LAC

   Venezuela    CBRE Services, C.A.      99.90%       Relam Amsterdam Holdings
BV (Netherlands)      

Americas - LAC

   Venezuela    CBRE Services, C.A.      0.10%       CBRE, Inc. (DE)      

Asia Pacific

   Australia    CBRE (A) Pty Ltd      100.00%       CBRE Pty Ltd (Australia)   
  

Asia Pacific

   Australia    CBRE (C) Pty Ltd      100.00%       CBRE Pty Ltd (Australia)   
  



--------------------------------------------------------------------------------

Asia Pacific

   Australia    CBRE (FM) Pty Ltd      100.00 %    CBRE Pty Ltd (Australia)     
              

Asia Pacific

   Australia    CBRE (GCS) Pty Ltd      100.00 %    CBRE Pty Ltd (Australia)   
  

Asia Pacific

   Australia    CBRE (P) Pty Ltd      100.00 %    CB Richard Ellis (P) Holdings
Pty Ltd (Australia)      

Asia Pacific

   Australia    CBRE (RP) Pty Ltd      55.00 %    CBRE Pty Ltd (Australia)      

Asia Pacific

   Australia    CBRE (V) Pty Ltd      100.00 %    CBRE Pty Ltd (Australia)      

Asia Pacific

   Australia    CBRE (Western Australia) Trust      100.00 %    CBRE Pty Ltd
(Australia); Trustee is CBRE (C) Pty Ltd (Australia)      

Asia Pacific

   Australia    CBRE Pty Ltd      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

Asia Pacific

   Australia    CBRE Residential Valuations Pty Limited      100.00 %    CBRE
Pty Ltd (Australia)      

Asia Pacific

   Australia    CBRE Valuations Pty Limited      100.00 %    CBRE Pty Ltd
(Australia)      

Asia Pacific

   Australia    CB Richard Ellis (AR) Pty Ltd      100.00 %    CBRE (RP) Pty Ltd
(Australia)      

Asia Pacific

   Australia    CB Richard Ellis (M) Pty Ltd      100.00 %    CBRE Western
Australia Trust (Australia)      

Asia Pacific

   Australia    CB Richard Ellis (N2) Pty Ltd      100.00 %    CBRE Pty Ltd
(Australia)      

Asia Pacific

   Australia    CB Richard Ellis (P) Holdings Pty Ltd      100.00 %    CBRE Pty
Ltd (Australia)      

Asia Pacific

   Australia    CB Richard Ellis (RM) Pty Ltd      100.00 %    CBRE (RP) Pty Ltd
(Australia)      

Asia Pacific

   Australia    CB Richard Ellis Swalehynes Pty Ltd      75.00 %    CBRE (GCS)
Pty Ltd (Australia)      

Asia Pacific

   Australia    CB Richard Ellis Swalehynes Pty Ltd      5.00 %    Nichprop
Australia Pty Ltd (Australia)      

Asia Pacific

   Australia    CB Richard Ellis Swalehynes Pty Ltd      15.00 %    Saltire Pty
Ltd (Australia)      

Asia Pacific

   Australia    CB Richard Ellis Swalehynes Pty Ltd      5.00 %    Tanha
Investments Pty Ltd (Australia)      

Asia Pacific

   Australia    CB Richard Ellis Swalehynes Worldwide Pty Ltd      100.00 %   
CB Richard Ellis Swalehynes Pty Ltd (Australia)      



--------------------------------------------------------------------------------

Asia Pacific

   Australia    Fralnide Pty Ltd      100.00 %    CBRE Pty Ltd (Australia)     
              

Asia Pacific

   Australia    Nichprop Australia Pty Ltd      100.00 %    CBRE (GCS) Pty Ltd
(Australia)      

Asia Pacific

   Australia    Retail Estate Pty Ltd      100.00 %    CBRE Pty Ltd (Australia)
     

Asia Pacific

   Australia    Saltire Pty Ltd      100.00 %    CBRE (GCS) Pty Ltd (Australia)
     

Asia Pacific

   Australia    Tanha Investments Pty Ltd      100.00 %    CBRE (GCS) Pty Ltd
(Australia)      

Asia Pacific

   Australia    Trammell Crow Company (Aust) Pty Ltd      100.00 %    CBRE Pty
Ltd (Australia)      

Asia Pacific

   China    Beijing CBRE Property Consultants Services Limited      100.00 %   
CBRE HK Limited (Hong Kong)      

Asia Pacific

   China    Beijing CBRE Property Management Services Limited      100.00 %   
CBRE HK Limited (Hong Kong)      

Asia Pacific

   China    Shanghai CBRE Limited      100.00 %    CBRE HK Limited (Hong Kong)
     

Asia Pacific

   China    Shanghai CBRE Property Consultants Limited      100.00 %    CBRE HK
Limited (Hong Kong)      

Asia Pacific

   China    Guangzhou Rui Guang Property Management Co. Limited      100.00 %   
CBRE HK Limited (Hong Kong)      

Asia Pacific

   China    Premier Property Management Services (Shanghai) Limited      70.00
%    CBRE HK Limited (Hong Kong)      

Asia Pacific

   Hong Kong    CBRE Asean Holdings      100.00 %    CBRE Global Holdings SARL
(Luxembourg)      

Asia Pacific

   Hong Kong    CBRE Commercial Real Estate Group Limited      100.00 %    CBRE
HK Limited (Hong Kong)      

Asia Pacific

   Hong Kong    CBRE Capital Advisors Asia Limited      100.00 %    CBRE HK
Limited (Hong Kong)      

Asia Pacific

   Hong Kong    CBRE Global Facilities Management Limited      100.00 %    CBRE
HK Limited (Hong Kong)      

Asia Pacific

   Hong Kong    CBRE HK Limited      64.00 %    Relam Amsterdam Holdings BV
(Netherlands)      



--------------------------------------------------------------------------------

Asia Pacific

   Hong Kong    CBRE HK Limited      36.00 %    CBRE Services, Inc. (DE)       
            

Asia Pacific

   Hong Kong    CBRE Property Services Ltd      100.00 %    CBRE Global Holdings
SARL (Luxembourg)      

Asia Pacific

   Hong Kong    Insignia Brooke (Hong Kong) Ltd      100.00 %    CBRE, Inc. (DE)
     

Asia Pacific

   Hong Kong    Trammell Crow Company (Hong Kong Holding) Ltd      100.00 %   
CBRE (Cayman Islands) Limited (Cayman Islands)      

Asia Pacific

   Hong Kong    Trammell Crow Company (Hong Kong) Ltd      100.00 %    CBRE
(Cayman Islands) Limited (Cayman Islands)      

Asia Pacific

   India    CBRE South Asia Private Limited      76.00 %    CB Richard Ellis
Holdings Ltd (Mauritius)      

Asia Pacific

   India    CBRE South Asia Private Limited      24.00 %    CBRE Pte. Ltd.
(Singapore)      

Asia Pacific

   India    Trammell Crow Savills (India) Private Ltd      99.00 %    CBRE
Realty Associates Pte. Ltd. (Singapore)      

Asia Pacific

   India    Trammell Crow Savills (India) Private Ltd      1.00 %    CBRE
(Cayman Islands) Limited (Cayman Islands)      

Asia Pacific

   Japan    CBRE Japan KK      100.00 %    CBRE KK (Japan)      

Asia Pacific

   Japan    CBRE KK      100.00 %    CBRE Global Holdings SARL (Luxembourg)   
  

Asia Pacific

   Korea    CBRE Korea Company Ltd.      100.00 %    CBRE Pte. Ltd. (Singapore)
     

Asia Pacific

   Mauritius    CB Richard Ellis Holdings Ltd      100.00 %    CBRE Pte. Ltd.
(Singapore)      

Asia Pacific

   Mauritius    CB Richard Ellis Mauritius Ltd      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

Asia Pacific

   Mauritius    South Asia Real Estate Ltd      100.00 %    CBRE, Inc. (DE)   
  

Asia Pacific

   New Zealand    CBRE (Agency) Ltd      100.00 %    CBRE Ltd (New Zealand)   
  

Asia Pacific

   New Zealand    CBRE (FM) Ltd      100.00 %    CBRE Ltd (New Zealand)      

Asia Pacific

   New Zealand    CBRE Limited      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

Asia Pacific

   Philippines    Trammell Crow Savills (Philippines) Inc.      40.00 %    CBRE
(Cayman Islands) Limited (Cayman Islands)      



--------------------------------------------------------------------------------

Asia Pacific

   Singapore    CB Richard Ellis Indirect Investment Services Private Ltd.     
100.00%       CBRE Pte. Ltd. (Singapore)                    

Asia Pacific

   Singapore    CBRE Management Pte. Ltd.      100.00%       CBRE Pte. Ltd.
(Singapore)      

Asia Pacific

   Singapore    CBRE Pte. Ltd.      100.00%       Relam Amsterdam Holdings BV
(Netherlands)      

Asia Pacific

   Singapore    CBRE Realty Associates Pte. Ltd.      74.00%       Trammell Crow
Company, LLC (DE)      

Asia Pacific

   Singapore    CBRE Realty Associates Pte. Ltd.      21.00%       Trammell Crow
Company Limited (United Kingdom)      

Asia Pacific

   Singapore    CBRE Realty Associates Pte. Ltd.      5.00%       CBRE (Cayman
Islands) Limited (Cayman Islands)      

Asia Pacific

   Vietnam    CBRE (Vietnam) Co Ltd      100.00%       CBRE Asean Holdings (Hong
Kong)      

EMEA

   Austria    CBRE Corporate Outsourcing GmbH      100.00%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Austria    CBRE Gmbh      100.00%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Bahrain    CBRE Bahrain WLL      99.00%       CBRE DIFC LLC (UAE)      

EMEA

   Bahrain    CBRE Bahrain WLL      1.00%       CBRE FZ LLC (UAE)      

EMEA

   Belgium    Belproperty.be S.A.      20.00%       CBRE S.A. (Belgium)      

EMEA

   Belgium    CBRE Advisory Sarl      100.00%       CBRE S.A. (Belgium)      

EMEA

   Belgium    CBRE Corporate Outsourcing SPRL      99.50%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Belgium    CBRE Corporate Outsourcing SPRL      0.50%       CB Richard Ellis
Registrars Ltd (United Kingdom)      

EMEA

   Belgium    CBRE S.A.      99.90%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Belgium    CBRE S.A.      0.10%       G. Clermont, Employee      

EMEA

   Belgium    CBRE Valuation Services BVBA      99.00%       CBRE S.A. (Belgium)
     



--------------------------------------------------------------------------------

EMEA

   Belgium    CBRE Valuation Services BVBA      1.00%       CB Richard Ellis
Registrars Ltd (United Kingdom)                    

EMEA

   Belgium    Insignia Belgium SA      99.84%       CB Richard Ellis B.V.
(Netherlands)      

EMEA

   Belgium    Insignia Belgium SA      0.16%       Insignia Europe Holdings
Limited (United Kingdom)      

EMEA

   Belgium    Societe de Gestion et de Maintenance      33.74%       CBRE S.A.
(Belgium)      

EMEA

   Cyprus    Noble Gibbons Limited      100.00%       CBRE, Inc. (DE)      

EMEA

   Czech Republic    CBRE Corporate Outsourcing s.r.o.      100.00%       Relam
Amsterdam Holdings BV (Netherlands)      

EMEA

   Czech Republic    CBRE s.r.o.      52.00%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Czech Republic    CBRE s.r.o.      48.00%       CBRE Property Management A/S
(Denmark)      

EMEA

   Czech Republic    IMPACT-BRNO property services s.r.o.      100.00%      
IMPACT CORTI a.s (Czech Republic)      

EMEA

   Czech Republic    IMPACT CORTI a.s      100.00%       CBRE s.r.o. (Czech
Republic)      

EMEA

   Czech Republic    IMPACT engineering s.r.o.      100.00%       IMPACT CORTI
a.s (Czech Republic)      

EMEA

   Czech Republic    IMPACT Tax Consulting s.r.o.      100.00%       IMPACT
CORTI a.s (Czech Republic)      

EMEA

   Denmark    CBRE A/S      100.00%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Denmark    CBRE Corporate Outsourcing ApS      100.00%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Denmark    CBRE Property Management A/S      100.00%       CBRE Global
Holdings SARL (Luxembourg)      

EMEA

   Finland    CBRE Corporate Outsourcing Oy      100.00%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Finland    CBRE Finland Oy      100.00%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   France    BCI      15.00%       CBRE Holding SAS (France)      



--------------------------------------------------------------------------------

EMEA

   France    CB Richard Ellis Bourdais Courcelles SAS      99.00%       CBRE
Holding SAS (France)             

EMEA

   France    CB Richard Ellis Bourdais Courcelles SAS      1.00%       CBRE
Agency SAS (France)      

EMEA

   France    CBRE Agency SAS      100.00%       CBRE Holding SAS (France)      

EMEA

   France    CBRE Artequation SAS      100.00%       CBRE Holding SAS (France)
     

EMEA

   France    CBRE Capital Markets SAS      100.00%       CBRE Holding SAS
(France)      

EMEA

   France    CBRE Consulting SARL      100.00%       CBRE Holding SAS (France)
     

EMEA

   France    CBRE Corporate Outsourcing SAS      100.00%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   France    CBRE Corporate SAS      100.00%       CBRE Holding SAS (France)   
  

EMEA

   France    CBRE Debt Advisory SAS      100.00%       CBRE Holding SAS (France)
     

EMEA

   France    CBRE Global Private Solutions SAS      100.00%       CBRE Holding
SAS (France)      

EMEA

   France    CBRE Holding SAS      98.39%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   France    CBRE Holding SAS      1.61%       CB Richard Ellis B.V.
(Netherlands)      

EMEA

   France    CBRE Hotels SAS      100.00%       CBRE Holding SAS (France)      

EMEA

   France    CBRE Property Management SAS      100.00%       CBRE Holding SAS
(France)      

EMEA

   France    CBRE Ressources GIE      10.00%       CBRE Property Management SAS
(France)      

EMEA

   France    CBRE Ressources GIE      5.00%       CBRE Hotels SAS (France)      

EMEA

   France    CBRE Ressources GIE      15.00%       CBRE Agency SAS (France)   
  

EMEA

   France    CBRE Ressources GIE      5.00%       CBRE Capital Markets SAS
(France)       1

EMEA

   France    CBRE Ressources GIE      8.00%       CBRE Corporate SAS (France)   
  

EMEA

   France    CBRE Ressources GIE      15.00%       CBRE Global Private Solutions
(France)      

EMEA

   France    CBRE Ressources GIE      5.00%       CBRE Artequation SAS (France)
     

EMEA

   France    CBRE Ressources GIE      7.00%       CBRE Valuation SAS (France)   
  



--------------------------------------------------------------------------------

EMEA

   France    CBRE Ressources GIE      5.00 %    CBRE Consulting SARL (France)   
                

EMEA

   France    CBRE Ressources GIE      15.00 %    CBRE Holding SAS (France)      

EMEA

   France    CBRE Ressources GIE      5.00 %    CBRE WorkSpace SAS (France)   
  

EMEA

   France    CBRE Ressources GIE      5.00 %    CBRE Debt Advisory SAS (France)
     

EMEA

   France    CBRE Valuation SAS      100.00 %    CBRE Holding SAS (France)      

EMEA

   France    CBRE Workspace SAS      100.00 %    CBRE Holding SAS (France)      

EMEA

   France    CPAS Corporate Property Accounting Services      27.20 %    CBRE
Property Management SAS (France)      

EMEA

   France    GIE Immostat      25.00 %    CBRE Holding SAS (France)      

EMEA

   France    Webimm SARL      24.99 %    CBRE Holding SAS (France)      

EMEA

   Germany    CBRE Corporate Outsourcing GmbH      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Germany    CBRE GmbH      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Hungary    CBRE Corporate Outsourcing Kft      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Hungary    CBRE Kft      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Ireland    CBRE      90.00 %    Mareagle (Ireland)      

EMEA

   Ireland    CBRE      10.00 %    Fintan Limited (United Kingdom)      

EMEA

   Ireland    CBRE Corporate Outsourcing Limited      100.00 %    Relam
Amsterdam Holdings BV (Netherlands)      

EMEA

   Ireland    CBRE N.I. Limited      98.00 %    CBRE (Ireland)      

EMEA

   Ireland    CBRE N.I. Limited      2.00 %    B. Lavery, Employee      

EMEA

   Ireland    Frosthill Limited      100.00 %    CBRE (Ireland)      

EMEA

   Ireland    Mareagle      100.00 %    CBRE Limited (United Kingdom)      

EMEA

   Israel    CB Richard Ellis (Israel) Limited      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Italy    CBRE Corporate Outsourcing S.r.l.      91.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Italy    CBRE Corporate Outsourcing S.r.l.      9.00 %    CB Richard Ellis
Registrars Ltd (United Kingdom)      



--------------------------------------------------------------------------------

EMEA

   Italy    CBRE Espansione Management S.r.l.      100.00 %    CBRE S.r.l.     
              

EMEA

   Italy    CBRE Gesticom S.r.l.      100.00 %    CBRE S.r.l.      

EMEA

   Italy    CBRE S.r.l.      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Italy    CBRE SpA      10.00 %    CB Richard Ellis B.V. (Netherlands)      

EMEA

   Italy    CBRE SpA      90.00 %    Insignia Europe Holdings Limited (United
Kingdom)      

EMEA

   Italy    CBRE Valuation S.p.A.      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Italy    Trammell Crow Company Italy S.r.l      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Jersey    CBRE Limited Partnership      90.00 %    CBRE, Inc. (DE)(Limited
Partner)      

EMEA

   Jersey    CBRE Limited Partnership      10.00 %    CBRE Partner, Inc.
(DE)(General Partner)      

EMEA

   Latvia    SAI CBRE Property Management      100.00 %    CBRE Property
Management A/S (Denmark)      

EMEA

   Lithuania    UAB CBRE Property Management      100.00 %    CBRE Property
Management A/S (Denmark)      

EMEA

   Luxembourg    CBRE Global Acquisition Company SARL      100.00 %    CBRE
Luxembourg Holdings SARL (Luxembourg)      

EMEA

   Luxembourg    CBRE Global Holdings SARL      100.00 %    CBRE Global
Acquisition Company SARL (Luxembourg)      

EMEA

   Luxembourg    CBRE Luxembourg Finance SARL      100.00 %    CBRE Finance
Europe LLP (United Kingdom)      

EMEA

   Luxembourg    CBRE Luxembourg Holdings SARL      100.00 %    CBRE, Inc. (DE)
     

EMEA

   Luxembourg    CBRE S.A.      99.90 %    CBRE S.A. (Belgium)      

EMEA

   Luxembourg    CBRE S.A.      0.10 %    G. Clermont, Employee      

EMEA

   Morroco    CBRE S.a.r.l D’Associe Unique      100.00 %    CBRE Real Estate
S.A. (Spain)      

EMEA

   Netherlands    CB Richard Ellis B.V.      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      



--------------------------------------------------------------------------------

EMEA

   Netherlands    CBRE B.V.      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)                    

EMEA

   Netherlands    CBRE Corporate Outsourcing BV      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Netherlands    CBRE Real Estate Finance BV      100.00 %    CBRE B.V.
(Netherlands)      

EMEA

   Netherlands    CBRE Valuation Advisory BV      100.00 %    CBRE B.V.
(Netherlands)      

EMEA

   Netherlands    Insignia (BDR) B.V.      100.00 %    CB Richard Ellis B.V.
(Netherlands)      

EMEA

   Netherlands    Relam Amsterdam Holdings BV      100.00 %    CBRE Global
Holdings SARL (Luxembourg)      

EMEA

   Poland    CBRE Corporate Outsourcing sp. Z.o.o.      100.00 %    Relam
Amsterdam Holdings BV (Netherlands)      

EMEA

   Poland    CBRE Sp.Zo.o.      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Portugal    Alcaus, Gestao de Projectos Imobiliaros      100.00 %    CBRE,
Sociedade de Mediacao Imobiliaria, Lda (Portugal)      

EMEA

   Portugal    CBRE Corporate Outsourcing Lda      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Portugal    CBRE, Consultoria e Avaliacao de Imoveis, Unipessoal, Lda     
100.00 %    CBRE, Sociedade de Mediacao Imobiliaria, Lda (Portugal)      

EMEA

   Portugal    CBRE, Sociedade de Mediacao Imobiliaria, Lda      100.00 %   
Relam Amsterdam Holdings BV (Netherlands)      

EMEA

   Portugal    Neoturis (Turinv - Consultoria em Turismo, S.A.)      30.00 %   
CBRE, Sociedade de Mediacao Imobiliaria, Lda (Portugal)      

EMEA

   Romania    CBRE Consultancy & Services SRL      99.66 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Romania    CBRE Consultancy & Services SRL      0.34 %    CB Richard Ellis
B.V. (Netherlands)      



--------------------------------------------------------------------------------

EMEA

   Romania    CBRE Real Estate Consultancy SRL      99.997%       Relam
Amsterdam Holdings BV (Netherlands)                    

EMEA

   Romania    CBRE Real Estate Consultancy SRL      0.003%       CB Richard
Ellis B.V. (Netherlands)      

EMEA

   Russia    CB Richard Ellis LLC      100.00%       Noble Gibbons Limited
(Cyprus)      

EMEA

   Slovakia    CBRE Corporate Outsourcing s.r.o.      100.00%       Relam
Amsterdam Holdings BV (Netherlands)      

EMEA

   Slovakia    CBRE s.r.o.      20.00%       CBRE GmbH (Austria)      

EMEA

   Slovakia    CBRE s.r.o.      80.00%       CBRE Property Management Holding
A/S (Denmark)      

EMEA

   Slovakia    IMPACT Slovakia s.r.o.      100.00%       IMPACT CORTI a.s (Czech
Republic)      

EMEA

   South Africa    CBRE Corporate Outsourcing (Pty) Limited      100.00%      
Relam Amsterdam Holdings BV (Netherlands)      

EMEA

   Spain    CBRE Corporate Outsourcing S.L.      100.00%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Spain    CBRE Gestion Inmobiliaria S.L.      100.00%       CBRE Real Estate
S.A. (Spain)      

EMEA

   Spain    CBRE Real Estate S.A.      90.83%       Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   Spain    CBRE Real Estate S.A.      9.16%       CB Richard Ellis Registrars
Ltd (United Kingdom)      

EMEA

   Spain    CBRE Real Estate S.A.      0.01%       CB Richard Ellis B.V.
(Netherlands)      

EMEA

   Spain    CBRE Valuations Advisory S.L.      100.00%       CBRE Real Estate
S.A. (Spain)      

EMEA

   Spain    Martinez FM Arquitectos S.L.U.      100.00%       CBRE Real Estate
S.A. (Spain)      

EMEA

   Spain    Richard Ellis Espana S.L.      100.00%       CBRE Real Estate S.A.
(Spain)      

EMEA

   Sweden    CBRE Sweden AB      100.00%       CBRE Holdings AB (Sweden)      

EMEA

   Sweden    CBRE Corporate Outsourcing A.B.      100.00%       Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   Sweden    CBRE Holdings AB      100.00%       CBRE-Profi Acquisition Corp.
(DE)      



--------------------------------------------------------------------------------

EMEA

   Switzerland    CBRE Corporate Outsourcing GmbH      100.00 %    Relam
Amsterdam Holdings BV (Netherlands)                    

EMEA

   Switzerland    CBRE Geneva SA      100.00 %    CBRE Holding Switzerland SA
(Switzerland)      

EMEA

   Switzerland    CBRE Holding Switzerland SA      100.00 %    CBRE Global
Holdings SARL (Luxembourg)      

EMEA

   Switzerland    CBRE Zurich S.A.      100.00 %    CBRE Holding Switzerland SA
(Switzerland)      

EMEA

   Turkey    CBRE Emlak Danismanlik Ltd Sirketi      99.97 %    CBRE Global
Holdings SARL (Luxembourg)      

EMEA

   Turkey    CBRE Emlak Danismanlik Ltd Sirketi      0.03 %    CB Richard Ellis
Registrars Ltd (United Kingdom)      

EMEA

   United Arab Emirates    CBRE Emirates LLC      49.00 %    CBRE FZ LLC (United
Arab Emirates)      

EMEA

   United Arab Emirates    CBRE DIFC LLC      50.00 %    CBRE FZ LLC (United
Arab Emirates)      

EMEA

   United Arab Emirates    CBRE Dubai LLC      49.00 %    CBRE FZ LLC (United
Arab Emirates)      

EMEA

   United Arab Emirates    CBRE FZ LLC      100.00 %    Relam Amsterdam Holdings
BV (Netherlands)      

EMEA

   United Kingdom    CB Richard Ellis Limited      100.00 %    CBRE Limited
(United Kingdom)      

EMEA

   United Kingdom    CB Richard Ellis Commercial      100.00 %    CBRE, Inc.
(DE)      

EMEA

   United Kingdom    CB Richard Ellis Registrars Ltd      100.00 %    CBRE, Inc.
(DE)      

EMEA

   United Kingdom    CB/TCC Global Holdings Limited      100.00 %    CBRE
Services, Inc. (DE)      

EMEA

   United Kingdom    CBRE Corporate Outsourcing Limited      100.00 %    CBRE
Luxembourg Holdings SARL (Luxembourg)      

EMEA

   United Kingdom    CBRE European Treasury Limited      100.00 %    CBRE
Limited (United Kingdom)      

EMEA

   United Kingdom    CBRE Finance Europe LLP      99.00 %    CBRE Finance
Limited (Cayman Islands)      



--------------------------------------------------------------------------------

EMEA

   United Kingdom    CBRE Finance Europe LLP      1.00 %    CBRE Limited
Partnership (Jersey)                    

EMEA

   United Kingdom    CB Richard Ellis Financial Services Limited      100.00 % 
  CBRE Limited (United Kingdom)      

EMEA

   United Kingdom    CBRE FM Services Limited      100.00 %    CBRE Corporate
Outsourcing Limited (United Kingdom)      

EMEA

   United Kingdom    CBRE Holdings Limited      100.00 %    Relam Amsterdam
Holdings BV (Netherlands)      

EMEA

   United Kingdom    CBRE Hotels Limited      100.00 %    CBRE Limited
(United Kingdom)      

EMEA

   United Kingdom    CBRE Indirect Investment Services Limited      100.00 %   
CBRE Limited (United Kingdom)      

EMEA

   United Kingdom    CBRE Jersey Limited      100.00 %    CBRE Limited
(United Kingdom)      

EMEA

   United Kingdom    CBRE Limited      100.00 %    Relam Amsterdam Holdings BV
(Netherlands)      

EMEA

   United Kingdom    CBRE Loan Servicing Limited      100.00 %    CBRE Limited
(United Kingdom)      

EMEA

   United Kingdom    CBRE Management Services Limited      100.00 %    CBRE
Limited (United Kingdom)      

EMEA

   United Kingdom    CBRE Real Estate Finance Limited      100.00 %    CBRE
Limited (United Kingdom)      

EMEA

   United Kingdom    CBRE Services (Jersey) Limited      100.00 %    CBRE
Limited (United Kingdom)      

EMEA

   United Kingdom    Eastman Peddar Limited      100.00 %    CBRE Limited
(United Kingdom)      

EMEA

   United Kingdom    Fintan Limited      100.00 %    CBRE Limited (United
Kingdom)      

EMEA

   United Kingdom    Franc Warwick      100.00 %    CBRE Limited (United
Kingdom)      

EMEA

   United Kingdom    Insignia Europe Holdings Limited      100.00 %    Relam
Amsterdam Holdings BV (Netherlands)      

EMEA

   United Kingdom    REI Investments Limited      100.00 %    CB Richard Ellis
Registrars Ltd (United Kingdom)      

EMEA

   United Kingdom    Trammell Crow Company (UK) Limited      100.00 %   
Trammell Crow Company Limited (United Kingdom)      

EMEA

   United Kingdom    Trammell Crow Company Limited      100.00 %    CBRE Global
Solutions, Inc. (Cayman Islands)      

Footnotes:

(1) CBRE Global Investors, LLC and CBRE Global Investors, Inc. are guarantors
and their stock will be pledged, notwithstanding the fact that they are both
Investment Subsidiaries.

(2) Foundations set up for CBRE philanthrophy program.

(3) Mortgage Banking Subsidiaries.



--------------------------------------------------------------------------------

Schedule 3.08 – Subsidiaries – Development Services

 

Name of TCC Subsidiary

  

Country of
Incorporation

  

Parent

   Total TCC
Ownership     

For 50% or
less owned
subs, mark if
consolidated

  

Investment
Subsidiary

Corporation                Brampton-Canada Associates, Ltd.    Canada   
Trammell Crow Company (Canada), Ltd.      100          X Crow Atlanta
Development-1996, Inc.    United States    Trammell Crow Atlanta Development,
Inc.      100          X Environmental Asset Services, Inc.    United States   
Trammell Crow Company, LLC      100          X Fairway Centre, Inc.    United
States    TC Houston Retail Development, Inc.      100          X High Street
Arizona, Inc.    United States    Trammell Crow Arizona Development, Inc.     
100          X High Street Atlanta, Inc.    United States    TC Atlanta
Development, Inc.      100          X High Street Clarkson Warranty, Inc.   
United States    Trammell Crow Development & Investment, Inc.      100         
X High Street Columbia, Inc.    United States    Trammell Crow Company, LLC     
100          X High Street Crestview Station GP, Inc.    United States   
Trammell Crow Central Texas Development, Inc.      100          X High Street
Denver, Inc.    United States    Trammell Crow Denver Development, Inc.      100
         X High Street Manager, Inc.    United States    Trammell Crow
Development & Investment, Inc.      100          X High Street NE Metro, Inc.   
United States    TC NE Metro Development, Inc.      100          X High Street
Rainey GP, Inc.    United States    TCCT Development, Inc.      100          X
High Street Residential, Inc.    United States    Trammell Crow Company, LLC   
  100          X NE Metro Development 2, Inc.    United States    Trammell Crow
Company, LLC      100          X Northfield Company, Ltd.    Canada    Trammell
Crow Company (Canada), Ltd.      100          X Partners Health Realty Holdings,
Inc.    United States    Trammell Crow Company, LLC      100          X



--------------------------------------------------------------------------------

South Kitchener Holdings, ULC    Canada    South Kitchener Holdings, LP      5
         X TC Acquisitions, Inc.    United States    Trammell Crow Company, LLC
     100          X TC Atlanta Development, Inc.    United States    Trammell
Crow Company, LLC      100          X TC Austin Development, Inc.    United
States    Trammell Crow Development & Investment, Inc.      100          X TC
Ballpark GP, Inc.    United States    TC Houston Office Development, Inc.     
100          X TC CS, Inc.    United States    Trammell Crow Portland
Development, Inc.      100          X TC Denver Development, Inc.    United
States    Trammell Crow Development & Investment, Inc.      100          X TC
Diversified, Inc.    United States    Trammell Crow Development & Investment,
Inc.      100          X TC DUHS, Inc.    United States    Trammell Crow
Carolinas Development, Inc.      100          X TC Fort Lincoln Retail Manager,
Inc.    United States    TC MidAtlantic Development IV, Inc.      100          X
TC Grand Parkway GP, Inc.    United States    Trammell Crow Houston Development,
Inc.      100          X TC Houston Industrial Development, Inc.    United
States    Trammell Crow Development & Investment, Inc.      100          X TC
Houston Katy GP, Inc.    United States    PHT Investment Holdings II, LLC      1
         X TC Houston Office Development, Inc.    United States    Trammell Crow
Development & Investment, Inc.      100          X TC Houston Retail
Development, Inc.    United States    Trammell Crow Development & Investment,
Inc.      100          X TC Houston Sugar Land GP, Inc.    United States    PHT
Investment Holdings II, LLC      1          X TC Industrial Associates, Inc.   
United States    Trammell Crow Company, LLC      100          X TC Industrial,
Inc.    United States    Trammell Crow Company, LLC      100          X TC JFK,
Inc.    United States    Trammell Crow Company, LLC      100          X TC LA
Development, Inc.    United States    Trammell Crow Development & Investment,
Inc.      100          X TC Maryland Development, Inc.    United States   
Trammell Crow Company, LLC      100          X TC MidAtlantic Development II,
Inc.    United States    Trammell Crow Company, LLC      100          X



--------------------------------------------------------------------------------

TC MidAtlantic Development III, Inc.    United States    Trammell Crow Company,
LLC      100          X TC MidAtlantic Development IV, Inc.    United States   
Trammell Crow Development & Investment, Inc.      100          X TC MidAtlantic
Development V, Inc.    United States    Trammell Crow Company, LLC      100   
      X TC MidAtlantic Development, Inc.    United States    Trammell Crow
Company, LLC      100          X TC MidAtlantic Properties, Inc.    United
States    Trammell Crow Company, LLC      100          X TC NE Metro
Development, Inc.    United States    Trammell Crow Development & Investment,
Inc.      100          X TC No. Cal. Development, Inc.    United States   
Trammell Crow Development & Investment, Inc.      100          X TC NorCal
Office, Inc.    United States    TC No. Cal. Development, Inc.      100         
X TC Northwest Development, Inc.    United States    Trammell Crow Development &
Investment, Inc.      100          X TC Oak Park, Inc.    United States   
Trammell Crow Development & Investment, Inc.      100          X TC Office
Associates Development, Inc.    United States    Trammell Crow Company, LLC     
100          X TC Office Development, Inc.    United States    Trammell Crow
Company, LLC      100          X TC Oklahoma Development, Inc.    United States
   Trammell Crow Company, LLC      100          X TC Premier Row Holding, Inc.
   United States    Trammell Crow Company, LLC      100          X TC Retail
Acquisitions, Inc.    United States    Trammell Crow Company, LLC      100      
   X TC Schertz Industrial Associates Land GP, Inc.    United States    Trammell
Crow Company, LLC      100          X TC Sierra Corporate Center, Inc.    United
States    Trammell Crow Company, LLC      100          X TC Student Housing,
Inc.    United States    Trammell Crow Higher Education Development, Inc.     
100          X TC Timbercreek GP, Inc.    United States    TCDFW Development,
Inc.      100          X TC Wacker Drive I MM, Inc.    United States    Trammell
Crow Chicago Development, Inc.      100          X TC West Houston, Inc.   
United States    TC Houston Office Development, Inc.      100          X TC
Worth Street, Inc.    United States    TC LA Development, Inc.      100         
X TCC Florida Development, Inc.    United States    Trammell Crow Company, LLC
     100          X



--------------------------------------------------------------------------------

TCC Investors, Inc.    United States    Trammell Crow Company, LLC      100   
      X TCC North Florida Development #1, Inc.    United States    Trammell Crow
Company, LLC      100          X TCC South Florida Development, Inc.    United
States    Trammell Crow Company, LLC      100          X TCC West Plano GP, Inc.
   United States    Trammell Crow Company, LLC      100          X TCCNV, Inc.
   United States    Trammell Crow Company, LLC      100          X TCCT
Development #2, Inc.    United States    TC Austin Development, Inc.      100   
      X TCCT Development, Inc.    United States    TC Austin Development, Inc.
     100          X TCCT San Antonio Investments, Inc.    United States   
Trammell Crow Company, LLC      100          X TCDFW Development, Inc.    United
States    Trammell Crow Development & Investment, Inc.      100          X TCDFW
Investment and Development, Inc.    United States    TCDFW Development, Inc.   
  100          X TCDFW Quest, Inc.    United States    TCDFW Investment and
Development, Inc.      100          X TCGKRS Associates, Inc.    United States
   Trammell Crow Development & Investment, Inc.      100          X TCH CBD,
Inc.    United States    Trammell Crow Development & Investment, Inc.      100
         X TCNE Atwater 12, Inc.    United States    NE Metro Development 2,
Inc.      100          X TCNE Atwater Land GP, Inc.    United States    Trammell
Crow Company, LLC      100          X TCNE Development, Inc.    United States   
NE Metro Development 2, Inc.      100          X Trammell Crow Acquisitions
I-II, Inc.    United States    Trammell Crow Company, LLC      100          X
Trammell Crow Arizona Development, Inc.    United States    Trammell Crow
Company, LLC      100          X Trammell Crow Atlanta Development, Inc.   
United States    Trammell Crow Company, LLC      100          X Trammell Crow
Brokerage, Inc.    United States    Trammell Crow Company, LLC      100         
X Trammell Crow Carolinas Development, Inc.    United States    Trammell Crow
Company, LLC      100          X Trammell Crow Central Texas Development, Inc.
   United States    Trammell Crow Company, LLC      100          X



--------------------------------------------------------------------------------

Trammell Crow Chicago Development, Inc.    United States    Trammell Crow
Company, LLC      100          X Trammell Crow Company (Canada), Ltd.    Canada
   Trammell Crow Company, LLC      100          X Trammell Crow
Construction-Atlanta, Inc.    United States    Trammell Crow Company, LLC     
100          X Trammell Crow Denver Development II, Inc.    United States   
Trammell Crow Company, LLC      100          X Trammell Crow Denver Development
III, Inc.    United States    Trammell Crow Company, LLC      100          X
Trammell Crow Denver Development IV, Inc.    United States    Trammell Crow
Company, LLC      100          X Trammell Crow Denver Development, Inc.   
United States    Trammell Crow Company, LLC      100          X Trammell Crow
Detroit Development, Inc.    United States    Trammell Crow Company, LLC     
100          X Trammell Crow Development & Investment, Inc.    United States   
Trammell Crow Company, LLC      100          X Trammell Crow Higher Education
Development, Inc.    United States    Trammell Crow Company, LLC      100      
   X Trammell Crow Houston Development, Inc.    United States    Trammell Crow
Company, LLC      100          X Trammell Crow Investments V, Inc.    United
States    Trammell Crow Company, LLC      100          X Trammell Crow Kansas
City Development, Inc.    United States    Trammell Crow Company, LLC      100
         X Trammell Crow New England Development, Inc.    United States   
Trammell Crow Development & Investment, Inc.      100          X Trammell Crow
NW Development, Inc.    United States    Trammell Crow Development & Investment,
Inc.      100          X Trammell Crow Portland Development II, Inc.    United
States    Trammell Crow Company, LLC      100          X Trammell Crow Portland
Development, Inc.    United States    Trammell Crow Company, LLC      100      
   X



--------------------------------------------------------------------------------

Trammell Crow Properties (Canada), Ltd.    Canada    Trammell Crow Company
(Canada), Ltd.      100          X Trammell Crow San Diego Development, Inc.   
United States    Trammell Crow Company, LLC      100          X Trammell Crow
So. Cal. Development Services, Inc.    United States    Trammell Crow Company,
LLC      100          X Trammell Crow So. Cal. Development, Inc.   
United States    Trammell Crow Company, LLC      100          X Trammell Crow
So. Cal. Properties, Inc.    United States    Trammell Crow Company, LLC     
100          X Trammell Crow Tulsa Development, Inc.    United States   
Trammell Crow Company, LLC      100          X USREA, Inc.    United States   
Trammell Crow Company, LLC      100          X Limited Liability Company      
         301 Ocean Development, LLC    United States    Trammell Crow Santa
Monica Development, LLC      4.38302       X    X 90 K Street LLC    United
States    TC 90 K Street LLC      10          X Braddock Gateway, LLC    United
States    TC Braddock Member, LLC      5          X Century Technology Campus,
LLC    United States    TC CTC, LLC      20          X Consortium America, LLC
   United States    TC MidAtlantic Development, Inc.      57.145          X
Cranberry Woods Apartments, LLC    United States    TC Cranberry Woods
Apartments, LLC      25          X Crestview Station Commercial, LLC    United
States    Trammell Crow Central Texas Development, Inc.      10          X
Crestview Station Management, L.L.C.    United States    Trammell Crow Central
Texas Development, Inc.      50          X Crestview Station Phase I, LLC   
United States    High Street Crestview Station GP, Inc.      10          X
Crestview Station Phase II, LLC    United States    High Street Crestview
Station GP, Inc.      10          X CTMC, LLC    United States    TC LA
Development, Inc.      10          X Fort Lincoln Retail Owner, LLC    United
States    TC Fort Lincoln LLC      29          X Gateway Commerce Center II LLC
   United States    TC Gateway Commerce, LLC      5          X Gateway Commerce
Center III LLC    United States    TC Gateway Commerce, LLC      5          X
Gateway Commerce Center LLC    United States    TC Gateway Commerce, LLC      10
         X



--------------------------------------------------------------------------------

High Street At Lowry, LLC    United States    High Street Siena Denver, LLC     
100          X High Street Crestview Station, LLC    United States    High
Street Crestview Station GP, Inc.      10          X High Street CWH, LLC   
United States    High Street Columbia, Inc.      100          X JFK
International Air Cargocentre, LLC    United States    TC JFK, Inc.      42.5   
      X Kearny Point, LLC    United States    NE Metro Development 2, Inc.     
5          X Lakefront Office Ventures FL, LLC    United States    TCF
Lakefront, LLC      6.07429          X Lion-TCC Development II, LLC    United
States    TC Industrial Associates, Inc.      7.5          X LIT-RPC Trade
Center, LLC    United States    TC Industrial Associates, Inc.      7.5         
X Lowry Condos, LLC    United States    High Street At Lowry, LLC      6      
   X MROTC Holdings LLC    United States    TC Oklahoma Development, Inc.     
80          X Oak Park Associates, LLC    United States    TC Oak Park, Inc.   
  75          X OLP-TCC Plano JV LLC    United States    TC Legacy Tower I, LLC
     10          X PHT Investment Holdings II, LLC    United States    Partners
Health Realty Holdings, Inc.      1          X PHT Investment Holdings, LLC   
United States    Partners Health Realty Holdings, Inc.      1          X PHT
Princeton MOB, LLC    United States    PHT Investment Holdings, LLC      0.9704
         X PHT Westover Hills MOB III, LLC    United States    TC Westover Hills
MOB III Member, LLC      10.9          X Sentinel Square I, L.L.C.    United
States    TC 90 K Street LLC      5          X Sentinel Square II, LLC    United
States    TC 1050 1st Street, LLC      5          X Soto Development Associates,
LLC    United States    TC LA Development, Inc.      10          X TC Avalon,
LLC    United States    TC Avalon Member, LLC      10          X TC BV
Libertyville, LLC    United States    TC Libertyville Member, LLC      10      
   X TC Columbia Associates, LLC    United States    TC Columbia Member, LLC   
  10          X TC La Verne Technology Center, LLC    United States    TC La
Verne Member, LLC      10          X TC Pico Development, LLC    United States
   TC Pico Member, LLC      10          X TC Saracen, LLC    United States    TC
Saracen Manager, LLC      7.88943       X    X TC Wacker Drive I, LLC    United
States    TC Wacker Drive I MM, Inc.      50          X TC/Fairways Frisco I,
LLC    United States    TC/Fairways Frisco I Manager, LLC      7.88943       X
   X TCC/AMB Aviation IAH Venture LLC    United States    Trammell Crow Company,
LLC      5          X



--------------------------------------------------------------------------------

TC-CH Realty IV Canadian Venture GP, LLC    United States    TCGKRS Associates,
Inc.      5            X TC-CH Realty IV Venture, LLC    United States    TCGKRS
Associates, Inc.      10          X TCC-Lion Industrial, LLC    United States   
TC Industrial GP, LLC      50          X TCC-USAA Residential, LLC    United
States    High Street Manager, Inc.      10          X TCH DT II, LLC    United
States    TCH CBD, Inc.      40          X TCH Energy Center Three, LLC   
United States    TC West Houston, Inc.      10          X TCH Energy Corridor
Venture, LLC    United States    TC West Houston, Inc.      10          X TCH
Northwest Associates Phase II, LLC    United States    TC Houston Office
Development, Inc.      5          X TCH Northwest Associates, LLC    United
States    TC Houston Office Development, Inc.      5          X TC-Met
Diversified Venture, LLC    United States    TC Diversified, Inc.      10      
   X TC-Met Student Housing, LLC    United States    TC Student Housing, Inc.   
  10          X TC-MetLife Retail, LLC    United States    TC Retail
Acquisitions, Inc.      10          X TPRF III/TCC I-10 West, LLC    United
States    Trammell Crow Arizona Development, Inc.      5          X Worth Street
Associates, LLC    United States    TC Worth Street, Inc.      10          X
Limited Liability Partnership                Posner Park Retail, LLP    United
States    TCC North Florida Development #1, Inc.      50          X Limited
Partnership                Atascocita Commons Associates II, LP    United States
   TC Houston Retail Development, Inc.      100          X Atwater 12 LP   
United States    TCNE Atwater 12, Inc.      30          X BPP-CM, L.P.    United
States    TC Ballpark GP, Inc.      90          X Carlyle/High Street Ocean City
Borrower, L.P.    United States    High Street Maryland, LLC      10          X
Carlyle/High Street Ocean City, L.P.    United States    High Street Maryland,
LLC      10          X Cascade Station Corporate Center I, L.P.    United States
   TC CS, Inc.      10          X Crestview Station DS Land, LP    United States
   Crestview Station DS, LLC      50          X



--------------------------------------------------------------------------------

Crestview Station LLR Land, LP    United States    Crestview Station LLR, LLC   
  50          X Crestview Station RTB Land, LP    United States    Crestview
Station RTB, LLC      50          X Crestview Station, L.P.    United States   
Crestview Station Management, L.L.C.      50          X Expo 2 Partners, Ltd.   
United States    TCCT Development #2, Inc.      10.3065          X Fairway
Centre Associates, L.P.    United States    Fairway Centre, Inc.      100      
   X Grand Parkway/I-10 Associates, L.P.    United States    TC Grand Parkway
GP, Inc.      30          X High Street Rainey, LP    United States    High
Street Rainey GP, Inc.      23.31259       X    X I-30 Distribution, LP   
United States    I-30 Distribution GP, LLC      50          X Katy POB I, L.P.
   United States    TC Houston Katy GP, Inc.      0.6657          X Kenswick
Industrial Center, LP    United States    Kenswick Industrial Center GP, LLC   
  50          X Lakeline Retail 2000, Ltd.    United States    TCCT Development,
Inc.      100          X Lakeview BP Land, LP    United States    Lakeview BP
Land GP, LLC      10          X Pennsylvania Avenue Townhouses, LP    United
States    TCNE Bryn Mawr Townhouses, LLC      20          X RT/TC Atwater 2, LP
   United States    TC Atwater Manager 2, LLC      100          X SA Crossroads
Retail II, L.P.    United States    TCCT San Antonio Investments, Inc.     
35.97893       X    X Schertz PT Industrial Associates Land Limited Partnership
   United States    TC Schertz Industrial Associates Land GP, Inc.      50      
   X South Kitchener Holdings, LP    United States    South Kitchener Holdings
GP, LLC      5          X Sugar Land POB I, L.P.    United States    TC Houston
Sugar Land GP, Inc.      0.6637          X TC Atwater Land General Partner LP   
United States    TCNE Atwater Land GP, Inc.      100          X TC Atwater Land
LP    United States    TC Atwater Land General Partner LP      80          X TC
Dallas/Fort Worth Investment and Development, LP    United States    TCDFW
Investment and Development, Inc.      100          X TC Timbercreek Associates,
LP    United States    TC Timbercreek GP, Inc.      51.95786          X TCC West
Plano Limited Partnership    United States    TCC West Plano GP, Inc.      100
         X TCC/AMB Aviation IAH LP    United States    Trammell Crow Company,
LLC      5          X TC-CH Realty IV Canadian Venture, LP    United States   
TC-CH Realty IV Canadian Venture GP, LLC      5          X TCDFW Acquisitions LP
   United States    TCDFW Quest, Inc.      100          X TCDFW I-20 II, LP   
United States    TCDFW Investment and Development, Inc.      100          X



--------------------------------------------------------------------------------

Trammell Crow Acquisitions I-II GP, L.P.    United States    Trammell Crow
Acquisitions I-II, Inc.      100          X Trammell Crow Co-Investment
Acquisitions I-II, L.P.    United States    Trammell Crow Acquisitions I-II,
Inc.      0.002       X    X Trammell Crow Company Acquisitions I, L.P.   
United States    Trammell Crow Acquisitions I-II GP, L.P.      6.74922       X
   X Trammell Crow Company Acquisitions II, L.P.    United States    Trammell
Crow Acquisitions I-II GP, L.P.      8.76603       X    X Trammell Crow Company
IAH International Air Cargocentre II, L.P.    United States    TCC Air GP, LLC
     50          X Trammell Crow Individual Investment Fund 2003 L.P.    United
States    Trammell Crow Investments V, Inc.      1.0004       X    X Trammell
Crow Investment Fund V, L.P.    United States    Trammell Crow Investments V,
Inc.      19.92977       X    X Trammell Crow Limited Partner Acquisitions I-II,
L.P.    United States    Trammell Crow Acquisitions I-II, Inc.      96.416      
   X West Plano Land Company, LP    United States    West Plano Land Company-GP
LLC      10          X West Plano Land Investments Holding LP    United States
   TCC West Plano Limited Partnership      10          X WP Land Sub, L.P.   
United States    West Plano Land Company-GP LLC      10          X Single Member
Limited Liability Company                X 115 Commerce Associates LLC    United
States    TCC-Lion Industrial, LLC      50          X 45 L Holding LLC    United
States    90 K Street LLC      10          X 90 K Holding LLC    United States
   90 K Street LLC      10          X ADC II Associates Manager, LLC    United
States    TC Oklahoma Development, Inc.      100          X ADC II Associates,
LLC    United States    ADC II Associates Manager, LLC      100          X
Cascade Station Development Company, LLC    United States    Trammell Crow
Portland Development, Inc.      100          X Cascade Station Office II, LLC   
United States    Trammell Crow Portland Development, Inc.      100          X
Centre Point Commons, LLC    United States    TCC North Florida Development #1,
Inc.      100          X



--------------------------------------------------------------------------------

CG Sunland LLC    United States    Trammell Crow Investment Fund V, L.P.     
19.92977       X    X Coldwater Industrial Associates 3, LLC    United States   
Trammell Crow Arizona Development, Inc.      100          X Coldwater Industrial
Associates, LLC    United States    Lion-TCC Development II, LLC      7.5      
   X Crestview Station DS, LLC    United States    Crestview Station Management,
L.L.C.      50          X Crestview Station LLR, LLC    United States   
Crestview Station Management, L.L.C.      50          X Crestview Station RTB,
LLC    United States    Crestview Station Management, L.L.C.      50          X
EXPO GLO LLC    United States    TCC-Lion Industrial, LLC      50          X
Expo LIT Associates, LLC    United States    TCC-Lion Industrial, LLC      50   
      X Fort Lincoln Retail, LLC    United States    Fort Lincoln Retail Owner,
LLC      29          X Foster City MOB, LLC    United States    PHT Investment
Holdings, LLC      1          X High Street Carrollton, LLC    United States   
Trammell Crow Development & Investment, Inc.      100          X High Street
DeSoto, LLC    United States    TCC-USAA Residential, LLC      10          X
High Street Glennwilde 70 LLC    United States    High Street Arizona, Inc.     
100          X High Street Maryland, LLC    United States    TC MidAtlantic
Development II, Inc.      100          X High Street Siena Denver, LLC    United
States    Trammell Crow Denver Development II, Inc.      100          X Houston
Greenway Associates LLC    United States    Trammell Crow Houston Development,
Inc.      100          X I-215 Logistics, LLC    United States    Lion-TCC
Development II, LLC      7.5          X I-30 Distribution GP, LLC    United
States    TCC-Lion Industrial, LLC      50          X Industrial NV, LLC   
United States    TCC-Lion Industrial, LLC      50          X Jekyll
Leaseholding, LLC    United States    Trammell Crow Company Acquisitions I, L.P.
     6.74922       X    X Kenswick Industrial Center GP, LLC    United States   
TCC-Lion Industrial, LLC      50          X Knox Logistics LLC    United States
   Lion-TCC Development II, LLC      7.5          X Lakeview BP Land GP, LLC   
United States    TC-CH Realty IV Venture, LLC      10          X Lehigh Valley
South Industrial LLC    United States    TCC-Lion Industrial, LLC      50      
   X



--------------------------------------------------------------------------------

LIT-RPC Trade Center IX, LLC    United States    LIT-RPC Trade Center, LLC     
7.5          X LIT-RPC Trade Center VI, LLC    United States    LIT-RPC Trade
Center, LLC      7.5          X LIT-RPC Trade Center VII, LLC    United States
   LIT-RPC Trade Center, LLC      7.5          X Madison Industrial Associates
II, LLC    United States    TCC-Lion Industrial, LLC      50          X MROTC
Development Partners LLC    United States    MROTC Holdings LLC      80         
X NCC Consortium, LLC    United States    TC MidAtlantic Development, Inc.     
100          X Nodenble Associates, LLC    United States    TCDFW Investment and
Development, Inc.      100          X Pasadena Gateway, LLC    United States   
TC LA Development, Inc.      100          X Perimeter West Associates, LLC   
United States    TCC-Lion Industrial, LLC      50          X PHT Bolingbrook
MOB, LLC    United States    PHT Investment Holdings, LLC      1          X PHT
Care Group, LLC    United States    PHT Investment Holdings, LLC      1         
X PHT Carroll MOB, LLC    United States    Partners Health Realty Holdings, Inc.
     100          X PHT Duke MOB, LLC    United States    PHT Investment
Holdings, LLC      1          X PHT Health Pavilion CRH, LLC    United States   
PHT Investment Holdings, LLC      1          X PHT Henrico MOB, LLC   
United States    PHT Investment Holdings, LLC      1          X PHT Hinsdale
MOBs, LLC    United States    PHT Investment Holdings, LLC      1          X PHT
Lakeview, LLC    United States    PHT Investment Holdings, LLC      1          X
PHT Memorial Hermann LP, LLC    United States    PHT Investment Holdings II, LLC
     1          X PHT Middletown, LLC    United States    PHT Investment
Holdings, LLC      1          X PHT Mooresville, LLC    United States    PHT
Investment Holdings, LLC      1          X PHT St. Francis Professional II, LLC
   United States    PHT Investment Holdings, LLC      1          X PHT St.
Vincent, LLC    United States    PHT Investment Holdings, LLC      1          X
PHT Westover Hills MOB I, LLC    United States    PHT Investment Holdings, LLC
     1          X PHT Westover Hills MOB II, LLC    United States    PHT
Investment Holdings, LLC      1          X PHT Women’s, LLC    United States   
PHT Investment Holdings, LLC      1          X Princeton Medical Arts Pavilion
Urban Renewal, LLC    United States    PHT Princeton MOB, LLC      0.9704      
   X Reston Wetlands, LLC    United States    TC MidAtlantic Development, Inc.
     100          X RM Industrial Associates II, LLC    United States   
TCC-Lion Industrial, LLC      50          X



--------------------------------------------------------------------------------

South Kitchener Holdings GP, LLC    United States    TC-CH Realty IV Canadian
Venture, LP      5          X South Washington Park, LLC    United States   
Lion-TCC Development II, LLC      7.5          X Sycamore Business Park LLC   
United States    TCC-Lion Industrial, LLC      50          X TC 1050 1st Street,
LLC    United States    TC MidAtlantic Development V, Inc.      100          X
TC 90 K Street LLC    United States    TC MidAtlantic Development III, Inc.     
100          X TC Atwater Limited Partner 2, LLC    United States    TC NE Metro
Development, Inc.      100          X TC Atwater Limited Partner, LLC    United
States    TC NE Metro Development, Inc.      100          X TC Atwater Manager
2, LLC    United States    TC NE Metro Development, Inc.      100          X TC
Atwater Manager, LLC    United States    TC NE Metro Development, Inc.      100
         X TC Avalon Member, LLC    United States    TC LA Development, Inc.   
  100          X TC Bellbrook Industrial, LLC    United States    TC Memphis
Acquisitions BI, LLC      6.74922       X    X TC Bellbrook Retail, LLC   
United States    TC Memphis Acquisitions BR, LLC      6.74922       X    X TC
Bingen, LLC    United States    Trammell Crow Portland Development, Inc.     
100          X TC Bixel Manager, LLC    United States    Trammell Crow Company
Acquisitions II, L.P.      8.76603       X    X TC Bixel, LLC    United States
   TC Bixel Manager, LLC      8.76603       X    X TC Bordentown Associates, LLC
   United States    TCC-Lion Industrial, LLC      50          X TC Braddock
Member, LLC    United States    TC MidAtlantic Development IV, Inc.      100   
      X TC BV 1800 Industrial, LLC    United States    TC BV Libertyville, LLC
     10          X TC Central Associates Member, LLC    United States    TCDFW
Development, Inc.      100          X TC Columbia Member, LLC    United States
   TC Northwest Development, Inc.      100          X TC Cranberry Woods
Apartments, LLC    United States    High Street NE Metro, Inc.      100         
X TC CTC, LLC    United States    TC MidAtlantic Development V, Inc.      100   
      X TC Eugene LLC    United States    Trammell Crow Portland Development,
Inc.      100          X TC FAA Member, LLC    United States    TCDFW Investment
and Development, Inc.      100          X TC Fort Lincoln LLC    United States
   TC Fort Lincoln Retail Manager, Inc.      100          X TC Fort Meade
Technology Center, LLC    United States    TC MidAtlantic Development III, Inc.
     100          X



--------------------------------------------------------------------------------

TC Gateway Commerce, LLC    United States    Trammell Crow Chicago Development,
Inc.      100          X TC Green Water 1, LLC    United States    TC Austin
Development, Inc.      100          X TC Green Water Master Developer, LLC   
United States    TC Austin Development, Inc.      100          X TC Greenbelt,
LLC    United States    TC MidAtlantic Development V, Inc.      100          X
TC Greenhill, LLC    United States    Trammell Crow Tulsa Development, Inc.     
100          X TC Hobby Manager, LLC    United States    Trammell Crow Company
Acquisitions II, L.P.      8.76603       X    X TC Hobby, LLC    United States
   TC Hobby Manager, LLC      8.76603       X    X TC Industrial GP, LLC   
United States    TC Industrial, Inc.      100          X TC Junction Flats
Member, LLC    United States    Trammell Crow Chicago Development, Inc.      100
         X TC La Verne Member, LLC    United States    TC LA Development, Inc.
     100          X TC Legacy Tower I Member, LLC    United States    TCDFW
Development, Inc.      100          X TC Legacy Tower I, LLC    United States   
TCDFW Development, Inc.      100          X TC Legacy Tower II Member, LLC   
United States    TCDFW Development, Inc.      100          X TC Libertyville
Member, LLC    United States    Trammell Crow Chicago Development, Inc.      100
         X TC Memphis Acquisitions BI, LLC    United States    Trammell Crow
Company Acquisitions I, L.P.      6.74922       X    X TC Memphis Acquisitions
BR, LLC    United States    Trammell Crow Company Acquisitions I, L.P.     
6.74922       X    X TC Meriden Manager, LLC    United States    Trammell Crow
Company Acquisitions II, L.P.      8.76603       X    X TC Meriden Master
Leasing, LLC    United States    Trammell Crow Company Acquisitions II, L.P.   
  8.76603       X    X TC Meriden, LLC    United States    TC Meriden Manager,
LLC      8.76603       X    X TC Oak Brook, LLC    United States    TC OB, LLC
     8.76603       X    X TC OB, LLC    United States    Trammell Crow Company
Acquisitions II, L.P.      8.76603       X    X



--------------------------------------------------------------------------------

TC Park South Member, LLC    United States    Trammell Crow Company
Acquisitions II, L.P.      8.76603       X    X TC Park South, LLC   
United States    TC Park South Member, LLC      8.76603       X    X TC Pico
Member, LLC    United States    TC LA Development, Inc.      100          X TC
Princeton Development, LLC    United States    TC NE Metro Development, Inc.   
  100          X TC Santa Monica Manager, LLC    United States    Trammell Crow
Company Acquisitions II, L.P.      8.76603       X    X TC Saracen Manager, LLC
   United States    Trammell Crow Company Acquisitions II, L.P.      8.76603   
   X    X TC South Executive Member, LLC    United States    Trammell Crow
Company Acquisitions II, L.P.      8.76603       X    X TC South Executive, LLC
   United States    TC South Executive Member, LLC      8.76603       X    X TC
Warwick Manager, LLC    United States    Trammell Crow Company Acquisitions II,
L.P.      8.76603       X    X TC Warwick, LLC    United States    TC Warwick
Manager, LLC      8.76603       X    X TC Westover 2, LLC    United States   
TCCT San Antonio Investments, Inc.      100          X TC Westover Hills MOB III
Member, LLC    United States    TC Austin Development, Inc.      100          X
TC/Fairways Frisco I Manager, LLC    United States    Trammell Crow Company
Acquisitions II, L.P.      8.76603       X    X TCC Air GP, LLC    United States
   TCC-Lion Industrial, LLC      50          X TCC High Street Development, LLC
   United States    Trammell Crow Development & Investment, Inc.      100      
   X TCC KCI Logistics I, LLC    United States    TCC-Lion Industrial, LLC     
50          X TCC Penn Services, LLC    United States    TC NE Metro
Development, Inc.      100          X TCDFW Acquisitions, LLC    United States
   TCDFW Development, Inc.      100          X TCEP LLC    United States    TC
Austin Development, Inc.      100          X TCF Lakefront, LLC    United States
   Trammell Crow Company Acquisitions I, L.P.      6.74922       X    X TCH
Discovery Tower, LLC    United States    TCH CBD, Inc.      100          X
TC-Met John’s Creek, LLC    United States    TC-Met Diversified Venture, LLC   
  10          X



--------------------------------------------------------------------------------

TC-Met La Estancia, LLC    United States    TC-Met Student Housing, LLC      10
         X TC-Met Orlando, LLC    United States    TC-MetLife Retail, LLC     
10          X TC-Met Urbana, LLC    United States    TC-Met Student Housing, LLC
     10          X TCNE Acquisition I, LLC    United States    TC NE Metro
Development, Inc.      100          X TCNE Acquisitions II, LLC    United States
   TC NE Metro Development, Inc.      100          X TCNE Bryn Mawr Townhouses,
LLC    United States    NE Metro Development 2, Inc.      100          X
Trammell Crow Cub Investment, L.L.C.    United States    Trammell Crow Denver
Development IV, Inc.      100          X Trammell Crow Santa Monica Development,
LLC    United States    TC Santa Monica Manager, LLC      8.76603       X    X
USA Parkway Retail, LLC    United States    TCC-Lion Industrial, LLC      50   
      X West Plano Land Company-GP LLC    United States    West Plano Land
Investments Holding LP      10          X Worth-Boca Associates, LLC    United
States    Worth Street Associates, LLC      10          X



--------------------------------------------------------------------------------

Schedule 3.08 – Subsidiaries – Investment Management

 

State/Country
of
Incorporation    Name of CBREGI  Consolidated
Subsidiary   

CBREGI Consolidated Entity  

Equityholders

   Security Held   

Percent
Owned
of
Security
Class

 

   Immaterial
Subsidiary
(Check if
Applicable)    Investment
Subsidiary
(Check if
Applicable) Delaware - United States    615 North 48th Street HoldCo LLC    CBRE
Global Investors, LLC   

Percentage

Ownership

Interest

   100.0%          x Cayman Islands    APAC Team Co-Invest SPC Ltd.    CBRE
Global Investors, Inc.   

Class S

Shares

   100.0%     x      Netherlands    Beheermaatschappij W.T.C. Amsterdam B.V.   
CBRE Global Investors (NL) B.V.   

Ordinary

Shares

   100.0%          x Jersey    CB Richard Ellis Alpha Plus Warehousing Ltd   
CBRE Global Investors, Inc.   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis CR Carryco,
LLC   

CBRE Investors Executive Holding Company, LLC

 

CBRE Investors GLT Carryco, LLC

  

Percentage

Ownership

Interest

Percentage

Ownership

Interest

  

97.3% 

 

 

2.7% 

        x Delaware - United States    CB Richard Ellis DB Co-Invest, LLC   

CBRE Global Investors, Inc.

 

CBRE Investors Executive Holding Company, LLC

CBRE Investors Partners Pool 05, LLC

  

Class A

Shares

Class B

Shares

Class B

Shares

  

86.7% 

 

93.1% 

 

2.6% 

   x      Delaware - United States    CB Richard Ellis DH CarryCo LLC   

CBRE Global Investors, Inc.

 

CBRE Investors Executive Holding Company, LLC

CBRE Investors GLT Carryco, LLC

  

Common

Equity

Carried

Interest

Carried

Interest

  

100.0% 

 

97.3% 

 

2.7% 

        x Luxembourg    CB Richard Ellis DH Co-Invest S.a r.l.    CB Richard
Ellis DH CarryCo LLC    Shares    60.6%     x      Luxembourg    CB Richard
Ellis European Warehousing S.à r.l.   

CBRE Global Investors Asia Holdings B.V.

CBRE Global Investors Asia Holdings B.V.

  

Common

Equity

Preferred

Stock

  

100.0% 

 

78.5% 

        x



--------------------------------------------------------------------------------

Luxembourg    CB Richard Ellis Global Alpha Series Sarl    CBRE Global Investors
Asia Holdings B.V.   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis Global Real
Estate Securities, LLC    CBRE Clarion Securities LLC   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis Global REIT
Fund GP, LLC    CBRE Clarion Securities LLC   

Common

Equity

   100.0%          x England    CB Richard Ellis Investor Partner Limited   
CBRE Global Investors Europe Holdings Limited    Ordinary    100.0%          x
Hong Kong    CB Richard Ellis Investors Limited    CBRE Global Investors Asia
Holdings B.V.   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis Investors SP
Asia, LLC    CBRE Global Investors, LLC   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis Investors/U.S.
Advisor, LLC    CBRE Global Investors, LLC   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis Partners III,
L.L.C.   

CBRE Global Investors, LLC

 

CBRE Investors Executive Holding Company, LLC

  

Common

Equity

Carried

Interest

  

69.3% 

 

65.0% 

        x Delaware - United States    CB Richard Ellis Partners U.S. IV, L.L.C.
  

CBRE Global Investors, LLC

 

CBRE Strategic Investors U.S. IV, L.L.C.

  

Class B Units

 

Class A Units

  

38.7% 

 

100.0% 

        x Delaware - United States    CB Richard Ellis Partners U.S. Opportunity
5 GP, L.L.C.   

CBRE Global Investors, LLC

 

CBRE Strategic Investors U.S. Opportunity 5, L.L.C.

  

Class B Units

 

Class A

Member

  

80.4% 

 

100.0% 

        x Delaware - United States    CB Richard Ellis Partners U.S. Value 5 GP,
L.L.C.   

CBRE Global Investors, LLC

 

CBRE Strategic Investors U.S. Value 5, L.L.C.

  

Class B Units

 

Class A

Member

  

80.6% 

 

100.0% 

        x United Kingdom     CB Richard Ellis PT GP Limited    CBRE Global
Investors Europe Holdings Limited    Ordinary    100.0%          x Delaware -
United States    CB Richard Ellis SPA II GP, LLC    CBRE Global Investors, LLC
  

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis SPE II
Carryco, LLC   

CBRE Global Investors, Inc.

 

CBRE Global Investors, Inc.

CBRE Investors Executive Holding Company, LLC

CBRE Investors GLT Carryco, LLC

  

A Shares

 

B Shares

B Shares

 

B Shares

  

87.9% 

 

33.3% 

33.3% 

 

33.3% 

        x



--------------------------------------------------------------------------------

Luxembourg    CB Richard Ellis SPE II Co-Invest S.à r.l.   

CB Richard Ellis SPE II Carryco, LLC

CBRE Global Investors, Inc.

  

Shares

 

Shares

  

61.0% 

 

1.4% 

   x      Delaware - United States    CB Richard Ellis SPE II G.P., LLC    CBRE
Global Investors, Inc.   

Common

Equity

   81.5%          x Delaware - United States    CB Richard Ellis SPE III CarryCo
LLC   

CBRE Global Investors, Inc.

 

CBRE Global Investors, Inc.

CBRE Investors Executive Holding Company, LLC

CBRE Investors GLT Carryco, LLC

  

A Shares

 

B Shares

B Shares

 

B Shares

  

87.9% 

 

33.3% 

33.3% 

 

33.3% 

        x Luxembourg    CB Richard Ellis SPE III Co-Invest 1 S.a r.l.   

CB Richard Ellis SPE III CarryCo LLC

CB Richard Ellis SPE III CarryCo LLC

CB Richard Ellis SPE III CarryCo LLC

CB Richard Ellis SPE III CarryCo LLC

  

Class A

Shares

Class B

Shares

Class C

Shares

Class D

Shares

  

100.0% 

 

100.0% 

 

100.0% 

 

100.0% 

        x Delaware - United States    CB Richard Ellis SPE III Co-Invest 2 LLC
  

CBRE Global Investors, Inc.

 

CBRE Global Investors, LLC

  

Class A

Shares

Class A

Shares

  

88.1% 

 

5.7% 

   x      Delaware - United States    CB Richard Ellis SPE III GP, LLC    CBRE
Global Investors, Inc.   

Common

Equity

   100.0%          x Delaware - United States    CB Richard Ellis SPUK G.P. II,
LLC    CBRE Global Investors, Inc.    Shares    87.7%          x Delaware -
United States    CB Richard Ellis SPUK G.P. III, LLC    CBRE Global Investors,
Inc.    Shares    84.0%          x Delaware - United States    CB Richard Ellis
Venture Investors, LLC    CBRE Global Investors, LLC   

Common

Equity

   77.3%          x Jersey    CB SPUK Carry Co 1 Limited   

CBRE Global Investors, Inc.

 

CBRE Investors Executive Holding Company, LLC

CB-Spuk Investment Adviser Limited

  

Ordinary

Shares

Ordinary

Shares

Special

Shares

  

78.0% 

 

22.0% 

 

100.0% 

        x



--------------------------------------------------------------------------------

Jersey    CB SPUK Carry Co. 2 Limited   

CBRE Global Investors, Inc.

CBRE Global Investors, Inc.

 

 

CBRE Global Investors, Inc.

 

 

CBRE Global Investors, LLC

CBRE Global Investors, LLC

 

CBRE Investors Executive Holding Company, LLC

CBRE Investors Executive Holding Company, LLC

CBRE Investors Partners Pool I 04, LLC

CBRE Investors Partners Pool I 04, LLC

  

Ordinary B

Ordinary

Shares

Special

Shares

Ordinary B

Ordinary

Shares

Ordinary B

 

Ordinary

Shares

 

Ordinary B

 

 

Ordinary

Shares

  

47.5% 

52.5% 

 

100.0% 

 

0.2% 

0.2% 

 

 

15.0% 

 

 

15.0% 

 

 

2.0% 

 

 

2.0% 

        x Delaware - United States    CBRE Advisors LLC   

CBRE Global Investors, LLC

 

 

 

 

CBRE Global Investors, LLC

 

 

 

CBRE Investors Executive Holding Company, LLC

 

 

CBRE Investors Partners Pool I 04, LLC

  

Distributable

Cash

Percentage

Interest

Sale Event

Percentage

Interest

Sale Event

Percentage

Interest

Sale Event

Percentage

Interest

  

100.0% 

 

 

 

 

35.1% 

 

 

 

47.8% 

 

 

2.3% 

        x Cayman Islands     CBRE AVF Holdco Limited    CBRE AVF Management
Limited   

Ordinary

Shares

   100.0%          x Cayman Islands     CBRE AVF Management Limited    CBRE
Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%          x Netherlands    CBRE AZL Management BV    CBRE Global
Investors (NL) B.V.   

Ordinary

Shares

   100.0%          x Delaware - United States    CBRE Capital Partners
Co-Investment I GP, LLC   

CBRE Capital Partners U.S. I GP, LLC

CBRE Capital Partners U.S. Special Situations I GP, LLC

  

Membership

Units

Membership

Units

  

56.0% 

 

44.0% 

        x



--------------------------------------------------------------------------------

Delaware - United States    CBRE Capital Partners Co-Investment I SLP, LLC   

CBRE Capital Partners U.S. I GP, LLC

CBRE Capital Partners U.S. Special Situations I GP, LLC

  

Membership

Units

Membership

Units

  

56.0% 

 

44.0% 

        x Delaware - United States    CBRE Capital Partners Co-Investment
Management I, LLC   

CBRE Capital Partners U.S. I Management, LLC

CBRE Capital Partners U.S. Special Situations I Management, LLC

  

Membership

Units

Membership

Units

  

56.0% 

 

44.0% 

        x Delaware - United States    CBRE Capital Partners U.S. Holdco, LLC   
CBRE Global Investors, LLC    LLC Interest    60.0%          x Delaware - United
States    CBRE Capital Partners U.S. I GP, LLC   

CBRE Capital Partners U.S. Holdco, LLC

 

CBRE Global Investors, LLC

 

 

Third Party Investors

  

Percentage

Ownership

Interest

Percentage

Ownership

Interest

Percentage

Ownership

Interest

  

88.6% 

 

 

0.2% 

 

 

11.1% 

        x Delaware - United States    CBRE Capital Partners U.S. I Management,
LLC   

CBRE Capital Partners U.S. Holdco, LLC

 

CBRE Global Investors, LLC

 

 

Third Party Investors

  

Percentage

Ownership

Interest

Percentage

Ownership

Interest

Percentage

Ownership

Interest

  

88.6% 

 

 

0.2% 

 

 

11.1% 

        x Delaware - United States    CBRE Capital Partners U.S. Manager, LLC   
CBRE Global Investors, LLC   

Common

Equity

   100.0%          x Delaware - United States    CBRE Capital Partners U.S.
Special Situations I GP, LLC   

CBRE Capital Partners U.S. Holdco, LLC

 

CBRE Global Investors, LLC

 

 

Third Party Investors

  

Percentage

Ownership

Interest

Percentage

Ownership

Interest

Percentage

Ownership

Interest

  

88.6% 

 

 

0.2% 

 

 

11.1% 

        x



--------------------------------------------------------------------------------

Delaware - United States    CBRE Capital Partners U.S. Special Situations I
Management, LLC   

CBRE Capital Partners U.S. Holdco, LLC

 

CBRE Global Investors, LLC

 

 

Third Party Investors

  

Percentage

Ownership

Interest

Percentage

Ownership

Interest

Percentage

Ownership

Interest

  

88.6% 

 

 

 

0.2% 

 

 

 

11.1% 

        x United Kingdom     CBRE Central London (General Partner) Ltd   
CBRE Global Investors (UK) Ltd   

Ordinary

Shares

   100.0%          x Hong Kong    CBRE China Capital Partners Limited    CBRE
Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%          x Cayman Islands    CBRE China Opportunity Fund II L.P.   

CBRE COF II Management Limited

 

 

CBRE Global Investors, Inc.

  

General

Partner

Interest

Limited

Partner

Interest

  

100.0% 

 

 

 

100.0% 

       

x

 

 

x

Delaware - United States    CBRE Clarion Global Listed Infrastructure Fund LP   

CBRE Clarion Securities LLC

 

 

 

CBRE Clarion Securities LLC

  

General

Partner

Interest

Limited

Partner

Interest

  

100.0% 

 

 

 

100.0% 

        x Delaware - United States    CBRE Clarion CRA Holdings, Inc.    CBRE
Clarion REI Holding, Inc.   

Common

Equity

   100.0%          x Japan    CBRE Clarion Japan K.K.    CBRE Clarion Securities
LLC   

Common

Equity

   100.0%            Delaware - United States    CBRE Clarion REI Holding, Inc.
   CBRE, Inc.   

Common

Equity

   100.0%          x Hong Kong    CBRE Clarion Securities HKG Limited    CBRE
Clarion Securities LLC   

Common

Equity

   100.0%            Delaware - United States    CBRE Clarion Securities
Holdings LLC    CBRE Clarion CRA Holdings, Inc.    Class A Units    95.3%      
   x Delaware - United States    CBRE Clarion Securities LLC    CBRE Clarion
Securities Holdings LLC   

Percentage

Ownership

Interest

   100.0%           



--------------------------------------------------------------------------------

Australia    CBRE Clarion Securities PTY Limited    CBRE Clarion Securities LLC
  

Common

Equity

   100.0%            United Kingdom     CBRE Clarion Securities UK Ltd    CBRE
Clarion Securities LLC   

Common

Equity

   100.0%            Barbados    CBRE COF Holdco SRL    CBRE COF Management
Limited    Ordinary    100.0%          x Cayman Islands    CBRE COF II
Management Limited    CBRE Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%          x Cayman Islands    CBRE COF Management Limited    CBRE
Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%          x Netherlands    CBRE Dutch Office Fund Management BV   
CBRE Global Investors (NL) B.V.    Ordinary    100.0%          x Netherlands   
CBRE Dutch Residential Fund Management BV    CBRE Global Investors (NL) B.V.   
Ordinary    20.0%          x Netherlands    CBRE Dutch Retail Fund for
Developments Beheer Maatschappij BV    CBRE Global Investors (NL) B.V.   
Ordinary    20.0%          x Netherlands    CBRE Dutch Retail Fund Management BV
   CBRE Global Investors (NL) B.V.    Ordinary    20.0%          x Netherlands
   CBRE EIF Management BV    CBRE Global Investors Europe BV    Ordinary   
100.0%          x Netherlands    CBRE EOF Management BV    CBRE Global Investors
Europe BV    Ordinary    100.0%          x Netherlands    CBRE ESCF Management
BV    CBRE Global Investors Europe BV   

Ordinary

Shares

   100.0%          x Netherlands    CBRE FRF Management BV    CBRE Global
Investors Europe BV    Ordinary    100.0%          x England    CBRE Global
Collective Investors UK Limited    CBRE Global Investors Europe Holdings Limited
   Ordinary    100.0%          x Hong Kong    CBRE Global Investors (Asia
Pacific) Limited    CBRE China Capital Partners Limited   

Ordinary

Shares

   100.0%            Hong Kong    CBRE Global Investors (Asia) Limited    CBRE
China Capital Partners Limited   

Ordinary

Shares

   100.0%          x Guernsey    CBRE Global Investors (Guernsey) Ltd   
CBRE Global Investors (UK) Ltd   

Ordinary

Shares

   100.0%          x Jersey    CBRE Global Investors (Jersey) Ltd    CBRE Global
Investors Asia Holdings B.V.   

Common

Equity

   100.0%          x South Korea    CBRE Global Investors (Korea) Limited   
CBRE Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%            Netherlands    CBRE Global Investors (NL) B.V.    CBRE
Global Investors Europe BV    Ordinary    100.0%          x



--------------------------------------------------------------------------------

Singapore    CBRE Global Investors (Singapore) Pte. Ltd    CBRE Global Investors
Asia Holdings B.V.   

Ordinary

Shares

   100.0%            Hong Kong    CBRE Global Investors (Taiwan) Limited    CBRE
Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%            United Kingdom    CBRE Global Investors (UK Funds) Limited
   CBRE Global Investors (UK) Ltd   

Ordinary

Shares

   100.0%          x United Kingdom    CBRE Global Investors (UK Investments)
Ltd    CBRE Global Investors (UK) Ltd    Ordinary    100.0%          x United
Kingdom    CBRE Global Investors (UK) Ltd   

CBRE Global Investors Europe Holdings Limited

CBRE Global Investors Group (UK) Ltd

CBRE Global Investors Group (UK) Ltd

  

“D” Ordinary

Shares

Ordinary A

 

 

Ordinary B

  

100.0% 

 

 

100.0% 

 

 

100.0% 

          Delaware - United States    CBRE Global Investors Acquisitions, LLC   
CBRE Global Investors, LLC   

Common

Equity

   100.0%          x Netherlands    CBRE Global Investors Asia Holdings B.V.   
Relam Amsterdam Holdings BV   

Common

Equity

   100.0%          x Austria    CBRE Global Investors Austria GmbH    CBRE
Global Investors Europe BV    Share Capital    100.0%          x Belgium    CBRE
Global Investors Belgium SA   

CBRE Global Investors Europe BV

CBRE Global Investors Europe Holdings BV

  

Common

Shares

Common

Shares

  

99.0% 

 

 

1.0% 

          Czech Republic    CBRE Global Investors Central Europe s.r.o.   

CBRE Global Investors Europe BV

CBRE Global Investors Europe Holdings BV

  

Common

Equity

Common

Equity

  

99.0% 

 

 

1.0% 

          United Kingdom    CBRE Global Investors Corporate Director UK Limited
   CBRE Global Investors Europe Holdings Limited    Ordinary    100.0%         
x Czech Republic    CBRE Global Investors Czech Republic s.r.o.   

CBRE Global Investors Europe BV

CBRE Global Investors Europe Holdings BV

  

Common

Equity

Common

Equity

  

99.0% 

 

 

1.0% 

          Luxembourg    CBRE Global Investors DR Co-Invest S.à r.l.   

CBRE Global Investors, LLC

 

 

 

CBRE Global Investors, LLC

 

 

 

CBRE Global Investors, LLC

 

 

 

CBRE Investors Executive Holding Company, LLC

 

 

CBRE Investors Partners Pool I 04, LLC

  

Class A1

Ordinary

Shares

Class A2

Ordinary

Shares

Class B1

Ordinary

Shares

Class B2

Ordinary

Shares

Class B2

Ordinary

Shares

  

9.8% 

 

 

 

100.0% 

 

 

 

62.0% 

 

 

 

96.2% 

 

 

 

3.1% 

        x



--------------------------------------------------------------------------------

Netherlands    CBRE Global Investors EMEA MAG B.V.    CBRE Global Investors
Europe BV    Ordinary    100.0%          x Netherlands    CBRE Global Investors
Europe BV    CBRE Global Investors Europe Holdings Limited    Ordinary   
100.0%          x Netherlands    CBRE Global Investors Europe Carried Interest
BV   

CBRE Global Investors Europe BV

CBRE Global Investors Europe BV

Stichting Administratiekantoor CBRE Carried Interest

  

Shares A

 

 

Depository

receipts

Shares I

  

100.0% 

 

 

50.0% 

 

 

100.0% 

        x Netherlands    CBRE Global Investors Europe Holdings BV    CBRE Global
Investors Europe BV   

Ordinary

Shares

   100.0%          x United Kingdom     CBRE Global Investors Europe Holdings
Limited    CBRE Limited    Ordinary    100.0%          x Japan    CBRE Global
Investors Finance Japan 2 KK    CBRE Global Investors Finance Japan KK   

Ordinary

Shares

   100.0%          x Japan    CBRE Global Investors Finance Japan KK    CBRE
China Capital Partners Limited    Shares    100.0%          x Finland    CBRE
Global Investors Finland Oy    CBRE Global Investors Europe BV   

Ordinary

Shares

   100.0%            France    CBRE Global Investors France SAS   

CBRE Global Investors Europe BV

CBRE Global Investors Europe Holdings BV

  

Normal shares

 

 

Normal shares

  

100.0% 

 

 

0.0% 

          France    CBRE Global Investors France SGP SAS    CBRE Global
Investors France SAS   

Common

Equity

   100.0%          x Germany    CBRE Global Investors Germany GmbH    CBRE
Global Investors Europe BV    Normal shares    100.0%            Germany    CBRE
Global Investors GmbH    CBRE Global Investors Asia Holdings B.V.   

Common

Equity

   100.0%           



--------------------------------------------------------------------------------

United Kingdom    CBRE Global Investors GMM UK Limited    CBRE Global Investors
Europe Holdings Limited    Ordinary    100.0%          x Delaware - United
States    CBRE Global Investors GPIF Management, LLC    CBRE Global Investors,
LLC    Percentage Ownership Interest    100.0%          x United Kingdom    CBRE
Global Investors Group (UK) Ltd    CBRE Global Investors Europe Holdings Limited
   Class A1 Ordinary Shares    100.0%          x           CBRE Global Investors
Europe Holdings Limited    Class B1 Ordinary Shares    100.0%                  
   CBRE Global Investors Europe Holdings Limited    Ordinary A    100.0%      
               CBRE Global Investors Europe Holdings Limited    Ordinary B   
100.0%            Delaware - United States    CBRE Global Investors Headway GP,
LLC    CBRE Global Investors, LLC    Percentage Ownership Interest    100.0%    
     x Hungary    CBRE Global Investors Hungary Kft.    CBRE Global Investors
Europe BV    Common Equity    0.0%            Italy    CBRE Global Investors
Italy S.p.A. In Liquidazione    CBRE Global Investors Italy Srl    Ordinary
Shares    100.0%          x Italy    CBRE Global Investors Italy Srl    CBRE
Global Investors Europe BV    Sole Quota    100.0%            Japan    CBRE
Global Investors Japan KK    CBRE Global Investors Asia Holdings B.V.   
Ordinary Shares    100.0%            United Kingdom    CBRE Global Investors
Limited    CBRE Global Investors Europe Holdings Limited    Ordinary    100.0% 
          Netherlands    CBRE Global Investors LPF Management (Netherlands) B.V.
   CBRE Global Investors (NL) B.V.     Ordinary Shares    100.0%          x
Luxembourg    CBRE Global Investors Luxembourg Sarl    CBRE Global Investors
Asia Holdings B.V.    Common Equity    100.0%            Dubai    CBRE Global
Investors Middle East Limited    CBRE Global Investors Asia Holdings B.V.   
Common Equity    100.0%            Sweden    CBRE Global Investors Nordics AB   
CBRE Global Investors Europe BV    Ordinary Shares    100.0%           
Luxembourg    CBRE Global Investors Open-Ended GP S.a r.l    CBRE Global
Investors Asia Holdings B.V.    Common Equity    100.0%          x Netherlands
   CBRE Global Investors Personnel Services BV    CBRE Global Investors Europe
BV    Ordinary Shares    100.0%           



--------------------------------------------------------------------------------

Poland    CBRE Global Investors Poland SP. Z.o.o.    CBRE Global Investors
Europe BV   

Common

Equity

   100.0%            Romania    CBRE Global Investors Romania SRL    CBRE Global
Investors Europe BV   

Common

Equity

   100.0%          x Italy    CBRE Global Investors SGR p.A.    CBRE Global
Investors Asia Holdings B.V.    Ordinary Shares    96.0%                     
Relam Amsterdam Holdings BV    Ordinary Shares    4.0%            PRC    CBRE
Global Investors Shanghai Co. Ltd.    CBRE Global Investors Asia Holdings B.V.
   Equity Shares    100.0%            Slovakia    CBRE Global Investors Slovakia
s.r.o.    CBRE Global Investors Europe BV   

Common

Equity

   99.9%          x           CBRE Global Investors Europe Holdings BV   

Common

Equity

   0.1%            Spain    CBRE Global Investors Southern Europe S.L.    CBRE
Global Investors Europe BV   

Common

Equity

   100.0%            California    CBRE Global Investors, Inc. (1)    CBRE, Inc.
   Common    100.0%          x Delaware - United States    CBRE Global
Investors, LLC (1)    CBRE, Inc.    Percentage Ownership Interest    100.0%    
       Delaware - United States    CBRE Global Value Investors, LLC    CBRE
Global Investors, LLC   

Common

Equity

   100.0%          x

England and Wales

   CBRE GLP Feeder General Partner Limited    CBRE Global Collective Investors
UK Limited    Ordinary    100.0%          x United Kingdom     CBRE GMM Asia
Alpha Plus II CarryCo GP Limited    CBRE Global Investors Europe Holdings
Limited    Ordinary    100%          x Scotland    CBRE GMM Asia Alpha Plus II
CarryCo LP    CBRE Global Investors, LLC    Carried Interest Units    64.7%    
     x           CBRE Global Investors, LLC    Limited Partner Interest   
18.2%                      CBRE GMM Asia Alpha Plus II CarryCo GP Limited   
General Partner Interest     100.0%            Singapore    CBRE GMM Asia
Pacific Fund Management Pte. Ltd.    CBRE GMM Global Holding B.V.    Ordinary   
100%          x Netherlands    CBRE GMM Continental Europe B.V.    CBRE GMM
Global Holding B.V.    Ordinary Shares    100.0%            Netherlands    CBRE
GMM Eurosiris Fund Management B.V.    CBRE GMM Global Holding B.V.    

Common

Equity

   100.0%          x



--------------------------------------------------------------------------------

Netherlands    CBRE GMM Global Holding B.V.    CBRE Global Investors Europe
Holdings Limited    Ordinary Shares    100.0%          x Netherlands    CBRE GMM
Global Osiris Fund Management B.V.    CBRE GMM Global Holding B.V.    Ordinary
Shares    100.0%          x Luxembourg    CBRE GMM Global Osiris Luxemburg S.a
r.l.    CBRE GMM Global Holding B.V.    Common Equity    100.0%          x
Delaware - United States    CBRE Investors Executive Holding Company, LLC   

CBRE Global Investors, LLC

 

   Membership Units   

45%- 

55% 

        x           Third Party Investors    Membership Units   

45%- 

55% 

          Delaware - United States    CBRE Investors Global Multi Manager, LLC
   CBRE Global Investors, LLC    Percentage Ownership Interest    100.0%      
   x Delaware - United States    CBRE Investors GLT Carryco, LLC    CBRE Global
Investors, LLC    Units    0.0%     x      Shanghai    CBRE Investors Management
Consulting (Shanghai) Co., Ltd    CB Richard Ellis Investors Limited    Common
Equity    100.0%         x Delaware - United States    CBRE Investors Partners
Pool 05, LLC    CBRE Global Investors, LLC    Units    30.0%     x      Delaware
- United States    CBRE Investors Partners Pool I 04, LLC    CBRE Global
Investors, LLC    Units    40.0%     x      Netherlands    CBRE Global Investors
Sponsor Co-Invest B.V.    CBRE Global Investors Luxembourg Sarl    Ordinary
Shares    100%     x      Netherlands    CBRE IRF Management BV    CBRE Global
Investors Europe BV    Ordinary Shares    100.0%          x Netherlands    CBRE
IVAF Management BV    CBRE Global Investors Europe BV    Ordinary Shares   
100.0%          x Netherlands    CBRE Kantoren Management BV    CBRE Global
Investors (NL) B.V.    Ordinary    100.0%          x United Kingdom    CBRE
Lionbrook (General Partner) Ltd    CBRE Global Investors (UK) Ltd    Ordinary   
100.0%          x Netherlands    CBRE LPFE Management BV   
CBRE Global Investors Europe BV     Ordinary Shares    100.0%          x
Delaware - United States    CBRE Multi-Family Advisor, LLC    CBRE Global
Investors, Inc.    Common Equity    100.0%          x

Netherlands

   CBRE NPF Management BV    CBRE Global Investors Europe BV    Ordinary Shares
   100.0%          x Guernsey    CBRE PFCE Management Ltd    CBRE Global
Investors Europe BV    Common Equity    100.0%          x Netherlands    CBRE
PFCEE Management BV    CBRE Global Investors Europe BV    Ordinary Shares   
100.0%          x



--------------------------------------------------------------------------------

Delaware - United States    CBRE REIT Holdings LLC    CBRE Global Investors, LLC
   Class A Distribution Interest    100.0%          x           CBRE Global
Investors, LLC    Class B Distribution Interest and Distribution Percentage   
0.0%                      CBRE Investors Executive Holding Company, LLC    Class
B Distribution Interest and Distribution Percentage    46.5%                  
   CBRE Investors Partners Pool I 04, LLC    Class B Distribution Interest and
Distribution Percentage    2.3%            United Kingdom     CBRE Retail
Property Fund (General Partner) Limited    CBRE Global Investors (UK) Ltd   
Ordinary Shares    100.0%          x Netherlands    CBRE RPFFB Management BV   
CBRE Global Investors Europe BV    Ordinary Shares    100.0%          x Guernsey
   CBRE RPFI Management Ltd    CBRE Global Investors Europe BV    Ordinary
Shares    100.0%          x Netherlands    CBRE RPPSE Management BV   
CBRE Global Investors Europe BV     Ordinary Shares    100.0%          x
Netherlands    CBRE Sector Kantoren Management B.V.    CBRE Global Investors
(NL) B.V.    Ordinary Shares    100.0%          x Netherlands    CBRE Sector
Winkels Management BV    CBRE Global Investors (NL) B.V.    Ordinary Shares   
100.0%          x Netherlands    CBRE Sector Woningen Management BV    CBRE
Global Investors (NL) B.V.    Ordinary Shares    100.0%          x

Delaware - United States

   CBRE SP U.S. Opportunity 5 Wood Partners GP, L.L.C.    CBRE Strategic
Investors U.S. Opportunity 5, L.L.C.    Common Equity    100.0%          x
Delaware - United States    CBRE SPA II Co-Investment, LLC    CBRE Global
Investors, LLC    Capital Units    84.9%          x           CBRE Global
Investors, LLC    Carried Interest Units    7.7%                      CBRE
Global Investors, LLC    Reserve Units    1.2%           



--------------------------------------------------------------------------------

          CBRE Investors Executive Holding Company, LLC    Carried
Interest Units    57.7%                      CBRE Investors Executive Holding
Company, LLC    Reserve Units    96.0%                      CBRE Investors GLT
Carryco, LLC    Carried Interest Units    1.6%                      CBRE
Investors GLT Carryco, LLC    Reserve Units    2.8%                      Reserve
   Carried Interest Units    5.0%            Delaware - United States    CBRE
Strategic Investors U.S. IV, L.L.C.    CBRE Global Investors, LLC    LLC
Interest    1.1%          x           CBRE Investors Executive Holding Company,
LLC    LLC Interest    88.8%                      CBRE Investors Partners Pool
05, LLC    LLC Interest    2.5%                      Reserve    LLC Interest   
7.7%            Delaware - United States    CBRE Strategic Investors U.S.
Opportunity 5, L.L.C.    CBRE Global Investors, LLC    LLC Interest    0.4%    
     x           CBRE Investors Executive Holding Company, LLC    LLC Interest
   88.8%                      CBRE Investors GLT Carryco, LLC     LLC Interest
   3.1%            Delaware - United States    CBRE Strategic Investors U.S.
Value 5, L.L.C.    CBRE Global Investors, LLC    LLC Interest    0.4%          x
          CBRE Investors Executive Holding Company, LLC    LLC Interest   
88.8%                      CBRE Investors GLT Carryco, LLC    LLC Interest   
3.1%            Delaware - United States    CBRE Strategic Partners U.S. Value 6
Carry, LLC    CBRE Global Investors, LLC    Leadership Distribution Units   
80.0%          x Delaware - United States    CBRE Strategic Partners U.S. Value
6 GP, LLC    CBRE Global Investors, LLC    Class B Member    22.5%          x  
        CBRE Strategic Partners U.S. Value 6 Carry, LLC    Class A Member   
100.0%            Delaware - United States    CBRE Strategic U.S. IV Blocker GP,
LLC    CBRE Global Investors, LLC    Percentage Ownership Interest    100.0%    
x      Netherlands    CBRE Tower Beheer BV    CBRE Global Investors (NL) B.V.   
Ordinary Shares    100.0%          x



--------------------------------------------------------------------------------

United Kingdom    CBRE UK Residential (General Partner) Ltd    CBRE Lionbrook
(General Partner) Ltd   

Ordinary

Shares

   100.0%          x Netherlands    CBRE Winkels Beheer Maatschappij BV   
CBRE Global Investors (NL) B.V.    

Ordinary

Shares

   100.0%          x Netherlands    CBRE Winkels Management BV    CBRE Global
Investors (NL) B.V.   

Ordinary

Shares

   100.0%          x Netherlands    CBRE Woningen Beheer Maatschappij BV    CBRE
Global Investors (NL) B.V.   

Ordinary

Shares

   100.0%          x Netherlands    CBRE Woningen Management BV    CBRE Global
Investors (NL) B.V.   

Ordinary

Shares

   100.0%          x Delaware - United States    CBRE Wood Partners Development
Fund 3 Carry, LLC    CBRE Global Investors, LLC   

Sponsor

Distribution

Units

  

100.0% 

        x Delaware - United States    CBRE Wood Partners Development Fund 3 GP,
LLC    CBRE Wood Partners Development Fund 3 Carry, LLC    Class A Units   
100.0%          x Delaware - United States    CBREI Leaseco Manager 2, LLC   
CBRE Global Investors, Inc.   

Percentage

Ownership

Interest

   100.0%          x Delaware - United States    CBREI Leaseco Manager, LLC   
CBRE Global Investors, Inc.   

Percentage

Ownership

Interest

   100.0%          x Jersey    CB-SPUK Carry Co. 3 Limited    CBRE Global
Investors, Inc.   

Class A

Shares

   53.5%          x           CBRE Global Investors, Inc.   

Class B

Shares

   50.0%                      CBRE Global Investors, Inc.   

Special

Shares

   100.0%                      CBRE Investors Executive Holding Company, LLC   

Class A

Shares

   13.3%                      CBRE Investors Executive Holding Company, LLC   

Class B

Shares

   12.4%                      CBRE Investors GLT Carryco, LLC   

Class A

Shares

   2.6%                      CBRE Investors GLT Carryco, LLC   

Class B

Shares

   2.4%            United Kingdom    CB-Spuk Investment Adviser Limited    CBRE
Global Investors Europe Holdings Limited    Ordinary    100.0%          x
Guernsey    Covent Garden (General Partner) Ltd.    CBRE Global Investors (UK)
Ltd    Ordinary    50.0%          x



--------------------------------------------------------------------------------

Delaware - United States    Global Innovation Advisor, LLC    CBRE Global
Investors, LLC   

Common

Equity

   100.0%          x Delaware -United States    Global Innovation Contributors,
LLC    CBRE Global Investors, LLC   

Company

Interest

   84.8%          x Delaware -United States    Global Innovation Manager, LLC   
CBRE Investors Executive Holding Company, LLC   

Company

Interest

   50.0%          x Guernsey    ING European Infrastructure (Guernsey General
Partner) Ltd    ING Real Estate Investment Management (UK) BV   

Ordinary

Shares

   100.0%          x Netherlands    ING Real Estate FBVAF Management B.V.   
CBRE Global Investors Europe BV   

Ordinary

Shares

   100.0%          x Guernsey    Michael House Ltd.    CBRE Global Investors
(UK) Ltd   

Ordinary

Shares

   50.0%          x Luxembourg    Miroir Holding Sarl    SPE Office SARL   

Common

Equity

   100.0%          x France    Nathan Investissements S.a.r.l.    CBRE Global
Investors Asia Holdings B.V.   

Common

Equity

   0.5%          x United Kingdom    Oxford Property Consultants Limited    CBRE
Global Investors Europe Holdings Limited   

Ordinary

Shares

   100.0%          x United Kingdom    Partnership Shares Limited    CBRE Global
Investors (UK) Ltd    Ordinary    100.0%          x Cayman Islands    Phoenix
Real Estate Fund GP Limited    CBRE Global Investors Asia Holdings B.V.   

Ordinary

Shares

   100.0%          x Netherlands    REOFN Fund Management BV   
CBRE Global Investors (NL) B.V.     Ordinary    100.0%          x Netherlands   
RFM Regulated Fund Management BV    RFM Regulated Funds Europe BV    Ordinary   
100.0%          x Netherlands    RFM Regulated Funds Europe BV    CBRE Global
Investors (NL) B.V.    Ordinary    100.0%          x Netherlands    RFM
Woningfonds I BV    RFM Regulated Funds Europe BV    Ordinary    100.0%         
x Netherlands    RFM Woningfonds II BV    RFM Regulated Funds Europe BV   
Ordinary    100.0%          x Netherlands    RFM Woningfonds IV BV    RFM
Regulated Funds Europe BV    Ordinary    100.0%          x Netherlands    RFM
Woningfonds VI BV    RFM Regulated Funds Europe BV   

Common

Equity

   100.0%          x Netherlands    RFM Woning-Winkelfonds III BV    RFM
Regulated Funds Europe BV    Ordinary    100.0%          x Netherlands    RFM
Woning-Winkelfonds V BV    RFM Regulated Funds Europe BV   

Ordinary

Shares

   100.0%          x Guernsey    RPFI (Guernsey) Limited    CBRE Global
Investors Europe BV   

Common

Equity

   100.0%          x



--------------------------------------------------------------------------------

Delaware - United States    SP5 Wood Partners Co-Investment Venture 2 GP, L.L.C.
   CBRE Global Investors, LLC   

Percentage

Ownership

Interest

   100.0%          x Delaware - United States    SP5 Wood Partners Development
GP, L.L.C.    CBRE Global Investors, LLC   

Percentage

Ownership

Interest

   100.0%          x Luxembourg    SPE Finance S.à r.l.    CB Richard Ellis
European Warehousing S.à r.l.    Normal shares     100.0%          x Luxembourg
   SPE Office SARL    CB Richard Ellis European Warehousing S.à r.l.   

Common

Equity

   100.0%          x United Kingdom    SPUK (GP1) Limited    CBRE Global
Investors Europe Holdings Limited    Ordinary    100.0%          x Netherlands
   Stichting Administratiekantoor CBRE Co-Invest ESCF    STAK - Control Through
Board - No Equity Ownership    STAK    100.0%     x      Netherlands   
Stichting Administratiekantoor CBRE Global Investors Team Co-Invest Foundation
   STAK - Control Through Board - No Equity Ownership    STAK    100.0%     x   
  Guernsey    UK RF Title Company (Number 1) Ltd    CBRE Global Investors (UK)
Ltd    Ordinary    100.0%          x Delaware - United States    USA 615 North
48th St Management, LLC    CB Richard Ellis Investors/U.S. Advisor, LLC   

Percentage

Ownership

Interest

   100.0%          x Delaware - United States    USA 615 North 48th St, LLC   
615 North 48th Street HoldCo LLC   

Percentage

Ownership

Interest

   100.0%          x Delaware - United States    USA Bristol Place Leaseco, LLC
   CB Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Bristol Place, DST   

CBRE Multi-Family Advisor, LLC

 

Third Party Investors

  

Membership

Units

Membership

Units

  

0.0% 

 

100.0% 

        x Delaware - United States    USA Heritage at Lakeside LeaseCo, LLC   
CB Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Heritage at Lakeside, LLC   
CB Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Houston Apartments Holdings,
DST   

CBRE Multi-Family Advisor, LLC 

 

Third Party Investors

  

Membership

Units

Membership

Units

  

0.0% 

 

100.0% 

        x Delaware - United States    USA Houston Apartments Leaseco, LLC    CB
Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x



--------------------------------------------------------------------------------

Delaware - United States    USA Midtown Heights Leaseco, LLC    CB Richard Ellis
Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Midtown Heights, LLC    CB
Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA San Miguel Leaseco, LLC   
CB Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA San Miguel, DST   

CBRE Multi-Family Advisor, LLC

 

Third Party Investors

  

Membership

Units

Membership

Units

  

0.0% 

 

100.0% 

        x Delaware - United States    USA Signature Ridge Leaseco, LLC    CB
Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Signature Ridge, DST   

CBRE Multi-Family Advisor, LLC

 

Third Party Investors

  

Membership

Units

Membership

Units

  

0.0% 

 

100.0% 

        x Delaware - United States    USA Sonterra LeaseCo, LLC    CB Richard
Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Sonterra, LLC    CB Richard
Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Tranquility Lake Leaseco,
LLC    CB Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA Tranquility Lake, LLC    CB
Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA View at Encino Commons
Leaseco, LLC    CB Richard Ellis Investors/U.S. Advisor, LLC   

Membership

Interests

   66.7%          x Delaware - United States    USA View at Encino Commons, DST
  

CBRE Multi-Family Advisor, LLC 

 

Third Party Investors

  

Membership

Units

Membership

Units

  

0.0% 

 

100.0% 

        x



--------------------------------------------------------------------------------

Schedule 3.09 – Litigation, Compliance with Laws

None



--------------------------------------------------------------------------------

Schedule 3.19(a) – UCC Filing Offices

 

Debtor

  

Secured Party

  

Filing Office

CBRE Group, Inc.

   Credit Suisse AG    Delaware Secretary of State

CB HoldCo, Inc.

   Credit Suisse AG    Delaware Secretary of State

CBRE Services, Inc.

   Credit Suisse AG    Delaware Secretary of State

CBRE, Inc.

   Credit Suisse AG    Delaware Secretary of State

CB/TCC Holdings LLC

   Credit Suisse AG    Delaware Secretary of State

CB/TCC Global Holdings Limited

   Credit Suisse AG    District of Columbia, Recorder of Deeds

CB/TCC, LLC

   Credit Suisse AG    Delaware Secretary of State

CBRE Loan Services, Inc.

   Credit Suisse AG    Delaware Secretary of State

CBRE Technical Services, LLC

   Credit Suisse AG    Delaware Secretary of State

CBRE/LJM Mortgage Company, L.L.C.

   Credit Suisse AG    Delaware Secretary of State

Insignia/ESG Capital Corporation

   Credit Suisse AG    Delaware Secretary of State

The Polacheck Company, Inc.

   Credit Suisse AG    Wisconsin Department of Financial Institutions

CBRE Limited Partnership

   Credit Suisse AG    District of Columbia, Recorder of Deeds

CBRE Partner, Inc.

   Credit Suisse AG    Delaware Secretary of State

CBRE Clarion CRA Holdings, Inc.

   Credit Suisse AG    Delaware Secretary of State

CBRE Clarion REI Holding, Inc.

   Credit Suisse AG    Delaware Secretary of State

CBRE/LJM – Nevada, Inc.

   Credit Suisse AG    Nevada Secretary of State



--------------------------------------------------------------------------------

Schedule 4.02(a) – Foreign Counsel

CBRE Pty Limited (Australia Borrower) – Allens

CBRE Limited (New Zealand Borrower) – Chapman Tripp

CBRE Limited (Canadian Borrower) – McInnes Cooper

CBRE Limited (U.K. Borrower and CB/TCC Global Holdings Limited) – Wragge & Co
LLP

CBRE Global Holdings, S.A.R.L. – AMMC Law

Relam Amsterdam Holdings, B.V. – AKD N.V.

CBRE Limited Partnership – Bedell Cristin



--------------------------------------------------------------------------------

Schedule 6.01(a) – Indebtedness

(See attached)



--------------------------------------------------------------------------------

Schedule 6.01(a) – Indebtedness – Debt

 

Country

  

Debtor

  

Description of Indebtedness

          Amount   Australia    CBRE (C) Pty Ltd    ANZ Bank - Indemnity
Guarantee      AUD         2,951,000    Australia    CBRE (C) Pty Ltd    ANZ
Bank - Credit Card Facility      AUD         400,000    Australia    CBRE (C)
Pty Ltd    ANZ Bank - Encashment facility      AUD         18,400    Australia
   CBRE (C) Pty Ltd    ANZ Bank - Online facility      AUD         150,000   
Australia    CBRE (C) Pty Ltd    ANZ Bank Overdraft Facility      AUD        
1,000,000    Australia    CBRE (C) Pty Ltd    ANZ Bank - Encashment facility   
  AUD         5,000    Australia    CBRE (C) Pty Ltd    ANZ Bank - Corporate
Lease Finance Facility      AUD         750,000    Australia    CBRE (C) Pty Ltd
   ANZ Bank - Electronic Payaway Facility      AUD         650,000    Austria   
CBRE Gmbh    Unicredit overdraft facility      EUR         26,000    Canada   
CBRE Limited    Letter of Credit Facility - Canada Post Corporation as
beneficiary      CAD         20,000    Canada    CBRE Limited    Letter of
Credit Facility - Ontario Infrastructure and Lands Corporation as beneficiary   
  CAD         5,000,000    Canada    CBRE Limited    Letter of Credit Facility -
Public Works and Government Services      CAD         2,000,000    Cayman
Islands    Raven Insurance Company, Ltd.    Letter of Credit Facility for
insurance related letters of credit      USD         28,000,000    Cayman
Islands    Raven Insurance Company, Ltd.    Letter of Credit Facility - Zurich
American Insurance Company as beneficiary      USD         11,550,301    Cayman
Islands    Raven Insurance Company, Ltd.    Letter of Credit Facility - ACE
American Insurance Company as beneficiary      USD         3,500,000    Europe
   Various entities in Europe    HSBC Bank Euro Pool overdraft line      EUR   
     20,000,000    France    CBRE Holding SAS    HSBC Bank Overdraft Facility   
  EUR         5,000,000    Hong Kong    CBRE HK Limited    HSBC Bank - Combined
Overdraft      HKD         9,000,000    Ireland    CBRE    Bank of Ireland
overdraft facility      EUR         100,000   



--------------------------------------------------------------------------------

Japan    CBRE KK    Mitsubishi Tokyo UFJ Bank      JPY         600,000,000   
Japan    CBRE KK    Sumitomo Mitsui Banking Corporation      JPY        
800,000,000    Japan    CBRE KK    Mizuho Bank      JPY         400,000,000   
New Zealand    CBRE Limited    ANZ Bank - Overdraft      NZD         300,000   
New Zealand    CBRE Limited    ANZ Bank - Credit Card Facility      NZD        
20,000    Russia    CBRE LLC    Raiffesenbank overdraft facility      RUB      
  1,350,000    Singapore    CBRE (Pte) Ltd    HSBC Bank - Combined Overdraft   
  SGD         1,200,000    Spain    CBRE Real Estate S.A.    HSBC Bank Overdraft
Facility      EUR         2,000,000    United Kingdom    CBRE Limited    HSBC
Bank Engagement facilities      EUR         1,000,000    United Kingdom    CBRE
Limited    HSBC BankForeign Cheques for Negotiation facilities      GBP        
250,000    United States    Atascocita Commons Assoc. II    Development Services
Recourse Debt - Comerica Bank      USD         2,450,994    United States   
High Street Carrollton, LLC (1)    Development Services Recourse Debt - Frost
Bank      USD         1,360,000    United States    TC Bellbrook Industrial, LLC
   Development Services Recourse Debt - Gramercy Warehouse Funding II LLC     
USD         9,936,000    United States    CBRE, Inc.    Letter of Credit
Facility - Zurich American Insurance Company as beneficiary      USD        
10,819,000    United States    Trammell Crow Company    Letter of Credit
Facility - ACE American Insurance Company as beneficiary      USD        
1,358,000    Various    Various    Capital Lease Obligation (in various
currencies)      USD         9,314,000   

 

(1) Maximum guarantee amount. As of 3/1/2013, actual balance was $20,348.



--------------------------------------------------------------------------------

Schedule 6.01(a) – Indebtedness – Guarantee

 

Country

  

Debtor

  

Description of Guarantee

          Balance   Australia    CBRE (C) Pty Ltd.    Rent and Other Obligations
Guarantee for 363 George Street Sydney      AUD         727,111    Australia   
CBRE (C) Pty Ltd.    Rent Guarantee to 10-14 Smith St, Parramatta      AUD      
  65,627    Australia    CBRE (C) Pty Ltd.    Tenants obligations under the
leases of the premises level 4, 24 York St Sydney      AUD         273,219   
Australia    CBRE (C) Pty Ltd.    Rent Guarantee for 8a/11 Lord Street, Botany
NSW      AUD         47,557    Australia    CBRE (C) Pty Ltd.    ANZ Bank
Guarantee      AUD         20,693    Australia    CBRE (C) Pty Ltd.    ANZ Bank
Guarantee      AUD         20,693    Australia    CBRE (C) Pty Ltd.    LAKES
BUSINESS PART (NSW) PTY LTD -- South Sydney Office      AUD         18,500   
Australia    CBRE (C) Pty Ltd.    ANZ Bank Guarantee - CBRE Lease 363 George St
Sydney      AUD         3,200,141    Australia    CBRE (C) Pty Ltd.    Fasako
Pty Ltd -- China Town Centre, 401-411 Sussex Street      AUD         52,000   
Australia    CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Gold Coast lease - South
Sky Investments      AUD         64,350    Australia    CBRE (C) Pty Ltd.    ANZ
Bank Guarantee - Level 3, 1 Eagle Street, Brisbane - Lease Guarantee      AUD   
     739,200    Australia    CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Level 5,
151 Pirie St, Adelaide - Lease Guarantee      AUD         75,364    Australia   
CBRE (C) Pty Ltd.    Key Equipment finance (fit out for add’l space for North
Sydney Office)      AUD         65,000    Australia    CBRE (C) Pty Ltd.    ANZ
Bank Guarantee - DG95013418 - Lease Suite 1, Lvl 25 & 26, 363 George St Sydney
     AUD         145,422    Australia    CBRE (C) Pty Ltd.    ANZ Bank Guarantee
- Z2334 - Lease premises Lvl 10, 650 Chapel St South Yarra      AUD        
66,647    Australia    CBRE (C) Pty Ltd.    ANZ Bank Guarantee - DG114243418 --
Renewed Lease Suite 2 level 25 & 26, 363 George St Sydney      AUD        
91,610    Australia    CBRE (GCS) Pty Ltd.    ANZ Bank Guarantee - Dexus - rent
guarantee - Brisbane      AUD         104,033    Australia    CB Richard Ellis
(N2) Pty Ltd    Rent Guarantee for Richard Ellis (New South Wales) Pty Ltd     
AUD         32,313    Australia    CBRE Pty Ltd.    Tenants obligations for the
lease of Suites 1&3, Level 19, 363 St George Street      AUD         322,652   
Australia    CBRE Pty Ltd.    ANZ Bank Guarantee - Lease obligations for 477
Pttwater Rd NSW      AUD         39,964    Australia    CBRE Pty Ltd.    ANZ
Bank Guarantee - Z2231 ISPT Pty Ltd - L13, 114 William St      AUD        
130,086    Austria    CBRE Gmbh    Rent guarantee to landlord: Generali
Versicherung AG for office space Vienna      EUR         25,000    Austria   
CBRE Gmbh    Rent guarantee to landlord: Generali Versicherungs AG for
additional office space Vienna      EUR         48,940    Belgium    CBRE S.A.
   Fortis Bank - Bank Guarantee for office lease (antwerpen and brussels)     
EUR         241,056    Belgium    CBRE S.A.    Fortis Bank - Bank Guarantee for
deals with the European Community (warranty for valuation activity)      EUR   
     2,500   



--------------------------------------------------------------------------------

Belgium    CBRE Global Investors Belgium SA    Rental guarantee office Brussels
     EUR         54,240    Belgium    CBRE Global Investors Belgium SA    Bank
guarantee VAT for Amhem Staete Bv      EUR         24,789    Cayman Islands   
Phoenix R/E Fund Wai Gao Qiao Holdings Ltd.    Guarantee of $87,500,000 Secured
Term Loan facility dated October 13, 2010      USD         87,500,000    Cayman
Islands    Shanghai Phoenix R/E Fund Warehousing Co., Ltd.    Guarantee of
$20,000,000 Secured Term Loan facility dated October 13, 2010      USD        
20,000,000    China    Beijing CBRE Property Consutants Limited    HSBC Bank
Guarantees - performance bond      CNY         1,800,000    Czech    CBRE S.r.o.
   Rent guarantee to EURO-PROPERTY FUND, spol. s.r.o.      EUR         52,148   
Czech Republic    Impact Corti    Bank guarantee for operating accounts for
recoverable service charges - Jungmannova Plaza      CZK         5,390,000   
Czech Republic    Impact Corti    Bank guarantee for operating accounts for
recoverable service charges - Panorama Center      CZK         900,000    Czech
Republic    Impact Corti    Bank guarantee for operating accounts for
recoverable service charges - Florenc Center      CZK         4,120,000    Czech
Republic    Impact Corti    Bank guarantee for operating accounts for
recoverable service charges - Gemini      CZK         12,200,000    Czech
Republic    Impact Corti    Bank guarantee for operating accounts for
recoverable service charges - Lighthouse      CZK         3,240,000    Czech
Republic    Impact Corti    Bank guarantee for operating accounts for
recoverable service charges      CZK         1,890,000    Czech Republic   
Impact Corti    Bank guarantee for operating accounts for non-recoverable
service charges - Jungmannova Pl      EUR         30,000    Czech Republic   
Impact Corti    Bank guarantee for operating accounts for non-recoverable
service charges - Panorama Ctr      EUR         30,000    Czech Republic   
Impact Corti    Bank guarantee for operating accounts for non-recoverable
service charges - Florenc Ctr      EUR         30,000    Czech Republic   
Impact Corti    Bank guarantee for operating accounts for non-recoverable
service charges - Gemini      EUR         30,000    Czech Republic    Impact
Corti    Bank guarantee for operating accounts for non-recoverable service
charges - Tesco      EUR         30,000    Czech Republic    Impact Corti   
Bank guarantee for operating accounts for non-recoverable service charges -
Lighthouse      EUR         30,000    Czech Republic    Impact Corti    Bank
guarantee for operating accounts for non-recoverable service charges      EUR   
     30,000   



--------------------------------------------------------------------------------

Czech Republic    Impact Corti    Bank guarantee for rent of IC (Lighthouse -
offices IC)      EUR         94,010    Finland    CBRE Finland Oy    Rent
Guarantee to landlord: Suomen Kulttuurirahasto      EUR         12,695   
Germany    CBRE Gmbh    Rent Guarantee to Versorgungswerk der Rechtsanwalte im
Lande Hessen      EUR         48,623    Germany    CBRE Gmbh    Rent Guarantee
to Versorgungswerk der Rechtsanwalte im Lande Hessen      EUR         23,059   
Germany    CBRE Gmbh    Rent Guarantee to Versorgungswerk der Rechtsanwalte im
Lande Hessen      EUR         9,500    Germany    CBRE Gmbh    Rent Guarantee to
ING RE WestendDuo GmbH & Co. KG      EUR         232,738    Germany    CBRE Gmbh
   Rent Guarantee to ING RE WestendDuo GmbH & Co. KG      EUR         115,230   
Germany    CBRE Gmbh    Rent Guarantee to Union Investment Real Estate GmbH     
EUR         124,680    Germany    CBRE Gmbh    Rent Guarantee to Victoria
Lebensversicherung      EUR         18,518    Germany    CBRE Global Investors
Gmbh    Rent Guarantee to MEAG Real Estate Munchen GmbH      EUR         75,506
   Germany    CBRE Global Investors Gmbh    Rent Guarantee to Wurttembergische
Lebensversicherung AG      EUR         140,000    Germany    CBRE Global
Investors Germany GmbH    Guarantee for rent Peter Helfrich      EUR        
11,400    Hong Kong    CBRE HK Limited    HSBC Bank Guarantees - rental deposit
     HKD         1,400,702    Hungary    CBRE GI Hungary    Bank guarantee for
office lease to Andrassy Real Kft      EUR         25,100    Hungary    CBRE GI
Hungary    Bank guarantee for car lease for Lease Plan      HUF        
11,000,000    India    CBRE South Asia Private Limited    RENAULT NISSAN
TECHNOLOGY & BUSINESS Centre India Pvt Ltd - BG for retention/advance payment
money for Renault-Nissan project at Chennai      INR         132,500    India   
CBRE South Asia Private Limited    BG Exploration and Production India Ltd -
Performance Bank Guarantee      INR         210,000    India    CBRE South Asia
Private Limited    Cairn Energy India Pty Ltd - performance guarantee      INR
        2,063,332    India    CBRE South Asia Private Limited    Gujarat Gas
Company Limited - Performance Guarantee      INR         200,000    Italy   
CBRE Spa    Banca Popolare de Milano - Rent guarantee: Pontificio collegio
Armeno - Rome office: Via L Bissolati 20      EUR         60,000    Italy   
CBRE Spa    Banca Popolare de Milano - Rent guarantee: Investire Immobiliare SGR
SPA - Milan office: Via Del Lauro 7      EUR         175,000    Italy    CBRE
Spa    Depost for office lease      EUR         29,750    Italy    CBRE Spa   
Depost for new office lease      EUR         20,000    Italy    CBRE Spa   
Deposit for Agustin Mazuecos house lease      EUR         8,750    Italy    CBRE
Spa    Deposit for Agustin Mazuecos garage lease      EUR         600   



--------------------------------------------------------------------------------

Italy    CBRE Spa    Deposit for Lisette van Doorn house lease      EUR        
12,500    Italy    CBRE Spa    Deposit for utilities (power + gas)      EUR   
     253    Italy    CBRE Spa    Deposit for utilities (power + gas)      EUR   
     286    Italy    CBRE Spa    Depost autoradiotassi      EUR         418   
Italy    CBRE Global Investors SGR p.A.    Rental Guarantee (S. Maria Segreta)
     EUR         41,860    Italy    CBRE Global Investors SGR p.A.    Rental
Guarantee (Magenta)      EUR         12,250    Italy    CBRE Global Investors
SGR p.A.    Utilities Guarantee (power)      EUR         117    Lux    CBRE S.A.
   Rent guarantee LUX office - ING      EUR         15,360    Netherlands   
CBRE B.V.    F. van Lanschot Bankers - Bank Guarantee for office lease - Hague
     EUR         18,683    Netherlands    CBRE B.V.    F. van Lanschot Bankers -
Bank Guarantee for office lease - Hoofddorp (will replace 15.4k and 14k)     
EUR         20,702    Netherlands    CBRE B.V.    F. van Lanxchot Bankers - Bank
Guarantee for office lease - Rotterdam      EUR         27,358    Netherlands   
CBRE ESCF Management B.V.    Rent guarantee towards the landlord of the SCM
office building      EUR         61,500    Poland    CNTR Sp z.o.o.    Rent
guarantee: Office lease for Poland office      EUR         100,000    Poland   
CBRE Global Investors Poland Sp. z.o.o.    Promissory nobe / bill of exchange
(ING lease Polska Sp. z.o.o.)      EUR         4,500    Poland    CBRE Global
Investors Poland Sp. z.o.o.    Cash deposit as guarantee      EUR         635   
Netherlands    CBRE B.V.    Parent Guarantee re Dutch office lease      EUR   
     446,926    Singapore    CBRE (Pte) Limited    HSBC Institutional Trust Svcs
(S) Ltd (for office rental #33-01A, 6 Battery Road)      SGD         97,978   
Singapore    CBRE (Pte) Limited    TSMP Law Corporation (for sub-lease of
#33-01A, 6 Battery Road)      SGD         97,978    Singapore    CBRE (Pte)
Limited    HSBC (Parent Guarantee for Singapore overdraft line)      SGD        
1,200,000    Singapore    CBRE (Pte) Limited    Housing & Development Board (for
Off Svcs dept)      SGD         15,000    Singapore    CBRE (Pte) Limited    The
Mgmt Corp Strata Title Plan No. 3129 (for CBREM)      SGD         35,000   
Singapore    CBRE (Pte) Limited    HSBC Institutional Trust Svcs (S) Ltd (for
office rental - 32nd flr Battery Road)      SGD         256,567    Singapore   
CBRE (Pte) Limited    HSBC Institutional Trust Svcs (S) Ltd (for office rental -
33rd flr Battery Road)      SGD         72,110    Singapore    CBRE (Pte)
Limited    Singapore Post Limited (Asset Svcs dept)      SGD         133,600   
Singapore    CBRE (Pte) Limited    Singapore Press Holdings (for CRA) -
guarantee for CRA advertising vendor      SGD         300,000    Spain    CBRE
Global Investors Southern Europe S.L.    Guarantee deposit of the office rent   
  EUR         185,985   



--------------------------------------------------------------------------------

Spain    CBRE Real Estate S.A.    Rent guarantee to landlord: Altamira Real
Estate S.A.      EUR         8,300    Spain    CBRE Real Estate S.A.    Rent
guarantee to landlord: Testa Inmuebles en Renta      EUR         122,594   
Spain    CBRE Real Estate S.A.    Client guarantee: S.ESTATAL CORREOS Y
TELEGRAFOS      EUR         59,825    Spain    CBRE Valuations Advisory S.A.   
Client guarantee: AUTORIDAD PORTUARIA DE HUELVA      EUR         2,100    Spain
   CBRE Global Investors Southern Europe S.L.    Deposit to renter      EUR   
     78,622    Spain    Martinez FM Arquitectos    Client guarantee: INTEROUTE
IBERIA S.A.U.      EUR         193,537    Spain    CBRE Global Investors
Southern Europe S.L.    Deposit to renter - Expat employees (Italy)      EUR   
     22,375    Spain    CBRE Global Investors Southern Europe S.L.    Deposit to
ensure the fulfillment with the terms of payment      EUR         5,651    UK   
CBRE Global Investors Group (UK) Ltd    Guarantee under the lease agreement
regarding Unit 53 at St Stephen’s Hull      GBP         2,898,880    UK/Guemsey
   CBRE PFCE Management Ltd.    Guarantee to ING Bank (ING REF) on behalf of
fund for bank debt and related hedging obligation totaling 79M Euro      EUR   
     79,020,000    United Kingdom    CBRE Global Holdings SARL    Guarantee pymt
due for earnout      USD         4,700,000    United Kingdom    CBRE Group, Inc.
   For Richard Ellis St. Quintin Trustee Ltd as trustee of the Richard Ellis St.
Quintin Retirement Fund      GBP         8,915,000    United Kingdom    CBRE
Group, Inc.    Guarantee by CB/TCC Global Hldgs Ltd with CB Hillier Parker
Pension Scheme Trustees Ltd.      GBP         15,962,000    United Kingdom   
CBRE Group, Inc.    For CB Hillier Parker Pension Scheme Trustee Ltd as trustee
of the CB HP Pension Scheme      GBP         24,642,000    United States    CBRE
Group, Inc.    Development and Investment Guarantee - Atwater      USD        
230,077    United States    CBRE Group, Inc.    Development and Investment
Guarantee - Wells Fargo (I-215 Logistics) - letters of credit      USD        
638,325    United States    CBRE Group, Inc.    Development and Investment
Guarantee - Bank of America (TCH Northwest Assoc - HP Campus)      USD        
159,518    United States    CBRE Group, Inc.    Development and Investment
Guarantee - Amegy Bank (LIT-RPC Trade Centers)      USD         9    United
States    CBRE Group, Inc.    Development and Investment Guarantee - Wells Fargo
(Coldwater Industrial)      USD         61,633    United States    CBRE
Services, Inc.    Guarantee to Fresh Meadows (3)      USD         93,000   
United States    CBRE Services, Inc.    Parent Guarantee to HSBC Bank PLC for
Euro overdraft line      EUR         12,000,000    United States    Crestview
Station    Development and Investment Guarantee - Comerica Bank      USD        
1,052,645    United States    Schertz PT Industrial    Development and
Investment Guarantee - Amegy Bank      USD         196,603   



--------------------------------------------------------------------------------

Schedule 6.02(a) – Liens

CBRE Group, Inc. (f/k/a CB Richard Ellis Group, Inc.)

 

  •  

Various Liens with respect to CB Richard Ellis Group, Inc. (agreements with
Xerox Corporation) – equipment lease

CBRE, Inc. (f/k/a CB Richard Ellis Inc.)

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Coast to Coast
Business Equipment, Inc.) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Dealers Leasing,
Inc.) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with First Western Bank &
Trust) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with HSBC Securities
(USA), Inc.) – various receivables

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with Pitney
Bowes Global Financial Services LLC) – financial assets

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Steelcase Financial
Services, Inc.) – all furniture and equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with VA&F Financial) –
equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Xerox Corporation) –
equipment lease

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Mart Financial
Group, Inc.) – equipment

 

  •  

Various Liens with respect to CB Richard Ellis, Inc. (agreement with General
Electric Capital Corporation) – equipment



--------------------------------------------------------------------------------

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with U.S. Bancorp) –
equipment leases

 

  •  

Various Liens with respect to CB Richard Ellis, Inc. (agreement with IKON
Financial Services) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with United Rentals
(North America), Inc.) – equipment

 

  •  

Various liens with respect to CBRE, Inc (agreement with United Rentals (North
America) Inc.) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Wells Fargo
Financial Leasing, Inc.) – equipment lease

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with GFC Leasing, a
division of Gordon Flesch Co., Inc.) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Tygris Vendor
Finance, Inc.) – equipment

CBRE Services, Inc. (f/k/a CB Richard Ellis Services, Inc.)

 

  •  

Lien with respect to CBRE Services, Inc. (agreement with Bank of America, N.A) –
financial assets, financial instruments and collateral accounts

CBRE Global Investors, LLC (f/k/a CB Richard Ellis Investors, L.L.C.)

 

  •  

Lien with respect to CB Richard Ellis Investors, L.L.C. (agreement with Siemens
Financial Services, Inc.) – equipment lease

The Polacheck Company, Inc.

 

  •  

Lien with respect to The Polacheck Company, Inc. (agreement with US Bank
National Association) – financial assets

CBRE Technical Services, LLC

 

  •  

Lien with respect to CBRE Technical Services, LLC (agreement with Siemens
Financial Services, Inc.) – equipment



--------------------------------------------------------------------------------

Schedule 6.03(a) – Specified Restructuring Transactions

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 6.03(k) – Existing Investments

(See attached)



--------------------------------------------------------------------------------

Schedule 6.03(k) – Existing Investments – Intercompany Loan

 

Lender

  

Borrower

  

Start Date

  

Maturity Date

   Balance  

CBRE Investors, Inc. (US)

   CBRE DB Co-Invest (US)    15-Dec-2005    on demand     
  EUR
1,850,550.13   
  

CBRE Investors, Inc. (US)

   CBRE Europe Warehse (LU)    1-Apr-2010    on demand     
  EUR
504,897.83   
  

CBRE Services, Inc (US)

   CBRE Global Holdings (LU)    6-Sep-2012    on demand     
  EUR
1,341,688.89   
  

CBRE Services, Inc (US)

   CBRE HK Limited    2-Nov-2009    on demand     
  HKD
206,346,843.43   
  

CBRE Services, Inc (US)

   CBRE S.A. Peru (PE)    20-Aug-2008    on demand      USD 68,343.45   

CBRE Services, Inc (US)

   CBRE Svcs Venezuela (VE)    23-Jun-2008    on demand      USD 9,253.06   

CBRE Services, Inc (US)

   CBRE Vietnam (VN)    4-Mar-2013    on demand     
  USD
400,000.00   
  

CBRE Services, Inc (US)

   Global Inv Asia Pac (HK)    1-Mar-2012    on demand     
  USD
8,005,303.54   
  

CBRE, Inc. (US)

   CBRE Ltd (HK)    26-May-2000    on demand     
  USD
1,638,100.00   
  

CBRE, Inc. (US)

   CBRE Ltd (HK)    27-Mar-2001    on demand     
  USD
545,450.00   
  

Insignia/ESG Capital (US)

   Insignia S.A. (BE)    2-Dec-2002    on demand     
  EUR
1,008,855.00   
  

CBRE Limited (CA)

   CBRE Euro Treasury (GB)    28-Nov-2012    on demand     
  CAD
25,000,000.00   
  

CBRE Ltd (GB)

   CBRE Investors UK (GB)    27-Oct-2011    on demand     
  GBP
278,111,259.54   
  

CBRE Pty Ltd (AU)

   CBRE (A) Pty Ltd (AU)    30-Oct-2009    on demand     
  AUD
1,346,776.00   
  

CBRE Pty Ltd (AU)

   CBRE (V) Pty Ltd (AU)    30-Oct-2009    on demand     
  AUD
4,321,727.00   
  

CBRE Pty Ltd (AU)

   CBRE (W) Pty Ltd (AU)    30-Oct-2009    on demand     
  AUD
10,000.00   
  

RELAM Amsterdam Hold (NL)

   CBRE Investors SARL (LU)    28-Feb-2012    on demand     
  EUR
6,454,895.75   
  

RELAM Amsterdam Hold (NL)

   Global Inv Europe BV (NL)    1-Mar-2012    on demand     
  EUR
1,237,376.58   
  



--------------------------------------------------------------------------------

Schedule 6.03(k) – Existing Investments – Investment & Notes Receivable

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 6.03(p) – D&I Investments

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 6.05(c) – Certain Existing Restrictions

 

  •  

CBRE Capital Markets, Inc. and CBRE Multifamily Capital, Inc. – JPMorgan Chase -
10/12 Senior Secured Credit Agreement

 

  •  

CBRE Capital Markets, Inc., CBRE Multifamily Capital, Inc., and CBRE HMF, Inc. –
JPMorgan Chase - Master Repurchase Agreement

 

  •  

CBRE Capital Markets, Inc., CBRE Multifamily Capital, Inc. and CBRE HMF, Inc. –
Bank of America, N.A. - Amended and Restated Mortgage Warehousing Credit and
Security Agreement

 

  •  

CBRE Capital Markets, Inc., CBRE Multifamily Capital, Inc. and CBRE HMF, Inc. –
Capital One Bank, N.A. - Mortgage Warehouse Loan and Security Agreement

 

  •  

CBRE Capital Markets, Inc., CBRE Multifamily Capital, Inc. and CBRE HMF, Inc. –
TD Bank, N.A. - Mortgage Warehousing Credit and Security Agreement

 

  •  

CBRE Multifamily Capital, Inc. – ASAP Sale Agreement with Fannie Mae

 

  •  

CBRE Services, Inc. Indenture for 11 5/8% Senior Subordinated Notes due June 15,
2017

 

  •  

CBRE Services, Inc. Indenture for 6 5/8% Senior Unsecured Notes due October 15,
2020

 

  •  

CBRE Services, Inc. Indenture for 5% Senior Unsecured Notes due March 14, 2023

 

  •  

Raven Insurance Company, Ltd. – Wells Fargo Bank Standby Letter of Credit
Agreement, Security Agreement, Securities Account Control Agreement and Credit
Agreement